Name: 94/216/EC: Council Decision of 2 December 1993 on the conclusion of agreements between the European Community and certain third countries on international trade in textiles
 Type: Decision
 Subject Matter: cooperation policy;  European construction;  international affairs;  trade policy;  leather and textile industries
 Date Published: 1994-04-30

 Avis juridique important|31994D021694/216/EC: Council Decision of 2 December 1993 on the conclusion of agreements between the European Community and certain third countries on international trade in textiles Official Journal L 110 , 30/04/1994 P. 0001 - 0282 Finnish special edition: Chapter 11 Volume 30 P. 0003 Swedish special edition: Chapter 11 Volume 30 P. 0003 COUNCIL DECISION of 2 December 1993 on the conclusion of agreements between the European Community and certain third countries on international trade in textiles (94/216/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, together with Article 228 (2), Having regard to the proposal from the Commission, Whereas the Commission has negotiated on behalf of the Community Agreements on trade in textile products with certain third countries; Whereas these agreements should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreements between the European Community and certain third countries on international trade in textile products are hereby approved on behalf of the Community. The texts of these agreements are attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the agreements referred to in Article 1 in order to bind the Community. Done at Brussels, 2 December 1993. For the Council The President M. DE GALAN AGREEMENT in the form of an exchange of letters amending the Agreement between the European Economic Community and Hong Kong on trade in textile products Letter No 1 Sir, 1. I have the honour to refer to the consultations held on 28 to 30 October 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and Hong Kong, applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992 (hereinafter 'the Agreement'). 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. Annex II which sets out the quantitative restrictions for exports from Hong Kong to the European Economic Community is replaced for the period 1 January 1993 to 31 December 1994 by Appendix 1 to this letter. 2.2. Article 7 (5) (c), (7) and (9) of the Agreement are deleted. Consequently, the references to paragraphs 9 and 7 in paragraphs 5 (d) and 10 are also deleted. 2.3. At the end of Article 8 (2) the following is added: 'This information shall, for all categories of products, be transmitted before the end of the second month following the quarter to which the statistics relate.' 2.4. Article 8 (3) is replaced by the following: 'The information referred to in paragraph 1 shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate.' 2.5. Article 11 is replaced by the following: '1. The quantitative limits established under this Agreement on imports into the Community of textile products of Hong Kong origin will not be broken down by the Community into regional shares. QT>'1.'2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. QT>'2.'3. Hong Kong shall monitor its exports of products under restraint into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community, and in accordance with Article 14 (1). QT>'3.'4. Hong Kong shall endeavour to ensure that exports of textile products subject to quantitative limits into the Community are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors.' 2.6. Article 12 is deleted. 2.7. The following is added at the beginning of Article 14 (1): '1. Save where it is otherwise provided for in this Agreement, . . .' 2.8. The second sentence of Article 16 (1) is replaced by the following: 'It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be automatically extended for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations.' 2.9. The first sentence of Article 5 (1) of Protocol A is replaced by the following: '1. The export licence shall conform to the model annexed to this Protocol and it shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 7 in accordance with the provisions of the Agreed Minute No 1, or to the Agreed Minute No 2, the textile products covered by the corresponding export licences can only be put into free circulation in the region(s) of the Community indicated in those licences.' 2.10. The second indent of Article 10 (1) of Protocol A to the Agreement is replaced by the following: 'The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 7 in accordance with the provisions of the Agreed Minute No 1, or to the Agreed Minute No 2, the products covered by the corresponding import licences can only be put into free circulation in the region(s) of the Community indicated in those licences.' 2.11. The second and fifth indents of Article 12 (2) of Protocol A are replaced by the following: '- two letters identifying in the intended Member State of customs clearance as follows: . . .', '- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance.' 2.12. Agreed Minute No 1 set out in Appendix 2 to this letter shall form an integral part of the Agreement. 2.13. Agreed Minute No 2 set out in Appendix 3 to this letter shall form an integral part of the Agreement. 2.14. Agreed Minute No 3 set out in Appendix 4 to this letter shall form an integral part of the Agreement. 2.15. Agreed Minute No 4 set out in Appendix 5 to this letter shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1987, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration. For the Council of the European Communities Appendix 1 ANNEX II (The full product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS "" ID="1">2 > ID="2">tonnes > ID="3">13 511 > ID="4">13 538 > ID="5">13 565 "> ID="1">of which 2 A > ID="2">tonnes > ID="3">11 627 > ID="4">11 650 > ID="5">11 674 "> ID="1">3 > ID="2">tonnes > ID="3">11 213 > ID="4">11 236 > ID="5">11 258 "> ID="1">of which 3 A > ID="2">tonnes > ID="3">7 511 > ID="4">7 526 > ID="5">7 541 "> ID="1">4 > ID="2">1 000 pieces (1) > ID="3">37 525 > ID="4">37 788 > ID="5">38 052 "> ID="1">5 > ID="2">1 000 pieces > ID="3">28 536 > ID="4">28 707 > ID="5">28 880 "> ID="1">6 > ID="2">1 000 pieces (2) > ID="3">54 167 > ID="4">54 438 > ID="5">54 711 "> ID="1">of which 6 A > ID="2">1 000 pieces (3) > ID="3">45 075 > ID="4">45 301 > ID="5">45 527 "> ID="1">7 > ID="2">1 000 pieces > ID="3">31 775 > ID="4">32 029 > ID="5">32 286 "> ID="1">8 > ID="2">1 000 pieces > ID="3">48 749 > ID="4">49 041 > ID="5">49 335 "> ID="1">32 > ID="2">tonnes > ID="3">6 891 > ID="4">7 063 > ID="5">7 240 "> ID="1">39 > ID="2">tonnes > ID="3">1 505 > ID="4">1 535 > ID="5">1 565 "> ID="1">12 > ID="2">1 000 pairs > ID="3">12 354 > ID="4">12 724 > ID="5">13 106 "> ID="1">13 > ID="2">1 000 pieces (4) > ID="3">81 992 > ID="4">82 812 > ID="5">83 640 "> ID="1">13S > ID="2">tonnes (5) > ID="3">1 607 > ID="4">1 671 > ID="5">1 738 "> ID="1">16 > ID="2">1 000 sets > ID="3">2 282 > ID="4">2 316 > ID="5">2 351 "> ID="1">18 > ID="2">tonnes > ID="3">7 278 > ID="4">7 459 > ID="5">7 646 "> ID="1">21 > ID="2">1 000 pieces (6) > ID="3">17 099 > ID="4">17 355 > ID="5">17 615 "> ID="1">24 > ID="2">1 000 pieces > ID="3">8 378 > ID="4">8 588 > ID="5">8 803 "> ID="1">26 > ID="2">1 000 pieces > ID="3">10 037 > ID="4">10 138 > ID="5">10 239 "> ID="1">27 > ID="2">1 000 pieces > ID="3">9 953 > ID="4">10 152 > ID="5">10 355 "> ID="1">29 > ID="2">1 000 sets > ID="3">2 621 > ID="4">2 686 > ID="5">2 754 "> ID="1">31 > ID="2">1 000 pieces > ID="3">19 888 > ID="4">20 485 > ID="5">21 099 "> ID="1">68 > ID="2">tonnes (7) > ID="3">2 572 > ID="4">2 662 > ID="5">2 755 "> ID="1">68S > ID="2">tonnes (8) > ID="3">586 > ID="4">606 > ID="5">628 "> ID="1">73 > ID="2">1 000 sets (9)() > ID="3">2 013 > ID="4">2 054 > ID="5">2 095 "> ID="1">77 > ID="2">tonnes > ID="3">642 > ID="4">658 > ID="5">674 "> ID="1">78 > ID="2">tonnes > ID="3">9 051 > ID="4">9 277 > ID="5">9 509 "> ID="1">83 > ID="2">tonnes > ID="3">369 > ID="4">378 > ID="5">388 "> ID="1">61 > ID="2">tonnes > ID="3">2 187 > ID="4">2 297 > ID="5">2 411 "> ID="1">10 > ID="2">1 000 pairs > ID="3">87 536 > ID="4">89 287 > ID="5">91 073 "> ID="1">72 (10)() > ID="2">1 000 pieces > ID="3">16 877 > ID="4">17 552 > ID="5">18 254 "> ID="1">74 > ID="2">1 000 sets > ID="3">1 093 > ID="4">1 137 > ID="5">1 182 ""Note: The numbers or the asterisk in brackets are references to the footnotes in Annex II to the Agreement for the appropriate category respectively. > Appendix 2 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and Hong Kong on trade in textile and clothing products, initialled in Brussels on 3 November 1992, the Parties agreed that Article 7 of the Agreement does not preclude the Community, if the conditions are fulfilled, from applying the safeguard measures referred to in Article 7 for one or more of its regions in conformity with the principles of the internal market. In such an event, Hong Kong shall be informed in advance of the relevant provisions of Protocol A of the Agreement to be applied, as appropriate. For the Delegation of Hong Kong For the Delegation of the European Economic Community Appendix 3 Agreed Minute No 2 Notwithstanding Article 11 (1) of the Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of the Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 11 (3), Hong Kong undertakes, if so requested by the Community, to respect temporary export limits for one or more regions of the Community. In such a case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from Hong Kong on the basis of export licences obtained before the date of formal notification to Hong Kong by the Community about the introduction of the above limits. The Community shall inform Hong Kong of the technical and administrative measures, such as defined in the attached note verbale, that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Delegation of Hong Kong For the Delegation of the European Economic Community Note verbale The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Special Representative of Hong Kong to the European Communities and has the honour to refer to the Agreement on textile products between Hong Kong and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 16 July 1991 and further extended by the exchange of letters initialled on 3 November 1992. The Directorate-General wishes to inform the Special Representative of Hong Kong that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 3 November 1992. Consequently, the corresponding provisions of Articles 5 and 10 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Special Representative of Hong Kong to the European Communities the assurance of its highest consideration. Appendix 4 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and Hong Kong on trade in textile and clothing products, initialled in Brussels on 3 November 1992, the Parties agreed that Hong Kong shall endeavour not to deprive certain regions of the Community which have traditionally had relatively small shares of Community quotas of imports of products serving as inputs for their processing industry. The Community and Hong Kong further agreed to hold consultations, should the need arise, in order to avert any problems which might occur in this respect. The Parties agreed that this Agreed Minute replaces the corresponding Agreed Minute of the Agreement. For the Delegation of Hong Kong For the Delegation of the European Economic Community Appendix 5 Agreed Minute No 4 In the context of the Agreement between the European Economic Community and Hong Kong on trade in textile and clothing products, applied since 1 January 1987, as extended by the exchange of letters initialled on 16 July 1991 and further extended by the exchange of letters initialled on 3 November 1992, Hong Kong agreed that, from the date of request for and pending the consultations referred to in Article 11 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Delegation of Hong Kong For the Delegation of the European Economic Community Exchange of notes The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Special Representative of Hong Kong to the European Communities and has the honour to refer to the Agreement on textile products between Hong Kong and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 16 July 1991 and further extended by the exchange of letters initialled on 3 November 1992. The Directorate-General wishes to inform the Special Representative of Hong Kong that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Community is prepared to allow the provisions of the Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Directorate-General for External Relations would be grateful if the Special Representative would confirm his Agreement to the foregoing. The Directorate-General for External Relations avails itself of this opportunity to renew to the Special Representative of Hong Kong to the European Communities the assurance of its highest consideration. Letter No 2 Sir, I have the honour to acknowledge receipt of your letter of . . . which reads as follows: 'Sir, 1. I have the honour to refer to the consultations held on 28 to 30 October 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and Hong Kong, applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992 (hereinafter "the Agreement"). 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. Annex II which sets out the quantitative restrictions for exports from Hong Kong to the European Economic Community is replaced for the period 1 January 1993 to 31 December 1994 by Appendix 1 to this letter. 2.2. Article 7 (5) (c), (7) and (9) of the Agreement are deleted. Consequently, the reference to paragraphs 9 and 7 in paragraphs 5 (d) and 10 are also deleted. 2.3. At the end of Article 8 (2) the following is added: "This information shall, for all categories of products, be transmitted before the end second month following the quarter to which the statistics relate". 2.4. Article 8 (3) is replaced by the following: "The information referred to in paragraph 1 shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate." 2.5. Article 11 (1) and (2) are replaced by the following: "1. The quantitative limits established under this Agreement on imports into the Community of textile products of Hong Kong origin will not be broken down by the Community into regional shares. 2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 3. Hong Kong shall monitor its exports of products under restraint into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community, and in accordance with Article 14 (1). 4. Hong Kong shall endeavour to ensure that exports of textile products subject to quantitative limits into the Community are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors." 2.6. Article 12 is deleted. 2.7. The following is added at the beginning of Article 14 (1): "1. Save where it is otherwise provided for in this Agreement, . . ." 2.8. The second sentence of Article 16 (1) is replaced by the following: "It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be automatically extended for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations." 2.9. The first sentence of Article 5 (1) of Protocol A is replaced by the following: "1. The export licence shall conform to the model annexed to this Protocol and it shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 7 in accordance with the provisions of the Agreed Minute No 1, or to the Agreed Minute No 2, the textile products covered by the corresponding export licences can only be put into free circulation in the region(s) of the Community indicated in those licences." 2.10. The second indent of Article 10 (1) of Protocol A to the Agreement is replaced by the following: "The import authorizations shall be valid for six months from the date their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 7 in accordance with the provisions of the Agreed Minute No 1, or to the Agreed Minute No 2, the products covered by the corresponding import licences can only be put into free circulation in the region(s) of the Community indicated in those licences." 2.11. The second and fifth indents of Article 12 (2) Protocol A are replaced by the following: "- two letters identifying the intended Member State of customs clearance as follows: . . . " "- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance." 2.12. Agreed Minute No 1 set out in Appendix 2 to this letter shall form an integral part of the Agreement. 2.13. Agreed Minute No 2 set out in Appendix 3 to this letter shall form an integral part of the Agreement. 2.14. Agreed Minute No 3 set out in Appendix 4 to this letter shall form an integral part of the Agreement. 2.15. Agreed Minute No 4 set out in Appendix 5 to this letter shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1987, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration'. I have the honour to confirm that my Government is in agreement with the contents of your letter. Please accept, Sir, the assurance of my highest consideration. For the Government of Hong Kong Appendix 1 ANNEX II (The full product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS "" ID="1">2 > ID="2">tonnes > ID="3">13 511 > ID="4">13 538 > ID="5">13 565 "> ID="1">of which 2 A > ID="2">tonnes > ID="3">11 627 > ID="4">11 650 > ID="5">11 674 "> ID="1">3 > ID="2">tonnes > ID="3">11 213 > ID="4">11 236 > ID="5">11 258 "> ID="1">of which 3 A > ID="2">tonnes > ID="3">7 511 > ID="4">7 526 > ID="5">7 541 "> ID="1">4 > ID="2">1 000 pieces (11) > ID="3">37 525 > ID="4">37 788 > ID="5">38 052 "> ID="1">5 > ID="2">1 000 pieces > ID="3">28 536 > ID="4">28 707 > ID="5">28 880 "> ID="1">6 > ID="2">1 000 pieces (12) > ID="3">54 167 > ID="4">54 438 > ID="5">54 711 "> ID="1">of which 6 A > ID="2">1 000 pieces (13) > ID="3">45 075 > ID="4">45 301 > ID="5">45 527 "> ID="1">7 > ID="2">1 000 pieces > ID="3">31 775 > ID="4">32 029 > ID="5">32 286 "> ID="1">8 > ID="2">1 000 pieces > ID="3">48 749 > ID="4">49 041 > ID="5">49 335 "> ID="1">32 > ID="2">tonnes > ID="3">6 891 > ID="4">7 063 > ID="5">7 240 "> ID="1">39 > ID="2">tonnes > ID="3">1 505 > ID="4">1 535 > ID="5">1 565 "> ID="1">12 > ID="2">1 000 pairs > ID="3">12 354 > ID="4">12 724 > ID="5">13 106 "> ID="1">13 > ID="2">1 000 pieces (14) > ID="3">81 992 > ID="4">82 812 > ID="5">83 640 "> ID="1">13S > ID="2">tonnes (15) > ID="3">1 607 > ID="4">1 671 > ID="5">1 738 "> ID="1">16 > ID="2">1 000 sets > ID="3">2 282 > ID="4">2 316 > ID="5">2 351 "> ID="1">18 > ID="2">tonnes > ID="3">7 278 > ID="4">7 459 > ID="5">7 646 "> ID="1">21 > ID="2">1 000 pieces (16) > ID="3">17 099 > ID="4">17 355 > ID="5">17 615 "> ID="1">24 > ID="2">1 000 pieces > ID="3">8 378 > ID="4">8 588 > ID="5">8 803 "> ID="1">26 > ID="2">1 000 pieces > ID="3">10 037 > ID="4">10 138 > ID="5">10 239 "> ID="1">27 > ID="2">1 000 pieces > ID="3">9 953 > ID="4">10 152 > ID="5">10 355 "> ID="1">29 > ID="2">1 000 sets > ID="3">2 621 > ID="4">2 686 > ID="5">2 754 "> ID="1">31 > ID="2">1 000 pieces > ID="3">19 888 > ID="4">20 485 > ID="5">21 099 "> ID="1">68 > ID="2">tonnes (17) > ID="3">2 572 > ID="4">2 662 > ID="5">2 755 "> ID="1">68S > ID="2">tonnes (18) > ID="3">586 > ID="4">606 > ID="5">628 "> ID="1">73 > ID="2">1 000 sets (19)() > ID="3">2 013 > ID="4">2 054 > ID="5">2 095 "> ID="1">77 > ID="2">tonnes > ID="3">642 > ID="4">658 > ID="5">674 "> ID="1">78 > ID="2">tonnes > ID="3">9 051 > ID="4">9 277 > ID="5">9 509 "> ID="1">83 > ID="2">tonnes > ID="3">369 > ID="4">378 > ID="5">388 "> ID="1">61 > ID="2">tonnes > ID="3">2 187 > ID="4">2 297 > ID="5">2 411 "> ID="1">10 > ID="2">1 000 pairs > ID="3">87 536 > ID="4">89 287 > ID="5">91 073 "> ID="1">72 (20)() > ID="2">1 000 pieces > ID="3">16 877 > ID="4">17 552 > ID="5">18 254 "> ID="1">74 > ID="2">1 000 sets > ID="3">1 093 > ID="4">1 137 > ID="5">1 182 ""Note: The numbers or the asterisk in brackets are references to the footnotes in Annex II to the Agreement for the appropriate category respectively. > Appendix 2 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and Hong Kong on trade in textile and clothing products, initialled in Brussels on 3 November 1992, the Parties agreed that Article 7 of the Agreement does not preclude the Community, if the conditions are fulfilled, from applying the safeguard measures referred to in Article 7 for one or more of its regions in conformity with the principles of the internal market. In such an event, Hong Kong shall be informed in advance of the relevant provisions of Protocol A to the Agreement to be applied, as appropriate. For the Delegation of Hong Kong For the Delegation of the European Economic Community Appendix 3 Agreed Minute No 2 Notwithstanding Article 11 (1) of the Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of the Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 11 (3) Hong Kong undertakes, if so requested by the Community, to respect temporary export limits for one or more regions of the Community. In such a case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from Hong Kong on the basis of export licences obtained before the date of formal notification to Hong Kong by the Community about the introduction of the above limits. The Community shall inform Hong Kong of the technical and administrative measures, such as defined in the attached note verbale, that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Delegation of Hong Kong For the Delegation of the European Economic Community Note verbale The Directorate-General for External Relations of the Commission of the European Communites presents its compliments to the Special Representative of Hong Kong to the European Communities and has the honour to refer to the Agreement on textile products between Hong Kong and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 16 July 1991 and further extended by the exchange of letters initialled on 3 November 1992. The Directorate-General wishes to inform the Special Representative of Hong Kong that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 3 November 1992. Consequently, the corresponding provisions of Articles 5 and 10 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Special Representative of Hong Kong to the European Communities the assurance of its highest consideration. Appendix 4 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and Hong Kong on trade in textile and clothing products, initialled in Brussels on 3 November 1992, the Parties agreed that Hong Kong shall endeavour not to deprive certain regions of the Community which have traditionally had relatively small shares of Community quotas of imports of products serving as inputs for their processing industry. The Community and Hong Kong further agreed to hold consultations, should the need arise, in order to avert any problems which might occur in this respect. The Parties agreed that this Agreed Minute replaces the corresponding Agreed Minute of the Agreement. For the Delegation of Hong Kong For the Delegation of the European Economic Community Appendix 5 Agreed Minute No 4 In the context of the Agreement between the European Economic Community and Hong Kong on trade in textile and clothing products, applied since 1 January 1987, as extended by the exchange of letters initialled on 16 July 1991 and further extended by the exchange of letters initialled on 3 November 1992, Hong Kong agreed that, from the date of request for and pending the consultations referred to in Article 11 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Delegation of Hong Kong For the Delegation of the European Economic Community Exchange of notes The Special Representative of Hong Kong to the European Communities presents his compliments to the Directorate-General for External Relations of the Commission of the European Communities and has the honour to refer to the Directorate-General's note of 3 November 1992 regarding the Agreement on textile products between Hong Kong and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 16 July 1991 and further extended by the exchange of letters initialled on 3 November 1992. The Special Representative of Hong Kong wishes to confirm to the Directorate-General that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Government of Hong Kong is prepared to allow the provisions of the extended Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Special Representative of Hong Kong to the European Communities avails himself of this opportunity to renew to the Directorate-General for External Relations the assurance of his highest consideration. (1)() Applies only to knitted swimwear.(2)() Applies only to knitted swimwear. AGREEMENT in the form of an exchange of letters amending the Agreement between the European Economic Community and the Republic of Singapore on trade in textile products Letter No 1 Sir, 1. I have the honour to refer to the consultations held on 23 to 26 November 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and the Republic of Singapore applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992 (hereinafter 'the Agreement'). 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. Annex I, Annex II and the Annex to Protocol E which set out the products concerned by the Agreement, the quantitative restrictions for exports and the OPT operations respectively, from the Republic of Singapore to the European Economic Community, are replaced for the period 1 January 1993 to 31 December 1994 by Appendix 1, Appendix 2 and Appendix 3 to this letter, respectively. 2.2. Article 8 (6) and Protocol C to the Agreement are deleted. 2.3. Article 9 (2) is replaced by the following: 'The information referred to in paragraph 1 shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate.' 2.4. Article 12 is replaced by the following: '1. The quantitative limits established under this Agreement on imports into the Community of textile products of Singapore origin will not be broken down by the Community into regional shares. 2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 3. Singapore shall monitor its exports of products under restraint or surveillance into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community. 4. Singapore shall endeavour to ensure that exports of textile products subject to quantitative limits into the Communtiy are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors.' 2.5. Article 14 and all references to this Article in the Agreement are deleted. 2.6. The following is added at the beginning of Article 16 (1): '1. Save where it is otherwise provided for in this Agreement, . . .' 2.7. The second sentence of Article 18 (1) is replaced by the following: 'It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations.' 2.8. The first sentence of Article 6 (1) of Protocol A is replaced by the following: '1. The export licence or export certificate shall conform to the model annexed to this Protocol and it shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the textile products covered by the export licences or export certificates can only be put into free circulation in the region(s) of the Community indicated in those licences or certificates.' 2.9. The second indent of Article 11 (1) of Protocol A to the Agreement is replaced by the following: 'The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the products covered by the import licences can only be put into free circulation in the regions(s) of the Community indicated in those licences.' 2.10. The second and fifth indents of Article 13 (2) of Protocol A are replaced by the following: '- two letters identifying the intended Member State of customs clearance as follows: BL = Benelux, DE = Germany, DK = Denmark, EL = Greece, ES = Spain, FR = France, GB = United Kingdom, IE = Ireland, IT = Italy, PT = Portugal', '- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance.' 2.11. Paragraph 3 (b) of Protocol E to the Agreement is deleted. 2.12. Agreed Minute No 1 set out in Appendix 4 to this letter shall form an integral part of the Agreement. 2.13. Agreed Minute No 2 set out in Appendix 5 to this letter shall form an integral part of the Agreement. 2.14. Agreed Minute No 3 set out in Appendix 6 to this letter shall form an integral part of the Agreement. 2.15. Agreed Minute No 4 set out in Appendix 7 to this letter shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1987, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration. For the Council of the European Communities Appendix 1 ANNEX I 1. When the constitutive material of the products of categories 1 to 114 is not specifically mentioned, these products are to be taken to be made exclusively of wool or of fine hair, of cotton or of man-made fibres. 2. Garments which are not recognizable as being garments for men or boys or as being garments for women or girls are classified with the latter. 3. Where the expression 'babies' garments' is used, this is meant to cover garments up to and including commercial size 86. GROUP I A "" ID="1">1 > ID="2">5204 11 00 5204 19 00 5205 11 00 5205 12 00 5205 13 00 5205 14 00 5205 15 10 5205 15 90 5205 21 00 5205 22 00 5205 23 00 5205 24 00 5205 25 10 5205 25 30 5205 25 90 5205 31 00 5205 32 00 5205 33 00 5205 34 00 5205 35 10 5205 35 90 5205 41 00 5205 42 00 5205 43 00 5205 44 00 5205 45 10 5205 45 30 5205 45 90 5206 11 00 5206 12 00 5206 13 00 5206 14 00 5206 15 10 5206 15 90 5206 21 00 5206 22 00 5206 23 00 5206 24 00 5206 25 10 5206 25 90 5206 31 00 5206 32 00 5206 33 00 > ID="3">Cotton yarn, not put up for retail sale "> ID="1">1 (cont'd) > ID="2">5206 34 00 5206 35 10 5206 35 90 5206 41 00 5206 42 00 5206 43 00 5206 44 00 5206 45 10 5206 45 90 ex 5604 90 00 "> ID="1">2 > ID="2">5208 11 10 5208 11 90 5208 12 11 5208 12 13 5208 12 15 5208 12 19 5208 12 91 5208 12 93 5208 12 95 5208 12 99 5208 13 00 5208 19 00 5208 21 10 5208 21 90 5208 22 11 5208 22 13 5208 22 15 5208 22 19 5208 22 91 5208 22 93 5208 22 95 5208 22 99 5208 23 00 5208 29 00 5208 31 00 5208 32 11 5208 32 13 5208 32 15 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 5209 11 00 5209 12 00 5209 19 00 5209 21 00 5209 22 00 5209 29 00 5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 > ID="3">Woven fabrics of cotton, other than gauze, terry fabrics, narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics: "> ID="1">2 (cont'd) > ID="2">5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 5210 11 10 5210 11 90 5210 12 00 5210 19 00 5210 21 10 5210 21 90 5210 22 00 5210 29 00 5210 31 10 5210 31 90 5210 32 00 5210 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 5211 11 00 5211 12 00 5211 19 00 5211 21 00 5211 22 00 5211 29 00 5211 31 00 5211 32 00 5211 39 00 5211 41 00 5211 42 00 5211 43 00 5211 49 11 5211 49 19 5211 49 90 5211 51 00 5211 52 00 5211 59 00 5212 11 10 5212 11 90 5212 12 10 5212 12 90 5212 13 10 5212 13 90 5212 14 10 5212 14 90 5212 15 10 5212 15 90 5212 21 10 5212 21 90 5212 22 10 5212 22 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 ex 5811 00 00 ex 6308 00 00 "> ID="1">2 (a) > ID="2">5208 31 00 5208 32 11 5208 32 13 5208 32 15 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 > ID="3">(a) Of which: other than unbleached or bleached "> ID="2">5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 "> ID="2">5210 31 10 5210 31 90 5210 32 00 5210 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 "> ID="2">5211 31 00 5211 32 00 5211 39 00 5211 41 00 5211 42 00 5211 43 00 5211 49 11 5211 49 19 5211 49 90 5211 51 00 5211 52 00 5211 59 00 "> ID="2">5212 13 10 5212 13 90 5212 14 10 5212 14 90 5212 15 10 5212 15 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 "> ID="2">ex 5811 00 00 "> ID="2">ex 6308 00 00 "> ID="1">3 > ID="2">5512 11 00 5512 19 10 5512 19 90 5512 21 00 5512 29 10 5512 29 90 5512 91 00 5512 99 10 5512 99 90 > ID="3">Woven fabrics of synthetic fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics "> ID="2">5513 11 10 5513 11 30 5513 11 90 5513 12 00 5513 13 00 5513 19 00 5513 21 10 5513 21 30 5513 21 90 5513 22 00 5513 23 00 5513 29 00 5513 31 00 5513 32 00 5513 33 00 5513 39 00 5513 41 00 5513 42 00 5513 43 00 5513 49 00 "> ID="2">5514 11 00 5514 12 00 5514 13 00 5514 19 00 5514 21 00 5514 22 00 5514 23 00 5514 29 00 5514 31 00 5514 32 00 5514 33 00 5514 39 00 5514 41 00 5514 42 00 5514 43 00 5514 49 00 "> ID="2">5515 11 10 5515 11 30 5515 11 90 5515 12 10 5515 12 30 5515 12 90 5515 13 11 5515 13 19 5515 13 91 5515 13 99 5515 19 10 5515 19 30 5515 19 90 5515 21 10 5515 21 30 5515 21 90 5515 22 11 5515 22 19 5515 22 91 5515 22 99 5515 29 10 5515 29 30 "> ID="1">3 (cont'd) > ID="2">5515 29 90 5515 91 10 5515 91 30 5515 91 90 5515 92 11 5515 92 19 5515 92 91 5515 92 99 5515 99 10 5515 99 30 5515 99 90 "> ID="2">5803 90 30 "> ID="2">ex 5905 00 70 "> ID="2">ex 6308 00 00 "> ID="1">3 (a) > ID="2">5512 19 10 5512 19 90 5512 29 10 5512 29 90 5512 99 10 5512 99 90 > ID="3">(a) Of which: other than unbleached or bleached "> ID="2">5513 21 10 5513 21 30 5513 21 90 5513 22 00 5513 23 00 5513 29 00 5513 31 00 5513 32 00 5513 33 00 5513 39 00 5513 41 00 5513 42 00 5513 43 00 5513 49 00 "> ID="2">5514 21 00 5514 22 00 5514 23 00 5514 29 00 5514 31 00 5514 32 00 5514 33 00 5514 39 00 5514 41 00 5514 42 00 5514 43 00 5514 49 00 "> ID="2">5515 11 30 5515 11 90 5515 12 30 5515 12 90 5515 13 19 5515 13 99 5515 19 30 5515 19 90 5515 21 30 5515 21 90 5515 22 19 5515 22 99 5515 29 30 5515 29 90 5515 91 30 5515 91 90 "> ID="1">3 (a) (cont'd) > ID="2">5515 92 19 5515 92 99 5515 99 30 5515 99 90 ex 5803 90 30 ex 5905 00 70 ex 6308 00 00 "> GROUP I B "" ID="1">4 > ID="2">6105 10 00 6105 20 10 6105 20 90 6105 90 10 6109 10 00 6109 90 10 6109 90 30 6110 20 10 6110 30 10 > ID="3">Shirts, T-shirts, lightweight fine knit roll, polo or turtle-necked jumpers and pullovers (other than of wool or fine animal hair), undervests and the like, knitted or crocheted > ID="4">6,48 > ID="5">154 "> ID="1">5 > ID="2">6101 10 90 6101 20 90 6101 30 90 6102 10 90 6102 20 90 6102 30 90 6110 10 10 6110 10 31 6110 10 35 6110 10 38 6110 10 91 6110 10 95 6110 10 98 6110 20 91 6110 20 99 6110 30 91 6110 30 99 > ID="3">Jerseys, pullovers, slip-overs, waistcoats, twinsets, cardigans, bed-jackets and jumpers (other than jackets and blazers), anoraks, windcheaters, waister jackets and the like, knitted or crocheted > ID="4">4,53 > ID="5">221 "> ID="1">6 > ID="2">6203 41 10 6203 41 90 6203 42 31 6203 42 33 6203 42 35 6203 42 90 6203 43 19 6203 43 90 6203 49 19 6203 49 50 6204 61 10 6204 62 31 6204 62 33 6204 62 39 6204 63 18 6204 69 18 6211 32 42 6211 33 42 6211 42 42 6211 43 42 > ID="3">Men's or boys' woven breeches, shorts other than swimwear and trousers (including slacks); women's or girls woven trousers and slacks, of wool, of cotton or of man-made fibres; lower parts of tracksuits with lining, other than category 16 or 29, of cotton or of man-made fibres > ID="4">1,76 > ID="5">568 "> ID="1">7 > ID="2">6106 10 00 6106 20 00 6106 90 10 6206 20 00 6206 30 00 6206 40 00 > ID="3">Women's or girls' blouses, shirts and shirt-blouses, whether or not knitted or crocheted, of wool, cotton or man-made fibres > ID="4">5,55 > ID="5">180 "> ID="1">8 > ID="2">6205 10 00 6205 20 00 6205 30 00 > ID="3">Men's or boys' shirts, other than knitted or crocheted, of wool, cotton or man-made fibres > ID="4">4,60 > ID="5">217 "> GROUP II A "" ID="1">9 > ID="2">5802 11 00 5802 19 00 ex 6302 60 00 > ID="3">Terry towelling and similar woven terry fabrics of cotton; toilet linen and kitchen linen, other than knitted or crocheted, of terry towelling and woven terry fabrics, of cotton "> ID="1">20 > ID="2">6302 21 00 6302 22 90 6302 29 90 6302 31 10 6302 31 90 6302 32 90 6302 39 90 > ID="3">Bed linen, other than knitted or crocheted "> ID="1">22 > ID="2">5508 10 11 5508 10 19 5509 11 00 5509 12 00 5509 21 10 5509 21 90 5509 22 10 5509 22 90 5509 31 10 5509 31 90 5509 32 10 5509 32 90 5509 41 10 5509 41 90 5509 42 10 5509 42 90 5509 51 00 5509 52 10 5509 52 90 5509 53 00 5509 59 00 5509 61 10 5509 61 90 5509 62 00 5509 69 00 5509 91 10 5509 91 90 5509 92 00 5509 99 00 > ID="3">Yarn of staple or waste synthetic fibres, not put up for retail sale "> ID="1">22 (a) > ID="2">5508 10 19 5509 31 10 5509 31 90 5509 32 10 5509 32 90 5509 61 10 5509 61 90 5509 62 00 5509 69 00 > ID="3">(a) Of which acrylic "> ID="1">23 > ID="2">5508 20 10 5510 11 00 5510 12 00 5510 20 00 5510 30 00 5510 90 00 > ID="3">Yarn of staple or waste artificial fibres, not put up for retail sale "> ID="1">32 > ID="2">5801 10 00 5801 21 00 5801 22 00 5801 23 00 5801 24 00 5801 25 00 5801 26 00 5801 31 00 5801 32 00 5801 33 00 5801 34 00 5801 35 00 5801 36 00 5802 20 00 5802 30 00 > ID="3">Woven pile fabrics and chenille fabrics (other than terry towelling or terry fabrics of cotton and narrow woven fabrics) and tufted textile surfaces, of wool, of cotton or of man-made textile fibres "> ID="1">32 (a) > ID="2">5801 22 00 > ID="3">(a) Of which: cotton corduroy "> ID="1">39 > ID="2">6302 51 10 6302 51 90 6302 53 90 ex 6302 59 00 6302 91 10 6302 91 90 6302 93 90 ex 6302 99 00 > ID="3">Table linen, toilet and kitchen linen, other than knitted or crocheted, other than of terry towelling or similar terry fabrics of cotton "> GROUP II B "" ID="1">12 > ID="2">6115 12 00 6115 19 10 6115 19 90 6115 20 11 6115 20 90 6115 91 00 6115 92 00 6115 93 10 6115 93 30 6115 93 99 6115 99 00 > ID="3">Panty-hose and tights, stockings, understockings, socks, ankle-socks, sockettes and the like, knitted or crocheted, other than for babies, including stockings for varicose veins, other than products of category 70 > ID="4">24,3 pairs > ID="5">41 "> ID="1">13 > ID="2">6107 11 00 6107 12 00 6107 19 00 6108 21 00 6108 22 00 6108 29 00 > ID="3">Men's or boys' underpants and briefs, women's or girls' knickers and briefs, knitted or crocheted, of wool, cotton or man-made fibres > ID="4">17 > ID="5">59 "> ID="1">14 > ID="2">6201 11 00 ex 6201 12 10 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 6210 20 00 > ID="3">Men's or boys' woven overcoats, raincoats and other coats, cloaks and capes, of wool, of cotton or of man-made textile fibres (other than parkas) (of category 21) > ID="4">0,72 > ID="5">1 389 "> ID="1">15 > ID="2">6202 11 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 6202 13 90 6204 31 00 6204 32 90 6204 33 90 6204 39 19 6210 30 00 > ID="3">Women's or girls' woven overcoats, raincoats and other coats, cloaks and capes; jackets and blazers, of wool, of cotton or of man-made textile fibres (other than parkas) (of category 21) > ID="4">0,84 > ID="5">1 190 "> ID="1">16 > ID="2">6203 11 00 6203 12 00 6203 19 10 6203 19 30 6203 21 00 6203 22 80 6203 23 80 6203 29 18 6211 32 31 6211 33 31 > ID="3">Men's or boys' suits and ensembles, other than knitted or crocheted, of wool, of cotton or of man-made fibres, excluding ski suits; men's or boy's tracksuits with lining, with an outer shell of a single identical fabric, of cotton or of man-made fibres > ID="4">0,80 > ID="5">1 250 "> ID="1">17 > ID="2">6203 31 00 6203 32 90 6203 33 90 6203 39 19 > ID="3">Men's or boys' jackets and blazers, other than knitted or crocheted, of wool, of cotton or of man-made fibres > ID="4">1,43 > ID="5">700 "> ID="1">18 > ID="2">6207 11 00 6207 19 00 6207 21 00 6207 22 00 6207 29 00 6207 91 00 > ID="3">Men's or boys' singlets and other vests, underpants, briefs, nightshirts, pyjamas, bathrobes, dressing gowns and similar articles, other than knitted or crocheted "> ID="1">18 (cont'd) > ID="2">6207 92 00 6207 99 00 > ID="3""" ID="2">6208 11 00 6208 19 10 6208 19 90 6208 21 00 6208 22 00 6208 29 00 6208 91 10 6208 91 90 6208 92 10 6208 92 90 6208 99 00 > ID="3">Women's or girls' singlets and other vests, slips, petticoats, briefs, panties, nightdresses, pyjamas, nÃ ©gligÃ ©s, bathrobes, dressing gowns and similar articles, other than knitted or crocheted "> ID="1">19 > ID="2">6213 20 00 6213 90 00 > ID="3">Handkerchiefs, other than knitted or crocheted > ID="4">59 > ID="5">17 "> ID="1">21 > ID="2">ex 6201 12 10 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 6201 91 00 6201 92 00 6201 93 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6202 91 00 6202 92 00 6202 93 00 6211 32 41 6211 33 41 6211 42 41 6211 43 41 > ID="3">Parkas; anoraks, windcheaters, waister jackets and the like, other than knitted or crocheted, of wool, of cotton or man-made fibres; upper parts of tracksuits with lining, other than category 16 or 29, of cotton or of man-made fibres > ID="4">2,3 > ID="5">435 "> ID="1">24 > ID="2">6107 21 00 6107 22 00 6107 29 00 6107 91 00 6107 92 00 ex 6107 99 00 > ID="3">Men's or boys' nightshirts, pyjamas, bathrobes, dressing gowns and similar articles, knitted or crocheted > ID="4">3,9 > ID="5">257 "> ID="2">6108 31 10 6108 31 90 6108 32 11 6108 32 19 6108 32 90 6108 39 00 6108 91 00 6108 92 00 6108 99 10 > ID="3">Women's or girls' nightdresses, pyjamas, nÃ ©gligÃ ©s, bathrobes, dressing gowns and similar articles, knitted or crocheted "> ID="1">26 > ID="2">6104 41 00 6104 42 00 6104 43 00 6104 44 00 6204 41 00 6204 42 00 6204 43 00 6204 44 00 > ID="3">Women's or girls' dresses, of wool, of cotton or man-made fibres > ID="4">3,1 > ID="5">323 "> ID="1">27 > ID="2">6104 51 00 6104 52 00 6104 53 00 6104 59 00 > ID="3">Women's or girls' skirts, including divided skirts > ID="4">2,6 > ID="5">385 "> ID="1">27 (cont'd) > ID="2">6204 51 00 6204 52 00 6204 53 00 6204 59 10 "> ID="1">28 > ID="2">6103 41 10 6103 41 90 6103 42 10 6103 42 90 6103 43 10 6103 43 90 6103 49 10 6103 49 91 6104 61 10 6104 61 90 6104 62 10 6104 62 90 6104 63 10 6104 63 90 6104 69 10 6104 69 91 > ID="3">Trousers, bib and brace overalls, breeches and shorts (other than swimwear), knitted or crocheted, of wool, of cotton or man-made fibres > ID="4">1,61 > ID="5">620 "> ID="1">29 > ID="2">6204 11 00 6204 12 00 6204 13 00 6204 19 10 6204 21 00 6204 22 90 6204 23 90 6204 29 19 6211 42 31 6211 43 31 > ID="3">Women's or girls' suits and ensembles, other than knitted or crocheted, of wool, of cotton or man-made fibres, excluding ski suits; women's or girls' tracksuits with lining, with an outer shell of an identical fabric, of cotton or of man-made fibres > ID="4">1,37 > ID="5">730 "> ID="1">31 > ID="2">6212 10 00 > ID="3">BrassiÃ ¨res, woven, knitted or crocheted > ID="4">18,2 > ID="5">55 "> ID="1">68 > ID="2">6111 10 90 6111 20 90 6111 30 90 ex 6111 90 00 ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 > ID="3">Babies' garments and clothing accessories, excluding babies' gloves, mittens and mitts of categories 10 and 87, and babies' stockings, socks and sockettes, other than knitted or crocheted, of category 88 "> ID="1">73 > ID="2">6112 11 00 6112 12 00 6112 19 00 > ID="3">Track suits of knitted or crocheted fabric, of wool, of cotton or of man-made textile fibres > ID="4">1,67 > ID="5">600 "> ID="1">76 > ID="2">6203 22 10 6203 23 10 6203 29 11 6203 32 10 6203 33 10 6203 39 11 6203 42 11 6203 42 51 6203 43 11 6203 43 31 6203 49 11 6203 49 31 > ID="3">Men's or boys' industrial or occupational clothing, other than knitted or crocheted; Women's or girls' aprons, smock-overalls and other industrial or occupational clothing, other than knitted or crocheted "> ID="1">76 (cont'd) > ID="2">6204 22 10 6204 23 10 6204 29 11 6204 32 10 6204 33 10 6204 39 11 6204 62 11 6204 62 51 6204 63 11 6204 63 31 6204 69 11 6204 69 31 6211 32 10 6211 33 10 6211 42 10 6211 43 10 "> ID="1">77 > ID="2">ex 6211 20 00 > ID="3">Ski suits, other than knitted or crocheted "> ID="1">78 > ID="2">6203 41 30 6203 42 59 6203 43 39 6203 49 39 6204 61 80 6204 61 90 6204 62 59 6204 62 90 6204 63 39 6204 63 90 6204 69 39 6204 69 50 6210 40 00 6210 50 00 6211 31 00 6211 32 90 6211 33 90 6211 41 00 6211 42 90 6211 43 90 > ID="3">Garments, other than knitted or crocheted, excluding garments of categories 6, 7, 8, 14, 15, 16, 17, 18, 21, 26, 27, 29, 68, 72, 76 and 77 "> ID="1">83 > ID="2">6101 10 10 6101 20 10 6101 30 10 6102 10 10 6102 20 10 6102 30 10 6103 31 00 6103 32 00 6103 33 00 ex 6103 39 00 6104 31 00 6104 32 00 6104 33 00 ex 6104 39 00 ex 6112 20 00 6113 00 90 6114 10 00 6114 20 00 6114 30 00 > ID="3">Overcoats, jackets, blazers and other garments, including ski suits, knitted or crocheted, excluding garments of categories 4, 5, 7, 13, 24, 26, 27, 28, 68, 69, 72, 73, 74, 75 "> GROUP III A "" ID="1">33 > ID="2">5407 20 11 6305 31 91 6305 31 99 > ID="3">Woven fabrics of synthetic filament yarn obtained from strip or the like of polyethylene or polypropylene, less than 3 m wide Sacks and bags, of a kind used for the packing of goods, not knitted or crocheted, obtained from strip or the like "> ID="1">34 > ID="2">5407 20 19 > ID="3">Woven fabrics of synthetic filament yarn, obtained from strip or the like of polyethylene or polypropylene, 3 m or more wide "> ID="1">35 > ID="2">5407 10 00 5407 20 90 5407 30 00 5407 41 00 5407 42 10 5407 42 90 5407 43 00 5407 44 10 5407 44 90 5407 51 00 5407 52 00 5407 53 10 5407 53 90 5407 54 00 5407 60 10 5407 60 30 5407 60 51 5407 60 59 5407 60 90 5407 71 00 5407 72 00 5407 73 10 5407 73 91 5407 73 99 5407 74 00 5407 81 00 5407 82 00 5407 83 10 5407 83 90 5407 84 00 5407 91 00 5407 92 00 5407 93 10 5407 93 90 5407 94 00 ex 5811 00 00 ex 5905 00 70 > ID="3">Woven fabrics of synthetic fibres (continuous), other than those for tyres of category 114 "> ID="1">35 (a) > ID="2">5407 42 10 5407 42 90 5407 43 00 5407 44 10 5407 44 90 5407 52 00 5407 53 10 5407 53 90 5407 54 00 5407 60 30 5407 60 51 5407 60 59 5407 60 90 > ID="3">(a) Of which: other than unbleached or bleached "> ID="1">35 (a) (cont'd) > ID="2">5407 72 00 5407 73 10 5407 73 91 5407 73 99 5407 74 00 5407 82 00 5407 83 10 5407 83 90 5407 84 00 5407 92 00 5407 93 10 5407 93 90 5407 94 00 ex 5811 00 00 ex 5905 00 70 "> ID="1">36 > ID="2">5408 10 00 5408 21 00 5408 22 10 5408 22 90 5408 23 10 5408 23 90 5408 24 00 5408 31 00 5408 32 00 5408 33 00 5408 34 00 ex 5811 00 00 ex 5905 00 70 > ID="3">Woven fabrics of continuous artificial fibres, other than those for tyres of category 114 "> ID="1">36 (a) > ID="2">5408 10 00 5408 22 10 5408 22 90 5408 23 10 5408 23 90 5408 24 00 5408 32 00 5408 33 00 5408 34 00 ex 5811 00 00 ex 5905 00 70 > ID="3">(a) Of which: other than unbleached or bleached "> ID="1">37 > ID="2">5516 11 00 5516 12 00 5516 13 00 5516 14 00 5516 21 00 5516 22 00 5516 23 10 5516 23 90 5516 24 00 5516 31 00 5516 32 00 5516 33 00 5516 34 00 5516 41 00 5516 42 00 5516 43 00 5516 44 00 5516 91 00 > ID="3">Woven fabrics of artificial staple fibres "> ID="1">37 (cont'd) > ID="2">5516 92 00 5516 93 00 5516 94 00 5803 90 50 ex 5905 00 70 > ID="3""" ID="1">37 (a) > ID="2">5516 12 00 5516 13 00 5516 14 00 5516 22 00 5516 23 10 5516 23 90 5516 24 00 5516 32 00 5516 33 00 5516 34 00 5516 42 00 5516 43 00 5516 44 00 5516 92 00 5516 93 00 5516 94 00 5803 90 50 ex 5905 00 70 > ID="3">(a) Of which: other than unbleached or bleached "> ID="1">38 A > ID="2">6002 43 11 6002 93 10 > ID="3">Knitted or crocheted synthetic curtain fabric including net curtain fabric "> ID="1">38 B > ID="2">ex 6303 91 00 ex 6303 92 90 ex 6303 99 90 > ID="3">Net curtains, other than knitted or crocheted "> ID="1">40 > ID="2">ex 6303 91 00 ex 6303 92 90 ex 6303 99 90 6304 19 10 ex 6304 19 90 6304 92 00 ex 6304 93 00 ex 6304 99 00 > ID="3">Woven curtains (including drapes), interior blinds, curtain and bed valances and other furnishing articles, other than knitted or crocheted, of wool, of cotton or of man-made fibres "> ID="1">41 > ID="2">5401 10 11 5401 10 19 5402 10 10 5402 10 90 5402 20 00 5402 31 10 5402 31 30 5402 31 90 5402 32 00 5402 33 10 5402 33 90 5402 39 10 5402 39 90 5402 49 10 5402 49 91 5402 49 99 5402 51 10 5402 51 30 > ID="3">Yarn of synthetic filament (continuous), not put up for retail sale, other than non-textured single yarn untwisted or with a twist of not more than 50 turns per metre "> ID="1">41 (cont'd) > ID="2">5402 51 90 5402 52 10 5402 52 90 5402 59 10 5402 59 90 5402 61 10 5402 61 30 5402 61 90 5402 62 10 5402 62 90 5402 69 10 5402 69 90 ex 5604 20 00 ex 5604 90 00 > ID="3""" ID="1">42 > ID="2">5401 20 10 5403 10 00 5403 20 10 5403 20 90 ex 5403 32 00 5403 33 90 5403 39 00 5403 41 00 5403 42 00 5403 49 00 ex 5604 20 00 > ID="3">Yarn of continuous man-made fibres, not put up for retail sale: Yarn of artificial fibres; yarn of artificial filaments, not put up for retail sale, other than single yarn of viscose rayon untwisted or with a twist of not more than 250 turns per metre and single non-textured yarn of cellulose acetate "> ID="1">43 > ID="2">5204 20 00 5207 10 00 5207 90 00 5401 10 90 5401 20 90 5406 10 00 5406 20 00 5508 20 90 5511 30 00 > ID="3">Yarn of man-made filament, yarn of staple artificial fibres, cotton yarn, put up for retail sale "> ID="1">46 > ID="2">5105 10 00 5105 21 00 5105 29 00 5105 30 10 5105 30 90 > ID="3">Carded or combed sheep's or lambs' wool or other fine animal hair "> ID="1">47 > ID="2">5106 10 10 5106 10 90 5106 20 11 5106 20 19 5106 20 91 5106 20 99 5108 10 10 5108 10 90 > ID="3">Yarn of carded sheep's or lambs' wool (woollen yarn) or of carded fine animal hair, not put up for retail sale "> ID="1">48 > ID="2">5107 10 10 5107 10 90 5107 20 10 5107 20 30 > ID="3">Yarn of combed sheep's or lambs' wool (worsted yarn) or of combed fine animal hair, not put up for retail sale "> ID="1">48 (cont'd) > ID="2">5107 20 51 5107 20 59 5107 20 91 5107 20 99 5108 20 10 5108 20 90 "> ID="1">49 > ID="2">5109 10 10 5109 10 90 5109 90 10 5109 90 90 > ID="3">Yarn of sheep's or lambs' wool or of fine animal hair, put up for retail sale "> ID="1">50 > ID="2">5111 11 00 5111 19 10 5111 19 90 5111 20 00 5111 30 10 5111 30 30 5111 30 90 5111 90 10 5111 90 91 5111 90 93 5111 90 99 5112 11 00 5112 19 10 5112 19 90 5112 20 00 5112 30 10 5112 30 30 5112 30 90 5112 90 10 5112 90 91 5112 90 93 5112 90 99 > ID="3">Woven fabrics of sheep's or lambs' wool or of fine animal hair "> ID="1">51 > ID="2">5203 00 00 > ID="3">Cotton, carded or combed "> ID="1">53 > ID="2">5803 10 00 > ID="3">Cotton gauze "> ID="1">54 > ID="2">5507 00 00 > ID="3">Staple artificial fibres, including waste, carded, combed or otherwise processed for spinning "> ID="1">55 > ID="2">5506 10 00 5506 20 00 5506 30 00 5506 90 10 5506 90 91 5506 90 99 > ID="3">Synthetic staple fibres, including waste, carded or combed or otherwise processed for spinning "> ID="1">56 > ID="2">5508 10 90 5511 10 00 5511 20 00 > ID="3">Yarn of staple synthetic fibres (including waste), put up for retail sale "> ID="1">58 > ID="2">5701 10 10 5701 10 91 5701 10 93 5701 10 99 5701 90 10 5701 90 90 > ID="3">Carpets, carpetines and rugs, knotted (made up or not) "> ID="1">59 > ID="2">5702 10 00 5702 31 10 5702 31 30 5702 31 90 5702 32 10 5702 32 90 5702 39 10 5702 41 10 5702 41 90 5702 42 10 5702 42 90 5702 49 10 5702 51 00 5702 52 00 ex 5702 59 00 5702 91 00 5702 92 00 ex 5702 99 00 5703 10 10 5703 10 90 5703 20 11 5703 20 19 5703 20 91 5703 20 99 5703 30 11 5703 30 19 5703 30 51 5703 30 59 5703 30 91 5703 30 99 5703 90 10 5703 90 90 5704 10 00 5704 90 00 5705 00 10 5705 00 31 5705 00 39 ex 5705 00 90 > ID="3">Carpets and other textile floor coverings, other than the carpets of category 58 "> ID="1">60 > ID="2">5805 00 00 > ID="3">Tapestries, hand-made, of the type Gobelins, Flanders, Aubusson, Beauvais and the like, and needleworked tapestries (for example, petit point and cross stitch) made in panels and the like by hand "> ID="1">61 > ID="2">ex 5806 10 00 5806 20 00 5806 31 10 5806 31 90 5806 32 10 5806 32 90 5806 39 00 5806 40 00 > ID="3">Narrow woven fabrics, and narrow fabrics (bolduc) consisting of warp without weft assembled by means of an adhesive, other than labels and similar articles of category 62 Elastic fabrics and trimmings (not knitted or crocheted), made from textile materials assembled from rubber thread "> ID="1">62 > ID="2">5606 00 91 5606 00 99 > ID="3">Chenille yarn (including flock chenille yarn), gimped yarn (other than metallized yarn and gimped horsehair yarn): "> ID="2">5804 10 11 5804 10 19 5804 10 90 5804 21 10 5804 21 90 5804 29 10 5804 29 90 5804 30 00 > ID="3">Tulle and other net fabrics but not including woven, knitted or crocheted fabrics, hand or mechanically-made lace, in the piece, in strips or in motifs "> ID="1">62 (cont'd) > ID="2">5807 10 10 5807 10 90 > ID="3">Labels, badges and the like of textile materials, not embroidered, in the piece, in strips or cut to shape or size, woven "> ID="2">5808 10 00 5808 90 00 > ID="3">Braids and ornamental trimmings in the piece; tassels pompoms and the like "> ID="2">5810 10 10 5810 10 90 5810 91 10 5810 91 90 5810 92 10 5810 92 90 5810 99 10 5810 99 90 > ID="3">Embroidery, in the piece, in strips or in motifs "> ID="1">63 > ID="2">5906 91 00 ex 6002 10 10 6002 10 90 ex 6002 30 10 6002 30 90 ex 6001 10 00 6002 20 31 6002 43 19 > ID="3">Knitted or crocheted fabric of synthetic fibres containing by weight 5 % or more of elastomeric yarn and knitted or crocheted fabric containing by weight 5 % or more of rubber thread Raschel lace and long-pile fabric of synthetic fibres "> ID="1">65 > ID="2">5606 00 10 ex 6001 10 00 6001 21 00 6001 22 00 6001 29 10 6001 91 10 6001 91 30 6001 91 50 6001 91 90 6001 92 10 6001 92 30 6001 92 50 6001 92 90 6001 99 10 ex 6002 10 10 6002 20 10 6002 20 39 6002 20 50 6002 20 70 ex 6002 30 10 6002 41 00 6002 42 10 6002 42 30 6002 42 50 6002 42 90 6002 43 31 6002 43 33 6002 43 35 6002 43 39 6002 43 50 6002 43 91 6002 43 93 6002 43 95 6002 43 99 6002 91 00 6002 92 10 6002 92 30 6002 92 50 > ID="3">Knitted or crocheted fabric other than those of categories 38 A and 63, of wool, of cotton or of man-made fibres "> ID="1">65 (cont'd) > ID="2">6002 92 90 6002 93 31 6002 93 33 6002 93 35 6002 93 39 6002 93 91 6002 93 99 > ID="3""" ID="1">66 > ID="2">6301 10 00 6301 20 91 6301 20 99 6301 30 90 ex 6301 40 90 ex 6301 90 90 > ID="3">Travelling rugs and blankets, other than knitted or crocheted, of wool, of cotton or of man-made fibres "> GROUP III B "" ID="1">10 > ID="2">6111 10 10 6111 20 10 6111 30 10 ex 6111 90 00 6116 10 10 6116 10 90 6116 91 00 6116 92 00 6116 93 00 6116 99 00 > ID="3">Gloves, mittens and mitts, knitted or crocheted > ID="4">17 pairs > ID="5">59 "> ID="1">67 > ID="2">5807 90 90 6113 00 10 6117 10 00 6117 20 00 6117 80 10 6117 80 90 6117 90 00 6301 20 10 6301 30 10 6301 40 10 6301 90 10 6302 10 10 6302 10 90 6302 40 00 ex 6302 60 00 6303 11 00 6303 12 00 6303 19 00 6304 11 00 6304 91 00 ex 6305 20 00 ex 6305 39 00 ex 6305 90 00 6305 31 10 6307 10 10 6307 90 10 > ID="3">Knitted or crocheted clothing accessories other than for babies; household linen of all kinds, knitted or crocheted; curtains (including drapes) and interior blinds, curtain or bed valances and other furnishing articles knitted or crocheted; knitted or crocheted blankets and travelling-rugs, other knitted or crocheted articles including parts of garments or of clothing accessories "> ID="1">67 (a) > ID="2">6305 31 10 > ID="3">(a) Of which: Sacks and bags of a kind used for the packing of goods, made from polyethylene or polypropylene strip "> ID="1">69 > ID="2">6108 11 10 6108 11 90 6108 19 10 6108 19 90 > ID="3">Women's or girls' slips and petticoats, knitted or crocheted > ID="4">7,8 > ID="5">128 "> ID="1">70 > ID="2">6115 11 00 6115 20 19 6115 93 91 > ID="3">Panty-hose and tights of synthetic fibres, measuring per single yarn less than 67 decitex (6,7 tex) Women's full-length hosiery of synthetic fibres > ID="4">30,4 pairs > ID="5">33 "> ID="1">72 > ID="2">6112 31 10 6112 31 90 6112 39 10 6112 39 90 6112 41 10 6112 41 90 6112 49 10 6112 49 90 6211 11 00 6211 12 00 > ID="3">Swimwear, of wool, of cotton or of man-made fibres > ID="4">9,7 > ID="5">103 "> ID="1">74 > ID="2">6104 11 00 6104 12 00 6104 13 00 ex 6104 19 00 6104 21 00 6104 22 00 6104 23 00 ex 6104 29 00 > ID="3">Women's or girls' knitted or crocheted suits and ensembles, of wool, of cotton or man-made fibres, excluding ski suits > ID="4">1,54 > ID="5">650 "> ID="1">75 > ID="2">6103 11 00 6103 12 00 6103 19 00 6103 21 00 6103 22 00 6103 23 00 6103 29 00 > ID="3">Men's or boys' knitted or crocheted suits and ensembles, of wool, of cotton or of man-made fibres, excluding ski suits > ID="4">0,80 > ID="5">1 250 "> ID="1">84 > ID="2">6214 20 00 6214 30 00 6214 40 00 6214 90 10 > ID="3">Shawls, scarves, mufflers, mantillas, veils and the like other than knitted or crocheted, of wool, of cotton or man-made fibres "> ID="1">85 > ID="2">6215 20 00 6215 90 00 > ID="3">Ties, bow ties and cravats not knitted or crocheted, of wool, of cotton or man-made fibres > ID="4">17,9 > ID="5">56 "> ID="1">86 > ID="2">6212 20 00 6212 30 00 6212 90 00 > ID="3">Corsets, corset-belts, suspender belts, braces, suspenders, garters and the like, and parts thereof, whether or not knitted or crocheted > ID="4">8,8 > ID="5">114 "> ID="1">87 > ID="2">ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 6216 00 00 > ID="3">Gloves, mittens and mitts, not knitted or crocheted "> ID="1">88 > ID="2">ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 6217 10 00 6217 90 00 > ID="3">Stockings, socks and sockettes, not knitted or crocheted; other clothing accessories, parts of garments or of clothing accessories, other than for babies, other than knitted or crocheted "> ID="1">90 > ID="2">5607 41 00 5607 49 11 5607 49 19 5607 49 90 5607 50 11 5607 50 19 5607 50 30 5607 50 90 > ID="3">Twine, cordage, ropes and cables of synthetic fibres, plaited or not "> ID="1">91 > ID="2">6306 21 00 6306 22 00 6306 29 00 > ID="3">Tents "> ID="1">93 > ID="2">ex 6305 20 00 ex 6305 39 00 > ID="3">Sacks and bags, of a kind used for the packing of goods of woven fabrics, other than made from polyethylene or polypropylene strip "> ID="1">94 > ID="2">5601 10 10 5601 10 90 5601 21 10 5601 21 90 5601 22 10 5601 22 91 5601 22 99 5601 29 00 5601 30 00 > ID="3">Wadding of textile materials and articles thereof; textile fibres, not exceeding 5 mm in length (flock), textile dust and mill neps "> ID="1">95 > ID="2">5602 10 19 5602 10 31 5602 10 39 5602 10 90 5602 21 00 5602 29 90 5602 90 00 ex 5807 90 10 ex 5905 00 70 6210 10 10 6307 90 91 > ID="3">Felt and articles thereof, whether or not impregnated or coated, other than floor coverings "> ID="1">96 > ID="2">5603 00 10 5603 00 91 5603 00 93 5603 00 95 5603 00 99 ex 5807 90 10 ex 5905 00 70 6210 10 91 6210 10 99 ex 6301 40 90 ex 6301 90 90 6302 22 10 6302 32 10 6302 53 10 6302 93 10 6303 92 10 6303 99 10 > ID="3">Non-woven fabrics and articles of such fabrics, whether or not impregnated, coated, covered or laminated "> ID="1">96 (cont'd) > ID="2">ex 6304 19 90 ex 6304 93 00 ex 6304 99 00 ex 6305 39 00 6307 10 30 ex 6307 90 99 "> ID="1">97 > ID="2">5608 11 11 5608 11 19 5608 11 91 5608 11 99 5608 19 11 5608 19 19 5608 19 31 5608 19 39 5608 19 91 5608 19 99 5608 90 00 > ID="3">Nets and netting made of twine, cordage or rope and made up fishing nets of yarn, twine, cordage or rope "> ID="1">98 > ID="2">5609 00 00 5905 00 10 > ID="3">Other articles made from yarn, twine, cordage, rope or cables, other than textile fabrics, articles made from such fabrics and articles of category 97 "> ID="1">99 > ID="2">5901 10 00 5901 90 00 > ID="3">Textile fabrics coated with gum or amylaceous substances, of a kind used for the outer covers of books and the like; tracing cloth; prepared painting canvas; buckram and similar stiffened textile fabrics of a kind used for hat foundations "> ID="2">5904 10 00 5904 91 10 5904 91 90 5904 92 00 > ID="3">Linoleum, whether or not cut to shape; floor coverings consisting of a coating or covering applied on a textile backing, whether or not cut to shape; "> ID="2">5906 10 10 5906 10 90 5906 99 10 5906 99 90 > ID="3">Rubberized textile fabrics, not knitted or crocheted, excluding those for tyres "> ID="2">5907 00 00 > ID="3">Textile fabrics otherwise impregnated or coated; painted canvas being theatrical scenery, studio back-cloths or the like, other than of category 100 "> ID="1">100 > ID="2">5903 10 10 5903 10 90 5903 20 10 5903 20 90 5903 90 10 5903 90 91 5903 90 99 > ID="3">Textile fabrics impregnated, coated, covered or laminated with preparations of cellulose derivatives or of other artificial plastic materials "> ID="1">101 > ID="2">ex 5607 90 00 > ID="3">Twine, cordage, ropes and cables, plaited or not, other than of synthetic fibres "> ID="1">109 > ID="2">6306 11 00 6306 12 00 6306 19 00 6306 31 00 6306 39 00 > ID="3">Tarpaulins, sails, awnings, and sunblinds "> ID="1">110 > ID="2">6306 41 00 6306 49 00 > ID="3">Woven pneumatic mattresses "> ID="1">111 > ID="2">6306 91 00 6306 99 00 > ID="3">Camping goods, woven, other than pneumatic mattresses and tents "> ID="1">112 > ID="2">6307 20 00 ex 6307 90 99 > ID="3">Other made up textile articles, woven, excluding those of categories 113 and 114 "> ID="1">113 > ID="2">6307 10 90 > ID="3">Floor cloths, dish cloths and dusters, other than knitted or crocheted "> ID="1">114 > ID="2">5902 10 10 5902 10 90 5902 20 10 5902 20 90 5902 90 10 5902 90 90 5908 00 00 5909 00 10 5909 00 90 5910 00 00 5911 10 00 ex 5911 20 00 5911 31 11 5911 31 19 5911 31 90 5911 32 10 5911 32 90 5911 40 00 5911 90 10 5911 90 90 > ID="3">Woven fabrics and articles for technical uses "> Appendix 2 ANNEX II (The full product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS "" ID="1">2 > ID="2">tonnes > ID="3">3 503 > ID="4">3 608 > ID="5">3 716 "> ID="1">of which 2 (a) > ID="2">tonnes > ID="3">1 728 > ID="4">1 780 > ID="5">1 834 "> ID="1">3 > ID="2">tonnes > ID="3">853 > ID="4">895 > ID="5">940 "> ID="1">4 > ID="2">1 000 pieces > ID="3">18 176 > ID="4">18 903 > ID="5">19 659 "> ID="1">5 > ID="2">1 000 pieces > ID="3">10 554 > ID="4">10 976 > ID="5">11 415 "> ID="1">6 > ID="2">1 000 pieces > ID="3">10 526 > ID="4">11 000 > ID="5">11 495 "> ID="1">7 > ID="2">1 000 pieces > ID="3">9 121 > ID="4">9 486 > ID="5">9 865 "> ID="1">8 > ID="2">1 000 pieces > ID="3">6 265 > ID="4">6 453 > ID="5">6 647 "> Appendix 3 ANNEX TO PROTOCOL E (The product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) OPT QUOTAS Year: 1992 COMMUNITY QUANTITATIVE LIMITS "" ID="1">7 > ID="2">1 000 pieces > ID="3">425 > ID="4">451 > ID="5">478 "> Appendix 4 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and the Republic of Singapore on trade in textile and clothing products, initialled on 26 November 1992, the Parties agreed that Article 8 of the Agreement does not preclude the Community, if the conditions are fulfilled, from applying the safeguard measures for one or more of its regions in conformity with the principles of the internal market. In such an event, Singapore shall be informed in advance of the relevant provisions of Protocol A to the Agreement to be applied, as appropriate. For the Government of the Republic of Singapore For the Council of the European Communities Appendix 5 Agreed Minute No 2 Notwithstanding Article 12 (1) of this Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of this Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 12 (3), the Community may also introduce temporary limits for one or more of its regions. In such a case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from Singapore on the basis of export licences obtained before the date of formal notification to Singapore by the Community about the introduction of the above limits. The Community shall inform Singapore of the technical and administrative measures, such as defined in the attached note verbale, that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Government of the Republic of Singapore For the Council of the European CommunitiesNote verbale The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Republic of Singapore to the European Communities and has the honour to refer to the Agreement on textile products negotiated between the Republic of Singapore and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 25 October 1991 and as further extended by the exchange of letters of 26 November 1992. The Directorate-General wishes to inform the Mission of the Republic of Singapore that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 26 November 1992. Consequently, the corresponding provisions of Articles 6 and 11 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Republic of Singapore to the European Communities the assurance of its highest consideration. Appendix 6 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and the Republic of Singapore on trade in textile and clothing products, initialled in Brussels on 26 November 1992, the Parties agreed that Singapore shall endeavour not to deprive certain regions of the Community which have traditionally had relatively small shares of Community quotas of imports of products serving as inputs for their processing industry. The Community and Singapore further agreed to hold consultations, should the need arise, in order to avert any problems which might occur in this respect. The Parties agreed that this Agreed Minute replaces the corresponding Agreed Minute of the Agreement on this subject. For the Government of the Republic of Singapore For the Council of the European Communities Appendix 7 Agreed Minute No 4 In the context of the Agreement between the European Economic Community and the Republic of Singapore on trade in textile and clothing products, applied since 1 January 1987, as extended by the exchange of letters initialled on 25 October 1991 and further extended by the exchange of letters initialled on 26 November 1992, Singapore agreed that, from the date of request for and pending the consultations referred to in Article 12 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Government of the Republic of Singapore For the Council of the European Communities Exchange of notes The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Republic of Singapore to the European Communities and has the honour to refer to the Agreement on textile products between the Republic of Singapore and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 25 October 1991 and as further extended by the exchange of letters initialled on 26 November 1992. The Directorate-General wishes to inform the Mission of the Republic of Singapore that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Community is prepared to allow the provisions of the Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Directorate-General for External Relations would be grateful if the Mission would confirm its Agreement to the foregoing. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Republic of Singapore to the European Communities the assurance of its highest consideration. Letter No 2 Sir, I have the honour to acknowledge receipt of your letter of 26 November 1992, which reads as follows: 'Sir, 1. I have the honour to refer to the consultations held on 23 to 26 November 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and the Republic of Singapore, applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992 (hereinafter "the Agreement"). 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. Annex I, Annex II and the Annex to Protocol E which set out the products concerned by the Agreement, the quantitative restrictions for exports and the OPT operations, respectively from the Republic of Singapore to the European Economic Community, are replaced for the period 1 January 1993 to 31 December 1994 by Appendix 1, Appendix 2 and Appendix 3 of this letter, respectively. 2.2. Article 8 (6) and Protocol C to the Agreement are deleted. 2.3. Article 9 (2) is replaced by the following: "The information referred to in paragraph 1 shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate." 2.4. Article 12 is replaced by the following: "1. The quantitative limits established under this Agreement on imports into the Community of textile products of Singapore origin will not be broken down by the Community into regional shares. 2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 3. Singapore shall monitor its exports of products under restraint or surveillance into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community. 4. Singapore shall endeavour to ensure that exports of textile products subject to quantitative limits into the Community are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors." 2.5. Article 14 and all references to this Article in the Agreement are deleted. 2.6. The following is added at the beginning of: "1. Save where it is otherwise provided for in this Agreement, . . ." 2.7. The second sentence of Article 18 (1) is replaced by the following: "It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations." 2.8. The first sentence of Article 6 (1) of Protocol A is replaced by the following: "1. The export licence or export certificate shall conform to the model annexed to this Protocol and it shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 8 in accordance with the provisions of the Agreed Minute No 1, or to the Agreed Minute No 2, the textile products covered by the export licences or export certificates can only be put into free circulation in the region(s) of the Community indicated in those licences or certificates." 2.9. The second indent of Article 11 (1) of Protocol A to the Agreement is replaced by the following: "The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 8 in accordance with the provisions of the Agreed Minute No 1, or to Agreed Minute No 2, the products covered by the import licences can only be put into free circulation in the region(s) of the Community indicated in those licences." 2.10. The second and fifth indents of Article 13 (2) of Protocol A are replaced by the following: "- two letters identifying the intended Member State of customs clearance as follows: BL = Benelux, DE = Germany, DK = Denmark, EL = Greece, ES = Spain, FR = France, GB = United Kingdom, IE = Ireland, IT = Italy, PT = Portugal", "- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance." 2.11. Paragraph 3 (b) of Protocol E to the Agreement is deleted. 2.12. Agreed Minute No 1 set out in Appendix 4 to this letter shall form an integral part of the Agreement. 2.13. Agreed Minute No 2 set out in Appendix 5 to this letter shall form an integral part of the Agreement. 2.14. Agreed Minute No 3 set out in Appendix 6 to this letter shall form an integral part of the Agreement. 2.15. Agreed Minute No 4 set out in Appendix 7 to this letter shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1987, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration.' I have the honour to confirm that my Government is in agreement with the contents of your letter. Please accept, Sir, the assurance of my highest consideration. For the Government of the Republic of Singapore Appendix 1 (The contents of Appendix 1 are identical to those of Appendix 1 to Letter No 1; see pages 16 to 42) Appendix 2 ANNEX II (The full product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS "" ID="1">2 > ID="2">tonnes > ID="3">3 503 > ID="4">3 608 > ID="5">3 716 "> ID="1">of which 2 (a) > ID="2">tonnes > ID="3">1 728 > ID="4">1 780 > ID="5">1 834 "> ID="1">3 > ID="2">tonnes > ID="3">853 > ID="4">895 > ID="5">940 "> ID="1">4 > ID="2">1 000 pieces > ID="3">18 176 > ID="4">18 903 > ID="5">19 659 "> ID="1">5 > ID="2">1 000 pieces > ID="3">10 554 > ID="4">10 976 > ID="5">11 415 "> ID="1">6 > ID="2">1 000 pieces > ID="3">10 526 > ID="4">11 000 > ID="5">11 495 "> ID="1">7 > ID="2">1 000 pieces > ID="3">9 121 > ID="4">9 486 > ID="5">9 865 "> ID="1">8 > ID="2">1 000 pieces > ID="3">6 265 > ID="4">6 453 > ID="5">6 647 "> Appendix 3 ANNEX TO PROTOCOL E (The product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) OPT QUOTAS Year: 1992 COMMUNITY QUANTITATIVE LIMITS "" ID="1">7 > ID="2">1 000 pieces > ID="3">425 > ID="4">451 > ID="5">478 "> Appendix 4 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and the Republic of Singapore on trade in textile and clothing products, initialled on 26 November 1992, the Parties agreed that Article 8 of the Agreement does not preclude the Community, if the conditions are fulfilled, from applying the safeguard measures for one or more of its regions in conformity with the principles of the internal market. In such an event, Singapore shall be informed in advance of the relevant provisions of Protocol A to the Agreement to be applied, as appropriate. For the Government of the Republic of Singapore For the Council of the European Communities Appendix 5 Agreed Minute No 2 Notwithstanding Article 12 (1) of this Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of this Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 12 (3), the Community may also introduce temporary limits for one or more of its regions. In such a case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from Singapore on the basis of export licences obtained before the date of formal notification to Singapore by the Community about the introduction of the above limits. The Community shall inform Singapore of the technical and administrative measures such as defined in the attached note verbale that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Government of the Republic of Singapore For the Council of the European Communities Note verbale The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Republic of Singapore to the European Communities and has the honour to refer to the Agreement on textile products negotiated between the Republic of Singapore and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 25 October 1991 and as further extended by the exchange of letters of 26 November 1992. The Directorate-General wishes to inform the Mission of the Republic of Singapore that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 26 November 1992. Consequently, the corresponding provisions of Articles 6 and 11 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Republic of Singapore to the European Communities the assurance of its highest consideration. Appendix 6 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and the Republic of Singapore on trade in textile and clothing products, initialled in Brussels on 26 November 1992, the Parties agreed that Singapore shall endeavour not to deprive certain regions of the Community which have traditionally had relatively small shares of Community quotas of imports of products serving as inputs for their processing industry. The Community and Singapore further agreed to hold consultations, should the need arise, in order to avert any problems which might occur in this respect. The Parties agreed that this Agreed Minute replaces the corresponding Agreed Minute of the Agreement on this subject. For the Government of the Republic of Singapore For the Council of the European Communities Appendix 7 Agreed Minute No 4 In the context of the Agreement between the European Economic Community and the Republic of Singapore on trade in textile and clothing products, applied since 1 January 1987, as extended by the exchange of letters initialled on 25 October 1991 and further extended by the exchange of letters initialled on 26 November 1992, Singapore agreed that, from the date of request for and pending the consultations referred to in Article 12 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Government of the Republic of Singapore For the Council of the European Communities Exchange of notes The Mission of the Republic of Singapore to the European Communities presents its compliments to the Directorate-General for External Relations of the Commission of the European Communities and has the honour to refer to the Director-General's note of 26 November 1992 regarding the Agreement on textile products between the Republic of Singapore and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 25 October 1991 and as further extended by the exchange of letters initialled on 26 November 1992. The Mission of the Republic of Singapore wishes to confirm to the Directorate-General that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Government of the Republic of Singapore is prepared to allow the provisions of the extended Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Mission of the Republic of Singapore to the European Communities avails itself of this opportunity to renew to the Directorate-General for External Relations the assurance of its highest consideration. AGREEMENT in the form of an exchange of letters amending the Agreement between the European Economic Community and Macao on trade in textile products Letter No 1 Sir, 1. I have the honour to refer to the consultations held on 26 to 27 November 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and Macao applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992 (hereinafter 'the Agreement'). 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. Annex I, Annex II and the Annex to Protocol E which set out the products covered by the Agreement, the quantitative restrictions for exports and the OPT operations respectively, from Macao to the European Economic Community, are replaced for the period 1 January 1993 to 31 December 1994 by Appendix 1, Appendix 2 and Appendix 3 to this letter, respectively. 2.2. Article 8 (6) and Protocol C to the Agreement are deleted. 2.3. Article 9 (2) is replaced by the following: 'The information referred to in paragraph 1 shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate.' 2.4. Article 12 (1) and (2) are replaced by the following: '1. The quantitative limits established under this Agreement on imports into the Community of textile products of Macao origin will not be broken down by the Community into regional shares. 2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 3. Macao shall monitor its exports of products under restraint or surveillance into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community. 4. Macao shall endeavour to ensure that exports of textile products subject to quantitative limits into the Communtiy are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors.' 2.5. Article 14 and all references to this Article in the Agreement are deleted. 2.6. The following is added at the beginning of Article 16 (1): '1. Save where it is otherwise provided for in this Agreement, . . .' 2.7. The second sentence of Article 18 (1) is replaced by the following: 'It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations.' 2.8. The first sentence of Article 7 (1) of Protocol A is replaced by the following: '1. The export licence shall conform to the model annexed to this Protocol and it shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the textile products covered by the export licences can only be put into free circulation in the region(s) of the Community indicated in those licences.' 2.9. The second indent of Article 12 (1) of Protocol A to the Agreement is replaced by the following: 'The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the products covered by the import licences can only be put into free circulation in the region(s) of the Community indicated in those licences.' 2.10. The second and fifth indents of Article 14 (2) of Protocol A are replaced by the following: '- two letters identifying the intended Member State of customs clearance as follows: BL = Benelux, DE = Germany, DK = Denmark, EL = Greece, ES = Spain, FR = France, GB = United Kingdom, IE = Ireland, IT = Italy, PT = Portugal', '- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance.' 2.11. Paragraph 3 (b) of Protocol E to the Agreement is deleted. 2.12. Agreed Minute No 1 set out in Appendix 4 to this letter shall form an integral part of the Agreement. 2.13. Agreed Minute No 2 set out in Appendix 5 to this letter shall form an integral part of the Agreement. 2.14. Agreed Minute No 3 set out in Appendix 6 to this letter shall form an integral part of the Agreement. 2.15. Agreed Minute No 4 set out in Appendix 7 to this letter shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1987, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration. For the Council of the European Communities Appendix 1 (The contents of Appendix 1 are identical to those of Appendix 1 to the Agreement with Singapore; see pages 16 to 42) Appendix 2 ANNEX II (The full product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS "" ID="1">4 > ID="2">1 000 pieces > ID="3">11 983 > ID="4">12 103 > ID="5">12 224 "> ID="1">5 > ID="2">1 000 pieces > ID="3">10 964 > ID="4">11 073 > ID="5">11 184 "> ID="1">6 > ID="2">1 000 pieces > ID="3">11 449 > ID="4">11 564 > ID="5">11 680 "> ID="1">7 > ID="2">1 000 pieces > ID="3">4 474 > ID="4">4 519 > ID="5">4 564 "> ID="1">8 > ID="2">1 000 pieces > ID="3">6 705 > ID="4">6 772 > ID="5">6 840 "> ID="1">13 > ID="2">1 000 pieces > ID="3">6 798 > ID="4">6 934 > ID="5">7 073 "> ID="1">15 > ID="2">1 000 pieces > ID="3">386 > ID="4">398 > ID="5">410 "> ID="1">16 > ID="2">1 000 pieces > ID="3">384 > ID="4">389 > ID="5">395 "> ID="1">18 > ID="2">tonnes > ID="3">3 709 > ID="4">3 783 > ID="5">3 859 "> ID="1">19 > ID="2">tonnes > ID="3">612 > ID="4">630 > ID="5">649 "> ID="1">20 > ID="2">tonnes > ID="3">154 > ID="4">158 > ID="5">163 "> ID="1">21 > ID="2">1 000 pieces > ID="3">552 > ID="4">563 > ID="5">574 "> ID="1">24 > ID="2">1 000 pieces > ID="3">1 731 > ID="4">1 766 > ID="5">1 801 "> ID="1">26 > ID="2">1 000 pieces > ID="3">1 019 > ID="4">1 034 > ID="5">1 050 "> ID="1">27 > ID="2">1 000 pieces > ID="3">2 252 > ID="4">2 286 > ID="5">2 320 "> ID="1">31 > ID="2">1 000 pieces > ID="3">6 626 > ID="4">6 825 > ID="5">7 030 "> ID="1">39 > ID="2">tonnes > ID="3">194 > ID="4">199 > ID="5">205 "> ID="1">73 > ID="2">1 000 pieces > ID="3">1 111 > ID="4">1 133 > ID="5">1 156 "> ID="1">78 > ID="2">tonnes > ID="3">1 381 > ID="4">1 409 > ID="5">1 437 "> ID="1">83 > ID="2">tonnes > ID="3">315 > ID="4">325 > ID="5">334 "> Appendix 3 ANNEX TO PROTOCOL E (The product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) OPT QUOTAS Year: 1992 COMMUNITY QUANTITATIVE LIMITS "" ID="1">6 > ID="2">1 000 pieces > ID="3">224 > ID="4">229 > ID="5">233 "> ID="1">16 > ID="2">1 000 pieces > ID="3">580 > ID="4">594 > ID="5">609 "> Appendix 4 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and Macao on trade in textile and clothing products, initialled on 27 November 1992, the Parties agreed that Article 8 of the Agreement does not preclude the Community, if the conditions are fulfilled, from applying the safeguard measures for one or more of its regions in conformity with the principles of the internal market. In such an event, Macao shall be informed in advance of the relevant provisions of Protocol A to the Agreement to be applied, as appropriate. For the Government of Macao For the Council of the European Communities Appendix 5 Agreed Minute No 2 Notwithstanding Article 12 (1) of this Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of this Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 12 (3), Macao undertakes, if so requested by the Community, to respect temporary export limits for one or more regions of the Community. In such a case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from Macao on the basis of export licences obtained before the date of formal notification to Macao by the Community about the introduction of the above limits. The Community shall inform Macao of the technical and administrative measures, such as defined in the attached note verbale, that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Government of Macao For the Council of the European Communities Note verbale The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Minister of Commercial Affairs of Macao to the European Communities and has the honour to refer to the Agreement on textile products negotiated between Macao and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 30 July 1991 and as further extended by the exchange of letters of 27 November 1992. The Directorate-General wishes to inform the Minister that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 27 November 1992. Consequently, the corresponding provisions of Articles 7 and 12 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Minister of Commercial Affairs of Macao to the European Communities the assurance of its highest consideration. Appendix 6 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and Macao on trade in textile and clothing products, initialled in Brussels on 27 November 1992, the Parties agreed that Macao shall endeavour not to deprive certain regions of the Community which have traditionally had relatively small shares of Community quotas of imports of products serving as inputs for their processing industry. The Community and Macao further agreed to hold consultations, should the need arise, in order to avert any problems which might occur in this respect. The Parties agreed that this Agreed Minute replaces the corresponding Agreed Minute of the Agreement on this subject. For the Government of Macao For the Council of the European Communities Appendix 7 Agreed Minute No 4 In the context of the Agreement between the European Economic Community and Macao on trade in textile and clothing products, applied since 1 January 1987, as extended by the exchange of letters initialled on 30 July 1991 and further extended by the exchange of letters initialled on 27 November 1992, Macao agreed that, from the date of request for and pending the consultations referred to in Article 12 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Government of Macao For the Council of the European Communities Exchange of notes The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Minister of Commercial Affairs of Macao to the European Communities and has the honour to refer to the Agreement on textile products between Macao and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 30 July 1991 and as further extended by the exchange of letters initialled on 27 November 1992. The Directorate-General wishes to inform the Minister of Commercial Affairs of Macao that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Community is prepared to allow the provisions of the Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Directorate-General for External Relations would be grateful if the Minister would confirm its Agreement to the foregoing. The Directorate-General for External Relations avails itself of this opportunity to renew to the Minister of Commercial Affairs of Macao to the European Communities the assurance of its highest consideration. Letter No 2 Sir, I have the honour to acknowledge receipt of your letter of 27 November 1992, which reads as follows: 'Sir, 1. I have the honour to refer to the consultations held on 26 and 27 November 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and Macao, applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992 (hereinafter "the Agreement"). 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. Annex I, Annex II and the Annex to Protocol E which set out the products covered by the Agreement, the quantitative restrictions for exports and the OPT operations, respectively from Macao to the European Economic Community, are replaced for the period 1 January 1993 to 31 December 1994 by Appendix 1, Appendix 2 and Appendix 3 of this letter, respectively. 2.2. Article 8 (6) and Protocol C to the Agreement are deleted. 2.3. Article 9 (2) is replaced by the following: "The information referred to in paragraph 1 shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate." 2.4. Article 12 (1) and (2) are replaced by the following: "1. The quantitative limits established under this Agreement on imports into the Community of textile products of Macao origin will not be broken down by the Community into regional shares. 2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 3. Macao shall monitor its exports of products under restraint into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community. 4. Macao shall endeavour to ensure that exports of textile products subject to quantitative limits into the Community are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors." 2.5. Article 14 and all references to this Article in the Agreement are deleted. 2.6. The following is added at the beginning of "1. Save where it is otherwise provided for in this Agreement, . . ." 2.7. The second sentence of Article 18 (1) is replaced by the following: "It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations." 2.8. The first sentence of Article 7 (1) of Protocol A is replaced by the following: "1. The export licence shall conform to the model annexed to this Protocol and it shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 8 in accordance with the provisions of the Agreed Minute No 1, or to the Agreed Minute No 2, the textile products covered by the export licences can only be put into free circulation in the region(s) of the Community indicated in those licences." 2.9. The second indent of Article 12 (1) of Protocol A to the Agreement is replaced by the following: "The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 8 in accordance with the provisions of the Agreed Minute No 1, or to Agreed Minute No 2, the products covered by the import licences can only be put into free circulation in the region(s) of the Community indicated in those licences." 2.10. The second and fifth indents of Article 14 (2) of Protocol A are replaced by the following: "- two letters identifying the intended Member State of customs clearance as follows: BL = Benelux, DE = Germany, DK = Denmark, EL = Greece, ES = Spain, FR = France, GB = United Kingdom, IE = Ireland, IT = Italy, PT = Portugal", "- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance." 2.11. Paragraph 3 (b) of Protocol E to the Agreement is deleted. 2.12. Agreed Minute No 1 set out in Appendix 4 to this letter shall form an integral part of the Agreement. 2.13. Agreed Minute No 2 set out in Appendix 5 to this letter shall form an integral part of the Agreement. 2.14. Agreed Minute No 3 set out in Appendix 6 to this letter shall form an integral part of the Agreement. 2.15. Agreed Minute No 4 set out in Appendix 7 to this letter shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1987, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration.' I have the honour to confirm that my Government is in agreement with the contents of your letter. Please accept, Sir, the assurance of my highest consideration. For the Government of Macao Appendix 1 (The contents of Appendix 1 are identical to those of Appendix 1 to the Agreement with Singapore; see pages 16 to 42) Appendix 2 ANNEX II (The full product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS "" ID="1">4 > ID="2">1 000 pieces > ID="3">11 983 > ID="4">12 103 > ID="5">12 224 "> ID="1">5 > ID="2">1 000 pieces > ID="3">10 964 > ID="4">11 073 > ID="5">11 184 "> ID="1">6 > ID="2">1 000 pieces > ID="3">11 449 > ID="4">11 564 > ID="5">11 680 "> ID="1">7 > ID="2">1 000 pieces > ID="3">4 474 > ID="4">4 519 > ID="5">4 564 "> ID="1">8 > ID="2">1 000 pieces > ID="3">6 705 > ID="4">6 772 > ID="5">6 840 "> ID="1">13 > ID="2">1 000 pieces > ID="3">6 798 > ID="4">6 934 > ID="5">7 073 "> ID="1">15 > ID="2">1 000 pieces > ID="3">386 > ID="4">398 > ID="5">410 "> ID="1">16 > ID="2">1 000 pieces > ID="3">384 > ID="4">389 > ID="5">395 "> ID="1">18 > ID="2">tonnes > ID="3">3 709 > ID="4">3 783 > ID="5">3 859 "> ID="1">19 > ID="2">tonnes > ID="3">612 > ID="4">630 > ID="5">649 "> ID="1">20 > ID="2">tonnes > ID="3">154 > ID="4">158 > ID="5">163 "> ID="1">21 > ID="2">1 000 pieces > ID="3">552 > ID="4">563 > ID="5">574 "> ID="1">24 > ID="2">1 000 pieces > ID="3">1 731 > ID="4">1 766 > ID="5">1 801 "> ID="1">26 > ID="2">1 000 pieces > ID="3">1 019 > ID="4">1 034 > ID="5">1 050 "> ID="1">27 > ID="2">1 000 pieces > ID="3">2 252 > ID="4">2 286 > ID="5">2 320 "> ID="1">31 > ID="2">1 000 pieces > ID="3">6 626 > ID="4">6 825 > ID="5">7 030 "> ID="1">39 > ID="2">tonnes > ID="3">194 > ID="4">199 > ID="5">205 "> ID="1">73 > ID="2">1 000 pieces > ID="3">1 111 > ID="4">1 133 > ID="5">1 156 "> ID="1">78 > ID="2">tonnes > ID="3">1 381 > ID="4">1 409 > ID="5">1 437 "> ID="1">83 > ID="2">tonnes > ID="3">315 > ID="4">325 > ID="5">334 "> Appendix 3 ANNEX TO PROTOCOL E (The product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) OPT QUOTAS Year: 1992 COMMUNITY QUANTITATIVE LIMITS "" ID="1">6 > ID="2">1 000 pieces > ID="3">224 > ID="4">229 > ID="5">233 "> ID="1">16 > ID="2">1 000 pieces > ID="3">580 > ID="4">594 > ID="5">609 "> Appendix 4 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and Macao on trade in textile and clothing products, initialled on 27 November 1992, the Parties agreed that Article 8 of the Agreement does not preclude the Community, if the conditions are fulfilled, from applying the safeguard measures for one or more of its regions in conformity with the principles of the internal market. In such an event, Macao shall be informed in advance of the relevant provisions of Protocol A to the Agreement to be applied, as appropriate. For the Government of Macao For the Council of the European Communities Appendix 5 Agreed Minute No 2 Notwithstanding Article 12 (1) of this Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of this Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 12 (3), Macao undertakes, if so requested by the Community, to respect temporary export limits for one or more regions of the Community. In such a case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from Macao on the basis of export licences obtained before the date of formal notification to Macao by the Community about the introduction of the above limits. The Community shall inform Macao of the technical and administrative measures such as defined in the attached note verbale that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Government of Macao For the Council of the European Communities Note verbale The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Minister of Commercial Affairs of Macao to the European Communities and has the honour to refer to the Agreement on textile products negotiated between Macao and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 30 July 1991 and as further extended by the exchange of letters of 27 November 1992. The Directorate-General wishes to inform the Minister that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 27 November 1992. Consequently, the corresponding provisions of Articles 7 and 12 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Minister of Commercial Affairs of Macao to the European Communities the assurance of its highest consideration. Appendix 6 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and Macao on trade in textile and clothing products, initialled in Brussels on 27 November 1992, the Parties agreed that Macao shall endeavour not to deprive certain regions of the Community which have traditionally had relatively small shares of Community quotas of imports of products serving as inputs for their processing industry. The Community and Macao further agreed to hold consultations, should the need arise, in order to avert any problems which might occur in this respect. The Parties agreed that this Agreed Minute replaces the corresponding Agreed Minute of the Agreement on this subject. For the Government of Macao For the Council of the European Communities Appendix 7 Agreed Minute No 4 In the context of the Agreement between the European Economic Community and Macao on trade in textile and clothing products, applied since 1 January 1987, as extended by the exchange of letters initialled on 30 July 1991 and further extended by the exchange of letters initialled on 27 November 1992, Macao agreed that, from the date of request for and pending the consultations referred to in Article 12 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Government of Macao For the Council of the European Communities Exchange of notes The Minister for Commercial Affairs of Macao to the European Communities presents its compliments to the Directorate-General for External Relations of the Commission of the European Communities and has the honour to refer to the Director-General's note of . . . 1992 regarding the Agreement on textile products between Macao and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 30 July 1991 and as further extended by the exchange of letters initialled on 27 November 1992. The Minister of Commercial Affairs of Macao wishes to confirm to the Directorate-General that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, Macao is prepared to allow the provisions of the extended Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 day's notice is given. The Minister of Commercial Affairs of Macao to the European Communities avails itself of this opportunity to renew to the Directorate-General for External Relations the assurance of its highest consideration. AGREEMENT in the form of an exchange of letters amending the Agreement between the European Economic Community and the Republic of Indonesia on trade in textile products Letter No 1 Sir, 1. I have the honour to refer to the consultations held on 25 to 27 November 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and the Republic of Indonesia applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992 (hereinafter 'the Agreement'). 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. Annex I, Annex II and the Annex to Protocol E which set out the products concerned by the Agreement, the quantitative restrictions for exports and the OPT operations respectively, from the Republic of Indonesia to the European Economic Community, are replaced for the period 1 January 1993 to 31 December 1994 by Appendix 1, Appendix 2 and Appendix 3 to this letter, respectively. 2.2. Article 8 (6) and Protocol C to the Agreement are deleted. 2.3. Article 9 (2) is replaced by the following: 'The information referred to in paragraph 1 shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate.' 2.4. Article 12 is replaced by the following: '1. The quantitative limits established under this Agreement on imports into the Community of textile products of Indonesian origin will not be broken down by the Community into regional shares. 2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 3. Indonesia shall monitor its exports of products under restraint or surveillance into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community. 4. Indonesia shall endeavour to ensure that exports of textile products subject to quantitative limits into the Communtiy are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors.' 2.5. Article 14 and all references to this Article in the Agreement are deleted. 2.6. The following is added at the beginning of Article 16 (1): '1. Save where it is otherwise provided for in this Agreement, . . .' 2.7. The second sentence of Article 18 (1) is replaced by the following: 'It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations.' 2.8. The first sentence of Article 7 (1) of Protocol A is replaced by the following: '1. The export licence shall conform to the model annexed to this Protocol and it shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the textile products covered by the export licences can only be put into free circulation in the region(s) of the Community indicated in those licences.' 2.9. The second indent of Article 12 (1) of Protocol A to the Agreement is replaced by the following: 'The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the products covered by the import licences can only be put into free circulation in the region(s) of the Community indicated in those licences.' 2.10. The second and fifth indents of Article 14 (2) of Protocol A are replaced by the following: '- two letters identifying the intended Member State of customs clearance as follows: BL = Benelux, DE = Germany, DK = Denmark, EL = Greece, ES = Spain, FR = France, GB = United Kingdom, IE = Ireland, IT = Italy, PT = Portugal', '- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance.' 2.11. Paragraph 3 (b) of Protocol E to the Agreement is deleted. 2.12. Agreed Minute No 1 set out in Appendix 4 to this letter shall form an integral part of the Agreement. 2.13. Agreed Minute No 2 set out in Appendix 5 to this letter shall form an integral part of the Agreement. 2.14. Agreed Minute No 3 set out in Appendix 6 to this letter shall form an integral part of the Agreement. 2.15. Agreed Minute No 4 set out in Appendix 7 to this letter shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1987, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration. For the Council of the European Communities Appendix 1 (The contents of Appendix 1 are identical to those of Appendix 1 to the Agreement with Singapore; see pages 16 to 42) Appendix 2 ANNEX II (The full product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS "" ID="1">1 > ID="2">tonnes > ID="3">13 800 > ID="4">14 214 > ID="5">14 640 "> ID="1">2 > ID="2">tonnes > ID="3">18 110 > ID="4">18 834 > ID="5">19 588 "> ID="1">2 (a) > ID="2">tonnes > ID="3">6 740 > ID="4">7 010 > ID="5">7 290 "> ID="1">3 > ID="2">tonnes > ID="3">14 006 > ID="4">14 706 > ID="5">15 442 "> ID="1">3 (a) > ID="2">tonnes > ID="3">7 461 > ID="4">7 834 > ID="5">8 226 "> ID="1">4 > ID="2">1 000 pieces > ID="3">30 450 > ID="4">31 668 > ID="5">32 935 "> ID="1">5 > ID="2">1 000 pieces > ID="3">22 331 > ID="4">23 671 > ID="5">25 091 "> ID="1">6 > ID="2">1 000 pieces > ID="3">7 866 > ID="4">8 338 > ID="5">8 838 "> ID="1">7 > ID="2">1 000 pieces > ID="3">6 016 > ID="4">6 377 > ID="5">6 760 "> ID="1">8 > ID="2">1 000 pieces > ID="3">9 648 > ID="4">10 227 > ID="5">10 840 "> Appendix 3 ANNEX TO PROTOCOL E (The product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) OPT QUOTAS Year: 1992 COMMUNITY QUANTITATIVE LIMITS "" ID="1">6 > ID="2">1 000 pieces > ID="3">504 > ID="4">549 > ID="5">598 "> ID="1">7 > ID="2">1 000 pieces > ID="3">335 > ID="4">365 > ID="5">398 "> ID="1">8 > ID="2">1 000 pieces > ID="3">420 > ID="4">457 > ID="5">499 "> Appendix 4 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and the Republic of Indonesia on trade in textile and clothing products, initialled on 27 November 1992, the Parties agreed that Article 8 of the Agreement does not preclude the Community, if the conditions are fulfilled, from applying the safeguard measures for one or more of its regions in conformity with the principles of the internal market. In such an event, Indonesia shall be informed in advance of the relevant provisions of Protocol A to the Agreement to be applied, as appropriate. For the Government of the Republic of Indonesia For the Council of the European Communities Appendix 5 Agreed Minute No 2 Notwithstanding Article 12 (1) of this Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of this Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 12 (3), the Community may also introduce temporary limits for one or more of its regions. In such a case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from Indonesia on the basis of export licences obtained before the date of formal notification to Indonesia by the Community about the introduction of the above limits. The Community shall inform Indonesia of the technical and administrative measures, such as defined in the attached note verbale, that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Government of the Republic of Indonesia For the Council of the European Communities Note verbale The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Republic of Indonesia to the European Communities and has the honour to refer to the Agreement on textile products negotiated between the Republic of Indonesia and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 6 November 1991 and as further extended by the exchange of letters of 27 November 1992. The Directorate-General wishes to inform the Mission of the Republic of Indonesia that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 27 November 1992. Consequently, the corresponding provisions of Articles 7 and 12 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Republic of Indonesia to the European Communities the assurance of its highest consideration. Appendix 6 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and the Republic of Indonesia on trade in textile and clothing products, initialled in Brussels on 27 November 1992, the Parties agreed that Indonesia shall endeavour not to deprive certain regions of the Community which have traditionally had relatively small shares of Community quotas of imports of products serving as inputs for their processing industry. The Community and Indonesia further agreed to hold consultations, should the need arise, in order to avert any problems which might occur in this respect. The Parties agreed that this Agreed Minute replaces the corresponding Agreed Minute of the Agreement on this subject. For the Government of the Republic of Indonesia For the Council of the European Communities Appendix 7 Agreed Minute No 4 In the context of the Agreement between the European Economic Community and the Republic of Indonesia on trade in textile and clothing products, applied since 1 January 1987, as extended by the exchange of letters initialled on 6 November 1991 and further extended by the exchange of letters initialled on 27 November 1992, Indonesia agreed that, from the date of request for and pending the consultations referred to in Article 12 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Government of the Republic of Indonesia For the Council of the European Communities Exchange of notes The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Republic of Indonesia to the European Communities and has the honour to refer to the Agreement on textile products between the Republic of Indonesia and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 6 November 1991 and as further extended by the exchange of letters initialled on 27 November 1992. The Directorate-General wishes to inform the Mission of the Republic of Indonesia that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Community is prepared to allow the provisions of the Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Directorate-General for External Relations would be grateful if the Mission would confirm its Agreement to the foregoing. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Republic of Indonesia to the European Communities the assurance of its highest consideration. Letter No 2 Sir, I have the honour to acknowledge receipt of your letter of 27 November 1992, which reads as follows: 'Sir, 1. I have the honour to refer to the consultations held on 25 to 27 November 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and the Republic of Indonesia, applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992 (hereinafter "the Agreement"). 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. Annex I, Annex II and the Annex to Protocol E which set out the products concerned by the Agreement, the quantitative restrictions for exports and the OPT operations, respectively from the Republic of Indonesia to the European Economic Community, are replaced for the period 1 January 1993 to 31 December 1994 by Appendix 1, Appendix 2 and Appendix 3 of this letter, respectively. 2.2. Article 8 (6) and Protocol C to the Agreement are deleted. 2.3. Article 9 (2) is replaced by the following: "The information referred to in paragraph 1 shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate." 2.4. Article 12 is replaced by the following: "1. The quantitative limits established under this Agreement on imports into the Community of textile products of Indonesian origin will not be broken down by the Community into regional shares. 2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 3. Indonesia shall monitor its exports of products under restraint or surveillance into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community. 4. Indonesia shall endeavour to ensure that exports of textile products subject to quantitative limits into the Community are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors." 2.5. Article 14 and all references to this Article in the Agreement are deleted. 2.6. The following is added at the beginning of: "1. Save where it is otherwise provided for in this Agreement, . . ." 2.7. The second sentence of Article 18 (1) is replaced by the following: "It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations." 2.8. The first sentence of Article 7 (1) of Protocol A is replaced by the following: "1. The export licence shall conform to the model annexed to this Protocol and it shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 8 in accordance with the provisions of the Agreed Minute No 1, or to the Agreed Minute No 2, the textile products covered by the export licences can only be put into free circulation in the region(s) of the Community indicated in those licences." 2.9. The second indent of Article 12 (1) of Protocol A to the Agreement is replaced by the following: "The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 8 in accordance with the provisions of the Agreed Minute No 1, or to Agreed Minute No 2, the products covered by the import licences can only be put into free circulation in the region(s) of the Community indicated in those licences." 2.10. The second and fifth indents of Article 14 (2) of Protocol A are replaced by the following: "- two letters identifying the intended Member State of customs clearance as follows: BL = Benelux, DE = Germany, DK = Denmark, EL = Greece, ES = Spain, FR = France, GB = United Kingdom, IE = Ireland, IT = Italy, PT = Portugal", "- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance." 2.11. Paragraph 3 (b) of Protocol E to the Agreement is deleted. 2.12. Agreed Minute No 1 set out in Appendix 4 to this letter shall form an integral part of the Agreement. 2.13. Agreed Minute No 2 set out in Appendix 5 to this letter shall form an integral part of the Agreement. 2.14. Agreed Minute No 3 set out in Appendix 6 to this letter shall form an integral part of the Agreement. 2.15. Agreed Minute No 4 set out in Appendix 7 to this letter shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1987, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration.' I have the honour to confirm that my Government is in agreement with the contents of your letter. Please accept, Sir, the assurance of my highest consideration. For the Government of the Republic of Indonesia Appendix 1 (The contents of Appendix 1 are identical to those of Appendix 1 to the Agreement with Singapore; see pages 16 to 42) Appendix 2 ANNEX II (The full product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS "" ID="1">1 > ID="2">tonnes > ID="3">13 800 > ID="4">14 214 > ID="5">14 640 "> ID="1">2 > ID="2">tonnes > ID="3">18 110 > ID="4">18 834 > ID="5">19 588 "> ID="1">2 (a) > ID="2">tonnes > ID="3">6 740 > ID="4">7 010 > ID="5">7 290 "> ID="1">3 > ID="2">tonnes > ID="3">14 006 > ID="4">14 706 > ID="5">15 442 "> ID="1">3 (a) > ID="2">tonnes > ID="3">7 461 > ID="4">7 834 > ID="5">8 226 "> ID="1">4 > ID="2">1 000 pieces > ID="3">30 450 > ID="4">31 668 > ID="5">32 935 "> ID="1">5 > ID="2">1 000 pieces > ID="3">22 331 > ID="4">23 671 > ID="5">25 091 "> ID="1">6 > ID="2">1 000 pieces > ID="3">7 866 > ID="4">8 338 > ID="5">8 838 "> ID="1">7 > ID="2">1 000 pieces > ID="3">6 016 > ID="4">6 377 > ID="5">6 760 "> ID="1">8 > ID="2">1 000 pieces > ID="3">9 648 > ID="4">10 227 > ID="5">10 840 "> Appendix 3 ANNEX TO PROTOCOL E (The product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) OPT QUOTAS Year: 1992 COMMUNITY QUANTITATIVE LIMITS "" ID="1">6 > ID="2">1 000 pieces > ID="3">504 > ID="4">549 > ID="5">598 "> ID="1">7 > ID="2">1 000 pieces > ID="3">335 > ID="4">365 > ID="5">398 "> ID="1">8 > ID="2">1 000 pieces > ID="3">420 > ID="4">457 > ID="5">499 "> Appendix 4 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and the Republic of Indonesia on trade in textile and clothing products, initialled on 27 November 1992, the Parties agreed that Article 8 of the Agreement does not preclude the Community, if the conditions are fulfilled, from applying the safeguard measures for one or more of its regions in conformity with the principles of the internal market. In such an event, Indonesia shall be informed in advance of the relevant provisions of Protocol A to the Agreement to be applied, as appropriate. For the Government of the Republic of Indonesia For the Council of the European Communities Appendix 5 Agreed Minute No 2 Notwithstanding Article 12 (1) of this Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of this Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 12 (3), the Community may also introduce temporary limits for one or more of its regions. In such a case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from Indonesia on the basis of export licences obtained before the date of formal notification to Indonesia by the Community about the introduction of the above limits. The Community shall inform Indonesia of the technical and administrative measures such as defined in the attached note verbale that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Government of the Republic of Indonesia For the Council of the European Communities Note verbale The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Republic of Indonesia to the European Communities and has the honour to refer to the Agreement on textile products negotiated between the Republic of Indonesia and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 6 November 1991 and as further extended by the exchange of letters of 27 November 1992. The Directorate-General wishes to inform the Mission of the Republic of Indonesia that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 27 November 1992. Consequently, the corresponding provisions of Articles 7 and 12 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Republic of Indonesia to the European Communities the assurance of its highest consideration. Appendix 6 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and the Republic of Indonesia on trade in textile and clothing products, initialled in Brussels on 27 November 1992, the Parties agreed that Indonesia shall endeavour not to deprive certain regions of the Community which have traditionally had relatively small shares of Community quotas of imports of products serving as inputs for their processing industry. The Community and Indonesia further agreed to hold consultations, should the need arise, in order to avert any problems which might occur in this respect. The Parties agreed that this Agreed Minute replaces the corresponding Agreed Minute of the Agreement on this subject. For the Government of the Republic of Indonesia For the Council of the European Communities Appendix 7 Agreed Minute No 4 In the context of the Agreement between the European Economic Community and the Republic of Indonesia on trade in textile and clothing products, applied since 1 January 1987, as extended by the exchange of letters initialled on 6 November 1991 and further extended by the exchange of letters initialled on 27 November 1992, Indonesia agreed that, from the date of request for and pending the consultations referred to in Article 12 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Government of the Republic of Indonesia For the Council of the European Communities Exchange of notes The Mission of the Republic of Indonesia to the European Communities presents its compliments to the Directorate-General for External Relations of the Commission of the European Communities and has the honour to refer to the Director-General's note of 27 November 1992 regarding the Agreement on textile products between the Republic of Indonesia and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 6 November 1991 and as further extended by the exchange of letters initialled on 27 November 1992. The Mission of the Republic of Indonesia wishes to confirm to the Directorate-General that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Government of the Republic of Indonesia is prepared to allow the provisions of the extended Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Mission of the Republic of Indonesia to the European Communities avails itself of this opportunity to renew to the Directorate-General for External Relations the assurance of its highest consideration. AGREEMENT in the form of an exchange of letters amending the Agreement between the European Economic Community and the Republic of the Philippines on trade in textile products Letter No 1 Sir, 1. I have the honour to refer to the consultations held on 26 to 27 November 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and the Republic of the Philippines applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992 (hereinafter 'the Agreement'). 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. Annex I, Annex II and the Annex to Protocol E which set out the products concerned by the Agreement, the quantitative restrictions for exports and the OPT operations respectively, from the Republic of the Philippines to the European Economic Community, are replaced for the period 1 January 1993 to 31 December 1994 by Appendix 1, Appendix 2 and Appendix 3 to this letter, respectively. 2.2. Article 8 (6) and Protocol C to the Agreement are deleted. 2.3. Article 9 (2) is replaced by the following: 'The information referred to in paragraph 1 shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate.' 2.4. Article 12 (1) is replaced by the following: '1. The quantitative limits established under this Agreement on imports into the Community of textile products of Philippine origin will not be broken down by the Community into regional shares. 2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 3. The Philippines shall monitor its exports of products under restraint or surveillance into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community. 4. The Philippines shall endeavour to ensure that exports of textile products subject to quantitative limits into the Communtiy are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors.' 2.5. Article 14 and all references to this Article in the Agreement are deleted. 2.6. The following is added at the beginning of Article 16 (1): '1. Save where it is otherwise provided for in this Agreement, . . .' 2.7. The second sentence of Article 18 (1) is replaced by the following: 'It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations.' 2.8. The first sentence of Article 7 (1) of Protocol A is replaced by the following: '1. The export licence shall conform to the model annexed to this Protocol and it shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the textile products covered by the export licences can only be put into free circulation in the region(s) of the Community indicated in those licences.' 2.9. The second indent of Article 12 (1) of Protocol A to the Agreement is replaced by the following: 'The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the products covered by the import licences can only be put into free circulation in the region(s) of the Community indicated in those licences.' 2.10. The second and fifth indents of Article 14 (2) of Protocol A are replaced by the following: '- two letters identifying the intended Member State of customs clearance as follows: BL = Benelux, DE = Germany, DK = Denmark, EL = Greece, ES = Spain, FR = France, GB = United Kingdom, IE = Ireland, IT = Italy, PT = Portugal', '- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance.' 2.11. Paragraph 3 (b) of Protocol E to the Agreement is deleted. 2.12. Agreed Minute No 1 set out in Appendix 4 to this letter shall form an integral part of the Agreement. 2.13. Agreed Minute No 2 set out in Appendix 5 to this letter shall form an integral part of the Agreement. 2.14. Agreed Minute No 3 set out in Appendix 6 to this letter shall form an integral part of the Agreement. 2.15. Agreed Minute No 4 set out in Appendix 7 to this letter shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1987, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration. For the Council of the European Communities Appendix 1 (The contents of Appendix 1 are identical to those of Appendix 1 to the Agreement with Singapore; see pages 16 to 42) Appendix 2 ANNEX II (The full product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS "" ID="1">4 (1) > ID="2">1 000 pieces > ID="3">15 895 > ID="4">16 611 > ID="5">17 358 "> ID="1">5 > ID="2">1 000 pieces > ID="3">7 489 > ID="4">7 863 > ID="5">8 257 "> ID="1">6 (2) > ID="2">1 000 pieces > ID="3">6 403 > ID="4">6 755 > ID="5">7 127 "> ID="1">7 > ID="2">1 000 pieces > ID="3">4 256 > ID="4">4 426 > ID="5">4 603 "> ID="1">8 > ID="2">1 000 pieces > ID="3">5 170 > ID="4">5 351 > ID="5">5 538 "> ID="1">10 > ID="2">1 000 pairs > ID="3">12 834 > ID="4">13 604 > ID="5">14 421 "> ID="1">13 > ID="2">1 000 pieces > ID="3">14 674 > ID="4">15 554 > ID="5">16 487 "> ID="1">15 > ID="2">1 000 pieces > ID="3">1 923 > ID="4">2 038 > ID="5">2 161 "> ID="1">21 (3) > ID="2">1 000 pieces > ID="3">5 540 > ID="4">5 872 > ID="5">6 225 "> ID="1">26 > ID="2">1 000 pieces > ID="3">2 485 > ID="4">2 634 > ID="5">2 792 "> ID="1">31 > ID="2">1 000 pieces > ID="3">10 063 > ID="4">10 667 > ID="5">11 307 "> ID="1">73 (4) > ID="2">1 000 pieces > ID="3">10 310 > ID="4">10 826 > ID="5">11 367 ""Note: The numbers in brackets are references to the footnotes in Annex II to the Agreement for the appropriate category respectively. > Appendix 3 ANNEX TO PROTOCOL E (The product descriptions of the categories figuring in this Annex are to be found in Annex I to the Agreement) "" ID="1">6 > ID="2">1 000 pieces > ID="3">401 > ID="4">423 > ID="5">446 "> ID="1">8 > ID="2">1 000 pieces > ID="3">111 > ID="4">115 > ID="5">119 "> ID="1">21 > ID="2">1 000 pieces > ID="3">170 > ID="4">180 > ID="5">191 "> Appendix 4 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and the Republic of the Philippines on trade in textile and clothing products, initialled on 27 November 1992, the Parties agreed that Article 8 of the Agreement does not preclude the Community, if the conditions are fulfilled, from applying the safeguard measures for one or more of its regions in conformity with the principles of the internal market. In such an event, the Philippines shall be informed in advance of the relevant provisions of Protocol A to the Agreement to be applied, as appropriate. For the Government of the Republic of the Philippines For the Council of the European Communities Appendix 5 Agreed Minute No 2 Notwithstanding Article 12 (1) of this Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of this Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 12 (3), the Philippines undertake, if so requested by the Community, to respect temporary export limits for one or more regions of the Community. In such a case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from the Philippines on the basis of export licences obtained before the date of formal notification to the Philippines by the Community about the introduction of the above limits. The Community shall inform the Philippines of the technical and administrative measures, such as defined in the attached note verbale, that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Government of the Republic of the Philippines For the Council of the European Communities Note verbale The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Republic of the Philippines to the European Communities and has the honour to refer to the Agreement on textile products negotiated between the Republic of the Philippines and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 15 November 1991 and as further extended by the exchange of letters of 27 November 1992. The Directorate-General wishes to inform the Mission of the Republic of the Philippines that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 27 November 1992. Consequently, the corresponding provisions of Articles 7 and 12 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Republic of the Philippines to the European Communities the assurance of its highest consideration. Appendix 6 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and the Republic of the Philippines on trade in textile and clothing products, initialled in Brussels on 27 November 1992, the Parties agreed that the Philippines shall endeavour not to deprive certain regions of the Community which have traditionally had relatively small shares of Community quotas of imports of products serving as inputs for their processing industry. The Community and the Philippines further agreed to hold consultations, should the need arise, in order to avert any problems which might occur in this respect. The Parties agreed that this Agreed Minute replaces the corresponding Agreed Minute of the Agreement on this subject. For the Government of the Republic of the Philippines For the Council of the European Communities Appendix 7 Agreed Minute No 4 In the context of the Agreement between the European Economic Community and the Republic of the Philippines on trade in textile and clothing products, applied since 1 January 1987, as extended by the exchange of letters initialled on 15 November 1991 and further extended by the exchange of letters initialled on 27 November 1992, the Philippines agreed that, from the date of request for and pending the consultations referred to in Article 12 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Government of the Republic of the Philippines For the Council of the European Communities Exchange of notes The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Republic of the Philippines to the European Communities and has the honour to refer to the Agreement on textile products between the Republic of the Philippines and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 15 November 1991 and as further extended by the exchange of letters initialled on 27 November 1992. The Directorate-General wishes to inform the Mission of the Republic of the Philippines that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Community is prepared to allow the provisions of the Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Directorate-General for External Relations would be grateful if the Mission would confirm its Agreement to the foregoing. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Republic of the Philippines to the European Communities the assurance of its highest consideration. Letter No 2 Sir, I have the honour to acknowledge receipt of your letter of 27 November 1992, which reads as follows: 'Sir, 1. I have the honour to refer to the consultations held on 26 and 27 November 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and the Republic of the Philippines, applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992 (hereinafter "the Agreement"). 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. Annex I, Annex II and the Annex to Protocol E which set out the products concerned by the Agreement, the quantitative restrictions for exports and the OPT operations, respectively from the Republic of the Philippines to the European Economic Community, are replaced for the period 1 January 1993 to 31 December 1994 by Appendix 1, Appendix 2 and Appendix 3 of this letter, respectively. 2.2. Article 8 (6) and Protocol C to the Agreement are deleted. 2.3. Article 9 (2) is replaced by the following: "The information referred to in paragraph 1 shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate." 2.4. Article 12 (1) is replaced by the following: "1. The quantitative limits established under this Agreement on imports into the Community of textile products of Philippine origin will not be broken down by the Community into regional shares. 2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 3. The Philippines shall monitor its exports of products under restraint or surveillance into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community. 4. The Philippines shall endeavour to ensure that exports of textile products subject to quantitative limits into the Community are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors." 2.5. Article 14 and all references to this Article in the Agreement are deleted. 2.6. The following is added at the beginning of "1. Save where it is otherwise provided for in this Agreement, . . ." 2.7. The second sentence of Article 18 (1) is replaced by the following: "It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations." 2.8. The first sentence of Article 7 (1) of Protocol A is replaced by the following: "1. The export licence shall conform to the model annexed to this Protocol and it shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 8 in accordance with the provisions of the Agreed Minute No 1, or to the Agreed Minute No 2, the textile products covered by the export licences can only be put into free circulation in the region(s) of the Community indicated in those licences." 2.9. The second indent of Article 12 (1) of Protocol A to the Agreement is replaced by the following: "The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 8 in accordance with the provisions of the Agreed Minute No 1, or to Agreed Minute No 2, the products covered by the import licences can only be put into free circulation in the region(s) of the Community indicated in those licences." 2.10. The second and fifth indents of Article 14 (2) of Protocol A are replaced by the following: "- two letters identifying the intended Member State of customs clearance as follows: BL = Benelux, DE = Germany, DK = Denmark, EL = Greece, ES = Spain, FR = France, GB = United Kingdom, IE = Ireland, IT = Italy, PT = Portugal", "- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance." 2.11. Paragraph 3 (b) of Protocol E to the Agreement is deleted. 2.12. Agreed Minute No 1 set out in Appendix 4 to this letter shall form an integral part of the Agreement. 2.13. Agreed Minute No 2 set out in Appendix 5 to this letter shall form an integral part of the Agreement. 2.14. Agreed Minute No 3 set out in Appendix 6 to this letter shall form an integral part of the Agreement. 2.15. Agreed Minute No 4 set out in Appendix 7 to this letter shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1987, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration.' I have the honour to confirm that my Government is in agreement with the contents of your letter. Please accept, Sir, the assurance of my highest consideration. For the Government of the Republic of the Philippines Appendix 1 (The contents of Appendix 1 are identical to those of Appendix 1 to the Agreement with Singapore; see pages 16 to 42) Appendix 2 ANNEX II (The full product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS "" ID="1">4 (5) > ID="2">1 000 pieces > ID="3">15 895 > ID="4">16 611 > ID="5">17 358 "> ID="1">5 > ID="2">1 000 pieces > ID="3">7 489 > ID="4">7 863 > ID="5">8 257 "> ID="1">6 (6) > ID="2">1 000 pieces > ID="3">6 403 > ID="4">6 755 > ID="5">7 127 "> ID="1">7 > ID="2">1 000 pieces > ID="3">4 256 > ID="4">4 426 > ID="5">4 603 "> ID="1">8 > ID="2">1 000 pieces > ID="3">5 170 > ID="4">5 351 > ID="5">5 538 "> ID="1">10 > ID="2">1 000 pairs > ID="3">12 834 > ID="4">13 604 > ID="5">14 421 "> ID="1">13 > ID="2">1 000 pieces > ID="3">14 674 > ID="4">15 554 > ID="5">16 487 "> ID="1">15 > ID="2">1 000 pieces > ID="3">1 923 > ID="4">2 038 > ID="5">2 161 "> ID="1">21 (7) > ID="2">1 000 pieces > ID="3">5 540 > ID="4">5 872 > ID="5">6 225 "> ID="1">26 > ID="2">1 000 pieces > ID="3">2 485 > ID="4">2 634 > ID="5">2 792 "> ID="1">31 > ID="2">1 000 pieces > ID="3">10 063 > ID="4">10 667 > ID="5">11 307 "> ID="1">73 (8) > ID="2">1 000 pieces > ID="3">10 310 > ID="4">10 826 > ID="5">11 367 ""Note: The numbers in brackets are references to the footnotes in Annex II to the Agreement for the appropriate category respectively. > Appendix 3 ANNEX TO PROTOCOL E (The product descriptions of the categories figuring in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS "" ID="1">6 > ID="2">1 000 pieces > ID="3">401 > ID="4">423 > ID="5">446 "> ID="1">8 > ID="2">1 000 pieces > ID="3">111 > ID="4">115 > ID="5">119 "> ID="1">21 > ID="2">1 000 pieces > ID="3">170 > ID="4">180 > ID="5">191 "> Appendix 4 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and the Republic of the Philippines on trade in textile and clothing products, initialled on 27 November 1992, the Parties agreed that Article 8 of the Agreement does not preclude the Community, if the conditions are fulfilled, from applying the safeguard measures for one or more of its regions in conformity with the principles of the internal market. In such an event, the Philippines shall be informed in advance of the relevant provisions of Protocol A to the Agreement to be applied, as appropriate. For the Government of the Republic of the Philippines For the Council of the European Communities Appendix 5 Agreed Minute No 2 Notwithstanding Article 12 (1) of this Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of this Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 12 (3), the Philippines undertake, if so requested by the Community, to respect temporary export limits for one or more regions of the Community. In such a case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from the Philippines on the basis of export licences obtained before the date of formal notification to the Philippines by the Community about the introduction of the above limits. The Community shall inform the Philippines of the technical and administrative measures such as defined in the attached note verbale that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Government of the Republic of the Philippines For the Council of the European Communities Note verbale The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Republic of the Philippines to the European Communities and has the honour to refer to the Agreement on textile products negotiated between the Republic of the Philippines and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 15 November 1991 and as further extended by the exchange of letters of 27 November 1992. The Directorate-General wishes to inform the Mission of the Republic of the Philippines that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 27 November 1992. Consequently, the corresponding provisions of Articles 7 and 12 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Republic of the Philippines to the European Communities the assurance of its highest consideration. Appendix 6 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and the Republic of the Philippines on trade in textile and clothing products, initialled in Brussels on 27 November 1992, the Parties agreed that the Philippines shall endeavour not to deprive certain regions of the Community which have traditionally had relatively small shares of Community quotas of imports of products serving as inputs for their processing industry. The Community and the Philippines further agreed to hold consultations, should the need arise, in order to avert any problems which might occur in this respect. The Parties agreed that this Agreed Minute replaces the corresponding Agreed Minute of the Agreement on this subject. For the Government of the Republic of the Philippines For the Council of the European Communities Appendix 7 Agreed Minute No 4 In the context of the Agreement between the European Economic Community and the Republic of the Philippines on trade in textile and clothing products, applied since 1 January 1987, as extended by the exchange of letters initialled on 15 November 1991 and further extended by the exchange of letters initialled on 27 November 1992, the Philippines agreed that, from the date of request for and pending the consultations referred to in Article 12 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Government of the Republic of the Philippines For the Council of the European Communities Exchange of notes The Mission of the Republic of the Philippines to the European Communities presents its compliments to the Directorate-General for External Relations of the Commission of the European Communities and has the honour to refer to the Director-General's note of 27 November 1992 regarding the Agreement on textile products between the Republic of the Philippines and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 15 December 1991 and as further extended by the exchange of letters initialled on 27 November 1992. The Mission of the Republic of the Philippines wishes to confirm to the Directorate-General that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Government of the Republic of the Philippines is prepared to allow the provisions of the extended Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Mission of the Republic of the Philippines to the European Communities avails itself of this opportunity to renew to the Directorate-General for External Relations the assurance of its highest consideration. AGREEMENT in the form of an exchange of letters amending the Agreement in the form of an exchange of letters between the European Economic Community and the Republic of Colombia on trade in textile products Letter No 1 Sir, 1. I have the honour to refer to the consultations held on 2 December 1992 between our respective delegations for the purpose of amending the Agreement in the form of an exchange of letters on trade in textile products between the European Economic Community and the Republic of Colombia, applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992. 2. As a result of these consultations, both Parties agreed to amend point '8. Duration' of the above Agreement. Point 8 will now read: 'It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year until 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations.' 3. Both Parties agreed that this extension of the Agreement shall enter into force on 1 January 1993 and shall be applied provisionally from that date. 4. I should be obliged if you would kindly confirm the acceptance of your Government to the foregoing. 5. Please accept, Sir, the assurance of my highest consideration. For the Council of the European Communities Letter No 2 Sir, I have the honour to acknowledge receipt of your letter of 2 December 1992 which reads as follows: 'Sir, 1. I have the honour to refer to the consultations held on 2 December 1992 between our respective delegations for the purpose of amending the Agreement in the form of an exchange of letters on trade in textile products between the European Economic Community and the Republic of Colombia, applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992. 2. As a result of these consultations, both Parties agreed to amend point "8. Duration" of the above Agreement. Point 8 will now read: "It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year until 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations." 3. Both Parties agreed that this extension of the Agreement shall enter into force on 1 January 1993 and be applied provisionally from that date. 4. I should be obliged if you would kindly confirm the acceptance of your Government to the foregoing. 5. Please accept, Sir, the assurance of my highest consideration.' I have the honour to confirm that my Government is in agreement with the contents of your letter. For the Government of the Republic of Colombia Exchange of notes The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Republic of Colombia to the European Communities and has the honour to refer to the Agreement on textile products between the Republic of Colombia and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 27 September 1991 and as further extended by the exchange of letters initialled on 2 December 1992. The Directorate-General wishes to inform the Mission of the Republic of Colombia that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Community is prepared to allow the provisions of the Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Directorate-General for External Relations would be grateful if the Mission would confirm its agreement to the foregoing. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Republic of Colombia to the European Communities the assurance of its highest consideration. Exchange of notes The Mission of the Republic of Colombia to the European Communites presents its compliments to the Directorate-General for External Relations of the Commission of the European Communities and has the honour to refer to the Director-General's note of . . . regarding the Agreement on textile products between the Republic of Colombia and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 27 September 1991 and as further extended by the exchange of letters initialled on 2 December 1992. The Mission of the Republic of Colombia wishes to confirm to the Directorate-General that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Government of the Republic of Colombia is prepared to allow the provisions of the extended Agreement to apply de facto from 1 January 1993. This is on the understanding that either party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Mission of the Republic of Colombia to the European Communities avails itself of this opportunity to renew to the Directorate-General for External Relations the assurance of its highest consideration. AGREEMENT in the form of an exchange of letters amending the Agreement between the European Economic Community and the Republic of Peru on trade in textile products Letter No 1 Sir, 1. I have the honour to refer to the consultations held on 7 and 8 December 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and the Republic of Peru applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992 (hereinafter 'the Agreement'). 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. Annex I and Annex II which set out the quantitative restrictions for exports from the Republic of Peru to the European Economic Community, are replaced for the period 1 January 1993 to 31 December 1994 by Appendix 1 and Appendix 2 to this letter, respectively. 2.2. Article 8 (6) and Protocol C to the Agreement are deleted. 2.3. Article 9 (2) is replaced by the following: 'The information referred to in paragraph 1 shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate.' 2.4. Article 12 (1) and (2) are replaced by the following: '1. The quantitative limits established under this Agreement on imports into the Community of textile products of Peruvian origin will not be broken down by the Community into regional shares. 2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 3. Peru shall monitor its exports of products under restraint or surveillance into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community. 4. Peru shall endeavour to ensure that exports of textile products subject to quantitative limits into the Communtiy are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors.' 2.5. Article 14 and all references to this Article in the Agreement are deleted. 2.6. The following is added at the beginning of Article 16 (1): '1. Save where it is otherwise provided for in this Agreement, . . .' 2.7. The second sentence of Article 18 (1) is replaced by the following: 'It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations.' 2.8. The first sentence of Article 7 (1) of Protocol A is replaced by the following: '1. The export licence shall conform to the model annexed to this Protocol and it shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the textile products covered by the export licences can only be put into free circulation in the region(s) of the Community indicated in those licences.' 2.9. The second indent of Article 12 (1) of Protocol A to the Agreement is replaced by the following: 'The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the products covered by the import licences can only be put into free circulation in the region(s) of the Community indicated in those licences.' 2.10. The second and fifth indents of Article 14 (2) of Protocol A are replaced by the following: '- two letters identifying the intended Member State of customs clearance as follows: BL = Benelux, DE = Germany, DK = Denmark, EL = Greece, ES = Spain, FR = France, GB = United Kingdom, IE = Ireland, IT = Italy, PT = Portugal', '- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance.' 2.11. Agreed Minute No 1 set out in Appendix 3 to this letter shall form an integral part of the Agreement. 2.12. Agreed Minute No 2 set out in Appendix 4 to this letter shall form an integral part of the Agreement. 2.13. Agreed Minute No 3 set out in Appendix 5 to this letter shall form an integral part of the Agreement. 2.14. Agreed Minute No 4 set out in Appendix 6 to this letter shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1987, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration. For the Council of the European Communities Appendix 1 (The contents of Appendix 1 are identical to those of Appendix 1 to the Agreement with Singapore; see pages 16 to 42) Appendix 2 ANNEX II (The full product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS "" ID="1">1 (1) > ID="2">tonnes > ID="3">9 489 > ID="4">9 963 > ID="5">10 461 "> ID="1">2 > ID="2">tonnes > ID="3">5 165 > ID="4">5 527 > ID="5">5 913 ""> Appendix 3 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and the Republic of Peru on trade in textile and clothing products, initialled on 8 December 1992, the Parties agreed that Article 8 of the Agreement does not preclude the Community, if the conditions are fulfilled, from applying the safeguard measures for one or more of its regions in conformity with the principles of the internal market. In such an event, Peru shall be informed in advance of the relevant provisions of Protocol A to the Agreement to be applied, as appropriate. For the Government of the Republic of Peru For the Council of the European Communities Appendix 4 Agreed Minute No 2 Notwithstanding Article 12 (1) of this Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of this Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 12 (3), Peru undertakes, if so requested by the Community, to respect temporary export limits for one or more regions of the Community. In such a case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from Peru on the basis of export licences obtained before the date of formal notification to Peru by the Community about the introduction of the above limits. The Community shall inform Peru of the technical and administrative measures, such as defined in the attached note verbale, that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Government of the Republic of Peru For the Council of the European Communities Note verbale The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Republic of Peru to the European Communities and has the honour to refer to the Agreement on textile products negotiated between the Republic of Peru and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 15 November 1991 and as further extended by the exchange of letters of 8 December 1992. The Directorate-General wishes to inform the Mission of the Republic of Peru that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 8 December 1992. Consequently, the corresponding provisions of Articles 7 and 12 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Republic of Peru to the European Communities the assurance of its highest consideration. Appendix 5 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and the Republic of Peru on trade in textile and clothing products, initialled in Brussels on 8 December 1992, the Parties agreed that Peru shall endeavour not to deprive certain regions of the Community which have traditionally had relatively small shares of Community quotas of imports of products serving as inputs for their processing industry. The Community and Peru further agreed to hold consultations, should the need arise, in order to avert any problems which might occur in this respect. The Parties agreed that this Agreed Minute replaces the corresponding Agreed Minute of the Agreement on this subject. For the Government of the Republic of Peru For the Council of the European Communities Appendix 6 Agreed Minute No 4 In the context of the Agreement between the European Economic Community and the Republic of Peru on trade in textile and clothing products, applied since 1 January 1987, as extended by the exchange of letters initialled on 15 November 1991 and further extended by the exchange of letters initialled on 8 December 1992, Peru agreed that, from the date of request for and pending the consultations referred to in Article 12 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Government of the Republic of Peru For the Council of the European Communities Exchange of notes The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Republic of Peru to the European Communities and has the honour to refer to the Agreement on textile products between the Republic of Peru and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 15 November 1991 and as further extended by the exchange of letters initialled on 8 December 1992. The Directorate-General wishes to inform the Mission of the Republic of Peru that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Community is prepared to allow the provisions of the Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Directorate-General for External Relations would be grateful if the Mission would confirm its Agreement to the foregoing. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Republic of Peru to the European Communities the assurance of its highest consideration. Letter No 2 Sir, I have the honour to acknowledge receipt of your letter of 8 December 1992, which reads as follows: 'Sir, 1. I have the honour to refer to the consultations held on 7 and 8 December 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and the Republic of Peru, applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992 (hereinafter "the Agreement". 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. Annex I and Annex II which set out the quantitative restrictions for exports from the Republic of Peru to the European Economic Community are replaced for the period 1 January 1993 to 31 December 1994 by Appendix 1 and Appendix 2 of this letter, respectively. 2.2. Article 8 (6) and Protocol C to the Agreement are deleted. 2.3. Article 9 (2) is replaced by the following: "The information referred to in paragraph 1 shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate." 2.4. Article 12 (1) and (2) are replaced by the following: "1. The quantitative limits established under this Agreement on imports into the Community of textile products of Peruvian origin will not be broken down by the Community into regional shares. 2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 3. Peru shall monitor its exports of products under restraint or surveillance into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community. 4. Peru shall endeavour to ensure that exports of textile products subject to quantitative limits into the Community are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors." 2.5. Article 14 and all references to this Article in the Agreement are deleted. 2.6. The following is added at the beginning of: "1. Save where it is otherwise provided for in this Agreement, . . ." 2.7. The second sentence of Article 18 (1) is replaced by the following: "It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations." 2.8. The first sentence of Article 7 (1) of Protocol A is replaced by the following: "1. The export licence shall conform to the model annexed to this Protocol and it shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 8 in accordance with the provisions of the Agreed Minute No 1, or to the Agreed Minute No 2, the textile products covered by the export licences can only be put into free circulation in the region(s) of the Community indicated in those licences." 2.9. The second indent of Article 12 (1) of Protocol A to the Agreement is replaced by the following: "The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 8 in accordance with the provisions of the Agreed Minute No 1, or to Agreed Minute No 2, the products covered by the import licences can only be put into free circulation in the region(s) of the Community indicated in those licences." 2.10. The second and fifth indents of Article 14 (2) of Protocol A are replaced by the following: "- two letters identifying the intended Member State of customs clearance as follows: BL = Benelux, DE = Germany, DK = Denmark, EL = Greece, ES = Spain, FR = France, GB = United Kingdom, IE = Ireland, IT = Italy, PT = Portugal", "- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance." 2.11. Agreed Minute No 1 set out in Appendix 3 to this letter shall form an integral part of the Agreement. 2.12. Agreed Minute No 2 set out in Appendix 4 to this letter shall form an integral part of the Agreement. 2.13. Agreed Minute No 3 set out in Appendix 5 to this letter shall form an integral part of the Agreement. 2.14. Agreed Minute No 4 set out in Appendix 6 to this letter shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1987, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration.' I have the honour to confirm that my Government is in agreement with the contents of your letter. Please accept, Sir, the assurance of my highest consideration. For the Government of the Republic of Peru Appendix 1 (The contents of Appendix 1 are identical to those of Appendix 1 to Letter No 1; see pages 16 to 42) Appendix 2 ANNEX II (The full product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS "" ID="1">1 (2) > ID="2">tonnes > ID="3">9 489 > ID="4">9 963 > ID="5">10 461 "> ID="1">2 > ID="2">tonnes > ID="3">5 165 > ID="4">5 527 > ID="5">5 913 ""> Appendix 3 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and the Republic of Peru on trade in textile and clothing products, initialled on 8 December 1992, the Parties agreed that Article 8 of the Agreement does not preclude the Community, if the conditions are fulfilled, from applying the safeguard measures for one or more of its regions in conformity with the principles of the internal market. In such an event, Peru shall be informed in advance of the relevant provisions of Protocol A to the Agreement to be applied, as appropriate. For the Government of the Republic of Peru For the Council of the European Communities Appendix 4 Agreed Minute No 2 Notwithstanding Article 12 (1) of this Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of this Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 12 (3), Peru undertakes, if so requested by the Community, to respect temporary export limits for one or more regions of the Community. In such a case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from Peru on the basis of export licences obtained before the date of formal notification to Peru by the Community about the introduction of the above limits. The Community shall inform Peru of the technical and administrative measures such as defined in the attached note verbal that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Government of the Republic of Peru For the Council of the European Communities Note verbale The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Republic of Peru to the European Communities and has the honour to refer to the Agreement on textile products negotiated between the Republic of Peru and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 15 November 1991 and as further extended by the exchange of letters of 8 December 1992. The Directorate-General wishes to inform the Mission of the Republic of Peru that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 8 December 1992. Consequently, the corresponding provisions of Articles 7 and 12 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Republic of Peru to the European Communities the assurance of its highest consideration. Appendix 5 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and the Republic of Peru on trade in textile and clothing products, initialled in Brussels on 8 December 1992, the Parties agreed that Peru shall endeavour not to deprive certain regions of the Community which have traditionally had relatively small shares of Community quotas of imports of products serving as inputs for their processing industry. The Community and Peru further agreed to hold consultations, should the need arise, in order to avert any problems which might occur in this respect. The Parties agreed that this Agreed Minute replaces the corresponding Agreed Minute of the Agreement on this subject. For the Government of the Republic of Peru For the Council of the European Communities Appendix 6 Agreed Minute No 4 In the context of the Agreement between the European Economic Community and the Republic of Peru on trade in textile and clothing products, applied since 1 January 1987, as extended by the exchange of letters initialled on 15 November 1991 and further extended by the exchange of letters initialled on 8 December 1992, Peru agreed that, from the date of request for and pending the consultations referred to in Article 12 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Government of the Republic of Peru For the Council of the European Communities Exchange of notes The Mission of the Republic of Peru to the European Communities presents its compliments to the Directorate-General for External Relations of the Commission of the European Communities and has the honour to refer to the Director-General's note of 8 December 1992 regarding the Agreement on textile products between the Republic of Peru and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 15 November 1991 and as further extended by the exchange of letters initialled on 8 December 1992. The Mission of the Republic of Peru wishes to confirm to the Directorate-General that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Government of the Republic of Peru is prepared to allow the provisions of the extended Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Mission of the Republic of Peru to the European Communities avails itself of this opportunity to renew to the Directorate-General for External Relations the assurance of its highest consideration. (1) An additional annual quantity of 900 tonnes of products falling within category 1 is reserved for imports into the Community for processing by Community industry.(2) An additional annual quantity of 900 tonnes of products falling within category 1 is reserved for imports into the Community for processing by Community industry. AGREEMENT in the form of an exchange of letters amending the Agreement between the European Economic Community and the People's Republic of China on trade in textile products Letter No 1 Sir, 1. I have the honour to refer to the consultations held from 2 to 5 December 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and the People's Republic of China applied since 1 January 1989 (hereinafter 'the Agreement'). 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. Annex I, Annex III and the Annex to Protocol E which set out the products concerned by the Agreement, the quantitative restrictions for exports and the OPT operations respectively, from the People's Republic of China to the European Economic Community, are replaced for the period 1 January 1993 to 31 December 1994 by Appendix 1, Appendix 2 and Appendix 3 to this letter, respectively. 2.2. In Article 5 (1), the figure of 5 % is replaced by 2 %, with a possibility of reaching 5 % after consultations in conformity with Article 16 (2). In Article 5 (2), the figure of 7 % is replaced by 5 %, with a possibility of reaching 7 % after consultations in conformity with Article 16 (2). 2.3. Article 6 (6) and Protocol C of the Agreement are deleted. 2.4. Article 8 (1) and (2) are replaced by the following: '1. The quantitative limits established under this Agreement on imports into the Community of textile products of Chinese origin will not be broken down by the Community into regional shares. 2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 3. China shall monitor its exports of products under restraint or surveillance into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community. 4. China shall endeavour to ensure that exports of textile products subject to quantitative limits into the Communtiy are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors.' 2.5. Article 10 and all references to this Article in the Agreement are deleted. 2.6. Article 15 (3) is replaced by the following: 'The information referred to in paragraphs 1 and 2 above shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate.' 2.7. The following is added at the beginning of Article 16 (2): '1. Save where it is otherwise provided for in this Agreement, . . .' 2.8. The second sentence of Article 20 (1) is replaced by the following: 'It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations.' 2.9. The first sentence of Article 7 (1) of Protocol A is replaced by the following: '1. The export licence shall conform to the model annexed to this Protocol and it shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the textile products covered by the export licences can only be put into free circulation in the region(s) of the Community indicated in those licences.' 2.10. The second indent of Article 12 (1) of Protocol A to the Agreement is replaced by the following: 'The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the products covered by the import licences can only be put into free circulation in the region(s) of the Community indicated in those licences.' 2.11. The second and fifth indents of Article 14 (2) of Protocol A are replaced by the following: '- two letters identifying the intended Member State of customs clearance as follows: BL = Benelux, DE = Germany, DK = Denmark, EL = Greece, ES = Spain, FR = France, GB = United Kingdom, IE = Ireland, IT = Italy, PT = Portugal', '- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance.' 2.12. Paragraph 3 (b) of Protocol E to the Agreement is deleted. 2.13. The Agreed Minute to the Agreement of 1989 concerning special flexibilities provisions for the Berlin Fair for Germany is deleted and replaced by the joint declaration set out in Appendix 8 to this letter. 2.14. The Agreed Minute to the Agreement of 1989 concerning Article 10 (2) of the Agreement is replaced by Agreed Minute No 3 set out in Appendix 6 to this letter. 2.15. All the Agreed Minutes and joint declarations annexed to this exchange of letters shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1989, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration. For the Council of the European Communities Appendix 1 (The contents of Appendix 1 are identical to those of Appendix 1 to the Agreement with Singapore; see pages 16 to 42) Appendix 2 ANNEX III (The full product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS "" ID="1">1 > ID="2">tonnes > ID="3">3 399 > ID="4">3 467 > ID="5">3 536 "> ID="1">2 (1)() > ID="2">tonnes (2) > ID="3">25 720 (3) > ID="4">26 234 (4) > ID="5">26 759 "> ID="1">of which 2 (a) > ID="2">tonnes > ID="3">3 335 > ID="4">3 402 > ID="5">3 470 "> ID="1">3 > ID="2">tonnes > ID="3">5 189 > ID="4">5 345 > ID="5">5 505 "> ID="1">of which 3 (a) > ID="2">tonnes > ID="3">631 > ID="4">650 > ID="5">669 "> ID="1">4 (5) > ID="2">1 000 pieces > ID="3">43 223 > ID="4">45 384 > ID="5">47 653 "> ID="1">5 (6) > ID="2">1 000 pieces (7) > ID="3">11 470 (8) > ID="4">11 929 (9) > ID="5">12 406 "> ID="1">6 > ID="2">1 000 pieces (10) > ID="3">16 122 (11) > ID="4">16 767 (12) > ID="5">17 438 "> ID="1">7 > ID="2">1 000 pieces (13) > ID="3">7 966 (14) > ID="4">8 285 (15) > ID="5">8 616 "> ID="1">8 > ID="2">1 000 pieces (16) > ID="3">10 654 (17) > ID="4">10 974 (18) > ID="5">11 303 "> ID="1">9 > ID="2">tonnes > ID="3">4 600 > ID="4">4 876 > ID="5">5 169 "> ID="1">10 > ID="2">1 000 pairs > ID="3">52 695 > ID="4">54 803 > ID="5">56 995 "> ID="1">12 > ID="2">1 000 pairs > ID="3">17 604 > ID="4">18 484 > ID="5">19 408 "> ID="1">13 > ID="2">1 000 pieces > ID="3">414 892 > ID="4">419 041 > ID="5">423 232 "> ID="1">15 > ID="2">1 000 pieces (19) > ID="3">11 500 (20) > ID="4">11 960 (21) > ID="5">12 438 "> ID="1">16 > ID="2">1 000 pieces > ID="3">13 000 > ID="4">13 488 > ID="5">13 993 "> ID="1">18 > ID="2">tonnes > ID="3">4 298 > ID="4">4 513 > ID="5">4 739 "> ID="1">19 > ID="2">1 000 pieces > ID="3">83 530 > ID="4">86 871 > ID="5">90 346 "> ID="1">20/39 > ID="2">tonnes > ID="3">7 180 > ID="4">7 539 > ID="5">7 916 "> ID="1">21 (22) > ID="2">1 000 pieces (23) > ID="3">11 111 (24) > ID="4">11 667 (25) > ID="5">12 250 "> ID="1">22 > ID="2">tonnes > ID="3">13 111 > ID="4">13 898 > ID="5">14 732 "> ID="1">23 > ID="2">tonnes > ID="3">9 195 > ID="4">9 655 > ID="5">10 137 "> ID="1">24 (26) > ID="2">1 000 pieces > ID="3">29 362 > ID="4">30 390 > ID="5">31 453 "> ID="1">26 > ID="2">1 000 pieces (27) > ID="3">4 099 (28) > ID="4">4 304 (29) > ID="5">4 519 "> ID="1">31 > ID="2">1 000 pieces > ID="3">51 000 > ID="4">52 530 > ID="5">54 106 "> ID="1">32 > ID="2">tonnes > ID="3">3 407 > ID="4">3 543 > ID="5">3 685 "> ID="1">33 (30)() > ID="2">tonnes > ID="3">17 500 > ID="4">18 288 > ID="5">19 110 "> ID="1">37 > ID="2">tonnes > ID="3">10 519 > ID="4">11 150 > ID="5">11 819 "> ID="1">of which 37 (a) > ID="2">tonnes > ID="3">3 111 > ID="4">3 298 > ID="5">3 496 "> ID="1">73 (31) > ID="2">1 000 pieces > ID="3">3 295 > ID="4">3 460 > ID="5">3 633 "> ID="1">76 > ID="2">tonnes (32) > ID="3">4 501 (33) > ID="4">4 726 (34) > ID="5">4 962 "> ID="1">78 > ID="2">tonnes > ID="3">21 000 > ID="4">21 630 > ID="5">22 279 "> ID="1">83 > ID="2">tonnes > ID="3">6 300 > ID="4">6 489 > ID="5">6 684 ""> Appendix 3 ANNEX TO PROTOCOL E (The product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) OPT QUOTAS COMMUNITY QUANTITATIVE LIMITS "" ID="1">4 > ID="2">1 000 pieces > ID="3">200 > ID="4">215 > ID="5">231 "> ID="1">5 > ID="2">1 000 pieces > ID="3">500 > ID="4">530 > ID="5">562 "> ID="1">6 > ID="2">1 000 pieces > ID="3">1 800 > ID="4">1 908 > ID="5">2 022 "> ID="1">7 > ID="2">1 000 pieces > ID="3">500 > ID="4">530 > ID="5">562 "> ID="1">8 > ID="2">1 000 pieces > ID="3">1 200 > ID="4">1 254 > ID="5">1 310 "> ID="1">15 > ID="2">1 000 pieces > ID="3">400 > ID="4">424 > ID="5">449 "> ID="1">16 > ID="2">1 000 pieces > ID="3">800 > ID="4">845 > ID="5">893 "> ID="1">18 > ID="2">tonnes > ID="3">100 > ID="4">108 > ID="5">116 "> ID="1">21 > ID="2">1 000 pieces > ID="3">1 500 > ID="4">1 613 > ID="5">1 733 "> ID="1">24 > ID="2">1 000 pieces > ID="3">100 > ID="4">105 > ID="5">111 "> ID="1">26 > ID="2">1 000 pieces > ID="3">900 > ID="4">968 > ID="5">1 040 "> ID="1">31 > ID="2">1 000 pieces > ID="3">5 000 > ID="4">5 225 > ID="5">5 460 "> ID="1">73 > ID="2">1 000 pieces > ID="3">200 > ID="4">215 > ID="5">231 "> ID="1">76 > ID="2">tonnes > ID="3">800 > ID="4">860 > ID="5">925 "> ID="1">78 > ID="2">tonnes > ID="3">50 > ID="4">52 > ID="5">55 "> ID="1">83 > ID="2">tonnes > ID="3">50 > ID="4">52 > ID="5">55 "> Appendix 4 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and the People's Republic of China on trade in textile and clothing products, initialled on 8 December 1992, the Parties agreed that Article 6 of the Agreement does not preclude the Community, if the conditions are fulfilled, from applying the safeguard measures for one or more of its regions in conformity with the principles of the internal market. In such an event, China shall be informed in advance of the relevant provisions of Protocol A to the Agreement to be applied, as appropriate. For the Government of the People's Republic of China For the Council of the European Communities Appendix 5 Agreed Minute No 2 Notwithstanding Article 8 (1) of this Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of this Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 8 (3), China undertakes, if so requested by the Community, to respect temporary export limits for one or more regions of the Community. In such a case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from China on the basis of export licences obtained before the date of formal notification to China by the Community about the introduction of the above limits. The Community shall inform China of the technical and administrative measures, such as defined in the attached note verbale, that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Government of the People's Republic of China For the Council of the European Communities Note verbale The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the People's Republic of China to the European Communities and has the honour to refer to the Agreement on textile products negotiated between the People's Republic of China and the Community applied since 1 January 1989, as extended by the exchange of letters of 7 December 1992. The Directorate-General wishes to inform the Mission of the People's Republic of China that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 8 December 1992. Consequently, the corresponding provisions of Articles 7 and 12 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the People's Republic of China to the European Communities the assurance of its highest consideration. Appendix 6 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and the People's Republic of China on trade in textile and clothing products, initialled in Brussels on 8 December 1992, the Parties agreed that China shall endeavour not to deprive certain regions of the Community which have traditionally had relatively small shares of Community quotas of imports of products serving as inputs for their processing industry. The Community and China further agreed to hold consultations, should the need arise, in order to avert any problems which might occur in this respect. The Parties agreed that this Agreed Minute replaces the corresponding Agreed Minute of the Agreement on this subject. For the Government of the People's Republic of China For the Council of the European Communities Appendix 7 Agreed Minute No 4 In the context of the Agreement between the European Economic Community and the People's Republic of China on trade in textile and clothing products, applied since 1 January 1989, as extended by the exchange of letters initialled on 8 December 1992, China agreed that, from the date of request for and pending the consultations referred to in Article 8 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Government of the People's Republic of China For the Council of the European Communities Exchange of notes The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the People's Republic of China to the European Communities and has the honour to refer to the Agreement on textile products between the People's Republic of China and the Community applied since 1 January 1989, as extended by the exchange of letters initialled on 8 December 1992. The Directorate-General wishes to inform the Mission of the People's Republic of China that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Community is prepared to allow the provisions of the Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Directorate-General for External Relations would be grateful if the Mission would confirm its Agreement to the foregoing. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the People's Republic of China to the European Communities the assurance of its highest consideration. Appendix 8 Joint declaration on the Berlin Fair In the context of the Agreement between the European Economic Community and the People's Republic of China on trade in textile and clothing products, applied since 1 January 1989, and further extended by the exchange of letters initialled on 8 December 1992, the two Parties agreed that the following Berlin Fair quantities, that were included in the German regional quotas for 1992: Category: 1 317 tonnes 2 1 338 tonnes 2 (a) 159 tonnes 3 196 tonnes 3 (a) 27 tonnes 4 2 061 1 000 pieces 5 705 1 000 pieces 6 1 689 1 000 pieces 7 302 1 000 pieces 8 992 1 000 pieces 9 294 tonnes 10 2 215 1 000 pairs 12 843 1 000 pairs 13 3 192 1 000 pieces 19 5 431 1 000 pieces 20/39 372 tonnes 21 964 1 000 pieces 22 332 tonnes 24 1 138 1 000 pieces 32 184 tonnes 37 567 tonnes 37 (a) 158 tonnes are made available for the years 1993, 1994, 1995 on the understanding that such quantities may be used exclusively at European fairs and that they take definitively care of China's interests regarding any future allocation of quantities for fairs that could be decided by the Community. Flexibilities provided for in Article 5 of the Agreement will apply to the above categories. For the Government of the People's Republic of China For the Council of the European Communities Appendix 9 Agreed Minute No 5 In the context of the settlement of the overshipment, which occurred in 1992 concerning the sublimit for cashmere pullovers in category 5, China undertakes to ensure improved regular supplies of cashmere raw materials in terms of qualities and prices to European producers of cashmere made-up products. The actual implementation of this undertaking as well as active action by China to combat fraud and transhipments of cashmere products will be taken into account by the European Community in defining the calendar and modalities for the resorption of quantities overshipped in 1992. As a first step in the resorption of the 1992 overshipments, whose magnitude will be determined on the basis of Community import statistics for 1992, an annual deduction of 45 000 pieces has been agreed for the years 1993, 1994 and 1995. Consultations will be held at the request of either party to review trade developments on this subject. For the Government of the People's Republic of China For the Council of the European Communities Appendix 10 Agreed Minute No 6 In the context of the Agreement between the European Economic Community and the People's Republic of China on trade in textile and clothing products, applied since 1 January 1989, as extended by the exchange of letters initialled on 8 December 1992, the Parties agreed that by derogation to the provisions of Article 4 (1) of the Agreement, the quantitative limits provided for in Annex III in respect of products of category 33 cover all imports including products declared to be for re-export outside the Community. Exports of these products will consequently be subject to the normal double-checking system. For the Government of the People's Republic of China For the Council of the European Communities Appendix 11 Agreed Minute No 7 In the context of the Agreement between the European Economic Community and the People's Republic of China on trade in textile and clothing products, applied since 1 January 1989, as extended by the exchange of letters initialled on 8 December 1992, China undertakes to limit its exports to the European Community of surgical dressing (CN code 3005 90 31) to the following quantities: 1993 3 200 tonnes 1994 3 360 tonnes 1995 3 528 tonnes. Exports of these products will be made subject to normal double-checking system provisions of the Agreement. For the Government of the People's Republic of China For the Council of the European Communities Letter No 2 Sir, I have the honour to acknowledge receipt of your letter of . . ., which reads as follows: 'Sir, 1. I have the honour to refer to the consultations held from 2 to 5 December 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and the People's Republic of China applied since 1 January 1989 (hereinafter "the Agreement"). 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. Annex I, Annex III and the Annex to Protocol E which set out the products concerned by the Agreement, the quantitative restrictions for exports and the OPT operations, respectively from the People's Republic of China to the European Economic Community, are replaced for the period 1 January 1993 to 31 December 1994 by Appendix 1, Appendix 2 and Appendix 3 of this letter, respectively. 2.2. In Article 5 (1), the figure of 5 % is replaced by 2 %, with a possiblity of reaching 5 % after consultations in conformity with Article 16 (2). In Article 5 (2), the figure of 7 % is replaced by 5 %, with a possiblity of reaching 7 % after consultations in conformity with Article 16 (2). 2.3. Article 6 (6) and Protocol C of the Agreement are deleted. 2.4. Article 8 (1) and (2) are replaced by the following: "1. The quantitative limits established under this Agreement on imports into the Community of textile products of Chinese origin will not be broken down by the Community into regional shares. 2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 3. China shall monitor its exports of products under restraint or surveillance into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community. 4. China shall endeavour to ensure that exports of textile products subject to quantitative limits into the Community are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors." 2.5. Article 10 and all references to this Article in the Agreement are deleted. 2.6. Article 15 (3) is replaced by the following: "The information referred to in paragraphs 1 and 2 above shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate." 2.7. The following is added at the beginning of Article 16 (2): "1. Save where it is otherwise provided for in this Agreement, . . ." 2.8. The second sentence of Article 20 (1), is replaced by the following: "It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations." 2.9. The first sentence of Article 7 (1) of Protocol A is replaced by the following: "1. The export licence shall conform to the model annexed to this Protocol and it shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 8 in accordance with the provisions of the Agreed Minute No 1, or to the Agreed Minute No 2, the textile products covered by the export licences can only be put into free circulation in the region(s) of the Community indicated in those licences." 2.10. The second indent of Article 12 (1) of Protocol A to the Agreement is replaced by the following: "The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 8 in accordance with the provisions of the Agreed Minute No 1, or to Agreed Minute No 2, the products covered by the import licences can only be put into free circulation in the region(s) of the Community indicated in those licences." 2.11. The second and fifth indents of Article 14 (2) of Protocol A are replaced by the following: "- two letters identifying the intended Member State of customs clearance as follows: BL = Benelux, DE = Germany, DK = Denmark, EL = Greece, ES = Spain, FR = France, GB = United Kingdom, IE = Ireland, IT = Italy, PT = Portugal", "- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance." 2.12. Paragraph 3 (b) of Protocol E to the Agreement is deleted. 2.13. The Agreed Minute to the Agreement of 1989 concerning special flexibilities provisions for the Berlin Fair for Germany is deleted and replaced by the joint declaration set out in Appendix 8 to this letter. 2.14. The Agreed Minute to the Agreement of 1989 concerning Article 10 (2) of the Agreement is replaced by Agreed Minute No 3 set out in Appendix 6 to this letter. 2.15. All the Agreed Minutes and joint declaractions annexed to this exchange of letters shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1989, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration.' I have the honour to confirm that my Government is in agreement with the contents of your letter. Please accept, Sir, the assurance of my highest consideration. For the Government of the People's Republic of China Appendix 1 (The contents of Appendix 1 are identical to those of Appendix 1 to the Agreement with Singapore; see pages 16 to 42) Appendix 2 ANNEX III (The full product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS "" ID="1">1 > ID="2">tonnes > ID="3">3 399 > ID="4">3 467 > ID="5">3 536 "> ID="1">2 (35)() > ID="2">tonnes (36) > ID="3">25 720 (37) > ID="4">26 234 (38) > ID="5">26 759 "> ID="1">of which 2 (a) > ID="2">tonnes > ID="3">3 335 > ID="4">3 402 > ID="5">3 470 "> ID="1">3 > ID="2">tonnes > ID="3">5 189 > ID="4">5 345 > ID="5">5 505 "> ID="1">of which 3 (a) > ID="2">tonnes > ID="3">631 > ID="4">650 > ID="5">669 "> ID="1">4 (39) > ID="2">1 000 pieces > ID="3">43 223 > ID="4">45 384 > ID="5">47 653 "> ID="1">5 (40) > ID="2">1 000 pieces (41) > ID="3">11 470 (42) > ID="4">11 929 (43) > ID="5">12 406 "> ID="1">6 > ID="2">1 000 pieces (44) > ID="3">16 122 (45) > ID="4">16 767 (46) > ID="5">17 438 "> ID="1">7 > ID="2">1 000 pieces (47) > ID="3">7 966 (48) > ID="4">8 285 (49) > ID="5">8 616 "> ID="1">8 > ID="2">1 000 pieces (50) > ID="3">10 654 (51) > ID="4">10 974 (52) > ID="5">11 303 "> ID="1">9 > ID="2">tonnes > ID="3">4 600 > ID="4">4 876 > ID="5">5 169 "> ID="1">10 > ID="2">1 000 pairs > ID="3">52 695 > ID="4">54 803 > ID="5">56 995 "> ID="1">12 > ID="2">1 000 pairs > ID="3">17 604 > ID="4">18 484 > ID="5">19 408 "> ID="1">13 > ID="2">1 000 pieces > ID="3">414 892 > ID="4">419 041 > ID="5">423 232 "> ID="1">15 > ID="2">1 000 pieces (53) > ID="3">11 500 (54) > ID="4">11 960 (55) > ID="5">12 438 "> ID="1">16 > ID="2">1 000 pieces > ID="3">13 000 > ID="4">13 488 > ID="5">13 993 "> ID="1">18 > ID="2">tonnes > ID="3">4 298 > ID="4">4 513 > ID="5">4 739 "> ID="1">19 > ID="2">1 000 pieces > ID="3">83 530 > ID="4">86 871 > ID="5">90 346 "> ID="1">20/39 > ID="2">tonnes > ID="3">7 180 > ID="4">7 539 > ID="5">7 916 "> ID="1">21 (56) > ID="2">1 000 pieces (57) > ID="3">11 111 (58) > ID="4">11 667 (59) > ID="5">12 250 "> ID="1">22 > ID="2">tonnes > ID="3">13 111 > ID="4">13 898 > ID="5">14 732 "> ID="1">23 > ID="2">tonnes > ID="3">9 195 > ID="4">9 655 > ID="5">10 137 "> ID="1">24 (60) > ID="2">1 000 pieces > ID="3">29 362 > ID="4">30 390 > ID="5">31 453 "> ID="1">26 > ID="2">1 000 pieces (61) > ID="3">4 099 (62) > ID="4">4 304 (63) > ID="5">4 519 "> ID="1">31 > ID="2">1 000 pieces > ID="3">51 000 > ID="4">52 530 > ID="5">54 106 "> ID="1">32 > ID="2">tonnes > ID="3">3 407 > ID="4">3 543 > ID="5">3 685 "> ID="1">33 (64)() > ID="2">tonnes > ID="3">17 500 > ID="4">18 288 > ID="5">19 110 "> ID="1">37 > ID="2">tonnes > ID="3">10 519 > ID="4">11 150 > ID="5">11 819 "> ID="1">of which 37 (a) > ID="2">tonnes > ID="3">3 111 > ID="4">3 298 > ID="5">3 496 "> ID="1">73 (65) > ID="2">1 000 pieces > ID="3">3 295 > ID="4">3 460 > ID="5">3 633 "> ID="1">76 > ID="2">tonnes (66) > ID="3">4 501 (67) > ID="4">4 726 (68) > ID="5">4 962 "> ID="1">78 > ID="2">tonnes > ID="3">21 000 > ID="4">21 630 > ID="5">22 279 "> ID="1">83 > ID="2">tonnes > ID="3">6 300 > ID="4">6 489 > ID="5">6 684 ""> Appendix 3 ANNEX TO PROTOCOL E (The product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) OPT QUOTAS COMMUNITY QUANTITATIVE LIMITS "" ID="1">4 > ID="2">1 000 pieces > ID="3">200 > ID="4">215 > ID="5">231 "> ID="1">5 > ID="2">1 000 pieces > ID="3">500 > ID="4">530 > ID="5">562 "> ID="1">6 > ID="2">1 000 pieces > ID="3">1 800 > ID="4">1 908 > ID="5">2 022 "> ID="1">7 > ID="2">1 000 pieces > ID="3">500 > ID="4">530 > ID="5">562 "> ID="1">8 > ID="2">1 000 pieces > ID="3">1 200 > ID="4">1 254 > ID="5">1 310 "> ID="1">15 > ID="2">1 000 pieces > ID="3">400 > ID="4">424 > ID="5">449 "> ID="1">16 > ID="2">1 000 pieces > ID="3">800 > ID="4">845 > ID="5">893 "> ID="1">18 > ID="2">tonnes > ID="3">100 > ID="4">108 > ID="5">116 "> ID="1">21 > ID="2">1 000 pieces > ID="3">1 500 > ID="4">1 613 > ID="5">1 733 "> ID="1">24 > ID="2">1 000 pieces > ID="3">100 > ID="4">105 > ID="5">111 "> ID="1">26 > ID="2">1 000 pieces > ID="3">900 > ID="4">968 > ID="5">1 040 "> ID="1">31 > ID="2">1 000 pieces > ID="3">5 000 > ID="4">5 225 > ID="5">5 460 "> ID="1">73 > ID="2">1 000 pieces > ID="3">200 > ID="4">215 > ID="5">231 "> ID="1">76 > ID="2">tonnes > ID="3">800 > ID="4">860 > ID="5">925 "> ID="1">78 > ID="2">tonnes > ID="3">50 > ID="4">52 > ID="5">55 "> ID="1">83 > ID="2">tonnes > ID="3">50 > ID="4">52 > ID="5">55 "> Appendix 4 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and the People's Republic of China on trade in textile and clothing products, initialled on 8 December 1992, the Parties agreed that Article 6 of the Agreement does not preclude the Community, if the conditions are fulfilled, from applying the safeguard measures for one or more of its regions in conformity with the principles of the internal market. In such an event, China shall be informed in advance of the relevant provisions of Protocol A to the Agreement to be applied, as appropriate. For the Government of the People's Republic of China For the Council of the European Communities Appendix 5 Agreed Minute No 2 Notwithstanding Article 8 (1) of this Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of this Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 8 (3), China undertakes, if so requested by the Community, to respect temporary export limits for one or more regions of the Community. In such a case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from China on the basis of export licences obtained before the date of formal notification to China by the Community about the introduction of the above limits. The Community shall inform China of the technical and administrative measures, such as defined in the attached note verbale, that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Government of the People's Republic of China For the Council of the European Communities Note verbale The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the People's Republic of China to the European Communities and has the honour to refer to the Agreement on textile products negotiated between the People's Republic of China and the Community applied since 1 January 1989, as extended by the exchange of letters of 7 December 1992. The Directorate-General wishes to inform the Mission of the People's Republic of China that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 8 December 1992. Consequently, the corresponding provisions of Articles 7 and 12 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the People's Republic of China to the European Communities the assurance of its highest consideration. Appendix 6 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and the People's Republic of China on trade in textile and clothing products, initialled in Brussels on 8 December 1992, the Parties agreed that China shall endeavour not to deprive certain regions of the Community which have traditionally had relatively small shares of Community quotas of imports of products serving as inputs for their processing industry. The Community and China further agreed to hold consultations, should the need arise, in order to avert any problems which might occur in this respect. The Parties agreed that this Agreed Minute replaces the corresponding Agreed Minute of the Agreement on this subject. For the Government of the People's Republic of China For the Council of the European Communities Appendix 7 Agreed Minute No 4 In the context of the Agreement between the European Economic Community and the People's Republic of China on trade in textile and clothing products, applied since 1 January 1989, as extended by the exchange of letters initialled on 8 December 1992, China agreed that, from the date of request for and pending the consultations referred to in Article 8 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Government of the People's Republic of China For the Council of the European Communities Exchange of notes The Mission of the People's Republic of China to the European Communities presents its compliments to the Directorate-General for External Relations of the Commission of the European Communities and has the honour to refer to the Agreement on textile products between the People's Republic of China and the Community applied since 1 January 1989, as extended by the exchange of letters initialled on 8 December 1992. The Mission of the People's Republic of China wishes to confirm to the Directorate-General that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, China is prepared to allow the provisions of the Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Directorate-General for External Relations would be grateful if the Mission would confirm its Agreement to the foregoing. The Mission of the People's Republic of China to the European Communities avails itself of this opportunity to renew to the Directorate-General for External Relations the assurance of its highest consideration. Appendix 8 Joint declaration on the Berlin Fair In the context of the Agreement between the European Economic Community and the People's Republic of China on trade in textile and clothing products, applied since 1 January 1989, and further extended by the exchange of letters initialled on 8 December 1992, the two Parties agreed that the following Berlin Fair quantities, that were included in the German regional quotas for 1992: Category: 1 317 tonnes 2 1 338 tonnes 2 (a) 159 tonnes 3 196 tonnes 3 (a) 27 tonnes 4 2 061 1 000 pieces 5 705 1 000 pieces 6 1 689 1 000 pieces 7 302 1 000 pieces 8 992 1 000 pieces 9 294 tonnes 10 2 215 1 000 pairs 12 843 1 000 pairs 13 3 192 1 000 pieces 19 5 431 1 000 pieces 20/39 372 tonnes 21 964 1 000 pieces 22 332 tonnes 24 1 138 1 000 pieces 32 184 tonnes 37 567 tonnes 37 (a) 158 tonnes are made available for the years 1993, 1994, 1995 on the understanding that such quantities may be used exclusively at European fairs and that they take definitively care of China's interests regarding any future allocation of quantities for fairs that could be decided by the Community. Flexibilities provided for in Article 5 of the Agreement will apply to the above categories. For the Government of the People's Republic of China For the Council of the European Communities Appendix 9 Agreed Minute No 5 In the context of the settlement of the overshipment, which occurred in 1992 concerning the sublimit for cashmere pullovers in category 5, China undertakes to ensure improved regular supplies of cashmere raw materials in terms of qualities and prices to European producers of cashmere made-up products. The actual implementation of this undertaking as well as active action by China to combat fraud and transhipments of cashmere products will be taken into account by the European Community in defining the calendar and modalities for the resorption of quantities overshipped in 1992. As a first step in the resorption of the 1992 overshipments, whose magnitude will be determined on the basis of Community import statistics for 1992, an annual deduction of 45 000 pieces has been agreed for the years 1993, 1994 and 1995. Consultations will be held at the request of either Party to review trade developments on this subject. For the Government of the People's Republic of China For the Council of the European Communities Appendix 10 Agreed Minute No 6 In the context of the Agreement between the European Economic Community and the People's Republic of China on trade in textile and clothing products, applied since 1 January 1989, as extended by the exchange of letters initialled on 8 December 1992, the Parties agreed that by derogation to the provisions of Article 4 (1) of the Agreement, the quantitative limits provided for in Annex III in respect of products of category 33 cover all imports including products declared to be for re-export outside the Community. Exports of these products will consequently be subject to the normal double-checking system. For the Government of the People's Republic of China For the Council of the European Communities Appendix 11 Agreed Minute No 7 In the context of the Agreement between the European Economic Community and the People's Republic of China on trade in textile and clothing products, applied since 1 January 1989, as extended by the exchange of letters initialled on 8 December 1992, China undertakes to limit its exports to the European Community of surgical dressing (CN code 3005 90 31) to the following quantities: 1993 3 200 tonnes 1994 3 360 tonnes 1995 3 528 tonnes. Exports of these products will be made subject to normal double-checking system provisions of the Agreement. For the Government of the People's Republic of China For the Council of the European Communities (1)() Possibility of transfer to and from category 3 of up to 40 % of the category to which the transfer is made.(2)() Quantitative limits apply also to products declared for re-export outside the Community.(3) The following additional quantities may be exported to the Community by China: Fabrics of category 2 below 115 cm in width tonnes 1993 1994 1995 1 331 1 358 1 385 Fabrics of category 2 for medical gauze (CN codes 5208 11 10 and 5208 21 10) tonnes 1993 1994 1995 1 840 1 877 1 914 (4) For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments (other than babies' garments) of a maximum commercial size of 130 cm, for three garments whose commercial size exceeds 130 cm may be applied for up to 5 % of the quantitative limits.(5) These figures include the following quantities reserved for European industry for a period of 180 days each year: 1993: 562 000 pieces 1994: 584 000 pieces 1995: 608 000 pieces. (6) For products of category 5 (other than anoraks, windcheaters, waister jackets and the like) of fine animal hair, the following sublimits apply whithin the quantitative limits established for category 5: 1993: 140 000 pieces 1994: 144 000 pieces 1995: 148 000 pieces. (7) These figures include the following quantities reserved for European industry for a period of 180 days each year: 1993: 1 000 000 pieces 1994: 1 040 000 pieces 1995: 1 082 000 pieces. The following additional quantities of shorts (CN codes 6203 41 90, 6203 42 90, 6203 43 90 and 6203 49 50) may be exported to the Community by China: 1993: 994 000 pieces 1994: 1 034 000 pieces 1995: 1 075 000 pieces. (8) These figures include the following quantities reserved for the European industry for a period of 180 days each year: 1993: 607 000 pieces 1994: 631 000 pieces 1995: 657 000 pieces. (9) These figures include the following quantities reserved for European industry for a period of 180 days each year: 1993: 1 000 000 pieces 1994: 1 030 000 pieces 1995: 1 061 000 pieces. (10) These figures include the following quantities reserved for European industry for a period of 180 days each year: 1993: 260 000 pieces 1994: 270 000 pieces 1995: 281 000 pieces. (11) These figures include the following quantities reserved for European industry for a period of 180 days each year: 1993: 839 000 pieces 1994: 881 000 pieces 1995: 925 000 pieces. (12) For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments (other than babies' garments) of a maximum commercial size of 130 cm, for three garments whose commercial size exceeds 130 cm may be applied for up to 5 % of the quantitative limits.(13) For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments (other than babies' garments) of a maximum commercial size of 130 cm, for three garments whose commercial size exceeds 130 cm may be applied for up to 5 % of the quantitative limits.(14) These figures include the following quantities reserved for European industry for a period of 180 days each year: 1993: 292 000 pieces 1994: 307 000 pieces 1995: 322 000 pieces. (15) For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments (other than babies' garments) of a maximum commercial size of 130 cm, for three garments whose commercial size exceeds 130 cm may be applied for up to 5 % of the quantitative limits.(16) These figures include the following quantities reserved for European industry for a period of 180 days each year: 1993: 150 tonnes 1994: 158 tonnes 1995: 165 tonnes.(17)() Possibility of transfer to and from category 3 of up to 40 % of the category to which the transfer is made.(18)() Quantitative limits apply also to products declared for re-export outside the Community.(19) The following additional quantities may be exported to the Community by China: Fabrics of category 2 below 115 cm in width tonnes 1993 1994 1995 1 331 1 358 1 385 Fabrics of category 2 for medical gauze (CN codes 5208 11 10 and 5208 21 10) tonnes 1993 1994 1995 1 840 1 877 1 914 (20) For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments (other than babies' garments) of a maximum commercial size of 130 cm, for three garments whose commercial size exceeds 130 cm may be applied for up to 5 % of the quantitative limits.(21) These figures include the following quantities reserved for European industry for a period of 180 days each year: 1993: 562 000 pieces 1994: 584 000 pieces 1995: 608 000 pieces. (22) For products of category 5 (other than anoraks, windcheaters, waister jackets and the like) of fine animal hair, the following sublimits apply whithin the quantitative limits established for category 5: 1993: 140 000 pieces 1994: 144 000 pieces 1995: 148 000 pieces. (23) These figures include the following quantities reserved for European industry for a period of 180 days each year: 1993: 1 000 000 pieces 1994: 1 040 000 pieces 1995: 1 082 000 pieces. The following additional quantities of shorts (CN codes 6203 41 90, 6203 42 90, 6203 43 90 and 6203 49 50) may be exported to the Community by China: 1993: 994 000 pieces 1994: 1 034 000 pieces 1995: 1 075 000 pieces. (24) These figures include the following quantities reserved for the European industry for a period of 180 days each year: 1993: 607 000 pieces 1994: 631 000 pieces 1995: 657 000 pieces. (25) These figures include the following quantities reserved for European industry for a period of 180 days each year: 1993: 1 000 000 pieces 1994: 1 030 000 pieces 1995: 1 061 000 pieces. (26) These figures include the following quantities reserved for European industry for a period of 180 days each year: 1993: 260 000 pieces 1994: 270 000 pieces 1995: 281 000 pieces. (27) These figures include the following quantities reserved for European industry for a period of 180 days each year: 1993: 839 000 pieces 1994: 881 000 pieces 1995: 925 000 pieces. (28) For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments (other than babies' garments) of a maximum commercial size of 130 cm, for three garments whose commercial size exceeds 130 cm may be applied for up to 5 % of the quantitative limits.(29) For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments (other than babies' garments) of a maximum commercial size of 130 cm, for three garments whose commercial size exceeds 130 cm may be applied for up to 5 % of the quantitative limits.(30) These figures include the following quantities reserved for European industry for a period of 180 days each year: 1993: 292 000 pieces 1994: 307 000 pieces 1995: 322 000 pieces. (31) For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments (other than babies' garments) of a maximum commercial size of 130 cm, for three garments whose commercial size exceeds 130 cm may be applied for up to 5 % of the quantitative limits.(32) These figures include the following quantities reserved for European industry for a period of 180 days each year: 1993: 150 tonnes 1994: 158 tonnes 1995: 165 tonnes. AGREEMENT in the form of an exchange of letters amending the Agreement between the European Economic Community and the Republic of Argentina on trade in textile products Letter No 1 Sir, 1. I have the honour to refer to the consultations held on 18 December 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and the Republic of Argentina applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992 (hereinafter 'the Agreement'). 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. Annex I and Annex II which set out the products concerned by the Agreement and the quantitative restrictions for exports from the Republic of Argentina to the European Economic Community, are replaced for the period 1 January 1993 to 31 December 1994 by Appendix 1 and Appendix 2 to this letter, respectively. 2.2. Article 8 (6) and Protocol C to the Agreement are deleted. 2.3. Article 9 (2) is replaced by the following: 'The information referred to in paragraph 1 shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate.' 2.4. Article 12 is replaced by the following: '1. The quantitative limits established under this Agreement on imports into the Community of textile products of Argentine origin will not be broken down by the Community into regional shares. 2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 3. Argentina shall monitor its exports of products under restraint or surveillance into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community. 4. Argentina shall endeavour to ensure that exports of textile products subject to quantitative limits into the Communtiy are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors.' 2.5. Article 14 and all references to this Article in the Agreement are deleted. 2.6. The following is added at the beginning of Article 16 (1): '1. Save where it is otherwise provided for in this Agreement, . . .' 2.7. The second sentence of Article 18 (1) is replaced by the following: 'It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations.' 2.8. The first sentence of Article 7 (1) of Protocol A is replaced by the following: '1. The export licence shall conform to the model annexed to this Protocol and it shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the textile products covered by the export licences can only be put into free circulation in the region(s) of the Community indicated in those licences.' 2.9. The second indent of Article 12 (1) of Protocol A to the Agreement is replaced by the following: 'The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the products covered by the import licences can only be put into free circulation in the region(s) of the Community indicated in those licences.' 2.10. The second and fifth indents of Article 14 (2) of Protocol A are replaced by the following: '- two letters identifying the intended Member State of customs clearance as follows: BL = Benelux, DE = Germany, DK = Denmark, EL = Greece, ES = Spain, FR = France, GB = United Kingdom, IE = Ireland, IT = Italy, PT = Portugal', '- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance.' 2.11. Agreed Minute No 1 set out in Appendix 3 to this letter shall form an integral part of the Agreement. 2.12. Agreed Minute No 2 set out in Appendix 4 to this letter shall form an integral part of the Agreement. 2.13. Agreed Minute No 3 set out in Appendix 5 to this letter shall form an integral part of the Agreement. 2.14. Agreed Minute No 4 set out in Appendix 6 to this letter shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1987, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration. For the Council of the European Communities Appendix 1 (The contents of Appendix 1 are identical to those of Appendix 1 to the Agreement with Singapore; see pages 16 to 42) Appendix 2 ANNEX II (The full product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS "" ID="1">1 > ID="2">tonnes > ID="3">4 246 > ID="4">4 331 > ID="5">4 418 "> ID="1">2 > ID="2">tonnes > ID="3">6 294 > ID="4">6 401 > ID="5">6 510 "> ID="1">of which 2 (a) > ID="2">tonnes > ID="3">5 728 > ID="4">5 825 > ID="5">5 924 "> ID="1">46 > ID="2">tonnes > ID="3">19 579 > ID="4">20 754 > ID="5">21 999 "> Appendix 3 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and the Republic of Argentina on trade in textile and clothing products, initialled on 18 December 1992, the Parties agreed that Article 8 of the Agreement does not preclude the Community, if the conditions are fulfilled, from applying the safeguard measures for one or more of its regions in conformity with the principles of the internal market. In such an event, Argentina shall be informed in advance of the relevant provisions of Protocol A to the Agreement to be applied, as appropriate. For the Government of the Republic of Argentina For the Council of the European Communities Appendix 4 Agreed Minute No 2 Notwithstanding Article 12 (1) of this Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of this Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 12 (3), Argentina undertakes, if so requested by the Community, to respect temporary export limits for one or more regions of the Community. In such a case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from Argentina on the basis of export licences obtained before the date of formal notification to Argentina by the Community about the introduction of the above limits. The Community shall inform Argentina of the technical and administrative measures, such as defined in the attached note verbale, that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Government of the Republic of Argentina For the Council of the European Communities Note verbale The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Republic of Argentina to the European Communities and has the honour to refer to the Agreement on textile products negotiated between the Republic of Argentina and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 24 September 1991 and as further extended by the exchange of letters of 18 December 1992. The Directorate-General wishes to inform the Mission of the Republic of Argentina that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 18 December 1992. Consequently, the corresponding provisions of Articles 7 and 12 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Republic of Argentina to the European Communities the assurance of its highest consideration. Appendix 5 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and the Republic of Argentina on trade in textile and clothing products, initialled in Brussels on 18 December 1992, the Parties agreed that Argentina shall endeavour not to deprive certain regions of the Community which have traditionally had relatively small shares of Community quotas of imports of products serving as inputs for their processing industry. The Community and Argentina further agreed to hold consultations, should the need arise, in order to avert any problems which might occur in this respect. The Parties agreed that this Agreed Minute replaces the corresponding Agreed Minute of the Agreement on this subject. For the Government of the Republic of Argentina For the Council of the European Communities Appendix 6 Agreed Minute No 4 In the context of the Agreement between the European Economic Community and the Republic of Argentina on trade in textile and clothing products, applied since 1 January 1987, as extended by the exchange of letters initialled on 24 September 1991 and further extended by the exchange of letters initialled on 18 December 1992, Argentina agreed that, from the date of request for and pending the consultations referred to in Article 12 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Government of the Republic of Argentina For the Council of the European Communities Exchange of notes The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Republic of Argentina to the European Communities and has the honour to refer to the Agreement on textile products between the Republic of Argentina and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 24 September 1991 and as further extended by the exchange of letters initialled on 18 December 1992. The Directorate-General wishes to inform the Mission of the Republic of Argentina that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Community is prepared to allow the provisions of the Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Directorate-General for External Relations would be grateful if the Mission would confirm its Agreement to the foregoing. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Republic of Argentina to the European Communities the assurance of its highest consideration. Letter No 2 Sir, I have the honour to acknowledge receipt of your letter of . . . 1992, which reads as follows: 'Sir, 1. I have the honour to refer to the consultations held on 18 December 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and the Republic of Argentina, applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992 (hereinafter "the Agreement"). 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. Annex I and Annex II which set out the products concerned by the Agreement and the quantitative restrictions for exports from the Republic of Argentina to the European Economic Community, are replaced for the period 1 January 1993 to 31 December 1994 by Appendix 1 and Appendix 2 to this letter, respectively. 2.2. Article 8 (6) and Protocol C to the Agreement are deleted. 2.3. Article 9 (2) is replaced by the following: "The information referred to in paragraph 1 shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate." 2.4. Article 12 is replaced by the following: "1. The quantitative limits established under this Agreement on imports into the Community of textile products of Argentine origin will not be broken down by the Community into regional shares. 2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 3. Argentina shall monitor its exports of products under restraint or surveillance into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community. 4. Argentina shall endeavour to ensure that exports of textile products subject to quantitative limits into the Community are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors." 2.5. Article 14 and all references to this Article in the Agreement are deleted. 2.6. The following is added at the beginning of: "1. Save where it is otherwise provided for in this Agreement, . . ." 2.7. The second sentence of Article 18 (1) is replaced by the following: "It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations." 2.8. The first sentence of Article 7 (1) of Protocol A is replaced by the following: "1. The export licence shall conform to the model annexed to this Protocol and it shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 8 in accordance with the provisions of the Agreed Minute No 1, or to the Agreed Minute No 2, the textile products covered by the export licences can only be put into free circulation in the region(s) of the Community indicated in those licences." 2.9. The second indent of Article 12 (1) of Protocol A to the Agreement is replaced by the following: "The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the products covered by the import licences can only be put into free circulation in the region(s) of the Community indicated in those licences." 2.10. The second and fifth indents of Article 14 (2) of Protocol A are replaced by the following: "- two letters identifying the intended Member State of customs clearance as follows: BL = Benelux, DE = Germany, DK = Denmark, EL = Greece, ES = Spain, FR = France, GB = United Kingdom, IE = Ireland, IT = Italy, PT = Portugal", "- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance." 2.11. Agreed Minute No 1 set out in Appendix 3 to this letter shall form an integral part of the Agreement. 2.12. Agreed Minute No 2 set out in Appendix 4 to this letter shall form an integral part of the Agreement. 2.13. Agreed Minute No 3 set out in Appendix 5 to this letter shall form an integral part of the Agreement. 2.14. Agreed Minute No 4 set out in Appendix 6 to this letter shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1987, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration.' I have the honour to confirm that my Government is in agreement with the contents of your letter. Please accept, Sir, the assurance of my highest consideration. For the Government of the Republic of Argentina Appendix 1 (The contents of Appendix 1 are identical to those of Appendix 1 to the Agreement with Singapore; see pages 16 to 42) Appendix 2 ANNEX II (The full product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS "" ID="1">1 > ID="2">tonnes > ID="3">4 246 > ID="4">4 331 > ID="5">4 418 "> ID="1">2 > ID="2">tonnes > ID="3">6 294 > ID="4">6 401 > ID="5">6 510 "> ID="1">of which 2 (a) > ID="2">tonnes > ID="3">5 728 > ID="4">5 825 > ID="5">5 924 "> ID="1">46 > ID="2">tonnes > ID="3">19 579 > ID="4">20 754 > ID="5">21 999 "> Appendix 3 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and the Republic of Argentina on trade in textile and clothing products, initialled on 18 December 1992, the Parties agreed that Article 8 of the Agreement does not preclude the Community, if the conditions are fulfilled, from applying the safeguard measures for one or more of its regions in conformity with the principles of the internal market. In such an event, Argentina shall be informed in advance of the relevant provisions of Protocol A to the Agreement to be applied, as appropriate. For the Government of the Republic of Argentina For the Council of the European Communities Appendix 4 Agreed Minute No 2 Notwithstanding Article 12 (1) of this Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of this Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 12 (3), Argentina undertakes, if so requested by the Community, to respect temporary export limits for one or more regions of the Community. In such a case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from Argentina on the basis of export licences obtained before the date of formal notification to Argentina by the Community about the introduction of the above limits. The Community shall inform Argentina of the technical and administrative measures, such as defined in the attached note verbale, that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Government of the Republic of Argentina For the Council of the European Communities Note verbale The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Republic of Argentina to the European Communities and has the honour to refer to the Agreement on textile products negotiated between the Republic of Argentina and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 24 September 1991 and as further extended by the exchange of letters of 18 December 1992. The Directorate-General wishes to inform the Mission of the Republic of Argentina that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 18 December 1992. Consequently, the corresponding provisions of Articles 7 and 12 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Republic of Argentina to the European Communities the assurance of its highest consideration. Appendix 5 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and the Republic of Argentina on trade in textile and clothing products, initialled in Brussels on 18 December 1992, the Parties agreed that Argentina shall endeavour not to deprive certain regions of the Community which have traditionally had relatively small shares of Community quotas of imports of products serving as inputs for their processing industry. The Community and Argentina further agreed to hold consultations, should the need arise, in order to avert any problems which might occur in this respect. The Parties agreed that this Agreed Minute replaces the corresponding Agreed Minute of the Agreement on this subject. For the Government of the Republic of Argentina For the Council of the European Communities Appendix 6 Agreed Minute No 4 In the context of the Agreement between the European Economic Community and the Republic of Argentina on trade in textile and clothing products, applied since 1 January 1987, as extended by the exchange of letters initialled on 24 September 1991 and further extended by the exchange of letters initialled on 18 December 1992, Argentina agreed that, from the date of request for and pending the consultations referred to in Article 12 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Government of the Republic of Argentina For the Council of the European Communities Exchange of notes The Mission of the Republic of Argentina to the European Communities presents its compliments to the Directorate-General for External Relations of the Commission of the European Communities and has the honour to refer to the Director-General's note of . . . 1992 regarding the Agreement on textile products between the Republic of Argentina and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 24 September 1991 and as further extended by the exchange of letters initialled on 18 December 1992. The Mission of the Republic of Argentina wishes to confirm to the Directorate-General that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Government of the Republic of Argentina is prepared to allow the provisions of the extended Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Mission of the Republic of Argentina to the European Communities avails itself of this opportunity to renew to the Directorate-General for External Relations the assurance of its highest consideration. AGREEMENT in the form of an exchange of letters amending the Agreement between the European Economic Community and the People's Republic of Bangladesh on trade in textile products Letter No 1 Sir, 1. I have the honour to refer to the consultations held on 17 December 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and the People's Republic of Bangladesh applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992 and as further amended by the exchange of letters initialled on 9 October 1992 (hereinafter 'the Agreement'). 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. The Annex to the Agreement which set out the products concerned by the Agreement is replaced for the period 1 January 1993 to 31 December 1994 by Appendix 1. 2.2. Article 8 (6) and Protocol C to the Agreement are deleted. 2.3. The first indent of Article 9 (1) is replaced by the following: 'Bangladesh undertakes to supply the Community with precise statistical information on all export licences issued by the Bangladeshi authorities for all categories of textile products subject to quantitative limits established under Article 8 or to a double-checking system of surveillance without quantitative limits as well as on all certificates issued by the Bangladeshi authorities for all products referred to in Article 5 and subject to the provisions of Protocol B.' 2.4. Article 9 (2) is replaced by the following: 'The information referred to in paragraph 1 shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate.' 2.5. Article 12 (1) and (2) are replaced by the following: '1. The quantitative limits established under this Agreement on imports into the Community of textile products of Bangladeshi origin will not be broken down by the Community into regional shares. 2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 3. Bangladesh shall monitor its exports of products under restraint or surveillance into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community. 4. Bangladesh shall endeavour to ensure that exports of textile products subject to quantitative limits into the Communtiy are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors.' 2.6. Article 14 and all references to this Article in the Agreement are deleted. 2.7. The following is added at the beginning of Article 16 (1): '1. Save where it is otherwise provided for in this Agreement, . . .' 2.8. The second sentence of Article 18 (1) is replaced by the following: 'It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations.' 2.9. The first sentence of Article 7 (1) of Protocol A is replaced by the following: '1. The export licences for categories of products made subject to quantitative limits under Article 8 as well as for categories subject to a double-checking system of surveillance without quantitative limits shall conform to the models annexed to this Protocol and they shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the textile products covered by the export licences can only be put into free circulation in the region(s) of the Community indicated in those licences.' 2.10. The second indent of Article 12 (1) of Protocol A to the Agreement is replaced by the following: 'The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the products covered by the import licences can only be put into free circulation in the region(s) of the Community indicated in those licences.' 2.11. The second and fifth indents of Article 14 (2) of Protocol A are replaced by the following: '- two letters identifying the intended Member State of customs clearance as follows: BL = Benelux, DE = Germany, DK = Denmark, EL = Greece, ES = Spain, FR = France, GB = United Kingdom, IE = Ireland, IT = Italy, PT = Portugal', '- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance.' 2.12. The export licence form for categories subject to a double-checking system of surveillance bearing the indication 'non-restrained textile category' set out in Appendix 2 to this letter shall be added to Protocol A of the Agreement. 2.13. Agreed Minute No 1 set out in Appendix 3 to this letter shall form an integral part of the Agreement. 2.14. Agreed Minute No 2 set out in Appendix 4 to this letter shall form an integral part of the Agreement. 2.15. Agreed Minute No 3 set out in Appendix 5 to this letter shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1987, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration. For the Council of the European Communities Appendix 1 (The contents of Appendix 1 are identical to those of Appendix 1 to the Agreement with Singapore; see pages 16 to 42) Appendix 2 ANNEX TO PROTOCOL A Appendix 3 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and the People's Republic of Bangladesh on trade in textile and clothing products, initialled on 17 December 1992, the Parties agreed that Article 8 of the Agreement does not preclude the Community, if the conditions are fulfilled, from applying the safeguard measures for one or more of its regions in conformity with the principles of the internal market. In such an event, Bangladesh shall be informed in advance of the relevant provisions of Protocol A to the Agreement to be applied, as appropriate. For the Government of the People's Republic of Bangladesh For the Council of the European Communities Appendix 4 Agreed Minute No 2 Notwithstanding Article 12 (1) of this Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of this Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 12 (3), Bangladesh undertakes, if so requested by the Community, to respect temporary export limits for one or more regions of the Community. In such a case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from Bangladesh on the basis of export licences obtained before the date of formal notification to Bangladesh by the Community about the introduction of the above limits. The Community shall inform Bangladesh of the technical and administrative measures, such as defined in the attached note verbale, that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Government of the People's Republic of Bangladesh For the Council of the European Communities Note verbale The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the People's Republic of Bangladesh to the European Communities and has the honour to refer to the Agreement on textile products negotiated between the People's Republic of Bangladesh and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 12 December 1991 and as further extended by the exchange of letters of 17 December 1992. The Directorate-General wishes to inform the Mission of the People's Republic of Bangladesh that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 17 December 1992. Consequently, the corresponding provisions of Articles 7 and 12 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the People's Republic of Bangladesh to the European Communities the assurance of its highest consideration. Appendix 5 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and the People's Republic of Bangladesh on trade in textile and clothing products, applied since 1 January 1987, as extended by the exchange of letters initialled on 15 December 1991 and further extended by the exchange of letters initialled on 17 December 1992, Bangladesh agreed that, form the date of request for and pending the consultations referred to in Article 12 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Government of the People's Republic of Bangladesh For the Council of the European Communities Exchange of notes The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the People's Republic of Bangladesh to the European Communities and has the honour to refer to the Agreement on textile products between the People's Republic of Bangladesh and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 12 December 1991 and as further extended by the exchange of letters initialled on 17 December 1992. The Directorate-General wishes to inform the Mission of the People's Republic of Bangladesh that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Community is prepared to allow the provisions of the Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Directorate-General for External Relations would be grateful if the Mission would confirm its Agreement to the foregoing. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the People's Republic of Bangladesh to the European Communities the assurance of its highest consideration. Letter No 2 Sir, I have the honour to acknowledge receipt of your letter of 17 December 1992, which reads as follows: 'Sir, 1. I have the honour to refer to the consultations held on 17 December 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and the People's Republic of Bangladesh, applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992 and as further amended by the exchange initialled on 9 October 1992 (hereinafter "the Agreement"). 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. The Annex to the Agreement which set out the products concerned by the Agreement is replaced for the period 1 January 1993 to 31 December 1994 by Appendix 1. 2.2. Article 8 (6) and Protocol C to the Agreement are deleted. 2.3. The first indent of Article 9 (1) is replaced by the following: "Bangladesh undertakes to supply the Community with precise statistical information on all export licences issued by the Bangladeshi authorities for all categories of textile products subject to quantitative limits established under Article 8 or to a double-checking system of surveillance without quantitative limits as well as on all certificates issued by the Bangladesh authorities for all products referred to in Article 5 and subject to the provisions of Protocol B." 2.4. Article 9 (2) is replaced by the following: "The information referred to in paragraph 1 shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate." 2.5. Article 12 (1) and (2) are replaced by the following: "1. The quantitative limits established under this Agreement on imports into the Community of textile products of Bangladeshi origin will not be broken down by the Community into regional shares. 2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 3. Bangladesh shall monitor its exports of products under restraint or surveillance into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community. 4. Bangladesh shall endeavour to ensure that exports of textile products subject to quantitative limits into the Community are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors." 2.6. Article 14 and all references to this Article in the Agreement are deleted. 2.7. The following is added at the beginning of "1. Save where it is otherwise provided for in this Agreement, . . ." 2.8. The second sentence of Article 18 (1) is replaced by the following: "It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations." 2.9. The first sentence of Article 7 (1) of Protocol A is replaced by the following: '1. The export licences for categories of products made subject to quantitative limits under Article 8 as well as for categories subject to a double-checking system of surveillance without quantitative limits shall conform to the models annexed to this Protocol and they shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 8 in accordance with the provisions of the Agreed Minute No 1, or the Agreed Minute No 2, the textile products covered by the export licences can only be put into free circulation in the region(s) of the Community indicated in those licences.' 2.10. The second indent of Article 12 (1) of Protocol A to the Agreement is replaced by the following: "The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 8 in accordance with the provisions of the Agreed Minute No 1, or to Agreed Minute No 2, the products covered by the import licences can only be put into free circulation in the region(s) of the Community indicated in those licences." 2.11. The second and fifth indents of Article 14 (2) of Protocol A are replaced by the following: "- two letters identifying the intended Member State of customs clearance as follows: BL = Benelux, DE = Germany, DK = Denmark, EL = Greece, ES = Spain, FR = France, GB = United Kingdom, IE = Ireland, IT = Italy, PT = Portugal", "- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance." 2.12. The export licence form for categories subject to a double-checking system of surveillance bearing the indication "non-restrained textile category" set out in Appendix 2 to this letter shall be added to Protocol A of the Agreement. 2.13. Agreed Minute No 1 set out in Appendix 3 to this letter shall form an integral part of the Agreement. 2.14. Agreed Minute No 2 set out in Appendix 4 to this letter shall form an integral part of the Agreement. 2.15. Agreed Minute No 3 set out in Appendix 5 to this letter shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1987, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration.' I have the honour to confirm that my Government is in agreement with the contents of your letter. Please accept, Sir, the assurance of my highest consideration. For the Government of the People's Republic of Bangladesh Appendix 1 (The contents of Appendix 1 are identical to those of Appendix 1 to the Agreement with Singapore; see pages 16 to 42) Appendix 2 ANNEX TO PROTOCOL A Appendix 3 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and the People's Republic of Bangladesh on trade in textile and clothing products, initialled on 17 December 1992, the Parties agreed that Article 8 of the Agreement does not preclude the Community, if the conditions are fulfilled, from applying the safeguard measures for one or more of its regions in conformity with the principles of the internal market. In such an event, Bangladesh shall be informed in advance of the relevant provisions of Protocol A to the Agreement to be applied, as appropriate. For the Government of the People's Republic of Bangladesh For the Council of the European Communities Appendix 4 Agreed Minute No 2 Notwithstanding Article 12 (1) of this Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of this Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 12 (3), Bangladesh undertakes, if so requested by the Community, to respect temporary export limits for one or more regions of the Community. In such a case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from Bangladesh on the basis of export licences obtained before the date of formal notification to Bangladesh by the Community about the introduction of the above limits. The Community shall inform Bangladesh of the technical and administrative measures, such as defined in the attached note verbale, that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Government of the People's Republic of Bangladesh For the Council of the European Communities Note verbale The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the People's Republic of Bangladesh to the European Communities and has the honour to refer to the Agreement on textile products negotiated between the People's Republic of Bangladesh and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 12 December 1991 and as further extended by the exchange of letters of 17 December 1992. The Directorate-General wishes to inform the Mission of the People's Republic of Bangladesh that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 17 December 1992. Consequently, the corresponding provisions of Articles 7 and 12 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the People's Republic of Bangladesh to the European Communities the assurance of its highest consideration. Appendix 5 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and the People's Republic of Bangladesh on trade in textile and clothing products, applied since 1 January 1987, as extended by the exchange of letters initialled on 15 December 1991 and further extended by the exchange of letters initialled on 17 December 1992, Bangladesh agreed that, from the date of request for and pending the consultations referred to in Article 12 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Government of the People's Republic of Bangladesh For the Council of the European Communities Exchange of notes The Mission of the People's Republic of Bangladesh to the European Communities presents its compliments to the Directorate-General for External Relations of the Commission of the European Communities and has the honour to refer to the Director-General's note of 17 December 1992 regarding the Agreement on textile products between the People's Republic of Bangladesh and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 12 December 1991 and as further extended by the exchange of letters initialled on 17 December 1992. The Mission of the People's Republic of Bangladesh wishes to confirm to the Directorate-General that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Government of the People's Republic of Bangladesh is prepared to allow the provisions of the extended Agreement to apply de facto from 1 January 1993. This is on the understanding that either party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Mission of the People's Repulic of Bangladesh to the European Communities avails itself of this opportunity to renew to the Directorate-General for External Relations the assurance of its highest consideration. AGREEMENT in the form of an exchange of letters amending the Agreement between the European Economic Community and the Federative Republic of Brazil on trade in textile products Letter No 1 Sir, 1. I have the honour to refer to the consultations held on 11 December 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and the Federative Republic of Brazil applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992 (hereinafter 'the Agreement'). 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. Annex I and Annex II which set out the quantitative restrictions for exports from the Federative Republic of Brazil to the European Economic Community are replaced for the period 1 January 1993 to 31 December 1994 by Appendix 1 and Appendix 2 to this letter, respectively. 2.2. Article 7 (6) of the Agreement and Protocol B are deleted. 2.3. Article 8 (2) is replaced by the following: 'The information referred to in paragraph 1 shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate.' 2.4. Article 11 is replaced by the following: '1. The quantitative limits established under this Agreement on imports into the Community of textile products of Brazilian origin will not be broken down by the Community into regional shares. 2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 3. Brazil shall monitor its exports of products under restraint or surveillance into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community, and in accordance with Article 15 (1). 4. Brazil shall endeavour to ensure that exports of textile products subject to quantitative limits into the Communtiy are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors.' 2.5. Article 13 and all references to this Article in the Agreement are deleted. 2.6. The following is added at the beginning of Article 15 (1): '1. Save where it is otherwise provided for in this Agreement, . . .' 2.7. The second sentence of Article 17 (1) is replaced by the following: 'It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations.' 2.8. The first sentence of Article 6 (1) of Protocol A is replaced by the following: '1. The export licence shall conform to the model annexed to this Protocol and it shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 7 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the textile products covered by the export licences can only be put into free circulation in the region(s) of the Community indicated in those licences.' 2.9. The second indent of Article 11 (1) of Protocol A to the Agreement is replaced by the following: 'The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 7 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the products covered by the import licences can only be put into free circulation in the region(s) of the Community indicated in those licences.' 2.10. The second and fifth indents of Article 13 (2) of Protocol A are replaced by the following: '- two letters identifying the intended Member State of customs clearance as follows: BL = Benelux, DE = Germany, DK = Denmark, EL = Greece, ES = Spain, FR = France, GB = United Kingdom, IE = Ireland, IT = Italy, PT = Portugal', '- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance.' 2.11. The first sentence in the first indent of Protocol C is replaced by the following: 'For products in categories falling within Groups I, II and III the growth rate shall be fixed by Agreement between the Parties in accordance with the consultation procedure established in Article 15 of the Agreement.' 2.12. Agreed Minute No 1 set out in Appendix 3 to this letter shall form an integral part of the Agreement. 2.13. Agreed Minute No 2 set out in Appendix 4 to this letter shall form an integral part of the Agreement. 2.14. Agreed Minute No 3 set out in Appendix 5 to this letter shall form an integral part of the Agreement. 2.15. Agreed Minute No 4 set out in Appendix 6 to this letter shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1987, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration. For the Council of the European Communities Appendix 1 (The contents of Appendix 1 are identical to those of Appendix 1 to the Agreement with Singapore; see pages 16 to 42) Appendix 2 ANNEX II (The full product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS >(1) "> ID="1">1 > ID="2">tonnes > ID="3">35 837 > ID="4">36 446 > ID="5">37 066 "> ID="1">2 > ID="2">tonnes > ID="3">22 231 > ID="4">22 453 > ID="5">22 678 "> ID="1">2 (a) > ID="2">tonnes > ID="3">4 709 > ID="4">4 789 > ID="5">4 870 "> ID="1">3 > ID="2">tonnes > ID="3">2 200 > ID="4">2 288 > ID="5">2 380 "> ID="1">4 > ID="2">1 000 pieces > ID="3">29 800 > ID="4">30 992 > ID="5">32 232 "> ID="1">6 (2) > ID="2">1 000 pieces > ID="3">3 113 > ID="4">3 238 > ID="5">3 367 "> ID="1">9 > ID="2">tonnes > ID="3">6 502 > ID="4">6 762 > ID="5">7 033 "> ID="1">20 > ID="2">tonnes > ID="3">3 995 > ID="4">4 155 > ID="5">4 321 "> ID="1">22 > ID="2">tonnes > ID="3">11 851 > ID="4">12 562 > ID="5">13 316 "> ID="1">39 > ID="2">tonnes > ID="3">3 167 > ID="4">3 357 > ID="5">3 558 "> ID="1">46 > ID="2">tonnes > ID="3">18 352 > ID="4">19 453 > ID="5">20 620 ""> Appendix 3 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and the Federative Republic of Brazil on trade in textile and clothing products, initialled on 14 December 1992, the Parties agreed that Article 7 of the Agreement does not preclude the Community, if the conditions are fulfilled, from applying, in conformity with the principles of the internal market, the safeguard measures referred to in Article 7 for one or more of its regions. In such an event, Brazil shall be informed in advance of the relevant provisions of Protocol A to the Agreement to be applied, as appropriate. For the Government of the Federative Republic of Brazil For the Council of the European Communities Appendix 4 Agreed Minute No 2 Notwithstanding Article 11 (1) of this Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of this Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 11 (3), Brazil undertakes, if so requested by the Community, to respect temporary export limits for one or more regions of the Community. In such case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from Brazil on the basis of export licences obtained before the date of formal notification to Brazil by the Community about the introduction of the above limits. The Community shall inform Brazil of the technical and administrative measures, such as defined in the attached note verbale, that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Government of the Federative Republic of Brazil For the Council of the European Communities Note verbale The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Federative Republic of Brazil to the European Communities and has the honour to refer to the Agreement on textile products negotiated between the Federative Republic of Brazil and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 27 February 1992 and as further extended by the exchange of letters of 14 December 1992. The Directorate-General wishes to inform the Mission of the Federative Republic of Brazil that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 14 December 1992. Consequently, the corresponding provisions of Articles 6 and 11 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Federative Republic of Brazil to the European Communities the assurance of its highest consideration. Appendix 5 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and the Federative Republic of Brazil on trade in textile and clothing products, initialled in Brussels on 14 December 1992, the Parties agreed that Brazil shall endeavour not to deprive certain regions of the Community which have traditionally had relatively small shares of Community quotas of imports of products serving as inputs for their processing industry. The Community and Brazil further agreed to hold consultations, should the need arise, in order to avert any problems which might occur in this respect. The Parties agreed that this Agreed Minute replaces the corresponding Agreed Minute of the Agreement on this subject. For the Government of the Federative Republic of Brazil For the Council of the European Communities Appendix 6 Agreed Minute No 4 In the context of the Agreement between the European Economic Community and the Federative Republic of Brazil on trade in textile and clothing products, applied since 1 January 1987, as extended by the exchange of letters initialled on 27 February 1992 and further extended by the exchange of letters initialled on 14 December 1992, Brazil agreed that, from the date of request for and pending the consultations referred to in Article 11 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Government of the Federative Republic of Brazil For the Council of the European Communities Exchange of notes The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Federative Republic of Brazil to the European Communities and has the honour to refer to the Agreement on textile products between the Federative Republic of Brazil and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 27 February 1992 and as further extended by the exchange of letters initialled on 14 December 1992. The Directorate-General wishes to inform the Mission of the Federative Republic of Brazil that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Community is prepared to allow the provisions of the Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Directorate-General for External Relations would be grateful if the Mission would confirm its Agreement to the foregoing. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Federative Republic of Brazil to the European Communities the assurance of its highest consideration. Letter No 2 Sir, I have the honour to acknowledge receipt of your letter of . . ., which reads as follows: 'Sir, 1. I have the honour to refer to the consultations held on 11 December 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and the Federative Republic of Brazil, applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992 (hereinafter "the Agreement"). 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. Annex I and Annex II which set out the quantitative restrictions for exports from the Federative Republic of Brazil to the European Economic Community are replaced for the period 1 January 1993 to 31 December 1994 by Appendix 1 and Appendix 2 to this letter, respectively. 2.2. Article 7 (6) of the Agreement and Protocol C are deleted. 2.3. Article 8 (2) is replaced by the following: "The information referred to in paragraph 1 shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate." 2.4. Article 12 is replaced by the following: "1. The quantitative limits established under this Agreement on imports into the Community of textile products of Brazilian origin will not be broken down by the Community into regional shares. 2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 3. Brazil shall monitor its exports of products under restraint or surveillance into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community, and in accordance with Article 15 (1). 4. Brazil shall endeavour to ensure that exports of textile products subject to quantitative limits into the Community are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors." 2.5. Article 13 and all references to this Article in the Agreement are deleted. 2.6. The following is added at the beginning of Article 15 (1): "1. Save where it is otherwise provided for in this Agreement, . . ." 2.7. The second sentence of Article 17 (1) is replaced by the following: "It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations." 2.8. The first sentence of Article 6 (1) of Protocol A is replaced by the following: "1. The export licence shall conform to the model annexed to this Protocol and it shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 7 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the textile products covered by the export licences can only be put into free circulation in the region(s) of the Community indicated in those licences." 2.9. The second indent of Article 11 (1) of Protocol A to the Agreement is replaced by the following: "The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 7 in accordance with the provisions of the Agreed Minute No 1, or to Agreed Minute No 2, the products covered by the import licences can only be put into free circulation in the region(s) of the Community indicated in those licences." 2.10. The second and fifth indents of Article 13 (2) of Protocol A are replaced by the following: "- two letters identifying the intended Member State of customs clearance as follows: BL = Benelux, DE = Germany, DK = Denmark, EL = Greece, ES = Spain, FR = France, GB = United Kingdom, IE = Ireland, IT = Italy, PT = Portugal", "- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance." 2.11. The first sentence in the first indent of Protocol C is replaced by the following: "For products in categories falling within Groups I, II and III the growth rate shall be fixed by Agreement between the Parties in accordance with the consultation procedure established in Article 15 of the Agreement." 2.12. Agreed Minute No 1 set out in Appendix 3 to this letter shall form an integral part of the Agreement. 2.13. Agreed Minute No 2 set out in Appendix 4 to this letter shall form an integral part of the Agreement. 2.14. Agreed Minute No 3 set out in Appendix 5 to this letter shall form an integral part of the Agreement. 2.15. Agreed Minute No 4 set out in Appendix 6 to this letter shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1987, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration.' I have the honour to confirm that my Government is in agreement with the contents of your letter. Please accept, Sir, the assurance of my highest consideration. D0216.4For the Government of the Federative Republic of Brazil Appendix 1 (The contents of Appendix 1 are identical to those of Appendix 1 to the Agreement with Singapore; see pages 16 to 42) Appendix 2 ANNEX II (The full product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS >(3) "> ID="1">1 > ID="2">tonnes > ID="3">35 837 > ID="4">36 446 > ID="5">37 066 "> ID="1">2 > ID="2">tonnes > ID="3">22 231 > ID="4">22 453 > ID="5">22 678 "> ID="1">2 (a) > ID="2">tonnes > ID="3">4 709 > ID="4">4 789 > ID="5">4 870 "> ID="1">3 > ID="2">tonnes > ID="3">2 200 > ID="4">2 288 > ID="5">2 380 "> ID="1">4 > ID="2">1 000 pieces > ID="3">29 800 > ID="4">30 992 > ID="5">32 232 "> ID="1">6 (4) > ID="2">1 000 pieces > ID="3">3 113 > ID="4">3 238 > ID="5">3 367 "> ID="1">9 > ID="2">tonnes > ID="3">6 502 > ID="4">6 762 > ID="5">7 033 "> ID="1">20 > ID="2">tonnes > ID="3">3 995 > ID="4">4 155 > ID="5">4 321 "> ID="1">22 > ID="2">tonnes > ID="3">11 851 > ID="4">12 562 > ID="5">13 316 "> ID="1">39 > ID="2">tonnes > ID="3">3 167 > ID="4">3 357 > ID="5">3 558 "> ID="1">46 > ID="2">tonnes > ID="3">18 352 > ID="4">19 453 > ID="5">20 620 ""> Appendix 3 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and the Federative Republic of Brazil on trade in textile and clothing products, initialled on 14 December 1992, the Parties agreed that Article 7 of the Agreement does not preclude the Community, if the conditions are fulfilled, from applying, in conformity with the principles of the internal market, the safeguard measures referred to in Article 7 for one or more of its regions. In such an event, Brazil shall be informed in advance of the relevant provisions of Protocol A to the Agreement to be applied, as appropriate. For the Government of the Federative Republic of Brazil For the Council of the European Communities Appendix 4 Agreed Minute No 2 Notwithstanding Article 11 (1) of this Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of this Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 11 (3), Brazil undertakes, if so requested by the Community, to respect temporary export limits for one or more regions of the Community. In such case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from Brazil on the basis of export licences obtained before the date of formal notification to Brazil by the Community about the introduction of the above limits. The Community shall inform Brazil of the technical and administrative measures, such as defined in the attached note verbale, that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Government of the Federative Republic of Brazil For the Council of the European Communities Note verbale The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Federative Republic of Brazil to the European Communities and has the honour to refer to the Agreement on textile products negotiated between the Federative Republic of Brazil and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 27 February 1992 and as further extended by the exchange of letters of 14 December 1992. The Directorate-General wishes to inform the Mission of the Federative Republic of Brazil that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 14 December 1992. Consequently, the corresponding provisions of Articles 6 and 11 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Federative Republic of Brazil to the European Communities the assurance of its highest consideration. Appendix 5 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and the Federative Republic of Brazil on trade in textile and clothing products, initialled in Brussels on 14 December 1992, the Parties agreed that Brazil shall endeavour not to deprive certain regions of the Community which have traditionally had relatively small shares of Community quotas of imports of products serving as inputs for their processing industry. The Community and Brazil further agreed to hold consultations, should the need arise, in order to avert any problems which might occur in this respect. The Parties agreed that this Agreed Minute replaces the corresponding Agreed Minute of the Agreement on this subject. For the Government of the Federative Republic of Brazil For the Council of the European Communities Appendix 6 Agreed Minute No 4 In the context of the Agreement between the European Economic Community and the Federative Republic of Brazil on trade in textile and clothing products, applied since 1 January 1987, as extended by the exchange of letters initialled on 27 February 1992 and further extended by the exchange of letters initialled on 14 December 1992, Brazil agreed that, from the date of request for and pending the consultations referred to in Article 11 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Government of the Federative Republic of Brazil For the Council of the European Communities Exchange of notes The Mission of the Republic of Brazil to the European Communities presents its compliments to the Directorate-General for External Relations of the Commission of the European Communities and has the honour to refer to the Director-General's note of . . . regarding the Agreement on textile products between the Federative Republic of Brazil and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 27 February 1992 and as further extended by the exchange of letters initialled on 14 December 1992. The Mission of the Federative Republic of Brazil wishes to confirm to the Directorate-General that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Government of the Federative Republic of Brazil is prepared to allow the provisions of the extended Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Mission of the Federative Republic of Brazil to the European Communities avails itself of this opportunity to renew to the Directorate-General for External Relations the assurance of its highest consideration. (1) For the purpose of setting off exports against the agreed limits a conversion rate of five garments (other than babies' garments) of a maximum commercial size of 130 cm, for three garments whose commercial size exceeds 130 cm may be applied for up to 5 % of the quantitative limits.(2) To be applied in case of automatic extension according to Article 17 (1).(3) For the purpose of setting off exports against the agreed limits a conversion rate of five garments (other than babies' garments) of a maximum commercial size of 130 cm, for three garments whose commercial size exceeds 130 cm may be applied for up to 5 % of the quantitative limits.(4) To be applied in case of automatic extension according to Article 17 (1). AGREEMENT in the form of an exchange of letters amending the Agreement between the European Economic Community and the Republic of Korea on trade in textile products Letter No 1 Sir, 1. I have the honour to refer to the consultations held on 14 and 15 December 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and the Republic of Korea applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992 (hereinafter 'the Agreement'). 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. Annex I and Annex II which set out the products concerned by the Agreement and the quantitative restrictions for exports from the Republic of Korea to the European Economic Community, are replaced for the period 1 January 1993 to 31 December 1994 by Appendix 1 and Appendix 2 to this letter, respectively. 2.2. Article 8 (6) and Protocol C to the Agreement are deleted. 2.3. Article 9 (2) is replaced by the following: 'The information referred to in paragraph 1 shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate.' 2.4. Article 12 is replaced by the following: '1. The quantitative limits established under this Agreement on imports into the Community of textile products of Korean origin will not be broken down by the Community into regional shares. 2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 3. Korea shall monitor its exports of products under restraint or surveillance into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community. 4. Korea shall endeavour to ensure that exports of textile products subject to quantitative limits into the Communtiy are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors.' 2.5. Article 14 and all references to this Article in the Agreement are deleted. 2.6. The following is added at the beginning of Article 16 (1): '1. Save where it is otherwise provided for in this Agreement, . . .' 2.7. The second sentence of Article 18 (1) is replaced by the following: 'It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations.' 2.8. The first sentence of Article 7 (1) of Protocol A is replaced by the following: '1. The export licence shall conform to the model annexed to this Protocol and it shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the textile products covered by the corresponding export licences can only be put into free circulation in the region(s) of the Community indicated in those licences.' 2.9. The second indent of Article 12 (1) of Protocol A to the Agreement is replaced by the following: 'The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the products covered by the import licences can only be put into free circulation in the region(s) of the Community indicated in those licences.' 2.10. The second and fifth indents of Article 14 (2) of Protocol A are replaced by the following: '- two letters identifying the intended Member State of customs clearance as follows: BL = Benelux, DE = Germany, DK = Denmark, EL = Greece, ES = Spain, FR = France, GB = United Kingdom, IE = Ireland, IT = Italy, PT = Portugal', '- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance.' 2.11. Agreed Minute No 1 set out in Appendix 3 to this letter shall form an integral part of the Agreement. 2.12. Agreed Minute No 2 set out in Appendix 4 to this letter shall form an integral part of the Agreement. 2.13. Agreed Minute No 3 set out in Appendix 5 to this letter shall form an integral part of the Agreement. 2.14. Agreed Minute No 4 set out in Appendix 6 to this letter shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1987, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration. For the Council of the European Communities Appendix 1 (The contents of Appendix 1 are identical to those of Appendix 1 to the Agreement with Singapore; see pages 16 to 42) Appendix 2 ANNEX II (The full product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS "" ID="1">1 > ID="2">tonnes > ID="3">880 > ID="4">881 > ID="5">882 "> ID="1">2 > ID="2">tonnes > ID="3">5 591 > ID="4">5 596 > ID="5">5 602 "> ID="1">2 (a) > ID="2">tonnes > ID="3">706 > ID="4">707 > ID="5">708 "> ID="1">3 > ID="2">tonnes > ID="3">4 480 > ID="4">4 503 > ID="5">4 525 "> ID="1">3 (a) > ID="2">tonnes > ID="3">669 > ID="4">675 > ID="5">682 "> ID="1">4 > ID="2">1 000 pieces (1) > ID="3">12 521 > ID="4">12 659 > ID="5">12 798 "> ID="1">5 > ID="2">1 000 pieces > ID="3">28 110 > ID="4">28 278 > ID="5">28 448 "> ID="1">6 > ID="2">1 000 pieces (2) > ID="3">5 172 > ID="4">5 236 > ID="5">5 302 "> ID="1">7 > ID="2">1 000 pieces > ID="3">8 649 > ID="4">8 714 > ID="5">8 780 "> ID="1">8 > ID="2">1 000 pieces > ID="3">29 494 > ID="4">29 715 > ID="5">29 938 "> ID="1">9 > ID="2">tonnes > ID="3">1 167 > ID="4">1 197 > ID="5">1 227 "> ID="1">10 > ID="2">1 000 pieces > ID="3">22 210 > ID="4">23 099 > ID="5">24 023 "> ID="1">12 > ID="2">1 000 pieces > ID="3">133 136 > ID="4">136 465 > ID="5">139 876 "> ID="1">13 > ID="2">1 000 pieces > ID="3">8 915 > ID="4">9 048 > ID="5">9 184 "> ID="1">14 > ID="2">1 000 pieces > ID="3">5 999 > ID="4">6 149 > ID="5">6 303 "> ID="1">15 > ID="2">1 000 pieces > ID="3">7 767 > ID="4">8 000 > ID="5">8 240 "> ID="1">16 > ID="2">1 000 pieces > ID="3">905 > ID="4">923 > ID="5">941 "> ID="1">17 > ID="2">1 000 pieces (3) > ID="3">2 738 > ID="4">2 780 > ID="5">2 821 "> ID="1">18 > ID="2">tonnes > ID="3">1 377 > ID="4">1 418 > ID="5">1 461 "> ID="1">21 > ID="2">1 000 pieces (4) (5) > ID="3">12 281 > ID="4">12 526 > ID="5">12 777 "> ID="1">22 > ID="2">tonnes > ID="3">13 288 > ID="4">13 753 > ID="5">14 235 "> ID="1">24 > ID="2">1 000 pieces > ID="3">4 130 > ID="4">4 266 > ID="5">4 407 "> ID="1">26 > ID="2">1 000 pieces > ID="3">2 752 > ID="4">2 780 > ID="5">2 808 "> ID="1">27 > ID="2">1 000 pieces > ID="3">1 615 > ID="4">1 647 > ID="5">1 680 "> ID="1">28 > ID="2">1 000 pieces > ID="3">627 > ID="4">646 > ID="5">665 "> ID="1">29 > ID="2">1 000 pieces (6) (7)() > ID="3">477 > ID="4">491 > ID="5">506 "> ID="1">31 > ID="2">1 000 pieces > ID="3">5 560 > ID="4">5 699 > ID="5">5 841 "> ID="1">32 > ID="2">tonnes > ID="3">2 087 > ID="4">2 149 > ID="5">2 214 "> ID="1">33 > ID="2">tonnes > ID="3">5 559 > ID="4">5 810 > ID="5">6 071 "> ID="1">35 > ID="2">tonnes > ID="3">5 024 > ID="4">5 275 > ID="5">5 539 "> ID="1">36 > ID="2">tonnes > ID="3">4 044 > ID="4">4 287 > ID="5">4 544 "> ID="1"> 37 > ID="2">tonnes > ID="3">5 840 > ID="4">6 132 > ID="5">6 439 "> ID="1">50 > ID="2">tonnes > ID="3">669 > ID="4">701 > ID="5">734 "> ID="1">67 > ID="2">tonnes > ID="3">1 221 > ID="4">1 270 > ID="5">1 321 "> ID="1">68 > ID="2">tonnes > ID="3">1 088 > ID="4">1 142 > ID="5">1 199 "> ID="1">70 > ID="2">1 000 pieces > ID="3">7 010 > ID="4">7 430 > ID="5">7 876 "> ID="1">73 > ID="2">1 000 pieces > ID="3">796 > ID="4">812 > ID="5">828 "> ID="1">77 > ID="2">tonnes > ID="3">1 793 > ID="4">1 838 > ID="5">1 883 "> ID="1">78 > ID="2">tonnes > ID="3">5 356 > ID="4">5 544 > ID="5">5 738 "> ID="1">83 > ID="2">tonnes > ID="3">313 > ID="4">320 > ID="5">328 "> ID="1">86 > ID="2">1 000 pieces > ID="3">5 993 > ID="4">6 353 > ID="5">6 734 "> ID="1">91 > ID="2">1 000 pieces > ID="3">672 > ID="4">706 > ID="5">741 "> ID="1">97 > ID="2">tonnes > ID="3">1 118 > ID="4">1 185 > ID="5">1 257 "> ID="1">97 (a) > ID="2">tonnes > ID="3">358 > ID="4">380 > ID="5">403 "> ID="1">100 > ID="2">tonnes > ID="3">4 950 > ID="4">5 247 > ID="5">5 562 "> ID="1">111 > ID="2">tonnes > ID="3">91 > ID="4">96 > ID="5">103 ""Note: The numbers in brackets are references to the footnotes in Annex II to the Agreement for the appropriate category respectively. > Appendix 3 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and the Republic of Korea on trade in textile and clothing products, initialled on 18 December 1992, the Parties agreed that Article 8 of the Agreement does not preclude the Community, if the conditions are fulfilled, from applying the safeguard measures for one or more of its regions in conformity with the principles of the internal market. In such an event, Korea shall be informed in advance of the relevant provisions of Protocol A to the Agreement to be applied, as appropriate. For the Government of the Republic of Korea For the Council of the European Communities Appendix 4 Agreed Minute No 2 Notwithstanding Article 12 (1) of this Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of this Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 12 (3), Korea undertakes, if so requested by the Community, to respect temporary export limits for one or more regions of the Community. In such a case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from Korea on the basis of export licences obtained before the date of formal notification to Korea by the Community about the introduction of the above limits. The Community shall inform Korea of the technical and administrative measures, such as defined in the attached note verbale, that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Government of the Republic of Korea For the Council of the European Communities Note verbale The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Republic of Korea to the European Communities and has the honour to refer to the Agreement on textile products negotiated between the Republic of Korea and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 16 October 1991 and as further extended by the exchange of letters of 18 December 1992. The Directorate-General wishes to inform the Mission of the Republic of Korea that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 18 December 1992. Consequently, the corresponding provisions of Articles 7 and 12 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Republic of Korea the European Communities the assurance of its highest consideration. Appendix 5 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and the Republic of Korea on trade in textile and clothing products, initialled in Brussels on 18 December 1992, the Parties agreed that Korea shall endeavour not to deprive certain regions of the Community which have traditionally had relatively small shares of Community quotas of imports of products serving as inputs for their processing industry. The Community and Korea further agreed to hold consultations, should the need arise, in order to avert any problems which might occur in this respect. The Parties agreed that this Agreed Minute replaces the corresponding Agreed Minute of the Agreement on this subject. For the Government of the Republic of Korea For the Council of the European Communities Appendix 6 Agreed Minute No 4 In the context of the Agreement between the European Economic Community and the Republic of Korea on trade in textile and clothing products, applied since 1 January 1987, as extended by the exchange of letters initialled on 16 October 1991 and further extended by the exchange of letters initialled on 18 December 1992, Korea agreed that, from the date of request for and pending the consultations referred to in Article 12 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Government of the Republic of Korea For the Council of the European Communities Exchange of notes The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Republic of Korea to the European Communities and has the honour to refer to the Agreement on textile products between the Republic of Korea and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 16 October 1991 and as further extended by the exchange of letters initialled on 18 December 1992. The Directorate-General wishes to inform the Mission of the Republic of Korea that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Community is prepared to allow the provisions of the Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Directorate-General for External Relations would be grateful if the Mission would confirm its Agreement to the foregoing. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Republic of Korea to the European Communities the assurance of its highest consideration. Letter No 2 Sir, I have the honour to acknowledge receipt of your letter of 18 December 1992, which reads as follows: 'Sir, 1. I have the honour to refer to the consultations held on 14 and 15 December 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and the Republic of Korea, applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992 (hereinafter "the Agreement"). 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. Annex I and Annex II which set out the products concerned by the Agreement and the quantitative restrictions for exports from the Republic of Korea to the European Economic Community, are replaced for the period 1 January 1993 to 31 December 1994 by Appendix 1 and Appendix 2 to this letter, respectively. 2.2. Article 8 (6) and Protocol C to the Agreement are deleted. 2.3. Article 9 (2) is replaced by the following: "The information referred to in paragraph 1 shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate." 2.4. Article 12 is replaced by the following: "1. The quantitative limits established under this Agreement on imports into the Community of textile products of Korean origin will not be broken down by the Community into regional shares. 2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 3. Korea shall monitor its exports of products under restraint or surveillance into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community. 4. Korea shall endeavour to ensure that exports of textile products subject to quantitative limits into the Community are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors." 2.5. Article 14 and all references to this Article in the Agreement are deleted. 2.6. The following is added at the beginning of: "1. Save where it is otherwise provided for in this Agreement, . . ." 2.7. The second sentence of Article 18 (1) is replaced by the following: "It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations." 2.8. The first sentence of Article 7 (1) of Protocol A is replaced by the following: "1. The export licence shall conform to the model annexed to this Protocol and it shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the textile products covered by the corresponding export licences can only be put into free circulation in the region(s) of the Community indicated in those licences." 2.9. The second indent of Article 12 (1) of Protocol A to the Agreement is replaced by the following: "The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the products covered by the import licences can only be put into free circulation in the region(s) of the Community indicated in those licences." 2.10. The second and fifth indents of Article 14 (2) of Protocol A are replaced by the following: "- two letters identifying the intended Member State of customs clearance as follows: BL = Benelux, DE = Germany, DK = Denmark, EL = Greece, ES = Spain, FR = France, GB = United Kingdom, IE = Ireland, IT = Italy, PT = Portugal", "- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance." 2.11. Agreed Minute No 1 set out in Appendix 3 to this letter shall form an integral part of the Agreement. 2.12. Agreed Minute No 2 set out in Appendix 4 to this letter shall form an integral part of the Agreement. 2.13. Agreed Minute No 3 set out in Appendix 5 to this letter shall form an integral part of the Agreement. 2.14. Agreed Minute No 4 set out in Appendix 6 to this letter shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1987, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration.' I have the honour to confirm that my Government is in agreement with the contents of your letter. Please accept, Sir, the assurance of my highest consideration. For the Government of the Republic of Korea Appendix 1 (The contents of Appendix 1 are identical to those of Appendix 1 to the Agreement with Singapore; see pages 16 to 42) Appendix 2 ANNEX II (The full product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS "" ID="1">1 > ID="2">tonnes > ID="3">880 > ID="4">881 > ID="5">882 "> ID="1">2 > ID="2">tonnes > ID="3">5 591 > ID="4">5 596 > ID="5">5 602 "> ID="1">2 (a) > ID="2">tonnes > ID="3">706 > ID="4">707 > ID="5">708 "> ID="1">3 > ID="2">tonnes > ID="3">4 480 > ID="4">4 503 > ID="5">4 525 "> ID="1">3 (a) > ID="2">tonnes > ID="3">669 > ID="4">675 > ID="5">682 "> ID="1">4 > ID="2">1 000 pieces (8) > ID="3">12 521 > ID="4">12 659 > ID="5">12 798 "> ID="1">5 > ID="2">1 000 pieces > ID="3">28 110 > ID="4">28 278 > ID="5">28 448 "> ID="1">6 > ID="2">1 000 pieces (9) > ID="3">5 172 > ID="4">5 236 > ID="5">5 302 "> ID="1">7 > ID="2">1 000 pieces > ID="3">8 649 > ID="4">8 714 > ID="5">8 780 "> ID="1">8 > ID="2">1 000 pieces > ID="3">29 494 > ID="4">29 715 > ID="5">29 938 "> ID="1">9 > ID="2">tonnes > ID="3">1 167 > ID="4">1 197 > ID="5">1 227 "> ID="1">10 > ID="2">1 000 pieces > ID="3">22 210 > ID="4">23 099 > ID="5">24 023 "> ID="1">12 > ID="2">1 000 pieces > ID="3">133 136 > ID="4">136 465 > ID="5">139 876 "> ID="1">13 > ID="2">1 000 pieces > ID="3">8 915 > ID="4">9 048 > ID="5">9 184 "> ID="1">14 > ID="2">1 000 pieces > ID="3">5 999 > ID="4">6 149 > ID="5">6 303 "> ID="1">15 > ID="2">1 000 pieces > ID="3">7 767 > ID="4">8 000 > ID="5">8 240 "> ID="1">16 > ID="2">1 000 pieces > ID="3">905 > ID="4">923 > ID="5">941 "> ID="1">17 > ID="2">1 000 pieces (10) > ID="3">2 738 > ID="4">2 780 > ID="5">2 821 "> ID="1">18 > ID="2">tonnes > ID="3">1 377 > ID="4">1 418 > ID="5">1 461 "> ID="1">21 > ID="2">1 000 pieces (11) (12) > ID="3">12 281 > ID="4">12 526 > ID="5">12 777 "> ID="1">22 > ID="2">tonnes > ID="3">13 288 > ID="4">13 753 > ID="5">14 235 "> ID="1">24 > ID="2">1 000 pieces > ID="3">4 130 > ID="4">4 266 > ID="5">4 407 "> ID="1">26 > ID="2">1 000 pieces > ID="3">2 752 > ID="4">2 780 > ID="5">2 808 "> ID="1">27 > ID="2">1 000 pieces > ID="3">1 615 > ID="4">1 647 > ID="5">1 680 "> ID="1">28 > ID="2">1 000 pieces > ID="3">627 > ID="4">646 > ID="5">665 "> ID="1">29 > ID="2">1 000 pieces (13) (14)() > ID="3">477 > ID="4">491 > ID="5">506 "> ID="1">31 > ID="2">1 000 pieces > ID="3">5 560 > ID="4">5 699 > ID="5">5 841 "> ID="1">32 > ID="2">tonnes > ID="3">2 087 > ID="4">2 149 > ID="5">2 214 "> ID="1">33 > ID="2">tonnes > ID="3">5 559 > ID="4">5 810 > ID="5">6 071 "> ID="1">35 > ID="2">tonnes > ID="3">5 024 > ID="4">5 275 > ID="5">5 539 "> ID="1">36 > ID="2">tonnes > ID="3">4 044 > ID="4">4 287 > ID="5">4 544 "> ID="1"> 37 > ID="2">tonnes > ID="3">5 840 > ID="4">6 132 > ID="5">6 439 "> ID="1">50 > ID="2">tonnes > ID="3">669 > ID="4">701 > ID="5">734 "> ID="1">67 > ID="2">tonnes > ID="3">1 221 > ID="4">1 270 > ID="5">1 321 "> ID="1">68 > ID="2">tonnes > ID="3">1 088 > ID="4">1 142 > ID="5">1 199 "> ID="1">70 > ID="2">1 000 pieces > ID="3">7 010 > ID="4">7 430 > ID="5">7 876 "> ID="1">73 > ID="2">1 000 pieces > ID="3">796 > ID="4">812 > ID="5">828 "> ID="1">77 > ID="2">tonnes > ID="3">1 793 > ID="4">1 838 > ID="5">1 883 "> ID="1">78 > ID="2">tonnes > ID="3">5 356 > ID="4">5 544 > ID="5">5 738 "> ID="1">83 > ID="2">tonnes > ID="3">313 > ID="4">320 > ID="5">328 "> ID="1">86 > ID="2">1 000 pieces > ID="3">5 993 > ID="4">6 353 > ID="5">6 734 "> ID="1">91 > ID="2">1 000 pieces > ID="3">672 > ID="4">706 > ID="5">741 "> ID="1">97 > ID="2">tonnes > ID="3">1 118 > ID="4">1 185 > ID="5">1 257 "> ID="1">97 (a) > ID="2">tonnes > ID="3">358 > ID="4">380 > ID="5">403 "> ID="1">100 > ID="2">tonnes > ID="3">4 950 > ID="4">5 247 > ID="5">5 562 "> ID="1">111 > ID="2">tonnes > ID="3">91 > ID="4">96 > ID="5">103 ""Note: The numbers in brackets are references to the footnotes in Annex II to the Agreement for the appropriate category respectively. > Appendix 3 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and the Republic of Korea on trade in textile and clothing products, initialled on 18 December 1992, the Parties agreed that Article 8 of the Agreement does not preclude the Community, if the conditions are fulfilled, from applying the safeguard measures for one or more of its regions in conformity with the principles of the internal market. In such an event, Korea shall be informed in advance of the relevant provisions of Protocol A to the Agreement to be applied, as appropriate. For the Government of the Republic of Korea For the Council of the European Communities Appendix 4 Agreed Minute No 2 Notwithstanding Article 12 (1) of this Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of this Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 12 (3), Korea undertakes, if so requested by the Community, to respect temporary export limits for one or more regions of the Community. In such a case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from Korea on the basis of export licences obtained before the date of formal notification to Korea by the Community about the introduction of the above limits. The Community shall inform Korea of the technical and administrative measures, such as defined in the attached note verbale, that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Government of the Republic of Korea For the Council of the European Communities Note verbale The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Republic of Korea to the European Communities and has the honour to refer to the Agreement on textile products negotiated between the Republic of Korea and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 16 October 1991 and as further extended by the exchange of letters of 18 December 1992. The Directorate-General wishes to inform the Mission of the Republic of Korea that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 18 December 1992. Consequently, the corresponding provisions of Articles 7 and 12 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Republic of Korea the European Communities the assurance of its highest consideration. Appendix 5 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and the Republic of Korea on trade in textile and clothing products, initialled in Brussels on 18 December 1992, the Parties agreed that Korea shall endeavour not to deprive certain regions of the Community which have traditionally had relatively small shares of Community quotas of imports of products serving as inputs for their processing industry. The Community and Korea further agreed to hold consultations, should the need arise, in order to avert any problems which might occur in this respect. The Parties agreed that this Agreed Minute replaces the corresponding Agreed Minute of the Agreement on this subject. For the Government of the Republic of Korea For the Council of the European Communities Appendix 6 Agreed Minute No 4 In the context of the Agreement between the European Economic Community and the Republic of Korea on trade in textile and clothing products, applied since 1 January 1987, as extended by the exchange of letters initialled on 16 October 1991 and further extended by the exchange of letters initialled on 18 December 1992, Korea agreed that, from the date of request for and pending the consultations referred to in Article 12 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Government of the Republic of Korea For the Council of the European Communities Exchange of notes The Mission of the Republic of Korea to the European Communities presents its compliments to the Directorate-General for External Relations of the Commission of the European Communities and has the honour to refer to the Director-General's note of 18 December 1992 regarding the Agreement on textile products between the Republic of Korea and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 16 October 1991 and as further extended by the exchange of letters initialled on 18 December 1992. The Mission of the Republic of Korea wishes to confirm to the Directorate-General that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Government of the Republic of Korea is prepared to allow the provisions of the extended Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Mission of the Republic of Korea to the European Communities avails itself of this opportunity to renew to the Directorate-General for External Relations the assurance of its highest consideration. (1)() Additional quantities Unit 1993 1994 1995 1 000 pieces 266 275 285 (2)() Additional quantities Unit 1993 1994 1995 1 000 pieces 266 275 285 AGREEMENT in the form of exchange of letters amending the Agreement in the form of an exchange of letters between the European Economic Community and the Republic of Guatemala on trade in textile products Letter No 1 Sir, 1. I have the honour to refer to the consultations held on 14 December 1992 between our respective delegations for the purpose of amending the Agreement in the form of an exchange of letters on trade in textile products between the European Economic Community and the Republic of Guatemala, applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992. 2. As a result of these consultations, both Parties agreed to amend point '8 Duration' of the above Agreement. Point 8 will now read: 'It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year until 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations.' 3. Both Parties agreed that this extension of the Agreement shall enter into force on 1 January 1993 and shall be applied provisionally from that date. 4. I should be obliged if you would kindly confirm the acceptance of your Government to the foregoing. 5. Please accept, Sir, the assurance of my highest consideration. For the Council of the European Communities Letter No 2 Sir, I have the honour to acknowledge receipt of your letter of . . . , which reads as follows: 'Sir, 1. I have the honour to refer to the consultations held on 14 December 1992 between our respective delegations for the purpose of amending the Agreement in the form of an exchange of letters on trade in textile products between the European Economic Community and the Republic of Guatemala, applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992. 2. As a result of these consultations, both Parties agreed to amend point "8 Duration" of the above Agreement. Point 8 will now read: "It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year until 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations." 3. Both Parties agreed that this extension of the Agreement shall enter into force on 1 January 1993 and be applied provisionally from that date. 4. I should be obliged if you would kindly confirm the acceptance of your Government to the foregoing. 5. Please accept, Sir, the assurance of my highest consideration.' I have the honour to confirm that my Government is in Agreement with the contents of your letter. For the Government of the Republic of Guatemala Exchange of notes The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Republic of Guatemala to the European Communities and has the honour to refer to the Agreement on textile products between the Republic of Guatemala and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 24 October 1991 and as further extended by the exchange of letters initialled on 14 December 1992. The Directorate-General wishes to inform the Mission of the Republic of Guatemala that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Community is prepared to allow the provisions of the Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Directorate-General for External Relations would be grateful if the Mission would confirm its Agreement to the foregoing. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Republic of Guatemala to the European Communities the assurance of its highest consideration. Exchange of notes The Mission of the Republic of Guatemala of the European Communities presents its compliments to the Directorate-General for External Relations of the Commission of the European Communities and has the honour to refer to the Director-General's note of . . . regarding the Agreement on textile products between the Republic of Guatemala and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 24 October 1991 and as further extended by the exchange of letters initialled on 14 December 1992. The Mission of the Republic of Guatemala wishes to confirm to the Directorate-General that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Government of the Republic of Guatemala is prepared to allow the provisions of the extended Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Mission of the Republic of Guatemala to the European Communities avails itself of this opportunity to renew to the Directorate-General for External Relations the assurance of its highest consideration. AGREEMENT in the form of an exchange of letters amending the Agreement between the European Economic Community and the Republic of India on trade in textile products Letter No 1 Sir, 1. I have the honour to refer to the consultations held on 15 to 17 December 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and the Republic of India applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992 (hereinafter 'the Agreement'). 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. Annex I and Annex II which set out the products concerned by the Agreement and the quantitative restrictions for exports respectively, from the Republic of India to the European Economic Community, are replaced for the period 1 January 1993 to 31 December 1994 by Appendix 1 and Appendix 2 to this letter, respectively. 2.2. Article 8 (6) and Protocol C to the Agreement are deleted. 2.3. Article 9 (2) is replaced by the following: 'The information referred to in paragraph 1 shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate.' 2.4. Article 12 is replaced by the following: '1. The quantitative limits established under this Agreement on imports into the Community of textile products of Indian origin will not be broken down by the Community into regional shares. 2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 3. India shall monitor its exports of products under restraint or surveillance into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community. 4. India shall endeavour to ensure that exports of textile products subject to quantitative limits into the Communtiy are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors.' 2.5. Article 14 and all references to this Article in the Agreement are deleted. 2.6. The following is added at the beginning of Article 16 (1): '1. Save where it is otherwise provided for in this Agreement, . . .' 2.7. The second sentence of Article 18 (1) is replaced by the following: 'It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations.' 2.8. The first sentence of Article 6 (1) of Protocol A is replaced by the following: '1. The export certificate shall conform to the model annexed to this Protocol and it shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the textile products covered by the export certificates can only be put into free circulation in the region(s) of the Community indicated in those certificates.' 2.9. The second indent of Article 11 (1) of Protocol A to the Agreement is replaced by the following: 'The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the products covered by the import licences can only be put into free circulation in the region(s) of the Community indicated in those licences.' 2.10. The second and fifth indents of Article 13 (2) of Protocol A are replaced by the following: '- two letters identifying the intended Member State of customs clearance as follows: BL = Benelux, DE = Germany, DK = Denmark, EL = Greece, ES = Spain, FR = France, GB = United Kingdom, IE = Ireland, IT = Italy, PT = Portugal', '- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance.' 2.11. Agreed Minute No 1 set out in Appendix 3 to this letter shall form an integral part of the Agreement. 2.12. Agreed Minute No 2 set out in Appendix 4 to this letter shall form an integral part of the Agreement. 2.13. Agreed Minute No 3 set out in Appendix 5 to this letter shall form an integral part of the Agreement. 2.14. Agreed Minute No 4 set out in Appendix 6 to this letter shall form an integral part of the Agreement. 2.15. Agreed Minute No 5 set out in Appendix 7 to this letter shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1987, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration. For the Council of the European Communities Appendix 1 (The contents of Appendix 1 are identical to those of Appendix 1 to the Agreement with Singapore; see pages 16 to 42) Appendix 2 ANNEX II (The full product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS "" ID="1">1 > ID="2">tonnes > ID="3">33 599 > ID="4">34 271 > ID="5">34 956 "> ID="1">2 > ID="2">tonnes > ID="3">48 150 > ID="4">48 992 > ID="5">49 850 "> ID="1">2 (a) > ID="2">tonnes > ID="3">10 981 > ID="4">11 639 > ID="5">12 338 "> ID="1">3 > ID="2">tonnes > ID="3">20 725 > ID="4">21 554 > ID="5">22 416 "> ID="1">3 (a) > ID="2">tonnes > ID="3">4 145 > ID="4">4 310 > ID="5">4 483 "> ID="1">4 > ID="2">1 000 pieces > ID="3">36 505 > ID="4">38 148 > ID="5">39 865 "> ID="1">5 > ID="2">1 000 pieces > ID="3">23 134 > ID="4">24 291 > ID="5">25 505 "> ID="1">6 > ID="2">1 000 pieces > ID="3">5 269 > ID="4">5 532 > ID="5">5 809 "> ID="1">7 > ID="2">1 000 pieces > ID="3">48 779 > ID="4">49 999 > ID="5">51 249 "> ID="1">8 > ID="2">1 000 pieces > ID="3">34 044 > ID="4">34 980 > ID="5">35 942 "> ID="1">9 > ID="2">tonnes > ID="3">6 950 > ID="4">7 298 > ID="5">7 662 "> ID="1">15 > ID="2">1 000 pieces > ID="3">3 939 > ID="4">4 176 > ID="5">4 426 "> ID="1">20 > ID="2">tonnes > ID="3">11 664 > ID="4">12 247 > ID="5">12 859 "> ID="1">26 > ID="2">1 000 pieces > ID="3">11 584 > ID="4">12 047 > ID="5">12 529 "> ID="1">27 > ID="2">1 000 pieces > ID="3">10 553 > ID="4">10 975 > ID="5">11 415 "> ID="1">29 > ID="2">1 000 pieces > ID="3">6 436 > ID="4">6 758 > ID="5">7 096 "> ID="1">39 > ID="2">1 000 pieces > ID="3">3 062 > ID="4">3 246 > ID="5">3 440 "> Appendix 3 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and the Republic of India on trade in textile and clothing products, initialled on 18 December 1992, the Parties agreed that Article 8 of the Agreement does not preclude the Community, if the conditions are fulefilled, from applying the safeguard measures for one or more of its regions in conformity with the principles of the internal market. In such an event, India shall be informed in advance of the relevant provisions of Protocol A to the Agreement to be applied, as appropriate. For the Government of the Republic of India For the Council of the European Communities Appendix 4 Agreed Minute No 2 Notwithstanding Article 12 (1) of this Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of this Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 12 (3), India undertakes, if so requested by the Community, to respect temporary export limits for one or more regions of the Community. In such a case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from India on the basis of export certificates obtained before the date of formal notification to India by the Community about the introduction of the above limits. The Community shall inform India of the technical and administrative measures, such as defined in the attached note verbale, that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Government of the Republic of India For the Council of the European Communities Note verbale The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Republic of India to the European Communities and has the honour to refer to the Agreement on textile products negotiated between the Republic of India and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 16 December 1991 and as further extended by the exchange of letters of 18 December 1992. The Directorate-General wishes to inform the Mission of the Republic of India that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 18 December 1992. Consequently, the corresponding provisions of Articles 6 and 11 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Republic of India to the European Communities the assurance of its highest consideration. Appendix 5 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and the Republic of India on trade in textile and clothing products, initialled in Brussels on 18 December 1992, the Parties agreed that India shall endeavour not to deprive certain regions of the Community which have traditionally had relatively small shares of Community quotas of imports of products serving as inputs for their processing industry. The Community and India further agreed to hold consultations, should the need arise, in order to avert any problems which might occur in this respect. The Parties agreed that this Agreed Minute replaces the corresponding Agreed Minute of the Agreement on this subject. For the Government of the Republic of India For the Council of the European Communities Appendix 6 Agreed Minute No 4 In the context of the Agreement between the European Economic Community and the Republic of India on trade in textile and clothing products, applied since 1 January 1987, as extended by the exchange of letters initialled on 15 December 1991 and further extended by the exchange of letters initialled on 18 December 1992, India agreed that, from the date of request for and pending the consultations referred to in Article 12 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Government of the Republic of India For the Council of the European Communities Appendix 7 Agreed Minute No 5 In the context of the Agreement between the Community and the Republic of India on trade in textile products initialled on 18 December 1992, the following was agreed: 1. Exports of hand-made garments made in the cottage industry of India from fabrics referred to in paragraph 1 (a) of Protocol B (i. e. those categories of products falling within Groups I B, II B and III B in Annex I to the initialled Agreement) will be included in the quantitative limits established under the Agreement. These products will be covered by export certificates. 2. In addition, for such products belonging to categories 6, 8, 15 and 27, the following global quantities: 19934 311 pieces 19944 484 pieces 19954 665 pieces may be exported to the Community, provided they are accompanied by the certificate referred to in paragraph 2 of Protocol B bearing the following reference in box 7: 'Hand-made garments'. The category of the product in question, as well as the quota year, must also be indicated in the same box. For each of the categories in question the total quantity exported to the Community shall not exceed the following levels: 1 000 pieces 1993 1994 1995 Category 6 646 678 712 Category 18 1 645 1 690 1 737 Category 15 730 774 821 Category 27 1 290 1 342 1 395 3. The provisions of Article 7 of the Agreement shall apply to the above quantities, except that there shall be no inter-category transfers between the quantitative limits referred to above and those set out in Annex II to the Agreement. 4. The provisions of Title III, IV and V of Protocol A shall apply mutatis mutandis to the above products. For the Government of the Republic of India For the Council of the European Communities Exchange of notes The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Republic of India to the European Communities and has the honour to refer to the Agreement on textile products between the Republic of India and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 16 December 1991 and as further extended by the exchange of letters initialled on 18 December 1992. The Directorate-General wishes to inform the Mission of the Republic of India that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Community is prepared to allow the provisions of the Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Directorate-General for External Relations would be grateful if the Mission would confirm its Agreement to the foregoing. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Republic of India to the European Communities the assurance of its highest consideration. Letter No 2 Sir, I have the honour to acknowledge receipt of your letter of 18 December 1992, which reads as follows: 'Sir, 1. I have the honour to refer to the consultations held on 15 to 17 December 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and the Republic of India, applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992 (hereinafter "the Agreement"). 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. Annex I and Annex II which set out the products concerned by the Agreement and the quantitative restrictions for exports, respectively from the Republic of India to the European Economic Community, are replaced for the period 1 January 1993 to 31 December 1994 by Appendix 1 and Appendix 2 to this letter, respectively. 2.2. Article 8 (6) and Protocol C to the Agreement are deleted. 2.3. Article 9 (2) is replaced by the following: "The information referred to in paragraph 1 shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate." 2.4. Article 12 is replaced by the following: "1. The quantitative limits established under this Agreement on imports into the Community of textile products of Indian origin will not be broken down by the Community into regional shares. 2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 3. India shall monitor its exports of products under restraint or surveillance into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community. 4. India shall endeavour to ensure that exports of textile products subject to quantitative limits into the Community are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors." 2.5. Article 14 and all references to this Article in the Agreement are deleted. 2.6. The following is added at the beginning of "1. Save where it is otherwise provided for in this Agreement, . . ." 2.7. The second sentence of Article 18 (1) is replaced by the following: "It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations." 2.8. The first sentence of Article 6 (1) of Protocol A is replaced by the following: "1. The export certificate shall conform to the model annexed to this Protocol and it shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the textile products covered by the export licences or export certificates can only be put into free circulation in the region(s) of the Community indicated in those certificates." 2.9. The second indent of Article 11 (1) of Protocol A to the Agreement is replaced by the following: "The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 8 in accordance with the provisions of the Agreed Minute No 1, or to Agreed Minute No 2, the products covered by the import licences can only be put into free circulation in the region(s) of the Community indicated in those licences." 2.10. The second and fifth indents of Article 13 (2) of Protocol A are replaced by the following: "- two letters identifying the intended Member State of customs clearance as follows: BL = Benelux, DE = Germany, DK = Denmark, EL = Greece, ES = Spain, FR = France, GB = United Kingdom, IE = Ireland, IT = Italy, PT = Portugal", "- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance." 2.11. Agreed Minute No 1 set out in Appendix 3 to this letter shall form an integral part of the Agreement. 2.12. Agreed Minute No 2 set out in Appendix 4 to this letter shall form an integral part of the Agreement. 2.13. Agreed Minute No 3 set out in Appendix 5 to this letter shall form an integral part of the Agreement. 2.14. Agreed Minute No 4 set out in Appendix 6 to this letter shall form an integral part of the Agreement. 2.15. Agreed Minute No 5 set out in Appendix 7 to this letter shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1987, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration.' I have the honour to confirm that my Government is in agreement with the contents of your letter. Please accept, Sir, the assurance of my highest consideration. For the Government of the Republic of India Appendix 1 (The contents of Appendix 1 are identical to those of Appendix 1 to the Agreement with Singapore; see pages 16 to 42) Appendix 2 ANNEX II (The full product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS "" ID="1">1 > ID="2">tonnes > ID="3">33 599 > ID="4">34 271 > ID="5">34 956 "> ID="1">2 > ID="2">tonnes > ID="3">48 150 > ID="4">48 992 > ID="5">49 850 "> ID="1">2 (a) > ID="2">tonnes > ID="3">10 981 > ID="4">11 639 > ID="5">12 338 "> ID="1">3 > ID="2">tonnes > ID="3">20 725 > ID="4">21 554 > ID="5">22 416 "> ID="1">3 (a) > ID="2">tonnes > ID="3">4 145 > ID="4">4 310 > ID="5">4 483 "> ID="1">4 > ID="2">1 000 pieces > ID="3">36 505 > ID="4">38 148 > ID="5">39 865 "> ID="1">5 > ID="2">1 000 pieces > ID="3">23 134 > ID="4">24 291 > ID="5">25 505 "> ID="1">6 > ID="2">1 000 pieces > ID="3">5 269 > ID="4">5 532 > ID="5">5 809 "> ID="1">7 > ID="2">1 000 pieces > ID="3">48 779 > ID="4">49 999 > ID="5">51 249 "> ID="1">8 > ID="2">1 000 pieces > ID="3">34 044 > ID="4">34 980 > ID="5">35 942 "> ID="1">9 > ID="2">tonnes > ID="3">6 950 > ID="4">7 298 > ID="5">7 662 "> ID="1">15 > ID="2">1 000 pieces > ID="3">3 939 > ID="4">4 176 > ID="5">4 426 "> ID="1">20 > ID="2">tonnes > ID="3">11 664 > ID="4">12 247 > ID="5">12 859 "> ID="1">26 > ID="2">1 000 pieces > ID="3">11 584 > ID="4">12 047 > ID="5">12 529 "> ID="1">27 > ID="2">1 000 pieces > ID="3">10 553 > ID="4">10 975 > ID="5">11 415 "> ID="1">29 > ID="2">1 000 pieces > ID="3">6 436 > ID="4">6 758 > ID="5">7 096 "> ID="1">39 > ID="2">1 000 pieces > ID="3">3 062 > ID="4">3 246 > ID="5">3 440 "> Appendix 3 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and the Republic of India on trade in textile and clothing products, initialled on 18 December 1992, the Parties agreed that Article 8 of the Agreement does not preclude the Community, if the conditions are fulfilled, from applying the safeguard measures for one or more of its regions in conformity with the principles of the internal market. In such an event, India shall be informed in advance of the relevant provisions of Protocol A to the Agreement to be applied, as appropriate. For the Government of the Republic of India For the Council of the European Communities Appendix 4 Agreed Minute No 2 Notwithstanding Article 12 (1) of this Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of this Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 12 (3), India undertakes, if so requested by the Community, to respect temporary export limits for one or more regions of the Community. In such a case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from India on the basis of export certificates obtained before the date of formal notification to India by the Community about the introduction of the above limits. The Community shall inform India of the technical and administrative measures, such as defined in the attached note verbale, that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Government of the Republic of India For the Council of the European Communities Note verbale The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Republic of India to the European Communities and has the honour to refer to the Agreement on textile products negotiated between the Republic of India and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 16 December 1991 and as further extended by the exchange of letters of 18 December 1992. The Directorate-General wishes to inform the Mission of the Republic of India that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 18 December 1992. Consequently, the corresponding provisions of Articles 6 and 11 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Republic of India to the European Communities the assurance of its highest consideration. Appendix 5 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and the Republic of India on trade in textile and clothing products, initialled in Brussels on 18 December 1992, the Parties agreed that India shall endeavour not to deprive certain regions of the Community which have traditionally had relatively small shares of Community quotas of imports of products serving as inputs for their processing industry. The Community and India further agreed to hold consultations, should the need arise, in order to avert any problems which might occur in this respect. The Parties agreed that this Agreed Minute replaces the corresponding Agreed Minute of the Agreement on this subject. For the Government of the Republic of India For the Council of the European Communities Appendix 6 Agreed Minute No 4 In the context of the Agreement between the European Economic Community and the Republic of India on trade in textile and clothing products, applied since 1 January 1987, as extended by the exchange of letters initialled on 15 December 1991 and further extended by the exchange of letters initialled on 18 December 1992, India agreed that, from the date of request for and pending the consultations referred to in Article 12 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Government of the Republic of India For the Council of the European Communities Appendix 7 Agreed Minute No 5 In the context of the Agreement between the Community and the Republic of India on trade in textile products initialled on 18 December 1992, the following was agreed: 1. Exports of hand-made garments made in the cottage industry of India from fabrics referred to in paragraph 1 (a) of Protocol B (i. e. those categories of products falling within Groups I B, II B and III B in Annex I to the initialled Agreement) will be included in the quantitative limits established under the Agreement. These products will be covered by export certificates. 2. In addition, for such products belonging to categories 6, 8, 15 and 27, the following global quantities: 19934 311 pieces 19944 484 pieces 19954 665 pieces may be exported to the Community, provided they are accompanied by the certificate referred to in paragraph 2 of Protocol B bearing the following reference in box 7: 'Hand-made garments'. The category of the product in question, as well as the quota year, must also be indicated in the same box. For each of the categories in question the total quantity exported to the Community shall not exceed the following levels: 1 000 pieces 1993 1994 1995 Category 6 646 678 712 Category 18 1 645 1 690 1 737 Category 15 730 774 821 Category 27 1 290 1 342 1 395 3. The provisions of Article 7 of the Agreement shall apply to the above quantities, except that there shall be no inter-category transfers between the quantitative referred to above and those set out in Annex II to the Agreement. 4. The provisions of Title III, IV and V of Protocol A shall apply mutatis mutandis to the above products. For the Government of the Republic of India For the Council of the European Communities Exchange of notes The Mission of the Republic of India to the European Communities presents its compliments to the Directorate-General for External Relations of the Commission of the European Communities and has the honour to refer to the Agreement on textile products between the Republic of India and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 16 December 1991 and as further extended by the exchange of letters initialled on 18 December 1992. The Mission of the Republic of India wishes to confirm to the Directorate-General that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Community is prepared to allow the provisions of the extended Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Directorate-General for External Relations would be grateful if the Mission would confirm its Agreement to the foregoing. The Mission of the Republic of India to the European Communities avails itself of this opportunity to renew to the Directorate-General for External Relations the assurance of its highest consideration. AGREEMENT in the form of an exchange of letters amending the Agreement between the European Economic Community and Malaysia on trade in textile products Letter No 1 Sir, 1. I have the honour to refer to the consultations held on 1 and 2 December 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and Malaysia applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992 (hereinafter 'the Agreement'). 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. Annex I, Annex II and the Annex to Protocol E which set out the products concerned by the Agreement, the quantitative restrictions for exports and the OPT operations respectively, from Malaysia to the European Economic Community, are replaced for the period 1 January 1993 to 31 December 1994 by Appendix 1, Appendix 2 and Appendix 3 to this letter, respectively. 2.2. Article 8 (6) and Protocol C to the Agreement are deleted. 2.3. Article 9 (2) is replaced by the following: 'The information referred to in paragraph 1 shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate.' 2.4. Article 12 (1) and (2) are replaced by the following: '1. The quantitative limits established under this Agreement on imports into the Community of textile products of Malaysian origin will not be broken down by the Community into regional shares. 2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 3. Malaysia shall monitor its exports of products under restraint or surveillance into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community. 4. Malaysia shall endeavour to ensure that exports of textile products subject to quantitative limits into the Communtiy are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors.' 2.5. Article 14 and all references to this Article in the Agreement are deleted. 2.6. The following is added at the beginning of Article 16 (1): '1. Save where it is otherwise provided for in this Agreement, . . .' 2.7. The second sentence of Article 18 (1) is replaced by the following: 'It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations.' 2.8. The first sentence of Article 6 (1) of Protocol A is replaced by the following: '1. The export licence shall conform to the model annexed to this Protocol and it shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the textile products covered by the export licences can only be put into free circulation in the region(s) of the Community indicated in those licences.' 2.9. The second indent of Article 11 (1) of Protocol A to the Agreement is replaced by the following: 'The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the products covered by the import licences can only be put into free circulation in the region(s) of the Community indicated in those licences.' 2.10. The second and fifth indents of Article 13 (2) of Protocol A are replaced by the following: '- two letters identifying the intended Member State of customs clearance as follows: BL = Benelux, DE = Germany, DK = Denmark, EL = Greece, ES = Spain, FR = France, GB = United Kingdom, IE = Ireland, IT = Italy, PT = Portugal', '- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance.' 2.11. Paragraph 3 (b) of Protocol E to the Agreement is deleted. 2.12. Agreed Minute No 1 set out in Appendix 4 to this letter shall form an integral part of the Agreement. 2.13. Agreed Minute No 2 set out in Appendix 5 to this letter shall form an integral part of the Agreement. 2.14. Agreed Minute No 3 set out in Appendix 6 to this letter shall form an integral part of the Agreement. 2.15. Agreed Minute No 4 set out in Appendix 7 to this letter shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1987, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration. For the Council of the European Communities Appendix 1 (The contents of Appendix 1 are identical to those of Appendix 1 to the Agreement with Singapore; see pages 16 to 42) Appendix 2 ANNEX II (The full product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS "" ID="1">2 > ID="2">tonnes > ID="3">5 094 > ID="4">5 247 > ID="5">5 404 "> ID="1">of which 2 (a) > ID="2">tonnes > ID="3">2 050 > ID="4">2 112 > ID="5">2 175 "> ID="1">3 > ID="2">tonnes > ID="3">10 734 > ID="4">11 056 > ID="5">11 388 "> ID="1">of which 3 (a) > ID="2">tonnes > ID="3">4 330 > ID="4">4 460 > ID="5">4 594 "> ID="1">4 > ID="2">1 000 pieces > ID="3">8 740 > ID="4">9 177 > ID="5">9 636 "> ID="1">5 > ID="2">1 000 pieces > ID="3">4 270 > ID="4">4 484 > ID="5">4 708 "> ID="1">6 > ID="2">1 000 pieces > ID="3">5 715 > ID="4">6 001 > ID="5">6 301 "> ID="1">7 > ID="2">1 000 pieces > ID="3">27 200 > ID="4">28 016 > ID="5">28 856 "> ID="1">8 > ID="2">1 000 pieces > ID="3">5 550 > ID="4">5 717 > ID="5">5 888 "> ID="1">22 > ID="2">tonnes > ID="3">7 136 > ID="4">7 564 > ID="5">8 018 "> Appendix 3 ANNEX TO PROTOCOL E (The product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) OPT QUOTAS Year: 1992 COMMUNITY QUANTITATIVE LIMITS "" ID="1">4 > ID="2">1 000 pieces > ID="3">155 > ID="4">166 > ID="5">179 "> ID="1">5 > ID="2">1 000 pieces > ID="3">155 > ID="4">166 > ID="5">179 "> ID="1">6 > ID="2">1 000 pieces > ID="3">155 > ID="4">166 > ID="5">179 "> ID="1">7 > ID="2">1 000 pieces > ID="3">155 > ID="4">166 > ID="5">179 "> ID="1">8 > ID="2">1 000 pieces > ID="3">131 > ID="4">137 > ID="5">143 "> Appendix 4 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and Malaysia on trade in textile and clothing products, initialled on 3 December 1992, the Parties agreed that Article 8 of the Agreement does not preclude the Community, if the conditions are fulfilled, from applying the safeguard measures for one or more of its regions in conformity with the principles of the internal market. In such an event, Malaysia shall be informed in advance of the relevant provisions of Protocol A to the Agreement to be applied, as appropriate. For the Government of Malaysia For the Council of the European Communities Appendix 5 Agreed Minute No 2 Notwithstanding Article 12 (1) of this Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of this Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 12 (3), the Community may also introduce temporary limits for one or more of its regions. In such a case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from Malaysia on the basis of export licences obtained before the date of formal notification to Malaysia by the Community about the introduction of the above limits. The Community shall inform Malaysia of the technical and administrative measures, such as defined in the attached note verbale, that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Government of Malaysia For the Council of the European Communities Note verbale The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of Malaysia to the European Communities and has the honour to refer to the Agreement on textile products negotiated between Malaysia and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 8 November 1991 and as further extended by the exchange of letters of 3 December 1992. The Directorate-General wishes to inform the Mission of Malaysia that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 3 December 1992. Consequently, the corresponding provisions of Articles 6 and 11 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of Malaysia to the European Communities the assurance of its highest consideration. Appendix 6 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and Malaysia on trade in textile and clothing products, initialled in Brussels on 3 December 1992, the Parties agreed that Malaysia shall endeavour not to deprive certain regions of the Community which have traditionally had relatively small shares of Community quotas of imports of products serving as inputs for their processing industry. The Community and Malaysia further agreed to hold consultations, should the need arise, in order to avert any problems which might occur in this respect. The Parties agreed that this Agreed Minute replaces the corresponding Agreed Minute of the Agreement on this subject. For the Government of Malaysia For the Council of the European Communities Appendix 7 Agreed Minute No 4 In the context of the Agreement between the European Economic Community and Malaysia on trade in textile and clothing products, applied since 1 January 1987, as extended by the exchange of letters initialled on 8 November 1991 and further extended by the exchange of letters initialled on 3 December 1992, Malaysia agreed that, from the date of request for and pending the consultations referred to in Article 12 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Government of Malaysia For the Council of the European Communities Exchange of notes The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of Malaysia to the European Communities and has the honour to refer to the Agreement on textile products between Malaysia and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 8 November 1991 and as further extended by the exchange of letters initialled on 3 December 1992. The Directorate-General wishes to inform the Mission of Malaysia that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Community is prepared to allow the provisions of the Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Directorate-General for External Relations would be grateful if the Mission would confirm its Agreement to the foregoing. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of Malaysia to the European Communities the assurance of its highest consideration. Letter No 2 Sir, I have the honour to acknowledge receipt of your letter of 3 December 1992, which reads as follows: 'Sir, 1. I have the honour to refer to the consultations held on 1 and 2 December 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and Malaysia, applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992 (hereinafter "the Agreement"). 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. Annex I, Annex II and the Annex to Protocol E which set out the products concerned by the Agreement, the quantitative restrictions for exports and the OPT operations, respectively from Malaysia to the European Economic Community, are replaced for the period 1 January 1993 to 31 December 1994 by Appendix 1, Appendix 2 and Appendix 3 of this letter, respectively. 2.2. Article 8 (6) and Protocol C to the Agreement are deleted. 2.3. Article 9 (2) is replaced by the following: "The information referred to in paragraph 1 shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate." 2.4. Article 12 (1) and (2) are replaced by the following: "1. The quantitative limits established under this Agreement on imports into the Community of textile products of Malaysian origin will not be broken down by the Community into regional shares. 2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 3. Malaysia shall monitor its exports of products under restraint or surveillance into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community. 4. Malaysia shall endeavour to ensure that exports of textile products subject to quantitative limits into the Community are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors." 2.5. Article 14 and all references to this Article in the Agreement are deleted. 2.6. The following is added at the beginning of: "1. Save where it is otherwise provided for in this Agreement, . . ." 2.7. The second sentence of Article 18 (1) is replaced by the following: "It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations." 2.8. The first sentence of Article 6 (1) of Protocol A is replaced by the following: "1. The export licence shall conform to the model annexed to this Protocol and it shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the textile products covered by the export licences can only be put into free circulation in the region(s) of the Community indicated in those licences." 2.9. The second indent of Article 11 (1) of Protocol A to the Agreement is replaced by the following: "The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the products covered by the import licences can only be put into free circulation in the region(s) of the Community indicated in those licences." 2.10. The second and fifth indents of Article 13 (2) of Protocol A are replaced by the following: "- two letters identifying the intended Member State of customs clearance as follows: BL = Benelux, DE = Germany, DK = Denmark, EL = Greece, ES = Spain, FR = France, GB = United Kingdom, IE = Ireland, IT = Italy, PT = Portugal", "- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance." 2.11. Paragraph 3 (b) of Protocol E to the Agreement is deleted. 2.12. Agreed Minute No 1 set out in Appendix 4 to this letter shall form an integral part of the Agreement. 2.13. Agreed Minute No 2 set out in Appendix 5 to this letter shall form an integral part of the Agreement. 2.14. Agreed Minute No 3 set out in Appendix 6 to this letter shall form an integral part of the Agreement. 2.15. Agreed Minute No 4 set out in Appendix 7 to this letter shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1987, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration.' I have the honour to confirm that my Government is in agreement with the contents of your letter. Please accept, Sir, the assurance of my highest consideration. For the Government of Malaysia Appendix 1 (The contents of Appendix 1 are identical to those of Appendix 1 to the Agreement with Singapore; see pages 16 to 42) Appendix 2 ANNEX II (The full product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS "" ID="1">2 > ID="2">tonnes > ID="3">5 094 > ID="4">5 247 > ID="5">5 404 "> ID="1">of which 2 (a) > ID="2">tonnes > ID="3">2 050 > ID="4">2 112 > ID="5">2 175 "> ID="1">3 > ID="2">tonnes > ID="3">10 734 > ID="4">11 056 > ID="5">11 388 "> ID="1">of which 3 (a) > ID="2">tonnes > ID="3">4 330 > ID="4">4 460 > ID="5">4 594 "> ID="1">4 > ID="2">1 000 pieces > ID="3">8 740 > ID="4">9 177 > ID="5">9 636 "> ID="1">5 > ID="2">1 000 pieces > ID="3">4 270 > ID="4">4 484 > ID="5">4 708 "> ID="1">6 > ID="2">1 000 pieces > ID="3">5 715 > ID="4">6 001 > ID="5">6 301 "> ID="1">7 > ID="2">1 000 pieces > ID="3">27 200 > ID="4">28 016 > ID="5">28 856 "> ID="1">8 > ID="2">1 000 pieces > ID="3">5 550 > ID="4">5 717 > ID="5">5 888 "> ID="1">22 > ID="2">tonnes > ID="3">7 136 > ID="4">7 564 > ID="5">8 018 "> Appendix 3 ANNEX TO PROTOCOL E (The product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) OPT QUOTAS Year: 1992 COMMUNITY QUANTITATIVE LIMITS "" ID="1">4 > ID="2">1 000 pieces > ID="3">155 > ID="4">166 > ID="5">179 "> ID="1">5 > ID="2">1 000 pieces > ID="3">155 > ID="4">166 > ID="5">179 "> ID="1">6 > ID="2">1 000 pieces > ID="3">155 > ID="4">166 > ID="5">179 "> ID="1">7 > ID="2">1 000 pieces > ID="3">155 > ID="4">166 > ID="5">179 "> ID="1">8 > ID="2">1 000 pieces > ID="3">131 > ID="4">137 > ID="5">143 "> Appendix 4 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and Malaysia on trade in textile and clothing products, initialled on 3 December 1992, the Parties agreed that Article 8 of the Agreement does not preclude the Community, if the conditions are fulfilled, from applying the safeguard measures for one or more of its regions in conformity with the principles of the internal market. In such an event, Malaysia shall be informed in advance of the relevant provisions of Protocol A to the Agreement to be applied, as appropriate. For the Government of Malaysia For the Council of the European Communities Appendix 5 Agreed Minute No 2 Notwithstanding Article 12 (1) of this Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of this Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 12 (3), the Community may also introduce temporary limits for one or more of its regions. In such a case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from Malaysia on the basis of export licences obtained before the date of formal notification to Malaysia by the Community about the introduction of the above limits. The Community shall inform Malaysia of the technical and administrative measures such as defined in the attached note verbal that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Government of Malaysia For the Council of the European Communities Note verbale The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of Malaysia to the European Communities and has the honour to refer to the Agreement on textile products negotiated between Malaysia and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 8 November 1991 and as further extended by the exchange of letters of 3 December 1992. The Directorate-General wishes to inform the Mission of Malaysia that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 3 December 1992. Consequently, the corresponding provisions of Articles 6 and 11 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Republic of Malaysia to the European Communities the assurance of its highest consideration. Appendix 6 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and Malaysia on trade in textile and clothing products, initialled in Brussels on 3 December 1992, the Parties agreed that Malaysia shall endeavour not to deprive certain regions of the Community which have traditionally had relatively small shares of Community quotas of imports of products serving as inputs for their processing industry. The Community and Malaysia further agreed to hold consultations, should the need arise, in order to avert any problems which might occur in this respect. The Parties agreed that this Agreed Minute replaces the corresponding Agreed Minute of the Agreement on this subject. For the Government of Malaysia For the Council of the European Communities Appendix 7 Agreed Minute No 4 In the context of the Agreement between the European Economic Community and Malaysia on trade in textile and clothing products, applied since 1 January 1987, as extended by the exchange of letters initialled on 8 November 1991 and further extended by the exchange of letters initialled on 3 December 1992, Malaysia agreed that, from the date of request for and pending the consultations referred to in Article 12 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Government of Malaysia For the Council of the European Communities Exchange of notes The Mission of Malaysia to the European Communities presents its compliments to the Directorate-General for External Relations of the Commission of the European Communities and has the honour to refer to the Director General's Note of 3 December 1992 regarding the Agreement on textile products between Malaysia and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 8 November 1991 and as further extended by the exchange of letters initialled on 3 December 1992. The Mission of Malaysia wishes to confirm to the Directorate-General that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Government of Malaysia is prepared to allow the provisions of the extended Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Mission of Malaysia to the European Communities avails itself of this opportunity to renew to the Directorate-General for External Relations the assurance of its highest consideration. AGREEMENT in the form of exchange of letters amending the Agreement in the form of an exchange of letters between the European Economic Community and the United Mexican States on trade in textile products Letter No 1 Sir, 1. I have the honour to refer to the consultations held on 16 December 1992 between our respective delegations for the purpose of amending the Agreement in the form of an exchange of letters on trade in textile products between the European Economic Community and the United Mexican States, applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992. 2. As a result of these consultations, both Parties agreed to amend point '8. Duration' of the above Agreement. Point 8 will now read: 'it shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year until 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations.' 3. Both Parties agreed that this extension of the Agreement shall enter into force on 1 January 1993 and be applied provisionally from that date. 4. I should be obliged if you would kindly confirm the acceptance of your Government to the foregoing. 5. Please accept, Sir, the assurance of my highest consideration. For the Council of the European Communities Letter No 2 Sir, I have the honour to acknowledge receipt of your letter of 18 December 1992 which reads as follows: 'Sir, 1. I have the honour to refer to the consultations held on 16 December 1992 between our respective delegations for the purpose of amending the Agreement in the form of an exchange of letters on trade in textile products between the European Economic Community and the United Mexican States, applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992. 2. As as result of these consultations, both parties agreed to amend point "8. Duration " of the above Agreement. Point 8 will now read: "it shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year until 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations. " 3. Both Parties agreed that this extension of the Agreement shall enter into force on 1 January 1993 and be applied provisionally from that date. 4. I should be obliged if you would kindly confirm the acceptance of your Government to the foregoing.' I have the honour to confirm that my Government is in agreement with the contents of your letter. Please accept, Sir, the assurance of my highest consideration. For the Government of the United Mexican States Exchange of notes The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the United Mexican States to the European Communities and has the honour to refer to the Agreement on textile products between the United Mexican States and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 4 September 1991 and as further extended by the exchange of letters initialled on 18 December 1992. The Directorate-General wishes to inform the Mission of the United Mexican States that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Community is prepared to allow the provisions of the Agreement to apply de facto from 1 January 1993. This is on the understanding that either party may at any time terminate this de facto application of the extended Agreement provided that one hundred and twenty days' notice is given. The Directorate-General for External Relations would be grateful if the Mission would confirm its Agreement to the foregoing. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the United Mexican States to the European Communities the assurance of its highest consideration. Exchange of notes The Mission of the United Mexican States to the European Communities presents its compliments to the Directorate-General for External Relations of the Commission of the European Communities and has the honour to refer to the Directorate-General's note of 18 December 1992 regarding the Agreement on textile products between the United Mexican States and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 4 September 1991 and as further extended by the exchange of letters initialled on 18 December 1992. The Mission of the United Mexican States wishes to confirm to the Directorate-General that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Government of the United Mexican States is prepared to allow the provisions of the extended Agreement to apply de facto from 1 January 1993. This is on the understanding that either party may at any time terminate this de facto application of the extended Agreement provided that one hundred and twenty days' notice is given. The Mission of the United Mexican States to the European Communities avails itself of this opportunity to renew to the Directorate-General for External Relations the assurance of its highest consideration. AGREEMENT in the form of an exchange of letters amending the Agreement between the European Economic Community and the Islamic Republic of Pakistan on trade in textile products Letter No 1 Sir, 1. I have the honour to refer to the consultations held on 10 to 12 December 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and the Islamic Republic of Pakistan applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992 (hereinafter 'the Agreement'). 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. Annex I, Annex II and the Annex to Protocol E which set out the products concerned by the Agreement, the quantitative restrictions for exports and the OPT operations respectively, from the Islamic Republic of Pakistan to the European Economic Community, are replaced for the period 1 January 1993 to 31 December 1994 by Appendix 1, Appendix 2 and Appendix 3 to this letter, respectively. 2.2. Article 8 (6) and Protocol C to the Agreement are deleted. 2.3. Article 9 (2) is replaced by the following: 'The information referred to in paragraph 1 shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate.' 2.4. Article 12 (1) and (2) are replaced by the following: '1. The quantitative limits established under this Agreement on imports into the Community of textile products of Pakistani origin will not be broken down by the Community into regional shares. 2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 3. Pakistan shall monitor its exports of products under restraint or surveillance into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community. 4. Pakistan shall endeavour to ensure that exports of textile products subject to quantitative limits into the Communtiy are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors.' 2.5. Article 14 and all references to this Article in the Agreement are deleted. 2.6. The following is added at the beginning of Article 16 (1): '1. Save where it is otherwise provided for in this Agreement, . . .' 2.7. The second sentence of Article 18 (1) is replaced by the following: 'It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations.' 2.8. The first sentence of Article 7 (1) of Protocol A is replaced by the following: '1. The export licence shall conform to the model annexed to this Protocol and it shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the textile products covered by the export licences can only be put into free circulation in the region(s) of the Community indicated in those licences.' 2.9. The second indent of Article 12 (1) of Protocol A to the Agreement is replaced by the following: 'The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the products covered by the import licences can only be put into free circulation in the region(s) of the Community indicated in those licences.' 2.10. The second and fifth indents of Article 14 (2) of Protocol A are replaced by the following: '- two letters identifying the intended Member State of customs clearance as follows: BL = Benelux, DE = Germany, DK = Denmark, EL = Greece, ES = Spain, FR = France, GB = United Kingdom, IE = Ireland, IT = Italy, PT = Portugal', '- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance.' 2.11. Paragraph 3 (b) of Protocol E to the Agreement is deleted. 2.12. Agreed Minute No 1 set out in Appendix 4 to this letter shall form an integral part of the Agreement. 2.13. Agreed Minute No 2 set out in Appendix 5 to this letter shall form an integral part of the Agreement. 2.14. Agreed Minute No 3 set out in Appendix 6 to this letter shall form an integral part of the Agreement. 2.15. Agreed Minute No 4 set out in Appendix 7 to this letter shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1987, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration. For the Council of the European Communities Appendix 1 (The contents of Appendix 1 are identical to those of Appendix 1 to the Agreement with Singapore; see pages 16 to 42) Appendix 2 ANNEX II (The full product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS "" ID="1">1 (1) > ID="2">tonnes > ID="3">9 053 > ID="4">9 280 > ID="5">9 512 "> ID="1">2 > ID="2">tonnes > ID="3">26 219 > ID="4">26 874 > ID="5">27 546 "> ID="1">of which 2 (a) > ID="2">tonnes > ID="3">4 000 > ID="4">4 240 > ID="5">4 495 "> ID="1">3 > ID="2">tonnes > ID="3">38 033 > ID="4">39 554 > ID="5">41 136 "> ID="1">4 (2) > ID="2">1 000 pieces > ID="3">18 165 > ID="4">19 074 > ID="5">20 027 "> ID="1">5 > ID="2">1 000 pieces > ID="3">4 637 > ID="4">4 915 > ID="5">5 210 "> ID="1">6 > ID="2">1 000 pieces > ID="3">21 300 > ID="4">22 365 > ID="5">23 483 "> ID="1">7 > ID="2">1 000 pieces > ID="3">12 500 > ID="4">13 250 > ID="5">14 045 "> ID="1">8 > ID="2">1 000 pieces > ID="3">4 245 > ID="4">4 372 > ID="5">4 503 "> ID="1">9 > ID="2">tonnes > ID="3">3 788 > ID="4">4 015 > ID="5">4 256 "> ID="1">18 > ID="2">tonnes > ID="3">12 000 > ID="4">12 720 > ID="5">13 483 "> ID="1">20 > ID="2">tonnes > ID="3">16 658 > ID="4">17 741 > ID="5">18 894 "> ID="1">26 > ID="2">1 000 pieces > ID="3">12 099 > ID="4">12 825 > ID="5">13 594 "> ID="1">39 > ID="2">tonnes > ID="3">8 000 > ID="4">8 400 > ID="5">8 820 ""> Appendix 3 ANNEX TO PROTOCOL E (The product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) OPT QUOTAS COMMUNITY QUANTITATIVE LIMITS "" ID="1">4 > ID="2">1 000 pieces > ID="3">2 150 > ID="4">2 311 > ID="5">2 485 "> ID="1">5 > ID="2">1 000 pieces > ID="3">850 > ID="4">927 > ID="5">1 010 "> ID="1">6 > ID="2">1 000 pieces > ID="3">2 000 > ID="4">2 140 > ID="5">2 290 "> ID="1">7 > ID="2">1 000 pieces > ID="3">950 > ID="4">1 017 > ID="5">1 088 "> ID="1">8 > ID="2">1 000 pieces > ID="3">1 325 > ID="4">1 418 > ID="5">1 517 "> ID="1">26 > ID="2">1 000 pieces > ID="3">1 250 > ID="4">1 338 > ID="5">1 431 "> Appendix 4 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and the Islamic Republic of Pakistan on trade in textile and clothing products, initialled on 12 December 1992, the Parties agreed that Article 8 of the Agreement does not preclude the Community, if the conditions are fulfilled, from applying the safeguard measures for one or more of its regions in conformity with the principles of the internal market. In such an event, Pakistan shall be informed in advance of the relevant provisions of Protocol A to the Agreement to be applied, as appropriate. For the Government of the Islamic Republic of Pakistan For the Council of the European Communities Appendix 5 Agreed Minute No 2 Notwithstanding Article 12 (1) of this Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of this Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 12 (3), the Community may also introduce temporary limits for one or more of its regions. In such a case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from Pakistan on the basis of export licences obtained before the date of formal notification to Pakistan by the Community about the introduction of the above limits. The Community shall inform Pakistan of the technical and administrative measures, such as defined in the attached note verbale, that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Government of the Islamic Republic of Pakistan For the Council of the European Communities Note verbale The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Islamic Republic of Pakistan to the European Communities and has the honour to refer to the Agreement on textile products negotiated between the Islamic Republic of Pakistan and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 15 December 1991 and as further extended by the exchange of letters of 12 December 1992. The Directorate-General wishes to inform the Mission of the Islamic Republic of Pakistan that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 12 December 1992. Consequently, the corresponding provisions of Articles 7 and 12 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Islamic Republic of Pakistan to the European Communities the assurance of its highest consideration. Appendix 6 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and the Islamic Republic of Pakistan on trade in textile and clothing products, initialled in Brussels on 12 December 1992, the Parties agreed that Pakistan shall endeavour not to deprive certain regions of the Community which have traditionally had relatively small shares of Community quotas of imports of products serving as inputs for their processing industry. The Community and Pakistan further agreed to hold consultations, should the need arise, in order to avert any problems which might occur in this respect. The Parties agreed that this Agreed Minute replaces the corresponding Agreed Minute of the Agreement on this subject. For the Government of the Islamic Republic of Pakistan For the Council of the European Communities Appendix 7 Agreed Minute No 4 In the context of the Agreement between the European Economic Community and the Islamic Republic of Pakistan on trade in textile and clothing products, applied since 1 January 1987, as extended by the exchange of letters initialled on 15 December 1991 and further extended by the exchange of letters initialled on 12 December 1992, Pakistan agreed that, from the date of request for and pending the consultations referred to in Article 12 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Government of the Islamic Republic of Pakistan For the Council of the European Communities Exchange of notes The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Islamic Republic of Pakistan to the European Communities and has the honour to refer to the Agreement on textile products between the Islamic Republic of Pakistan and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 15 December 1991 and as further extended by the exchange of letters initialled on 12 December 1992. The Directorate-General wishes to inform the Mission of the Islamic Republic of Pakistan that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Community is prepared to allow the provisions of the Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Directorate-General for External Relations would be grateful if the Mission would confirm its Agreement to the foregoing. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Islamic Republic of Pakistan to the European Communities the assurance of its highest consideration. Letter No 2 Sir, I have the honour to acknowledge receipt of your letter of 12 December 1992, which reads as follows: 'Sir, 1. I have the honour to refer to the consultations held on 10 to 12 December 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and the Islamic Republic of Pakistan, applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992 (hereinafter "the Agreement"). 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. Annex I, Annex II and the Annex to Protocol E which set out the products concerned by the Agreement, the quantitative restrictions for exports and the OPT operations, respectively from the Islamic Republic of Pakistan to the European Economic Community, are replaced for the period 1 January 1993 to 31 December 1994 by Appendix 1, Appendix 2 and Appendix 3 of this letter, respectively. 2.2. Article 8 (6) and Protocol C to the Agreement are deleted. 2.3. Article 9 (2) is replaced by the following: "The information referred to in paragraph 1 shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate." 2.4. Article 12 (1) and (2) are replaced by the following: "1. The quantitative limits established under this Agreement on imports into the Community of textile products of Pakistani origin will not be broken down by the Community into regional shares. 2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 3. Pakistan shall monitor its exports of products under restraint or surveillance into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community. 4. Pakistan shall endeavour to ensure that exports of textile products subject to quantitative limits into the Community are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors." 2.5. Article 14 and all references to this Article in the Agreement are deleted. 2.6. The following is added at the beginning of "1. Save where it is otherwise provided for in this Agreement, . . ." 2.7. The second sentence of Article 18 (1) is replaced by the following: "It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations." 2.8. The first sentence of Article 7 (1) of Protocol A is replaced by the following: "1. The export licence shall conform to the model annexed to this Protocol and it shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the textile products covered by the export licences can only be put into free circulation in the region(s) of the Community indicated in those licences." 2.9. The second indent of Article 12 (1) of Protocol A to the Agreement is replaced by the following: "The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the products covered by the import licences can only be put into free circulation in the region(s) of the Community indicated in those licences." 2.10. The second and fifth indents of Article 14 (2) of Protocol A are replaced by the following: "- two letters identifying the intended Member State of customs clearance as follows: BL = Benelux, DE = Germany, DK = Denmark, EL = Greece, ES = Spain, FR = France, GB = United Kingdom, IE = Ireland, IT = Italy, PT = Portugal", "- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance." 2.11. Paragraph 3 (b) of Protocol E to the Agreement is deleted. 2.12. Agreed Minute No 1 set out in Appendix 4 to this letter shall form an integral part of the Agreement. 2.13. Agreed Minute No 2 set out in Appendix 5 to this letter shall form an integral part of the Agreement. 2.14. Agreed Minute No 3 set out in Appendix 6 to this letter shall form an integral part of the Agreement. 2.15. Agreed Minute No 4 set out in Appendix 7 to this letter shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1987, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration.' I have the honour to confirm that my Government is in agreement with the contents of your letter. Please accept, Sir, the assurance of my highest consideration. For the Government of the Islamic Republic of Pakistan Appendix 1 (The contents of Appendix 1 are identical to those of Appendix 1 to the Agreement with Singapore; see pages 16 to 42) Appendix 2 ANNEX II (The full product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS "" ID="1">1 (3) > ID="2">tonnes > ID="3">9 053 > ID="4">9 280 > ID="5">9 512 "> ID="1">2 > ID="2">tonnes > ID="3">26 219 > ID="4">26 874 > ID="5">27 546 "> ID="1">of which 2 (a) > ID="2">tonnes > ID="3">4 000 > ID="4">4 240 > ID="5">4 495 "> ID="1">3 > ID="2">tonnes > ID="3">38 033 > ID="4">39 554 > ID="5">41 136 "> ID="1">4 (4) > ID="2">1 000 pieces > ID="3">18 165 > ID="4">19 074 > ID="5">20 027 "> ID="1">5 > ID="2">1 000 pieces > ID="3">4 637 > ID="4">4 915 > ID="5">5 210 "> ID="1">6 > ID="2">1 000 pieces > ID="3">21 300 > ID="4">22 365 > ID="5">23 483 "> ID="1">7 > ID="2">1 000 pieces > ID="3">12 500 > ID="4">13 250 > ID="5">14 045 "> ID="1">8 > ID="2">1 000 pieces > ID="3">4 245 > ID="4">4 372 > ID="5">4 503 "> ID="1">9 > ID="2">tonnes > ID="3">3 788 > ID="4">4 015 > ID="5">4 256 "> ID="1">18 > ID="2">tonnes > ID="3">12 000 > ID="4">12 720 > ID="5">13 483 "> ID="1">20 > ID="2">tonnes > ID="3">16 658 > ID="4">17 741 > ID="5">18 894 "> ID="1">26 > ID="2">1 000 pieces > ID="3">12 099 > ID="4">12 825 > ID="5">13 594 "> ID="1">39 > ID="2">tonnes > ID="3">8 000 > ID="4">8 400 > ID="5">8 820 ""> Appendix 3 ANNEX TO PROTOCOL E (The product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) OPT QUOTAS COMMUNITY QUANTITATIVE LIMITS "" ID="1">4 > ID="2">1 000 pieces > ID="3">2 150 > ID="4">2 311 > ID="5">2 485 "> ID="1">5 > ID="2">1 000 pieces > ID="3">850 > ID="4">927 > ID="5">1 010 "> ID="1">6 > ID="2">1 000 pieces > ID="3">2 000 > ID="4">2 140 > ID="5">2 290 "> ID="1">7 > ID="2">1 000 pieces > ID="3">950 > ID="4">1 017 > ID="5">1 088 "> ID="1">8 > ID="2">1 000 pieces > ID="3">1 325 > ID="4">1 418 > ID="5">1 517 "> ID="1">26 > ID="2">1 000 pieces > ID="3">1 250 > ID="4">1 338 > ID="5">1 431 "> Appendix 4 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and the Islamic Republic of Pakistan on trade in textile and clothing products, initialled on 12 December 1992, the Parties agreed that Article 8 of the Agreement does not preclude the Community, if the conditions are fulfilled, from applying the safeguard measures for one or more of its regions in conformity with the principles of the internal market. In such an event, Pakistan shall be informed in advance of the relevant provisions of Protocol A to the Agreement to be applied, as appropriate. For the Government of the Islamic Republic of Pakistan For the Council of the European Communities Appendix 5 Agreed Minute No 2 Notwithstanding Article 12 (1) of this Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of this Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 12 (3), the Community may also introduce temporary limits for one or more of its regions. In such a case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from Pakistan on the basis of export licences obtained before the date of formal notification to Pakistan by the Community about the introduction of the above limits. The Community shall inform Pakistan of the technical and administrative measures such as defined in the attached note verbale that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Government of the Islamic Republic of Pakistan For the Council of the European Communities Note verbale The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Islamic Republic of Pakistan to the European Communities and has the honour to refer to the Agreement on textile products negotiated between the Islamic Republic of Pakistan and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 15 December 1991 and as further extended by the exchange of letters of 12 December 1992. The Directorate-General wishes to inform the Mission of the Islamic Republic of Pakistan that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 12 December 1992. Consequently, the corresponding provisions of Articles 7 and 12 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Islamic Republic of Pakistan to the European Communities the assurance of its highest consideration. Appendix 6 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and the Islamic Republic of Pakistan on trade in textile and clothing products, initialled in Brussels on 12 December 1992, the Parties agreed that Pakistan shall endeavour not to deprive certain regions of the Community which have traditionally had relatively small shares of Community quotas of imports of products serving as inputs for their processing industry. The Community and Pakistan further agreed to hold consultations, should the need arise, in order to avert any problems which might occur in this respect. The Parties agreed that this Agreed Minute replaces the corresponding Agreed Minute of the Agreement on this subject. For the Government of the Islamic Republic of Pakistan For the Council of the European Communities Appendix 7 Agreed Minute No 4 In the context of the Agreement between the European Economic Community and the Islamic Republic of Pakistan on trade in textile and clothing products, applied since 1 January 1987, as extended by the exchange of letters initialled on 15 December 1991 and further extended by the exchange of letters initialled on 12 December 1992, Pakistan agreed that, from the date of request for and pending the consultations referred to in Article 12 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Government of the Islamic Republic of Pakistan For the Council of the European Communities Exchange of notes The Mission of the Islamic Republic of Pakistan to the European Communities presents its compliments to the Directorate-General for External Relations of the Commission of the European Communities and has the honour to refer to the Director-General's note of 12 December 1992 regarding the Agreement on textile products between the Islamic Republic of Pakistan and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 15 December 1991 and as further extended by the exchange of letters initialled on 12 December 1992. The Mission of the Islamic Republic of Pakistan wishes to confirm to the Directorate-General that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Government of the Islamic Republic of Pakistan is prepared to allow the provisions of the extended Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Mission of the Islamic Republic of Pakistan to the European Communities avails itself of this opportunity to renew to the Directorate-General for External Relations the assurance of its highest consideration. (1) The following additional quantities may be added to the relevant annual quantitative limit: 1993 347 tonnes 1994 355 tonnes 1995 363 tonnes These quantities may, subject to notification, be transferred to the relevant quantitative limits for category 2. Part of the quantity so transferred may be used on a pro rata basis for category 2 (a).(2) For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments (other than babies' garments) of a maximum commercial size of 130 cm, for three garments whose commercial size exceeds 130 cm, may be applied for up to 5 % of the quantitative limits.(3) The following additional quantities may be added to the relevant annual quantitative limit: 1993 347 tonnes 1994 355 tonnes 1995 363 tonnes These quantities may, subject to notification, be transferred to the relevant quantitative limits for category 2. Part of the quantity so transferred may be used on a pro rata basis for category 2 (a).(4) For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments (other than babies' garments) of a maximum commercial size of 130 cm, for three garments whose commercial size exceeds 130 cm, may be applied for up to 5 % of the quantitative limits. AGREEMENT in the form of an exchange of letters amending the Agreement between the European Economic Community and the Democratic Socialist Republic of Sri Lanka on trade in textile products Letter No 1 Sir, 1. I have the honour to refer to the consultations held on 7 and 17 December 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and the Democratic Socialist Republic of Sri Lanka applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992 (hereinafter 'the Agreement'). 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. Annex I, Annex II and the Annex to Protocol E which set out the products concerned by the Agreement, the quantitative restrictions for exports and the OPT operations respectively, from the Democratic Socialist Republic of Sri Lanka to the European Economic Community, are replaced for the period 1 January 1993 to 31 December 1994 by Appendix 1, Appendix 2 and Appendix 3 to this letter, respectively. 2.2. Article 8 (6) and Protocol C to the Agreement are deleted. 2.3. Article 9 (2) is replaced by the following: 'The information referred to in paragraph 1 shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate.' 2.4. Article 12 (1) and (2) are replaced by the following: '1. The quantitative limits established under this Agreement on imports into the Community of textile products of Sri Lankan origin will not be broken down by the Community into regional shares. 2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 3. Sri Lanka shall monitor its exports of products under restraint or surveillance into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community. 4. Sri Lanka shall endeavour to ensure that exports of textile products subject to quantitative limits into the Communtiy are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors.' 2.5. Article 14 and all references to this Article in the Agreement are deleted. 2.6. The following is added at the beginning of Article 16 (1): '1. Save where it is otherwise provided for in this Agreement, . . .' 2.7. The second sentence of Article 18 (1) is replaced by the following: 'It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations.' 2.8. The first sentence of Article 7 (1) of Protocol A is replaced by the following: '1. The export licence shall conform to the model annexed to this Protocol and it shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the textile products covered by the export licences can only be put into free circulation in the region(s) of the Community indicated in those licences.' 2.9. The second indent of Article 12 (1) of Protocol A to the Agreement is replaced by the following: 'The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the products covered by the import licences can only be put into free circulation in the region(s) of the Community indicated in those licences.' 2.10. The second and fifth indents of Article 14 (2) of Protocol A are replaced by the following: '- two letters identifying the intended Member State of customs clearance as follows: BL = Benelux, DE = Germany, DK = Denmark, EL = Greece, ES = Spain, FR = France, GB = United Kingdom, IE = Ireland, IT = Italy, PT = Portugal', '- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance.' 2.11. Paragraph 3 (b) of Protocol E to the Agreement is deleted. 2.12. Agreed Minute No 1 set out in Appendix 4 to this letter shall form an integral part of the Agreement. 2.13. Agreed Minute No 2 set out in Appendix 5 to this letter shall form an integral part of the Agreement. 2.14. Agreed Minute No 3 set out in Appendix 6 to this letter shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1987, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration. For the Council of the European Communities Appendix 1 (The contents of Appendix 1 are identical to those of Appendix 1 to the Agreement with Singapore; see pages 16 to 42) Appendix 2 ANNEX II (The full product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS "" ID="1">6 (1) > ID="2">1 000 pieces > ID="3">5 361 > ID="4">5 736 > ID="5">6 138 "> ID="1">7 > ID="2">1 000 pieces > ID="3">8 581 > ID="4">9 182 > ID="5">9 825 "> ID="1">8 > ID="2">1 000 pieces > ID="3">6 877 > ID="4">7 358 > ID="5">7 873 "> ID="1">21 (2) > ID="2">1 000 pieces > ID="3">5 768 > ID="4">6 229 > ID="5">6 727 ""Note: The numbers in brackets are references to the footnotes in Annex II to the Agreement for the appropriate category respectively. > Appendix 3 ANNEX TO PROTOCOL E (The product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS "" ID="1">6 > ID="2">1 000 pieces > ID="3">1 640 > ID="4">1 716 > ID="5">1 836 "> ID="1">7 > ID="2">1 000 pieces > ID="3">1 210 > ID="4">1 295 > ID="5">1 386 "> ID="1">8 > ID="2">1 000 pieces > ID="3">1 115 > ID="4">1 193 > ID="5">1 277 "> ID="1">21 > ID="2">1 000 pieces > ID="3">1 205 > ID="4">1 301 > ID="5">1 405 "> Appendix 4 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and the Democratic Socialist Republic of Sri Lanka on trade in textile and clothing products, initialled on 17 December 1992, the Parties agreed that Article 8 of the Agreement does not preclude the Community, if the conditions are fulfilled, from applying the safeguard measures for one or more of its regions in conformity with the principles of the internal market. In such an event, Sri Lanka shall be informed in advance of the relevant provisions of Protocol A to the Agreement to be applied, as appropriate. For the Government of the Democratic Socialist Republic of Sri Lanka For the Council of the European Communities Appendix 5 Agreed Minute No 2 Notwithstanding Article 12 (1) of this Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of this Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 12 (3), Sri Lanka undertakes, if so requested by the Community, to respect temporary export limits for one or more regions of the Community. In such a case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from Sri Lanka on the basis of export licences obtained before the date of formal notification to Sri Lanka by the Community about the introduction of the above limits. The Community shall inform Sri Lanka of the technical and administrative measures, such as defined in the attached note verbale, that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Government of the Democratic Socialist Republic of Sri Lanka For the Council of the European Communities Note verbale The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Democratic Socialist Republic of Sri Lanka to the European Communities and has the honour to refer to the Agreement on textile products negotiated between Sri Lanka and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 25 October 1991 and as further extended by the exchange of letters of 17 December 1992. The Directorate-General wishes to inform the Mission of the Democratic Socialist Republic of Sri Lanka that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 26 November 1992. Consequently, the corresponding provisions of Articles 7 and 12 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Democratic Socialist Republic of Sri Lanka to the European Communities the assurance of its highest consideration. Appendix 6 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and the Democratic Socialist Republic of Sri Lanka on trade in textile and clothing products, applied since 1 January 1987, as extended by the exchange of letters initialled on 25 October 1991 and further extended by the exchange of letters initialled on 17 December 1992, Sri Lanka agreed that, from the date of request for and pending the consultations referred to in Article 12 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Government of the Democratic Socialist Republic of Sri Lanka For the Council of the European Communities Exchange of notes The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Democratic Socialist Republic of Sri Lanka to the European Communities and has the honour to refer to the Agreement on textile products between the Democratic Socialist Republic of Sri Lanka and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 25 October 1991 and as further extended by the exchange of letters initialled on 17 December 1992. The Directorate-General wishes to inform the Mission of the Democratic Socialist Republic of Sri Lanka that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Community is prepared to allow the provisions of the Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Directorate-General for External Relations would be grateful if the Mission would confirm its Agreement to the foregoing. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Democratic Socialist Republic of Sri Lanka to the European Communities the assurance of its highest consideration. Letter No 2 Sir, I have the honour to acknowledge receipt of your letter of 17 December 1992, which reads as follows: 'Sir, 1. I have the honour to refer to the consultations held on 7 and 17 December 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and the Democratic Socialist Republic of Sri Lanka, applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992 (hereinafter "the Agreement"). 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. Annex I, Annex II and the Annex to Protocol E which set out the products concerned by the Agreement, the quantitative restrictions for exports and the OPT operations, respectively from the Democratic Socialist Republic of Sri Lanka to the European Economic Community, are replaced for the period 1 January 1993 to 31 December 1994 by Appendix 1, Appendix 2 and Appendix 3 of this letter, respectively. 2.2. Article 8 (6) and Protocol C to the Agreement are deleted. 2.3. Article 9 (2) is replaced by the following: "The information referred to in paragraph 1 shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate." 2.4. Article 12 (1) and (2) are replaced by the following: "1. The quantitative limits established under this Agreement on imports into the Community of textile products of Sri Lankan origin will not be broken down by the Community into regional shares. 2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 3. Sri Lanka shall monitor its exports of products under restraint or surveillance into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community. 4. Sri Lanka shall endeavour to ensure that exports of textile products subject to quantitative limits into the Community are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors." 2.5. Article 14 and all references to this Article in the Agreement are deleted. 2.6. The following is added at the beginning of "1. Save where it is otherwise provided for in this Agreement, . . ." 2.7. The second sentence of Article 18 (1) is replaced by the following: "It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations." 2.8. The first sentence of Article 7 (1) of Protocol A is replaced by the following: "1. The export licence shall conform to the model annexed to this Protocol and it shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the textile products covered by the export licences can only be put into free circulation in the region(s) of the Community indicated in those licences." 2.9. The second indent of Article 12 (1) of Protocol A to the Agreement is replaced by the following: "The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 8 in accordance with the provisions of the Agreed Minute No 1, or to Agreed Minute No 2, the products covered by the import licences can only be put into free circulation in the region(s) of the Community indicated in those licences." 2.10. The second and fifth indents of Article 14 (2) of Protocol A are replaced by the following: "- two letters identifying the intended Member State of customs clearance as follows: BL = Benelux, DE = Germany, DK = Denmark, EL = Greece, ES = Spain, FR = France, GB = United Kingdom, IE = Ireland, IT = Italy, PT = Portugal", "- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance." 2.11. Paragraph 3 (b) of Protocol E to the Agreement is deleted. 2.12. Agreed Minute No 1 set out in Appendix 4 to this letter shall form an integral part of the Agreement. 2.13. Agreed Minute No 2 set out in Appendix 5 to this letter shall form an integral part of the Agreement. 2.14. Agreed Minute No 3 set out in Appendix 6 to this letter shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1987, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration.' I have the honour to confirm that my Government is in agreement with the contents of your letter. Please accept, Sir, the assurance of my highest consideration. For the Government of the Democratic Socialist Republic of Sri Lanka Appendix 1 (The contents of Appendix 1 are identical to those of Appendix 1 to the Agreement with Singapore; see pages 16 to 42) Appendix 2 ANNEX II (The full product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS "" ID="1">6 (3) > ID="2">1 000 pieces > ID="3">5 361 > ID="4">5 736 > ID="5">6 138 "> ID="1">7 > ID="2">1 000 pieces > ID="3">8 581 > ID="4">9 182 > ID="5">9 825 "> ID="1">8 > ID="2">1 000 pieces > ID="3">6 877 > ID="4">7 358 > ID="5">7 873 "> ID="1">21 (4) > ID="2">1 000 pieces > ID="3">5 768 > ID="4">6 229 > ID="5">6 727 ""Note: The numbers in brackets are references to the footnotes in Annex II to the Agreement for the appropriate category respectively. > Appendix 3 ANNEX TO PROTOCOL E (The product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS "" ID="1">6 > ID="2">1 000 pieces > ID="3">1 640 > ID="4">1 716 > ID="5">1 836 "> ID="1">7 > ID="2">1 000 pieces > ID="3">1 210 > ID="4">1 295 > ID="5">1 386 "> ID="1">8 > ID="2">1 000 pieces > ID="3">1 115 > ID="4">1 193 > ID="5">1 277 "> ID="1">21 > ID="2">1 000 pieces > ID="3">1 205 > ID="4">1 301 > ID="5">1 405 "> Appendix 4 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and the Democratic Socialist Republic of Sri Lanka on trade in textile and clothing products, initialled on 17 December 1992, the Parties agreed that Article 8 of the Agreement does not preclude the Community, if the conditions are fulfilled, from applying the safeguard measures for one or more of its regions in conformity with the principles of the internal market. In such an event, Sri Lanka shall be informed in advance of the relevant provisions of Protocol A to the Agreement to be applied, as appropriate. For the Government of the Democratic Socialist Republic of Sri Lanka For the Council of the European Communities Appendix 5 Agreed Minute No 2 Notwithstanding Article 12 (1) of this Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of this Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 12 (3), Sri Lanka undertakes, if so requested by the Community, to respect temporary export limits for one or more regions of the Community. In such a case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from Sri Lanka on the basis of export licences obtained before the date of formal notification to Sri Lanka by the Community about the introduction of the above limits. The Community shall inform Sri Lanka of the technical and administrative measures, such as defined in the attached note verbale, that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Government of the Democratic Socialist Republic of Sri Lanka For the Council of the European Communities Note verbale The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Democratic Socialist Republic of Sri Lanka to the European Communities and has the honour to refer to the Agreement on textile products negotiated between Sri Lanka and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 25 October 1991 and as further extended by the exchange of letters of 17 December 1992. The Directorate-General wishes to inform the Mission of the Democratic Socialist Republic of Sri Lanka that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 26 November 1992. Consequently, the corresponding provisions of Articles 7 and 12 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Democratic Socialist Republic of Sri Lanka to the European Communities the assurance of its highest consideration. Appendix 6 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and the Democratic Socialist Republic of Sri Lanka on trade in textile and clothing products, applied since 1 January 1987, as extended by the exchange of letters initialled on 25 October 1991 and further extended by the exchange of letters initialled on 17 December 1992, Sri Lanka agreed that, from the date of request for and pending the consultations referred to in Article 12 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Government of the Democratic Socialist Republic of Sri Lanka For the Council of the European Communities Exchange of notes The Mission of the Democratic Socialist Republic of Sri Lanka to the European Communities presents its compliments to the Directorate-General for External Relations of the Commission of the European Communities and has the honour to refer to the Director-General's note of 17 November 1992 regarding the Agreement on textile products between the Democratic Socialist Republic of Sri Lanka and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 25 October 1991 and as further extended by the exchange of letters initialled on 17 November 1992. The Mission of the Republic of Sri Lanka wishes to confirm to the Directorate-General that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Government of the Democratic Socialist Republic of Sri Lanka is prepared to allow the provisions of the extended Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Mission of the Democratic Socialist Republic of Sri Lanka to the European Communities avails itself of this opportunity to renew to the Directorate-General for External Relations the assurance of its highest consideration. AGREEMENT in the form of an exchange of letters amending the Agreement between the European Economic Community and Hong Kong on trade in textile products Letter No 1 Sir, 1. I have the honour to refer to the consultations held on 28 to 30 October 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and Hong Kong, applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992 (hereinafter 'the Agreement'). 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. Annex II which sets out the quantitative restrictions for exports from Hong Kong to the European Economic Community is replaced for the period 1 January 1993 to 31 December 1994 by Appendix 1 to this letter. 2.2. Article 7 (5) (c), (7) and (9) of the Agreement are deleted. Consequently, the references to paragraphs 9 and 7 in paragraphs 5 (d) and 10 are also deleted. 2.3. At the end of Article 8 (2) the following is added: 'This information shall, for all categories of products, be transmitted before the end of the second month following the quarter to which the statistics relate.' 2.4. Article 8 (3) is replaced by the following: 'The information referred to in paragraph 1 shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate.' 2.5. Article 11 is replaced by the following: '1. The quantitative limits established under this Agreement on imports into the Community of textile products of Hong Kong origin will not be broken down by the Community into regional shares. QT>'1.'2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. QT>'2.'3. Hong Kong shall monitor its exports of products under restraint into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community, and in accordance with Article 14 (1). QT>'3.'4. Hong Kong shall endeavour to ensure that exports of textile products subject to quantitative limits into the Community are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors.' 2.6. Article 12 is deleted. 2.7. The following is added at the beginning of Article 14 (1): '1. Save where it is otherwise provided for in this Agreement, . . .' 2.8. The second sentence of Article 16 (1) is replaced by the following: 'It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be automatically extended for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations.' 2.9. The first sentence of Article 5 (1) of Protocol A is replaced by the following: '1. The export licence shall conform to the model annexed to this Protocol and it shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 7 in accordance with the provisions of the Agreed Minute No 1, or to the Agreed Minute No 2, the textile products covered by the corresponding export licences can only be put into free circulation in the region(s) of the Community indicated in those licences.' 2.10. The second indent of Article 10 (1) of Protocol A to the Agreement is replaced by the following: 'The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 7 in accordance with the provisions of the Agreed Minute No 1, or to the Agreed Minute No 2, the products covered by the corresponding import licences can only be put into free circulation in the region(s) of the Community indicated in those licences.' 2.11. The second and fifth indents of Article 12 (2) of Protocol A are replaced by the following: '- two letters identifying in the intended Member State of customs clearance as follows: . . .', '- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance.' 2.12. Agreed Minute No 1 set out in Appendix 2 to this letter shall form an integral part of the Agreement. 2.13. Agreed Minute No 2 set out in Appendix 3 to this letter shall form an integral part of the Agreement. 2.14. Agreed Minute No 3 set out in Appendix 4 to this letter shall form an integral part of the Agreement. 2.15. Agreed Minute No 4 set out in Appendix 5 to this letter shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1987, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration. For the Council of the European Communities Appendix 1 ANNEX II (The full product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS "" ID="1">2 > ID="2">tonnes > ID="3">13 511 > ID="4">13 538 > ID="5">13 565 "> ID="1">of which 2 A > ID="2">tonnes > ID="3">11 627 > ID="4">11 650 > ID="5">11 674 "> ID="1">3 > ID="2">tonnes > ID="3">11 213 > ID="4">11 236 > ID="5">11 258 "> ID="1">of which 3 A > ID="2">tonnes > ID="3">7 511 > ID="4">7 526 > ID="5">7 541 "> ID="1">4 > ID="2">1 000 pieces (1) > ID="3">37 525 > ID="4">37 788 > ID="5">38 052 "> ID="1">5 > ID="2">1 000 pieces > ID="3">28 536 > ID="4">28 707 > ID="5">28 880 "> ID="1">6 > ID="2">1 000 pieces (2) > ID="3">54 167 > ID="4">54 438 > ID="5">54 711 "> ID="1">of which 6 A > ID="2">1 000 pieces (3) > ID="3">45 075 > ID="4">45 301 > ID="5">45 527 "> ID="1">7 > ID="2">1 000 pieces > ID="3">31 775 > ID="4">32 029 > ID="5">32 286 "> ID="1">8 > ID="2">1 000 pieces > ID="3">48 749 > ID="4">49 041 > ID="5">49 335 "> ID="1">32 > ID="2">tonnes > ID="3">6 891 > ID="4">7 063 > ID="5">7 240 "> ID="1">39 > ID="2">tonnes > ID="3">1 505 > ID="4">1 535 > ID="5">1 565 "> ID="1">12 > ID="2">1 000 pairs > ID="3">12 354 > ID="4">12 724 > ID="5">13 106 "> ID="1">13 > ID="2">1 000 pieces (4) > ID="3">81 992 > ID="4">82 812 > ID="5">83 640 "> ID="1">13S > ID="2">tonnes (5) > ID="3">1 607 > ID="4">1 671 > ID="5">1 738 "> ID="1">16 > ID="2">1 000 sets > ID="3">2 282 > ID="4">2 316 > ID="5">2 351 "> ID="1">18 > ID="2">tonnes > ID="3">7 278 > ID="4">7 459 > ID="5">7 646 "> ID="1">21 > ID="2">1 000 pieces (6) > ID="3">17 099 > ID="4">17 355 > ID="5">17 615 "> ID="1">24 > ID="2">1 000 pieces > ID="3">8 378 > ID="4">8 588 > ID="5">8 803 "> ID="1">26 > ID="2">1 000 pieces > ID="3">10 037 > ID="4">10 138 > ID="5">10 239 "> ID="1">27 > ID="2">1 000 pieces > ID="3">9 953 > ID="4">10 152 > ID="5">10 355 "> ID="1">29 > ID="2">1 000 sets > ID="3">2 621 > ID="4">2 686 > ID="5">2 754 "> ID="1">31 > ID="2">1 000 pieces > ID="3">19 888 > ID="4">20 485 > ID="5">21 099 "> ID="1">68 > ID="2">tonnes (7) > ID="3">2 572 > ID="4">2 662 > ID="5">2 755 "> ID="1">68S > ID="2">tonnes (8) > ID="3">586 > ID="4">606 > ID="5">628 "> ID="1">73 > ID="2">1 000 sets (9)() > ID="3">2 013 > ID="4">2 054 > ID="5">2 095 "> ID="1">77 > ID="2">tonnes > ID="3">642 > ID="4">658 > ID="5">674 "> ID="1">78 > ID="2">tonnes > ID="3">9 051 > ID="4">9 277 > ID="5">9 509 "> ID="1">83 > ID="2">tonnes > ID="3">369 > ID="4">378 > ID="5">388 "> ID="1">61 > ID="2">tonnes > ID="3">2 187 > ID="4">2 297 > ID="5">2 411 "> ID="1">10 > ID="2">1 000 pairs > ID="3">87 536 > ID="4">89 287 > ID="5">91 073 "> ID="1">72 (10)() > ID="2">1 000 pieces > ID="3">16 877 > ID="4">17 552 > ID="5">18 254 "> ID="1">74 > ID="2">1 000 sets > ID="3">1 093 > ID="4">1 137 > ID="5">1 182 ""Note: The numbers or the asterisk in brackets are references to the footnotes in Annex II to the Agreement for the appropriate category respectively. > Appendix 2 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and Hong Kong on trade in textile and clothing products, initialled in Brussels on 3 November 1992, the Parties agreed that Article 7 of the Agreement does not preclude the Community, if the conditions are fulfilled, from applying the safeguard measures referred to in Article 7 for one or more of its regions in conformity with the principles of the internal market. In such an event, Hong Kong shall be informed in advance of the relevant provisions of Protocol A of the Agreement to be applied, as appropriate. For the Delegation of Hong Kong For the Delegation of the European Economic Community Appendix 3 Agreed Minute No 2 Notwithstanding Article 11 (1) of the Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of the Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 11 (3), Hong Kong undertakes, if so requested by the Community, to respect temporary export limits for one or more regions of the Community. In such a case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from Hong Kong on the basis of export licences obtained before the date of formal notification to Hong Kong by the Community about the introduction of the above limits. The Community shall inform Hong Kong of the technical and administrative measures, such as defined in the attached note verbale, that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Delegation of Hong Kong For the Delegation of the European Economic Community Note verbale The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Special Representative of Hong Kong to the European Communities and has the honour to refer to the Agreement on textile products between Hong Kong and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 16 July 1991 and further extended by the exchange of letters initialled on 3 November 1992. The Directorate-General wishes to inform the Special Representative of Hong Kong that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 3 November 1992. Consequently, the corresponding provisions of Articles 5 and 10 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Special Representative of Hong Kong to the European Communities the assurance of its highest consideration. Appendix 4 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and Hong Kong on trade in textile and clothing products, initialled in Brussels on 3 November 1992, the Parties agreed that Hong Kong shall endeavour not to deprive certain regions of the Community which have traditionally had relatively small shares of Community quotas of imports of products serving as inputs for their processing industry. The Community and Hong Kong further agreed to hold consultations, should the need arise, in order to avert any problems which might occur in this respect. The Parties agreed that this Agreed Minute replaces the corresponding Agreed Minute of the Agreement. For the Delegation of Hong Kong For the Delegation of the European Economic Community Appendix 5 Agreed Minute No 4 In the context of the Agreement between the European Economic Community and Hong Kong on trade in textile and clothing products, applied since 1 January 1987, as extended by the exchange of letters initialled on 16 July 1991 and further extended by the exchange of letters initialled on 3 November 1992, Hong Kong agreed that, from the date of request for and pending the consultations referred to in Article 11 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Delegation of Hong Kong For the Delegation of the European Economic Community Exchange of notes The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Special Representative of Hong Kong to the European Communities and has the honour to refer to the Agreement on textile products between Hong Kong and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 16 July 1991 and further extended by the exchange of letters initialled on 3 November 1992. The Directorate-General wishes to inform the Special Representative of Hong Kong that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Community is prepared to allow the provisions of the Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Directorate-General for External Relations would be grateful if the Special Representative would confirm his Agreement to the foregoing. The Directorate-General for External Relations avails itself of this opportunity to renew to the Special Representative of Hong Kong to the European Communities the assurance of its highest consideration. Letter No 2 Sir, I have the honour to acknowledge receipt of your letter of . . . which reads as follows: 'Sir, 1. I have the honour to refer to the consultations held on 28 to 30 October 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and Hong Kong, applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992 (hereinafter "the Agreement"). 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. Annex II which sets out the quantitative restrictions for exports from Hong Kong to the European Economic Community is replaced for the period 1 January 1993 to 31 December 1994 by Appendix 1 to this letter. 2.2. Article 7 (5) (c), (7) and (9) of the Agreement are deleted. Consequently, the reference to paragraphs 9 and 7 in paragraphs 5 (d) and 10 are also deleted. 2.3. At the end of Article 8 (2) the following is added: "This information shall, for all categories of products, be transmitted before the end second month following the quarter to which the statistics relate". 2.4. Article 8 (3) is replaced by the following: "The information referred to in paragraph 1 shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate." 2.5. Article 11 (1) and (2) are replaced by the following: "1. The quantitative limits established under this Agreement on imports into the Community of textile products of Hong Kong origin will not be broken down by the Community into regional shares. 2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 3. Hong Kong shall monitor its exports of products under restraint into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community, and in accordance with Article 14 (1). 4. Hong Kong shall endeavour to ensure that exports of textile products subject to quantitative limits into the Community are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors." 2.6. Article 12 is deleted. 2.7. The following is added at the beginning of Article 14 (1): "1. Save where it is otherwise provided for in this Agreement, . . ." 2.8. The second sentence of Article 16 (1) is replaced by the following: "It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be automatically extended for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations." 2.9. The first sentence of Article 5 (1) of Protocol A is replaced by the following: "1. The export licence shall conform to the model annexed to this Protocol and it shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 7 in accordance with the provisions of the Agreed Minute No 1, or to the Agreed Minute No 2, the textile products covered by the corresponding export licences can only be put into free circulation in the region(s) of the Community indicated in those licences." 2.10. The second indent of Article 10 (1) of Protocol A to the Agreement is replaced by the following: "The import authorizations shall be valid for six months from the date their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 7 in accordance with the provisions of the Agreed Minute No 1, or to the Agreed Minute No 2, the products covered by the corresponding import licences can only be put into free circulation in the region(s) of the Community indicated in those licences." 2.11. The second and fifth indents of Article 12 (2) Protocol A are replaced by the following: "- two letters identifying the intended Member State of customs clearance as follows: . . . " "- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance." 2.12. Agreed Minute No 1 set out in Appendix 2 to this letter shall form an integral part of the Agreement. 2.13. Agreed Minute No 2 set out in Appendix 3 to this letter shall form an integral part of the Agreement. 2.14. Agreed Minute No 3 set out in Appendix 4 to this letter shall form an integral part of the Agreement. 2.15. Agreed Minute No 4 set out in Appendix 5 to this letter shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1987, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration'. I have the honour to confirm that my Government is in agreement with the contents of your letter. Please accept, Sir, the assurance of my highest consideration. For the Government of Hong Kong Appendix 1 ANNEX II (The full product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS "" ID="1">2 > ID="2">tonnes > ID="3">13 511 > ID="4">13 538 > ID="5">13 565 "> ID="1">of which 2 A > ID="2">tonnes > ID="3">11 627 > ID="4">11 650 > ID="5">11 674 "> ID="1">3 > ID="2">tonnes > ID="3">11 213 > ID="4">11 236 > ID="5">11 258 "> ID="1">of which 3 A > ID="2">tonnes > ID="3">7 511 > ID="4">7 526 > ID="5">7 541 "> ID="1">4 > ID="2">1 000 pieces (11) > ID="3">37 525 > ID="4">37 788 > ID="5">38 052 "> ID="1">5 > ID="2">1 000 pieces > ID="3">28 536 > ID="4">28 707 > ID="5">28 880 "> ID="1">6 > ID="2">1 000 pieces (12) > ID="3">54 167 > ID="4">54 438 > ID="5">54 711 "> ID="1">of which 6 A > ID="2">1 000 pieces (13) > ID="3">45 075 > ID="4">45 301 > ID="5">45 527 "> ID="1">7 > ID="2">1 000 pieces > ID="3">31 775 > ID="4">32 029 > ID="5">32 286 "> ID="1">8 > ID="2">1 000 pieces > ID="3">48 749 > ID="4">49 041 > ID="5">49 335 "> ID="1">32 > ID="2">tonnes > ID="3">6 891 > ID="4">7 063 > ID="5">7 240 "> ID="1">39 > ID="2">tonnes > ID="3">1 505 > ID="4">1 535 > ID="5">1 565 "> ID="1">12 > ID="2">1 000 pairs > ID="3">12 354 > ID="4">12 724 > ID="5">13 106 "> ID="1">13 > ID="2">1 000 pieces (14) > ID="3">81 992 > ID="4">82 812 > ID="5">83 640 "> ID="1">13S > ID="2">tonnes (15) > ID="3">1 607 > ID="4">1 671 > ID="5">1 738 "> ID="1">16 > ID="2">1 000 sets > ID="3">2 282 > ID="4">2 316 > ID="5">2 351 "> ID="1">18 > ID="2">tonnes > ID="3">7 278 > ID="4">7 459 > ID="5">7 646 "> ID="1">21 > ID="2">1 000 pieces (16) > ID="3">17 099 > ID="4">17 355 > ID="5">17 615 "> ID="1">24 > ID="2">1 000 pieces > ID="3">8 378 > ID="4">8 588 > ID="5">8 803 "> ID="1">26 > ID="2">1 000 pieces > ID="3">10 037 > ID="4">10 138 > ID="5">10 239 "> ID="1">27 > ID="2">1 000 pieces > ID="3">9 953 > ID="4">10 152 > ID="5">10 355 "> ID="1">29 > ID="2">1 000 sets > ID="3">2 621 > ID="4">2 686 > ID="5">2 754 "> ID="1">31 > ID="2">1 000 pieces > ID="3">19 888 > ID="4">20 485 > ID="5">21 099 "> ID="1">68 > ID="2">tonnes (17) > ID="3">2 572 > ID="4">2 662 > ID="5">2 755 "> ID="1">68S > ID="2">tonnes (18) > ID="3">586 > ID="4">606 > ID="5">628 "> ID="1">73 > ID="2">1 000 sets (19)() > ID="3">2 013 > ID="4">2 054 > ID="5">2 095 "> ID="1">77 > ID="2">tonnes > ID="3">642 > ID="4">658 > ID="5">674 "> ID="1">78 > ID="2">tonnes > ID="3">9 051 > ID="4">9 277 > ID="5">9 509 "> ID="1">83 > ID="2">tonnes > ID="3">369 > ID="4">378 > ID="5">388 "> ID="1">61 > ID="2">tonnes > ID="3">2 187 > ID="4">2 297 > ID="5">2 411 "> ID="1">10 > ID="2">1 000 pairs > ID="3">87 536 > ID="4">89 287 > ID="5">91 073 "> ID="1">72 (20)() > ID="2">1 000 pieces > ID="3">16 877 > ID="4">17 552 > ID="5">18 254 "> ID="1">74 > ID="2">1 000 sets > ID="3">1 093 > ID="4">1 137 > ID="5">1 182 ""Note: The numbers or the asterisk in brackets are references to the footnotes in Annex II to the Agreement for the appropriate category respectively. > Appendix 2 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and Hong Kong on trade in textile and clothing products, initialled in Brussels on 3 November 1992, the Parties agreed that Article 7 of the Agreement does not preclude the Community, if the conditions are fulfilled, from applying the safeguard measures referred to in Article 7 for one or more of its regions in conformity with the principles of the internal market. In such an event, Hong Kong shall be informed in advance of the relevant provisions of Protocol A to the Agreement to be applied, as appropriate. For the Delegation of Hong Kong For the Delegation of the European Economic Community Appendix 3 Agreed Minute No 2 Notwithstanding Article 11 (1) of the Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of the Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 11 (3) Hong Kong undertakes, if so requested by the Community, to respect temporary export limits for one or more regions of the Community. In such a case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from Hong Kong on the basis of export licences obtained before the date of formal notification to Hong Kong by the Community about the introduction of the above limits. The Community shall inform Hong Kong of the technical and administrative measures, such as defined in the attached note verbale, that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Delegation of Hong Kong For the Delegation of the European Economic Community Note verbale The Directorate-General for External Relations of the Commission of the European Communites presents its compliments to the Special Representative of Hong Kong to the European Communities and has the honour to refer to the Agreement on textile products between Hong Kong and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 16 July 1991 and further extended by the exchange of letters initialled on 3 November 1992. The Directorate-General wishes to inform the Special Representative of Hong Kong that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 3 November 1992. Consequently, the corresponding provisions of Articles 5 and 10 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Special Representative of Hong Kong to the European Communities the assurance of its highest consideration. Appendix 4 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and Hong Kong on trade in textile and clothing products, initialled in Brussels on 3 November 1992, the Parties agreed that Hong Kong shall endeavour not to deprive certain regions of the Community which have traditionally had relatively small shares of Community quotas of imports of products serving as inputs for their processing industry. The Community and Hong Kong further agreed to hold consultations, should the need arise, in order to avert any problems which might occur in this respect. The Parties agreed that this Agreed Minute replaces the corresponding Agreed Minute of the Agreement. For the Delegation of Hong Kong For the Delegation of the European Economic Community Appendix 5 Agreed Minute No 4 In the context of the Agreement between the European Economic Community and Hong Kong on trade in textile and clothing products, applied since 1 January 1987, as extended by the exchange of letters initialled on 16 July 1991 and further extended by the exchange of letters initialled on 3 November 1992, Hong Kong agreed that, from the date of request for and pending the consultations referred to in Article 11 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Delegation of Hong Kong For the Delegation of the European Economic Community Exchange of notes The Special Representative of Hong Kong to the European Communities presents his compliments to the Directorate-General for External Relations of the Commission of the European Communities and has the honour to refer to the Directorate-General's note of 3 November 1992 regarding the Agreement on textile products between Hong Kong and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 16 July 1991 and further extended by the exchange of letters initialled on 3 November 1992. The Special Representative of Hong Kong wishes to confirm to the Directorate-General that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Government of Hong Kong is prepared to allow the provisions of the extended Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Special Representative of Hong Kong to the European Communities avails himself of this opportunity to renew to the Directorate-General for External Relations the assurance of his highest consideration. (1)() Applies only to knitted swimwear.(2)() Applies only to knitted swimwear. AGREEMENT in the form of an exchange of letters amending the Agreement between the European Economic Community and the Republic of Singapore on trade in textile products Letter No 1 Sir, 1. I have the honour to refer to the consultations held on 23 to 26 November 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and the Republic of Singapore applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992 (hereinafter 'the Agreement'). 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. Annex I, Annex II and the Annex to Protocol E which set out the products concerned by the Agreement, the quantitative restrictions for exports and the OPT operations respectively, from the Republic of Singapore to the European Economic Community, are replaced for the period 1 January 1993 to 31 December 1994 by Appendix 1, Appendix 2 and Appendix 3 to this letter, respectively. 2.2. Article 8 (6) and Protocol C to the Agreement are deleted. 2.3. Article 9 (2) is replaced by the following: 'The information referred to in paragraph 1 shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate.' 2.4. Article 12 is replaced by the following: '1. The quantitative limits established under this Agreement on imports into the Community of textile products of Singapore origin will not be broken down by the Community into regional shares. 2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 3. Singapore shall monitor its exports of products under restraint or surveillance into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community. 4. Singapore shall endeavour to ensure that exports of textile products subject to quantitative limits into the Communtiy are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors.' 2.5. Article 14 and all references to this Article in the Agreement are deleted. 2.6. The following is added at the beginning of Article 16 (1): '1. Save where it is otherwise provided for in this Agreement, . . .' 2.7. The second sentence of Article 18 (1) is replaced by the following: 'It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations.' 2.8. The first sentence of Article 6 (1) of Protocol A is replaced by the following: '1. The export licence or export certificate shall conform to the model annexed to this Protocol and it shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the textile products covered by the export licences or export certificates can only be put into free circulation in the region(s) of the Community indicated in those licences or certificates.' 2.9. The second indent of Article 11 (1) of Protocol A to the Agreement is replaced by the following: 'The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the products covered by the import licences can only be put into free circulation in the regions(s) of the Community indicated in those licences.' 2.10. The second and fifth indents of Article 13 (2) of Protocol A are replaced by the following: '- two letters identifying the intended Member State of customs clearance as follows: BL = Benelux, DE = Germany, DK = Denmark, EL = Greece, ES = Spain, FR = France, GB = United Kingdom, IE = Ireland, IT = Italy, PT = Portugal', '- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance.' 2.11. Paragraph 3 (b) of Protocol E to the Agreement is deleted. 2.12. Agreed Minute No 1 set out in Appendix 4 to this letter shall form an integral part of the Agreement. 2.13. Agreed Minute No 2 set out in Appendix 5 to this letter shall form an integral part of the Agreement. 2.14. Agreed Minute No 3 set out in Appendix 6 to this letter shall form an integral part of the Agreement. 2.15. Agreed Minute No 4 set out in Appendix 7 to this letter shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1987, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration. For the Council of the European Communities Appendix 1 ANNEX I 1. When the constitutive material of the products of categories 1 to 114 is not specifically mentioned, these products are to be taken to be made exclusively of wool or of fine hair, of cotton or of man-made fibres. 2. Garments which are not recognizable as being garments for men or boys or as being garments for women or girls are classified with the latter. 3. Where the expression 'babies' garments' is used, this is meant to cover garments up to and including commercial size 86. GROUP I A "" ID="1">1 > ID="2">5204 11 00 5204 19 00 5205 11 00 5205 12 00 5205 13 00 5205 14 00 5205 15 10 5205 15 90 5205 21 00 5205 22 00 5205 23 00 5205 24 00 5205 25 10 5205 25 30 5205 25 90 5205 31 00 5205 32 00 5205 33 00 5205 34 00 5205 35 10 5205 35 90 5205 41 00 5205 42 00 5205 43 00 5205 44 00 5205 45 10 5205 45 30 5205 45 90 5206 11 00 5206 12 00 5206 13 00 5206 14 00 5206 15 10 5206 15 90 5206 21 00 5206 22 00 5206 23 00 5206 24 00 5206 25 10 5206 25 90 5206 31 00 5206 32 00 5206 33 00 > ID="3">Cotton yarn, not put up for retail sale "> ID="1">1 (cont'd) > ID="2">5206 34 00 5206 35 10 5206 35 90 5206 41 00 5206 42 00 5206 43 00 5206 44 00 5206 45 10 5206 45 90 ex 5604 90 00 "> ID="1">2 > ID="2">5208 11 10 5208 11 90 5208 12 11 5208 12 13 5208 12 15 5208 12 19 5208 12 91 5208 12 93 5208 12 95 5208 12 99 5208 13 00 5208 19 00 5208 21 10 5208 21 90 5208 22 11 5208 22 13 5208 22 15 5208 22 19 5208 22 91 5208 22 93 5208 22 95 5208 22 99 5208 23 00 5208 29 00 5208 31 00 5208 32 11 5208 32 13 5208 32 15 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 5209 11 00 5209 12 00 5209 19 00 5209 21 00 5209 22 00 5209 29 00 5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 > ID="3">Woven fabrics of cotton, other than gauze, terry fabrics, narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics: "> ID="1">2 (cont'd) > ID="2">5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 5210 11 10 5210 11 90 5210 12 00 5210 19 00 5210 21 10 5210 21 90 5210 22 00 5210 29 00 5210 31 10 5210 31 90 5210 32 00 5210 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 5211 11 00 5211 12 00 5211 19 00 5211 21 00 5211 22 00 5211 29 00 5211 31 00 5211 32 00 5211 39 00 5211 41 00 5211 42 00 5211 43 00 5211 49 11 5211 49 19 5211 49 90 5211 51 00 5211 52 00 5211 59 00 5212 11 10 5212 11 90 5212 12 10 5212 12 90 5212 13 10 5212 13 90 5212 14 10 5212 14 90 5212 15 10 5212 15 90 5212 21 10 5212 21 90 5212 22 10 5212 22 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 ex 5811 00 00 ex 6308 00 00 "> ID="1">2 (a) > ID="2">5208 31 00 5208 32 11 5208 32 13 5208 32 15 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 > ID="3">(a) Of which: other than unbleached or bleached "> ID="2">5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 "> ID="2">5210 31 10 5210 31 90 5210 32 00 5210 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 "> ID="2">5211 31 00 5211 32 00 5211 39 00 5211 41 00 5211 42 00 5211 43 00 5211 49 11 5211 49 19 5211 49 90 5211 51 00 5211 52 00 5211 59 00 "> ID="2">5212 13 10 5212 13 90 5212 14 10 5212 14 90 5212 15 10 5212 15 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 "> ID="2">ex 5811 00 00 "> ID="2">ex 6308 00 00 "> ID="1">3 > ID="2">5512 11 00 5512 19 10 5512 19 90 5512 21 00 5512 29 10 5512 29 90 5512 91 00 5512 99 10 5512 99 90 > ID="3">Woven fabrics of synthetic fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics "> ID="2">5513 11 10 5513 11 30 5513 11 90 5513 12 00 5513 13 00 5513 19 00 5513 21 10 5513 21 30 5513 21 90 5513 22 00 5513 23 00 5513 29 00 5513 31 00 5513 32 00 5513 33 00 5513 39 00 5513 41 00 5513 42 00 5513 43 00 5513 49 00 "> ID="2">5514 11 00 5514 12 00 5514 13 00 5514 19 00 5514 21 00 5514 22 00 5514 23 00 5514 29 00 5514 31 00 5514 32 00 5514 33 00 5514 39 00 5514 41 00 5514 42 00 5514 43 00 5514 49 00 "> ID="2">5515 11 10 5515 11 30 5515 11 90 5515 12 10 5515 12 30 5515 12 90 5515 13 11 5515 13 19 5515 13 91 5515 13 99 5515 19 10 5515 19 30 5515 19 90 5515 21 10 5515 21 30 5515 21 90 5515 22 11 5515 22 19 5515 22 91 5515 22 99 5515 29 10 5515 29 30 "> ID="1">3 (cont'd) > ID="2">5515 29 90 5515 91 10 5515 91 30 5515 91 90 5515 92 11 5515 92 19 5515 92 91 5515 92 99 5515 99 10 5515 99 30 5515 99 90 "> ID="2">5803 90 30 "> ID="2">ex 5905 00 70 "> ID="2">ex 6308 00 00 "> ID="1">3 (a) > ID="2">5512 19 10 5512 19 90 5512 29 10 5512 29 90 5512 99 10 5512 99 90 > ID="3">(a) Of which: other than unbleached or bleached "> ID="2">5513 21 10 5513 21 30 5513 21 90 5513 22 00 5513 23 00 5513 29 00 5513 31 00 5513 32 00 5513 33 00 5513 39 00 5513 41 00 5513 42 00 5513 43 00 5513 49 00 "> ID="2">5514 21 00 5514 22 00 5514 23 00 5514 29 00 5514 31 00 5514 32 00 5514 33 00 5514 39 00 5514 41 00 5514 42 00 5514 43 00 5514 49 00 "> ID="2">5515 11 30 5515 11 90 5515 12 30 5515 12 90 5515 13 19 5515 13 99 5515 19 30 5515 19 90 5515 21 30 5515 21 90 5515 22 19 5515 22 99 5515 29 30 5515 29 90 5515 91 30 5515 91 90 "> ID="1">3 (a) (cont'd) > ID="2">5515 92 19 5515 92 99 5515 99 30 5515 99 90 ex 5803 90 30 ex 5905 00 70 ex 6308 00 00 "> GROUP I B "" ID="1">4 > ID="2">6105 10 00 6105 20 10 6105 20 90 6105 90 10 6109 10 00 6109 90 10 6109 90 30 6110 20 10 6110 30 10 > ID="3">Shirts, T-shirts, lightweight fine knit roll, polo or turtle-necked jumpers and pullovers (other than of wool or fine animal hair), undervests and the like, knitted or crocheted > ID="4">6,48 > ID="5">154 "> ID="1">5 > ID="2">6101 10 90 6101 20 90 6101 30 90 6102 10 90 6102 20 90 6102 30 90 6110 10 10 6110 10 31 6110 10 35 6110 10 38 6110 10 91 6110 10 95 6110 10 98 6110 20 91 6110 20 99 6110 30 91 6110 30 99 > ID="3">Jerseys, pullovers, slip-overs, waistcoats, twinsets, cardigans, bed-jackets and jumpers (other than jackets and blazers), anoraks, windcheaters, waister jackets and the like, knitted or crocheted > ID="4">4,53 > ID="5">221 "> ID="1">6 > ID="2">6203 41 10 6203 41 90 6203 42 31 6203 42 33 6203 42 35 6203 42 90 6203 43 19 6203 43 90 6203 49 19 6203 49 50 6204 61 10 6204 62 31 6204 62 33 6204 62 39 6204 63 18 6204 69 18 6211 32 42 6211 33 42 6211 42 42 6211 43 42 > ID="3">Men's or boys' woven breeches, shorts other than swimwear and trousers (including slacks); women's or girls woven trousers and slacks, of wool, of cotton or of man-made fibres; lower parts of tracksuits with lining, other than category 16 or 29, of cotton or of man-made fibres > ID="4">1,76 > ID="5">568 "> ID="1">7 > ID="2">6106 10 00 6106 20 00 6106 90 10 6206 20 00 6206 30 00 6206 40 00 > ID="3">Women's or girls' blouses, shirts and shirt-blouses, whether or not knitted or crocheted, of wool, cotton or man-made fibres > ID="4">5,55 > ID="5">180 "> ID="1">8 > ID="2">6205 10 00 6205 20 00 6205 30 00 > ID="3">Men's or boys' shirts, other than knitted or crocheted, of wool, cotton or man-made fibres > ID="4">4,60 > ID="5">217 "> GROUP II A "" ID="1">9 > ID="2">5802 11 00 5802 19 00 ex 6302 60 00 > ID="3">Terry towelling and similar woven terry fabrics of cotton; toilet linen and kitchen linen, other than knitted or crocheted, of terry towelling and woven terry fabrics, of cotton "> ID="1">20 > ID="2">6302 21 00 6302 22 90 6302 29 90 6302 31 10 6302 31 90 6302 32 90 6302 39 90 > ID="3">Bed linen, other than knitted or crocheted "> ID="1">22 > ID="2">5508 10 11 5508 10 19 5509 11 00 5509 12 00 5509 21 10 5509 21 90 5509 22 10 5509 22 90 5509 31 10 5509 31 90 5509 32 10 5509 32 90 5509 41 10 5509 41 90 5509 42 10 5509 42 90 5509 51 00 5509 52 10 5509 52 90 5509 53 00 5509 59 00 5509 61 10 5509 61 90 5509 62 00 5509 69 00 5509 91 10 5509 91 90 5509 92 00 5509 99 00 > ID="3">Yarn of staple or waste synthetic fibres, not put up for retail sale "> ID="1">22 (a) > ID="2">5508 10 19 5509 31 10 5509 31 90 5509 32 10 5509 32 90 5509 61 10 5509 61 90 5509 62 00 5509 69 00 > ID="3">(a) Of which acrylic "> ID="1">23 > ID="2">5508 20 10 5510 11 00 5510 12 00 5510 20 00 5510 30 00 5510 90 00 > ID="3">Yarn of staple or waste artificial fibres, not put up for retail sale "> ID="1">32 > ID="2">5801 10 00 5801 21 00 5801 22 00 5801 23 00 5801 24 00 5801 25 00 5801 26 00 5801 31 00 5801 32 00 5801 33 00 5801 34 00 5801 35 00 5801 36 00 5802 20 00 5802 30 00 > ID="3">Woven pile fabrics and chenille fabrics (other than terry towelling or terry fabrics of cotton and narrow woven fabrics) and tufted textile surfaces, of wool, of cotton or of man-made textile fibres "> ID="1">32 (a) > ID="2">5801 22 00 > ID="3">(a) Of which: cotton corduroy "> ID="1">39 > ID="2">6302 51 10 6302 51 90 6302 53 90 ex 6302 59 00 6302 91 10 6302 91 90 6302 93 90 ex 6302 99 00 > ID="3">Table linen, toilet and kitchen linen, other than knitted or crocheted, other than of terry towelling or similar terry fabrics of cotton "> GROUP II B "" ID="1">12 > ID="2">6115 12 00 6115 19 10 6115 19 90 6115 20 11 6115 20 90 6115 91 00 6115 92 00 6115 93 10 6115 93 30 6115 93 99 6115 99 00 > ID="3">Panty-hose and tights, stockings, understockings, socks, ankle-socks, sockettes and the like, knitted or crocheted, other than for babies, including stockings for varicose veins, other than products of category 70 > ID="4">24,3 pairs > ID="5">41 "> ID="1">13 > ID="2">6107 11 00 6107 12 00 6107 19 00 6108 21 00 6108 22 00 6108 29 00 > ID="3">Men's or boys' underpants and briefs, women's or girls' knickers and briefs, knitted or crocheted, of wool, cotton or man-made fibres > ID="4">17 > ID="5">59 "> ID="1">14 > ID="2">6201 11 00 ex 6201 12 10 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 6210 20 00 > ID="3">Men's or boys' woven overcoats, raincoats and other coats, cloaks and capes, of wool, of cotton or of man-made textile fibres (other than parkas) (of category 21) > ID="4">0,72 > ID="5">1 389 "> ID="1">15 > ID="2">6202 11 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 6202 13 90 6204 31 00 6204 32 90 6204 33 90 6204 39 19 6210 30 00 > ID="3">Women's or girls' woven overcoats, raincoats and other coats, cloaks and capes; jackets and blazers, of wool, of cotton or of man-made textile fibres (other than parkas) (of category 21) > ID="4">0,84 > ID="5">1 190 "> ID="1">16 > ID="2">6203 11 00 6203 12 00 6203 19 10 6203 19 30 6203 21 00 6203 22 80 6203 23 80 6203 29 18 6211 32 31 6211 33 31 > ID="3">Men's or boys' suits and ensembles, other than knitted or crocheted, of wool, of cotton or of man-made fibres, excluding ski suits; men's or boy's tracksuits with lining, with an outer shell of a single identical fabric, of cotton or of man-made fibres > ID="4">0,80 > ID="5">1 250 "> ID="1">17 > ID="2">6203 31 00 6203 32 90 6203 33 90 6203 39 19 > ID="3">Men's or boys' jackets and blazers, other than knitted or crocheted, of wool, of cotton or of man-made fibres > ID="4">1,43 > ID="5">700 "> ID="1">18 > ID="2">6207 11 00 6207 19 00 6207 21 00 6207 22 00 6207 29 00 6207 91 00 > ID="3">Men's or boys' singlets and other vests, underpants, briefs, nightshirts, pyjamas, bathrobes, dressing gowns and similar articles, other than knitted or crocheted "> ID="1">18 (cont'd) > ID="2">6207 92 00 6207 99 00 > ID="3""" ID="2">6208 11 00 6208 19 10 6208 19 90 6208 21 00 6208 22 00 6208 29 00 6208 91 10 6208 91 90 6208 92 10 6208 92 90 6208 99 00 > ID="3">Women's or girls' singlets and other vests, slips, petticoats, briefs, panties, nightdresses, pyjamas, nÃ ©gligÃ ©s, bathrobes, dressing gowns and similar articles, other than knitted or crocheted "> ID="1">19 > ID="2">6213 20 00 6213 90 00 > ID="3">Handkerchiefs, other than knitted or crocheted > ID="4">59 > ID="5">17 "> ID="1">21 > ID="2">ex 6201 12 10 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 6201 91 00 6201 92 00 6201 93 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6202 91 00 6202 92 00 6202 93 00 6211 32 41 6211 33 41 6211 42 41 6211 43 41 > ID="3">Parkas; anoraks, windcheaters, waister jackets and the like, other than knitted or crocheted, of wool, of cotton or man-made fibres; upper parts of tracksuits with lining, other than category 16 or 29, of cotton or of man-made fibres > ID="4">2,3 > ID="5">435 "> ID="1">24 > ID="2">6107 21 00 6107 22 00 6107 29 00 6107 91 00 6107 92 00 ex 6107 99 00 > ID="3">Men's or boys' nightshirts, pyjamas, bathrobes, dressing gowns and similar articles, knitted or crocheted > ID="4">3,9 > ID="5">257 "> ID="2">6108 31 10 6108 31 90 6108 32 11 6108 32 19 6108 32 90 6108 39 00 6108 91 00 6108 92 00 6108 99 10 > ID="3">Women's or girls' nightdresses, pyjamas, nÃ ©gligÃ ©s, bathrobes, dressing gowns and similar articles, knitted or crocheted "> ID="1">26 > ID="2">6104 41 00 6104 42 00 6104 43 00 6104 44 00 6204 41 00 6204 42 00 6204 43 00 6204 44 00 > ID="3">Women's or girls' dresses, of wool, of cotton or man-made fibres > ID="4">3,1 > ID="5">323 "> ID="1">27 > ID="2">6104 51 00 6104 52 00 6104 53 00 6104 59 00 > ID="3">Women's or girls' skirts, including divided skirts > ID="4">2,6 > ID="5">385 "> ID="1">27 (cont'd) > ID="2">6204 51 00 6204 52 00 6204 53 00 6204 59 10 "> ID="1">28 > ID="2">6103 41 10 6103 41 90 6103 42 10 6103 42 90 6103 43 10 6103 43 90 6103 49 10 6103 49 91 6104 61 10 6104 61 90 6104 62 10 6104 62 90 6104 63 10 6104 63 90 6104 69 10 6104 69 91 > ID="3">Trousers, bib and brace overalls, breeches and shorts (other than swimwear), knitted or crocheted, of wool, of cotton or man-made fibres > ID="4">1,61 > ID="5">620 "> ID="1">29 > ID="2">6204 11 00 6204 12 00 6204 13 00 6204 19 10 6204 21 00 6204 22 90 6204 23 90 6204 29 19 6211 42 31 6211 43 31 > ID="3">Women's or girls' suits and ensembles, other than knitted or crocheted, of wool, of cotton or man-made fibres, excluding ski suits; women's or girls' tracksuits with lining, with an outer shell of an identical fabric, of cotton or of man-made fibres > ID="4">1,37 > ID="5">730 "> ID="1">31 > ID="2">6212 10 00 > ID="3">BrassiÃ ¨res, woven, knitted or crocheted > ID="4">18,2 > ID="5">55 "> ID="1">68 > ID="2">6111 10 90 6111 20 90 6111 30 90 ex 6111 90 00 ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 > ID="3">Babies' garments and clothing accessories, excluding babies' gloves, mittens and mitts of categories 10 and 87, and babies' stockings, socks and sockettes, other than knitted or crocheted, of category 88 "> ID="1">73 > ID="2">6112 11 00 6112 12 00 6112 19 00 > ID="3">Track suits of knitted or crocheted fabric, of wool, of cotton or of man-made textile fibres > ID="4">1,67 > ID="5">600 "> ID="1">76 > ID="2">6203 22 10 6203 23 10 6203 29 11 6203 32 10 6203 33 10 6203 39 11 6203 42 11 6203 42 51 6203 43 11 6203 43 31 6203 49 11 6203 49 31 > ID="3">Men's or boys' industrial or occupational clothing, other than knitted or crocheted; Women's or girls' aprons, smock-overalls and other industrial or occupational clothing, other than knitted or crocheted "> ID="1">76 (cont'd) > ID="2">6204 22 10 6204 23 10 6204 29 11 6204 32 10 6204 33 10 6204 39 11 6204 62 11 6204 62 51 6204 63 11 6204 63 31 6204 69 11 6204 69 31 6211 32 10 6211 33 10 6211 42 10 6211 43 10 "> ID="1">77 > ID="2">ex 6211 20 00 > ID="3">Ski suits, other than knitted or crocheted "> ID="1">78 > ID="2">6203 41 30 6203 42 59 6203 43 39 6203 49 39 6204 61 80 6204 61 90 6204 62 59 6204 62 90 6204 63 39 6204 63 90 6204 69 39 6204 69 50 6210 40 00 6210 50 00 6211 31 00 6211 32 90 6211 33 90 6211 41 00 6211 42 90 6211 43 90 > ID="3">Garments, other than knitted or crocheted, excluding garments of categories 6, 7, 8, 14, 15, 16, 17, 18, 21, 26, 27, 29, 68, 72, 76 and 77 "> ID="1">83 > ID="2">6101 10 10 6101 20 10 6101 30 10 6102 10 10 6102 20 10 6102 30 10 6103 31 00 6103 32 00 6103 33 00 ex 6103 39 00 6104 31 00 6104 32 00 6104 33 00 ex 6104 39 00 ex 6112 20 00 6113 00 90 6114 10 00 6114 20 00 6114 30 00 > ID="3">Overcoats, jackets, blazers and other garments, including ski suits, knitted or crocheted, excluding garments of categories 4, 5, 7, 13, 24, 26, 27, 28, 68, 69, 72, 73, 74, 75 "> GROUP III A "" ID="1">33 > ID="2">5407 20 11 6305 31 91 6305 31 99 > ID="3">Woven fabrics of synthetic filament yarn obtained from strip or the like of polyethylene or polypropylene, less than 3 m wide Sacks and bags, of a kind used for the packing of goods, not knitted or crocheted, obtained from strip or the like "> ID="1">34 > ID="2">5407 20 19 > ID="3">Woven fabrics of synthetic filament yarn, obtained from strip or the like of polyethylene or polypropylene, 3 m or more wide "> ID="1">35 > ID="2">5407 10 00 5407 20 90 5407 30 00 5407 41 00 5407 42 10 5407 42 90 5407 43 00 5407 44 10 5407 44 90 5407 51 00 5407 52 00 5407 53 10 5407 53 90 5407 54 00 5407 60 10 5407 60 30 5407 60 51 5407 60 59 5407 60 90 5407 71 00 5407 72 00 5407 73 10 5407 73 91 5407 73 99 5407 74 00 5407 81 00 5407 82 00 5407 83 10 5407 83 90 5407 84 00 5407 91 00 5407 92 00 5407 93 10 5407 93 90 5407 94 00 ex 5811 00 00 ex 5905 00 70 > ID="3">Woven fabrics of synthetic fibres (continuous), other than those for tyres of category 114 "> ID="1">35 (a) > ID="2">5407 42 10 5407 42 90 5407 43 00 5407 44 10 5407 44 90 5407 52 00 5407 53 10 5407 53 90 5407 54 00 5407 60 30 5407 60 51 5407 60 59 5407 60 90 > ID="3">(a) Of which: other than unbleached or bleached "> ID="1">35 (a) (cont'd) > ID="2">5407 72 00 5407 73 10 5407 73 91 5407 73 99 5407 74 00 5407 82 00 5407 83 10 5407 83 90 5407 84 00 5407 92 00 5407 93 10 5407 93 90 5407 94 00 ex 5811 00 00 ex 5905 00 70 "> ID="1">36 > ID="2">5408 10 00 5408 21 00 5408 22 10 5408 22 90 5408 23 10 5408 23 90 5408 24 00 5408 31 00 5408 32 00 5408 33 00 5408 34 00 ex 5811 00 00 ex 5905 00 70 > ID="3">Woven fabrics of continuous artificial fibres, other than those for tyres of category 114 "> ID="1">36 (a) > ID="2">5408 10 00 5408 22 10 5408 22 90 5408 23 10 5408 23 90 5408 24 00 5408 32 00 5408 33 00 5408 34 00 ex 5811 00 00 ex 5905 00 70 > ID="3">(a) Of which: other than unbleached or bleached "> ID="1">37 > ID="2">5516 11 00 5516 12 00 5516 13 00 5516 14 00 5516 21 00 5516 22 00 5516 23 10 5516 23 90 5516 24 00 5516 31 00 5516 32 00 5516 33 00 5516 34 00 5516 41 00 5516 42 00 5516 43 00 5516 44 00 5516 91 00 > ID="3">Woven fabrics of artificial staple fibres "> ID="1">37 (cont'd) > ID="2">5516 92 00 5516 93 00 5516 94 00 5803 90 50 ex 5905 00 70 > ID="3""" ID="1">37 (a) > ID="2">5516 12 00 5516 13 00 5516 14 00 5516 22 00 5516 23 10 5516 23 90 5516 24 00 5516 32 00 5516 33 00 5516 34 00 5516 42 00 5516 43 00 5516 44 00 5516 92 00 5516 93 00 5516 94 00 5803 90 50 ex 5905 00 70 > ID="3">(a) Of which: other than unbleached or bleached "> ID="1">38 A > ID="2">6002 43 11 6002 93 10 > ID="3">Knitted or crocheted synthetic curtain fabric including net curtain fabric "> ID="1">38 B > ID="2">ex 6303 91 00 ex 6303 92 90 ex 6303 99 90 > ID="3">Net curtains, other than knitted or crocheted "> ID="1">40 > ID="2">ex 6303 91 00 ex 6303 92 90 ex 6303 99 90 6304 19 10 ex 6304 19 90 6304 92 00 ex 6304 93 00 ex 6304 99 00 > ID="3">Woven curtains (including drapes), interior blinds, curtain and bed valances and other furnishing articles, other than knitted or crocheted, of wool, of cotton or of man-made fibres "> ID="1">41 > ID="2">5401 10 11 5401 10 19 5402 10 10 5402 10 90 5402 20 00 5402 31 10 5402 31 30 5402 31 90 5402 32 00 5402 33 10 5402 33 90 5402 39 10 5402 39 90 5402 49 10 5402 49 91 5402 49 99 5402 51 10 5402 51 30 > ID="3">Yarn of synthetic filament (continuous), not put up for retail sale, other than non-textured single yarn untwisted or with a twist of not more than 50 turns per metre "> ID="1">41 (cont'd) > ID="2">5402 51 90 5402 52 10 5402 52 90 5402 59 10 5402 59 90 5402 61 10 5402 61 30 5402 61 90 5402 62 10 5402 62 90 5402 69 10 5402 69 90 ex 5604 20 00 ex 5604 90 00 > ID="3""" ID="1">42 > ID="2">5401 20 10 5403 10 00 5403 20 10 5403 20 90 ex 5403 32 00 5403 33 90 5403 39 00 5403 41 00 5403 42 00 5403 49 00 ex 5604 20 00 > ID="3">Yarn of continuous man-made fibres, not put up for retail sale: Yarn of artificial fibres; yarn of artificial filaments, not put up for retail sale, other than single yarn of viscose rayon untwisted or with a twist of not more than 250 turns per metre and single non-textured yarn of cellulose acetate "> ID="1">43 > ID="2">5204 20 00 5207 10 00 5207 90 00 5401 10 90 5401 20 90 5406 10 00 5406 20 00 5508 20 90 5511 30 00 > ID="3">Yarn of man-made filament, yarn of staple artificial fibres, cotton yarn, put up for retail sale "> ID="1">46 > ID="2">5105 10 00 5105 21 00 5105 29 00 5105 30 10 5105 30 90 > ID="3">Carded or combed sheep's or lambs' wool or other fine animal hair "> ID="1">47 > ID="2">5106 10 10 5106 10 90 5106 20 11 5106 20 19 5106 20 91 5106 20 99 5108 10 10 5108 10 90 > ID="3">Yarn of carded sheep's or lambs' wool (woollen yarn) or of carded fine animal hair, not put up for retail sale "> ID="1">48 > ID="2">5107 10 10 5107 10 90 5107 20 10 5107 20 30 > ID="3">Yarn of combed sheep's or lambs' wool (worsted yarn) or of combed fine animal hair, not put up for retail sale "> ID="1">48 (cont'd) > ID="2">5107 20 51 5107 20 59 5107 20 91 5107 20 99 5108 20 10 5108 20 90 "> ID="1">49 > ID="2">5109 10 10 5109 10 90 5109 90 10 5109 90 90 > ID="3">Yarn of sheep's or lambs' wool or of fine animal hair, put up for retail sale "> ID="1">50 > ID="2">5111 11 00 5111 19 10 5111 19 90 5111 20 00 5111 30 10 5111 30 30 5111 30 90 5111 90 10 5111 90 91 5111 90 93 5111 90 99 5112 11 00 5112 19 10 5112 19 90 5112 20 00 5112 30 10 5112 30 30 5112 30 90 5112 90 10 5112 90 91 5112 90 93 5112 90 99 > ID="3">Woven fabrics of sheep's or lambs' wool or of fine animal hair "> ID="1">51 > ID="2">5203 00 00 > ID="3">Cotton, carded or combed "> ID="1">53 > ID="2">5803 10 00 > ID="3">Cotton gauze "> ID="1">54 > ID="2">5507 00 00 > ID="3">Staple artificial fibres, including waste, carded, combed or otherwise processed for spinning "> ID="1">55 > ID="2">5506 10 00 5506 20 00 5506 30 00 5506 90 10 5506 90 91 5506 90 99 > ID="3">Synthetic staple fibres, including waste, carded or combed or otherwise processed for spinning "> ID="1">56 > ID="2">5508 10 90 5511 10 00 5511 20 00 > ID="3">Yarn of staple synthetic fibres (including waste), put up for retail sale "> ID="1">58 > ID="2">5701 10 10 5701 10 91 5701 10 93 5701 10 99 5701 90 10 5701 90 90 > ID="3">Carpets, carpetines and rugs, knotted (made up or not) "> ID="1">59 > ID="2">5702 10 00 5702 31 10 5702 31 30 5702 31 90 5702 32 10 5702 32 90 5702 39 10 5702 41 10 5702 41 90 5702 42 10 5702 42 90 5702 49 10 5702 51 00 5702 52 00 ex 5702 59 00 5702 91 00 5702 92 00 ex 5702 99 00 5703 10 10 5703 10 90 5703 20 11 5703 20 19 5703 20 91 5703 20 99 5703 30 11 5703 30 19 5703 30 51 5703 30 59 5703 30 91 5703 30 99 5703 90 10 5703 90 90 5704 10 00 5704 90 00 5705 00 10 5705 00 31 5705 00 39 ex 5705 00 90 > ID="3">Carpets and other textile floor coverings, other than the carpets of category 58 "> ID="1">60 > ID="2">5805 00 00 > ID="3">Tapestries, hand-made, of the type Gobelins, Flanders, Aubusson, Beauvais and the like, and needleworked tapestries (for example, petit point and cross stitch) made in panels and the like by hand "> ID="1">61 > ID="2">ex 5806 10 00 5806 20 00 5806 31 10 5806 31 90 5806 32 10 5806 32 90 5806 39 00 5806 40 00 > ID="3">Narrow woven fabrics, and narrow fabrics (bolduc) consisting of warp without weft assembled by means of an adhesive, other than labels and similar articles of category 62 Elastic fabrics and trimmings (not knitted or crocheted), made from textile materials assembled from rubber thread "> ID="1">62 > ID="2">5606 00 91 5606 00 99 > ID="3">Chenille yarn (including flock chenille yarn), gimped yarn (other than metallized yarn and gimped horsehair yarn): "> ID="2">5804 10 11 5804 10 19 5804 10 90 5804 21 10 5804 21 90 5804 29 10 5804 29 90 5804 30 00 > ID="3">Tulle and other net fabrics but not including woven, knitted or crocheted fabrics, hand or mechanically-made lace, in the piece, in strips or in motifs "> ID="1">62 (cont'd) > ID="2">5807 10 10 5807 10 90 > ID="3">Labels, badges and the like of textile materials, not embroidered, in the piece, in strips or cut to shape or size, woven "> ID="2">5808 10 00 5808 90 00 > ID="3">Braids and ornamental trimmings in the piece; tassels pompoms and the like "> ID="2">5810 10 10 5810 10 90 5810 91 10 5810 91 90 5810 92 10 5810 92 90 5810 99 10 5810 99 90 > ID="3">Embroidery, in the piece, in strips or in motifs "> ID="1">63 > ID="2">5906 91 00 ex 6002 10 10 6002 10 90 ex 6002 30 10 6002 30 90 ex 6001 10 00 6002 20 31 6002 43 19 > ID="3">Knitted or crocheted fabric of synthetic fibres containing by weight 5 % or more of elastomeric yarn and knitted or crocheted fabric containing by weight 5 % or more of rubber thread Raschel lace and long-pile fabric of synthetic fibres "> ID="1">65 > ID="2">5606 00 10 ex 6001 10 00 6001 21 00 6001 22 00 6001 29 10 6001 91 10 6001 91 30 6001 91 50 6001 91 90 6001 92 10 6001 92 30 6001 92 50 6001 92 90 6001 99 10 ex 6002 10 10 6002 20 10 6002 20 39 6002 20 50 6002 20 70 ex 6002 30 10 6002 41 00 6002 42 10 6002 42 30 6002 42 50 6002 42 90 6002 43 31 6002 43 33 6002 43 35 6002 43 39 6002 43 50 6002 43 91 6002 43 93 6002 43 95 6002 43 99 6002 91 00 6002 92 10 6002 92 30 6002 92 50 > ID="3">Knitted or crocheted fabric other than those of categories 38 A and 63, of wool, of cotton or of man-made fibres "> ID="1">65 (cont'd) > ID="2">6002 92 90 6002 93 31 6002 93 33 6002 93 35 6002 93 39 6002 93 91 6002 93 99 > ID="3""" ID="1">66 > ID="2">6301 10 00 6301 20 91 6301 20 99 6301 30 90 ex 6301 40 90 ex 6301 90 90 > ID="3">Travelling rugs and blankets, other than knitted or crocheted, of wool, of cotton or of man-made fibres "> GROUP III B "" ID="1">10 > ID="2">6111 10 10 6111 20 10 6111 30 10 ex 6111 90 00 6116 10 10 6116 10 90 6116 91 00 6116 92 00 6116 93 00 6116 99 00 > ID="3">Gloves, mittens and mitts, knitted or crocheted > ID="4">17 pairs > ID="5">59 "> ID="1">67 > ID="2">5807 90 90 6113 00 10 6117 10 00 6117 20 00 6117 80 10 6117 80 90 6117 90 00 6301 20 10 6301 30 10 6301 40 10 6301 90 10 6302 10 10 6302 10 90 6302 40 00 ex 6302 60 00 6303 11 00 6303 12 00 6303 19 00 6304 11 00 6304 91 00 ex 6305 20 00 ex 6305 39 00 ex 6305 90 00 6305 31 10 6307 10 10 6307 90 10 > ID="3">Knitted or crocheted clothing accessories other than for babies; household linen of all kinds, knitted or crocheted; curtains (including drapes) and interior blinds, curtain or bed valances and other furnishing articles knitted or crocheted; knitted or crocheted blankets and travelling-rugs, other knitted or crocheted articles including parts of garments or of clothing accessories "> ID="1">67 (a) > ID="2">6305 31 10 > ID="3">(a) Of which: Sacks and bags of a kind used for the packing of goods, made from polyethylene or polypropylene strip "> ID="1">69 > ID="2">6108 11 10 6108 11 90 6108 19 10 6108 19 90 > ID="3">Women's or girls' slips and petticoats, knitted or crocheted > ID="4">7,8 > ID="5">128 "> ID="1">70 > ID="2">6115 11 00 6115 20 19 6115 93 91 > ID="3">Panty-hose and tights of synthetic fibres, measuring per single yarn less than 67 decitex (6,7 tex) Women's full-length hosiery of synthetic fibres > ID="4">30,4 pairs > ID="5">33 "> ID="1">72 > ID="2">6112 31 10 6112 31 90 6112 39 10 6112 39 90 6112 41 10 6112 41 90 6112 49 10 6112 49 90 6211 11 00 6211 12 00 > ID="3">Swimwear, of wool, of cotton or of man-made fibres > ID="4">9,7 > ID="5">103 "> ID="1">74 > ID="2">6104 11 00 6104 12 00 6104 13 00 ex 6104 19 00 6104 21 00 6104 22 00 6104 23 00 ex 6104 29 00 > ID="3">Women's or girls' knitted or crocheted suits and ensembles, of wool, of cotton or man-made fibres, excluding ski suits > ID="4">1,54 > ID="5">650 "> ID="1">75 > ID="2">6103 11 00 6103 12 00 6103 19 00 6103 21 00 6103 22 00 6103 23 00 6103 29 00 > ID="3">Men's or boys' knitted or crocheted suits and ensembles, of wool, of cotton or of man-made fibres, excluding ski suits > ID="4">0,80 > ID="5">1 250 "> ID="1">84 > ID="2">6214 20 00 6214 30 00 6214 40 00 6214 90 10 > ID="3">Shawls, scarves, mufflers, mantillas, veils and the like other than knitted or crocheted, of wool, of cotton or man-made fibres "> ID="1">85 > ID="2">6215 20 00 6215 90 00 > ID="3">Ties, bow ties and cravats not knitted or crocheted, of wool, of cotton or man-made fibres > ID="4">17,9 > ID="5">56 "> ID="1">86 > ID="2">6212 20 00 6212 30 00 6212 90 00 > ID="3">Corsets, corset-belts, suspender belts, braces, suspenders, garters and the like, and parts thereof, whether or not knitted or crocheted > ID="4">8,8 > ID="5">114 "> ID="1">87 > ID="2">ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 6216 00 00 > ID="3">Gloves, mittens and mitts, not knitted or crocheted "> ID="1">88 > ID="2">ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 6217 10 00 6217 90 00 > ID="3">Stockings, socks and sockettes, not knitted or crocheted; other clothing accessories, parts of garments or of clothing accessories, other than for babies, other than knitted or crocheted "> ID="1">90 > ID="2">5607 41 00 5607 49 11 5607 49 19 5607 49 90 5607 50 11 5607 50 19 5607 50 30 5607 50 90 > ID="3">Twine, cordage, ropes and cables of synthetic fibres, plaited or not "> ID="1">91 > ID="2">6306 21 00 6306 22 00 6306 29 00 > ID="3">Tents "> ID="1">93 > ID="2">ex 6305 20 00 ex 6305 39 00 > ID="3">Sacks and bags, of a kind used for the packing of goods of woven fabrics, other than made from polyethylene or polypropylene strip "> ID="1">94 > ID="2">5601 10 10 5601 10 90 5601 21 10 5601 21 90 5601 22 10 5601 22 91 5601 22 99 5601 29 00 5601 30 00 > ID="3">Wadding of textile materials and articles thereof; textile fibres, not exceeding 5 mm in length (flock), textile dust and mill neps "> ID="1">95 > ID="2">5602 10 19 5602 10 31 5602 10 39 5602 10 90 5602 21 00 5602 29 90 5602 90 00 ex 5807 90 10 ex 5905 00 70 6210 10 10 6307 90 91 > ID="3">Felt and articles thereof, whether or not impregnated or coated, other than floor coverings "> ID="1">96 > ID="2">5603 00 10 5603 00 91 5603 00 93 5603 00 95 5603 00 99 ex 5807 90 10 ex 5905 00 70 6210 10 91 6210 10 99 ex 6301 40 90 ex 6301 90 90 6302 22 10 6302 32 10 6302 53 10 6302 93 10 6303 92 10 6303 99 10 > ID="3">Non-woven fabrics and articles of such fabrics, whether or not impregnated, coated, covered or laminated "> ID="1">96 (cont'd) > ID="2">ex 6304 19 90 ex 6304 93 00 ex 6304 99 00 ex 6305 39 00 6307 10 30 ex 6307 90 99 "> ID="1">97 > ID="2">5608 11 11 5608 11 19 5608 11 91 5608 11 99 5608 19 11 5608 19 19 5608 19 31 5608 19 39 5608 19 91 5608 19 99 5608 90 00 > ID="3">Nets and netting made of twine, cordage or rope and made up fishing nets of yarn, twine, cordage or rope "> ID="1">98 > ID="2">5609 00 00 5905 00 10 > ID="3">Other articles made from yarn, twine, cordage, rope or cables, other than textile fabrics, articles made from such fabrics and articles of category 97 "> ID="1">99 > ID="2">5901 10 00 5901 90 00 > ID="3">Textile fabrics coated with gum or amylaceous substances, of a kind used for the outer covers of books and the like; tracing cloth; prepared painting canvas; buckram and similar stiffened textile fabrics of a kind used for hat foundations "> ID="2">5904 10 00 5904 91 10 5904 91 90 5904 92 00 > ID="3">Linoleum, whether or not cut to shape; floor coverings consisting of a coating or covering applied on a textile backing, whether or not cut to shape; "> ID="2">5906 10 10 5906 10 90 5906 99 10 5906 99 90 > ID="3">Rubberized textile fabrics, not knitted or crocheted, excluding those for tyres "> ID="2">5907 00 00 > ID="3">Textile fabrics otherwise impregnated or coated; painted canvas being theatrical scenery, studio back-cloths or the like, other than of category 100 "> ID="1">100 > ID="2">5903 10 10 5903 10 90 5903 20 10 5903 20 90 5903 90 10 5903 90 91 5903 90 99 > ID="3">Textile fabrics impregnated, coated, covered or laminated with preparations of cellulose derivatives or of other artificial plastic materials "> ID="1">101 > ID="2">ex 5607 90 00 > ID="3">Twine, cordage, ropes and cables, plaited or not, other than of synthetic fibres "> ID="1">109 > ID="2">6306 11 00 6306 12 00 6306 19 00 6306 31 00 6306 39 00 > ID="3">Tarpaulins, sails, awnings, and sunblinds "> ID="1">110 > ID="2">6306 41 00 6306 49 00 > ID="3">Woven pneumatic mattresses "> ID="1">111 > ID="2">6306 91 00 6306 99 00 > ID="3">Camping goods, woven, other than pneumatic mattresses and tents "> ID="1">112 > ID="2">6307 20 00 ex 6307 90 99 > ID="3">Other made up textile articles, woven, excluding those of categories 113 and 114 "> ID="1">113 > ID="2">6307 10 90 > ID="3">Floor cloths, dish cloths and dusters, other than knitted or crocheted "> ID="1">114 > ID="2">5902 10 10 5902 10 90 5902 20 10 5902 20 90 5902 90 10 5902 90 90 5908 00 00 5909 00 10 5909 00 90 5910 00 00 5911 10 00 ex 5911 20 00 5911 31 11 5911 31 19 5911 31 90 5911 32 10 5911 32 90 5911 40 00 5911 90 10 5911 90 90 > ID="3">Woven fabrics and articles for technical uses "> Appendix 2 ANNEX II (The full product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS "" ID="1">2 > ID="2">tonnes > ID="3">3 503 > ID="4">3 608 > ID="5">3 716 "> ID="1">of which 2 (a) > ID="2">tonnes > ID="3">1 728 > ID="4">1 780 > ID="5">1 834 "> ID="1">3 > ID="2">tonnes > ID="3">853 > ID="4">895 > ID="5">940 "> ID="1">4 > ID="2">1 000 pieces > ID="3">18 176 > ID="4">18 903 > ID="5">19 659 "> ID="1">5 > ID="2">1 000 pieces > ID="3">10 554 > ID="4">10 976 > ID="5">11 415 "> ID="1">6 > ID="2">1 000 pieces > ID="3">10 526 > ID="4">11 000 > ID="5">11 495 "> ID="1">7 > ID="2">1 000 pieces > ID="3">9 121 > ID="4">9 486 > ID="5">9 865 "> ID="1">8 > ID="2">1 000 pieces > ID="3">6 265 > ID="4">6 453 > ID="5">6 647 "> Appendix 3 ANNEX TO PROTOCOL E (The product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) OPT QUOTAS Year: 1992 COMMUNITY QUANTITATIVE LIMITS "" ID="1">7 > ID="2">1 000 pieces > ID="3">425 > ID="4">451 > ID="5">478 "> Appendix 4 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and the Republic of Singapore on trade in textile and clothing products, initialled on 26 November 1992, the Parties agreed that Article 8 of the Agreement does not preclude the Community, if the conditions are fulfilled, from applying the safeguard measures for one or more of its regions in conformity with the principles of the internal market. In such an event, Singapore shall be informed in advance of the relevant provisions of Protocol A to the Agreement to be applied, as appropriate. For the Government of the Republic of Singapore For the Council of the European Communities Appendix 5 Agreed Minute No 2 Notwithstanding Article 12 (1) of this Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of this Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 12 (3), the Community may also introduce temporary limits for one or more of its regions. In such a case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from Singapore on the basis of export licences obtained before the date of formal notification to Singapore by the Community about the introduction of the above limits. The Community shall inform Singapore of the technical and administrative measures, such as defined in the attached note verbale, that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Government of the Republic of Singapore For the Council of the European Communities Note verbale The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Republic of Singapore to the European Communities and has the honour to refer to the Agreement on textile products negotiated between the Republic of Singapore and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 25 October 1991 and as further extended by the exchange of letters of 26 November 1992. The Directorate-General wishes to inform the Mission of the Republic of Singapore that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 26 November 1992. Consequently, the corresponding provisions of Articles 6 and 11 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Republic of Singapore to the European Communities the assurance of its highest consideration. Appendix 6 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and the Republic of Singapore on trade in textile and clothing products, initialled in Brussels on 26 November 1992, the Parties agreed that Singapore shall endeavour not to deprive certain regions of the Community which have traditionally had relatively small shares of Community quotas of imports of products serving as inputs for their processing industry. The Community and Singapore further agreed to hold consultations, should the need arise, in order to avert any problems which might occur in this respect. The Parties agreed that this Agreed Minute replaces the corresponding Agreed Minute of the Agreement on this subject. For the Government of the Republic of Singapore For the Council of the European Communities Appendix 7 Agreed Minute No 4 In the context of the Agreement between the European Economic Community and the Republic of Singapore on trade in textile and clothing products, applied since 1 January 1987, as extended by the exchange of letters initialled on 25 October 1991 and further extended by the exchange of letters initialled on 26 November 1992, Singapore agreed that, from the date of request for and pending the consultations referred to in Article 12 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Government of the Republic of Singapore For the Council of the European Communities Exchange of notes The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Republic of Singapore to the European Communities and has the honour to refer to the Agreement on textile products between the Republic of Singapore and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 25 October 1991 and as further extended by the exchange of letters initialled on 26 November 1992. The Directorate-General wishes to inform the Mission of the Republic of Singapore that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Community is prepared to allow the provisions of the Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Directorate-General for External Relations would be grateful if the Mission would confirm its Agreement to the foregoing. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Republic of Singapore to the European Communities the assurance of its highest consideration. Letter No 2 Sir, I have the honour to acknowledge receipt of your letter of 26 November 1992, which reads as follows: 'Sir, 1. I have the honour to refer to the consultations held on 23 to 26 November 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and the Republic of Singapore, applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992 (hereinafter "the Agreement"). 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. Annex I, Annex II and the Annex to Protocol E which set out the products concerned by the Agreement, the quantitative restrictions for exports and the OPT operations, respectively from the Republic of Singapore to the European Economic Community, are replaced for the period 1 January 1993 to 31 December 1994 by Appendix 1, Appendix 2 and Appendix 3 of this letter, respectively. 2.2. Article 8 (6) and Protocol C to the Agreement are deleted. 2.3. Article 9 (2) is replaced by the following: "The information referred to in paragraph 1 shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate." 2.4. Article 12 is replaced by the following: "1. The quantitative limits established under this Agreement on imports into the Community of textile products of Singapore origin will not be broken down by the Community into regional shares. 2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 3. Singapore shall monitor its exports of products under restraint or surveillance into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community. 4. Singapore shall endeavour to ensure that exports of textile products subject to quantitative limits into the Community are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors." 2.5. Article 14 and all references to this Article in the Agreement are deleted. 2.6. The following is added at the beginning of: "1. Save where it is otherwise provided for in this Agreement, . . ." 2.7. The second sentence of Article 18 (1) is replaced by the following: "It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations." 2.8. The first sentence of Article 6 (1) of Protocol A is replaced by the following: "1. The export licence or export certificate shall conform to the model annexed to this Protocol and it shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 8 in accordance with the provisions of the Agreed Minute No 1, or to the Agreed Minute No 2, the textile products covered by the export licences or export certificates can only be put into free circulation in the region(s) of the Community indicated in those licences or certificates." 2.9. The second indent of Article 11 (1) of Protocol A to the Agreement is replaced by the following: "The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 8 in accordance with the provisions of the Agreed Minute No 1, or to Agreed Minute No 2, the products covered by the import licences can only be put into free circulation in the region(s) of the Community indicated in those licences." 2.10. The second and fifth indents of Article 13 (2) of Protocol A are replaced by the following: "- two letters identifying the intended Member State of customs clearance as follows: BL = Benelux, DE = Germany, DK = Denmark, EL = Greece, ES = Spain, FR = France, GB = United Kingdom, IE = Ireland, IT = Italy, PT = Portugal", "- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance." 2.11. Paragraph 3 (b) of Protocol E to the Agreement is deleted. 2.12. Agreed Minute No 1 set out in Appendix 4 to this letter shall form an integral part of the Agreement. 2.13. Agreed Minute No 2 set out in Appendix 5 to this letter shall form an integral part of the Agreement. 2.14. Agreed Minute No 3 set out in Appendix 6 to this letter shall form an integral part of the Agreement. 2.15. Agreed Minute No 4 set out in Appendix 7 to this letter shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1987, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration.' I have the honour to confirm that my Government is in agreement with the contents of your letter. Please accept, Sir, the assurance of my highest consideration. For the Government of the Republic of Singapore Appendix 1 (The contents of Appendix 1 are identical to those of Appendix 1 to Letter No 1; see pages 16 to 42) Appendix 2 ANNEX II (The full product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS "" ID="1">2 > ID="2">tonnes > ID="3">3 503 > ID="4">3 608 > ID="5">3 716 "> ID="1">of which 2 (a) > ID="2">tonnes > ID="3">1 728 > ID="4">1 780 > ID="5">1 834 "> ID="1">3 > ID="2">tonnes > ID="3">853 > ID="4">895 > ID="5">940 "> ID="1">4 > ID="2">1 000 pieces > ID="3">18 176 > ID="4">18 903 > ID="5">19 659 "> ID="1">5 > ID="2">1 000 pieces > ID="3">10 554 > ID="4">10 976 > ID="5">11 415 "> ID="1">6 > ID="2">1 000 pieces > ID="3">10 526 > ID="4">11 000 > ID="5">11 495 "> ID="1">7 > ID="2">1 000 pieces > ID="3">9 121 > ID="4">9 486 > ID="5">9 865 "> ID="1">8 > ID="2">1 000 pieces > ID="3">6 265 > ID="4">6 453 > ID="5">6 647 "> Appendix 3 ANNEX TO PROTOCOL E (The product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) OPT QUOTAS Year: 1992 COMMUNITY QUANTITATIVE LIMITS "" ID="1">7 > ID="2">1 000 pieces > ID="3">425 > ID="4">451 > ID="5">478 "> Appendix 4 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and the Republic of Singapore on trade in textile and clothing products, initialled on 26 November 1992, the Parties agreed that Article 8 of the Agreement does not preclude the Community, if the conditions are fulfilled, from applying the safeguard measures for one or more of its regions in conformity with the principles of the internal market. In such an event, Singapore shall be informed in advance of the relevant provisions of Protocol A to the Agreement to be applied, as appropriate. For the Government of the Republic of Singapore For the Council of the European Communities Appendix 5 Agreed Minute No 2 Notwithstanding Article 12 (1) of this Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of this Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 12 (3), the Community may also introduce temporary limits for one or more of its regions. In such a case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from Singapore on the basis of export licences obtained before the date of formal notification to Singapore by the Community about the introduction of the above limits. The Community shall inform Singapore of the technical and administrative measures such as defined in the attached note verbale that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Government of the Republic of Singapore For the Council of the European Communities Note verbale The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Republic of Singapore to the European Communities and has the honour to refer to the Agreement on textile products negotiated between the Republic of Singapore and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 25 October 1991 and as further extended by the exchange of letters of 26 November 1992. The Directorate-General wishes to inform the Mission of the Republic of Singapore that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 26 November 1992. Consequently, the corresponding provisions of Articles 6 and 11 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Republic of Singapore to the European Communities the assurance of its highest consideration. Appendix 6 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and the Republic of Singapore on trade in textile and clothing products, initialled in Brussels on 26 November 1992, the Parties agreed that Singapore shall endeavour not to deprive certain regions of the Community which have traditionally had relatively small shares of Community quotas of imports of products serving as inputs for their processing industry. The Community and Singapore further agreed to hold consultations, should the need arise, in order to avert any problems which might occur in this respect. The Parties agreed that this Agreed Minute replaces the corresponding Agreed Minute of the Agreement on this subject. For the Government of the Republic of Singapore For the Council of the European Communities Appendix 7 Agreed Minute No 4 In the context of the Agreement between the European Economic Community and the Republic of Singapore on trade in textile and clothing products, applied since 1 January 1987, as extended by the exchange of letters initialled on 25 October 1991 and further extended by the exchange of letters initialled on 26 November 1992, Singapore agreed that, from the date of request for and pending the consultations referred to in Article 12 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Government of the Republic of Singapore For the Council of the European Communities Exchange of notes The Mission of the Republic of Singapore to the European Communities presents its compliments to the Directorate-General for External Relations of the Commission of the European Communities and has the honour to refer to the Director-General's note of 26 November 1992 regarding the Agreement on textile products between the Republic of Singapore and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 25 October 1991 and as further extended by the exchange of letters initialled on 26 November 1992. The Mission of the Republic of Singapore wishes to confirm to the Directorate-General that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Government of the Republic of Singapore is prepared to allow the provisions of the extended Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Mission of the Republic of Singapore to the European Communities avails itself of this opportunity to renew to the Directorate-General for External Relations the assurance of its highest consideration. AGREEMENT in the form of an exchange of letters amending the Agreement between the European Economic Community and Macao on trade in textile products Letter No 1 Sir, 1. I have the honour to refer to the consultations held on 26 to 27 November 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and Macao applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992 (hereinafter 'the Agreement'). 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. Annex I, Annex II and the Annex to Protocol E which set out the products covered by the Agreement, the quantitative restrictions for exports and the OPT operations respectively, from Macao to the European Economic Community, are replaced for the period 1 January 1993 to 31 December 1994 by Appendix 1, Appendix 2 and Appendix 3 to this letter, respectively. 2.2. Article 8 (6) and Protocol C to the Agreement are deleted. 2.3. Article 9 (2) is replaced by the following: 'The information referred to in paragraph 1 shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate.' 2.4. Article 12 (1) and (2) are replaced by the following: '1. The quantitative limits established under this Agreement on imports into the Community of textile products of Macao origin will not be broken down by the Community into regional shares. 2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 3. Macao shall monitor its exports of products under restraint or surveillance into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community. 4. Macao shall endeavour to ensure that exports of textile products subject to quantitative limits into the Communtiy are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors.' 2.5. Article 14 and all references to this Article in the Agreement are deleted. 2.6. The following is added at the beginning of Article 16 (1): '1. Save where it is otherwise provided for in this Agreement, . . .' 2.7. The second sentence of Article 18 (1) is replaced by the following: 'It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations.' 2.8. The first sentence of Article 7 (1) of Protocol A is replaced by the following: '1. The export licence shall conform to the model annexed to this Protocol and it shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the textile products covered by the export licences can only be put into free circulation in the region(s) of the Community indicated in those licences.' 2.9. The second indent of Article 12 (1) of Protocol A to the Agreement is replaced by the following: 'The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the products covered by the import licences can only be put into free circulation in the region(s) of the Community indicated in those licences.' 2.10. The second and fifth indents of Article 14 (2) of Protocol A are replaced by the following: '- two letters identifying the intended Member State of customs clearance as follows: BL = Benelux, DE = Germany, DK = Denmark, EL = Greece, ES = Spain, FR = France, GB = United Kingdom, IE = Ireland, IT = Italy, PT = Portugal', '- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance.' 2.11. Paragraph 3 (b) of Protocol E to the Agreement is deleted. 2.12. Agreed Minute No 1 set out in Appendix 4 to this letter shall form an integral part of the Agreement. 2.13. Agreed Minute No 2 set out in Appendix 5 to this letter shall form an integral part of the Agreement. 2.14. Agreed Minute No 3 set out in Appendix 6 to this letter shall form an integral part of the Agreement. 2.15. Agreed Minute No 4 set out in Appendix 7 to this letter shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1987, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration. For the Council of the European Communities Appendix 1 (The contents of Appendix 1 are identical to those of Appendix 1 to the Agreement with Singapore; see pages 16 to 42) Appendix 2 ANNEX II (The full product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS "" ID="1">4 > ID="2">1 000 pieces > ID="3">11 983 > ID="4">12 103 > ID="5">12 224 "> ID="1">5 > ID="2">1 000 pieces > ID="3">10 964 > ID="4">11 073 > ID="5">11 184 "> ID="1">6 > ID="2">1 000 pieces > ID="3">11 449 > ID="4">11 564 > ID="5">11 680 "> ID="1">7 > ID="2">1 000 pieces > ID="3">4 474 > ID="4">4 519 > ID="5">4 564 "> ID="1">8 > ID="2">1 000 pieces > ID="3">6 705 > ID="4">6 772 > ID="5">6 840 "> ID="1">13 > ID="2">1 000 pieces > ID="3">6 798 > ID="4">6 934 > ID="5">7 073 "> ID="1">15 > ID="2">1 000 pieces > ID="3">386 > ID="4">398 > ID="5">410 "> ID="1">16 > ID="2">1 000 pieces > ID="3">384 > ID="4">389 > ID="5">395 "> ID="1">18 > ID="2">tonnes > ID="3">3 709 > ID="4">3 783 > ID="5">3 859 "> ID="1">19 > ID="2">tonnes > ID="3">612 > ID="4">630 > ID="5">649 "> ID="1">20 > ID="2">tonnes > ID="3">154 > ID="4">158 > ID="5">163 "> ID="1">21 > ID="2">1 000 pieces > ID="3">552 > ID="4">563 > ID="5">574 "> ID="1">24 > ID="2">1 000 pieces > ID="3">1 731 > ID="4">1 766 > ID="5">1 801 "> ID="1">26 > ID="2">1 000 pieces > ID="3">1 019 > ID="4">1 034 > ID="5">1 050 "> ID="1">27 > ID="2">1 000 pieces > ID="3">2 252 > ID="4">2 286 > ID="5">2 320 "> ID="1">31 > ID="2">1 000 pieces > ID="3">6 626 > ID="4">6 825 > ID="5">7 030 "> ID="1">39 > ID="2">tonnes > ID="3">194 > ID="4">199 > ID="5">205 "> ID="1">73 > ID="2">1 000 pieces > ID="3">1 111 > ID="4">1 133 > ID="5">1 156 "> ID="1">78 > ID="2">tonnes > ID="3">1 381 > ID="4">1 409 > ID="5">1 437 "> ID="1">83 > ID="2">tonnes > ID="3">315 > ID="4">325 > ID="5">334 "> Appendix 3 ANNEX TO PROTOCOL E (The product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) OPT QUOTAS Year: 1992 COMMUNITY QUANTITATIVE LIMITS "" ID="1">6 > ID="2">1 000 pieces > ID="3">224 > ID="4">229 > ID="5">233 "> ID="1">16 > ID="2">1 000 pieces > ID="3">580 > ID="4">594 > ID="5">609 "> Appendix 4 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and Macao on trade in textile and clothing products, initialled on 27 November 1992, the Parties agreed that Article 8 of the Agreement does not preclude the Community, if the conditions are fulfilled, from applying the safeguard measures for one or more of its regions in conformity with the principles of the internal market. In such an event, Macao shall be informed in advance of the relevant provisions of Protocol A to the Agreement to be applied, as appropriate. For the Government of Macao For the Council of the European Communities Appendix 5 Agreed Minute No 2 Notwithstanding Article 12 (1) of this Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of this Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 12 (3), Macao undertakes, if so requested by the Community, to respect temporary export limits for one or more regions of the Community. In such a case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from Macao on the basis of export licences obtained before the date of formal notification to Macao by the Community about the introduction of the above limits. The Community shall inform Macao of the technical and administrative measures, such as defined in the attached note verbale, that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Government of Macao For the Council of the European Communities Note verbale The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Minister of Commercial Affairs of Macao to the European Communities and has the honour to refer to the Agreement on textile products negotiated between Macao and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 30 July 1991 and as further extended by the exchange of letters of 27 November 1992. The Directorate-General wishes to inform the Minister that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 27 November 1992. Consequently, the corresponding provisions of Articles 7 and 12 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Minister of Commercial Affairs of Macao to the European Communities the assurance of its highest consideration. Appendix 6 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and Macao on trade in textile and clothing products, initialled in Brussels on 27 November 1992, the Parties agreed that Macao shall endeavour not to deprive certain regions of the Community which have traditionally had relatively small shares of Community quotas of imports of products serving as inputs for their processing industry. The Community and Macao further agreed to hold consultations, should the need arise, in order to avert any problems which might occur in this respect. The Parties agreed that this Agreed Minute replaces the corresponding Agreed Minute of the Agreement on this subject. For the Government of Macao For the Council of the European Communities Appendix 7 Agreed Minute No 4 In the context of the Agreement between the European Economic Community and Macao on trade in textile and clothing products, applied since 1 January 1987, as extended by the exchange of letters initialled on 30 July 1991 and further extended by the exchange of letters initialled on 27 November 1992, Macao agreed that, from the date of request for and pending the consultations referred to in Article 12 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Government of Macao For the Council of the European Communities Exchange of notes The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Minister of Commercial Affairs of Macao to the European Communities and has the honour to refer to the Agreement on textile products between Macao and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 30 July 1991 and as further extended by the exchange of letters initialled on 27 November 1992. The Directorate-General wishes to inform the Minister of Commercial Affairs of Macao that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Community is prepared to allow the provisions of the Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Directorate-General for External Relations would be grateful if the Minister would confirm its Agreement to the foregoing. The Directorate-General for External Relations avails itself of this opportunity to renew to the Minister of Commercial Affairs of Macao to the European Communities the assurance of its highest consideration. Letter No 2 Sir, I have the honour to acknowledge receipt of your letter of 27 November 1992, which reads as follows: 'Sir, 1. I have the honour to refer to the consultations held on 26 and 27 November 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and Macao, applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992 (hereinafter "the Agreement"). 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. Annex I, Annex II and the Annex to Protocol E which set out the products covered by the Agreement, the quantitative restrictions for exports and the OPT operations, respectively from Macao to the European Economic Community, are replaced for the period 1 January 1993 to 31 December 1994 by Appendix 1, Appendix 2 and Appendix 3 of this letter, respectively. 2.2. Article 8 (6) and Protocol C to the Agreement are deleted. 2.3. Article 9 (2) is replaced by the following: "The information referred to in paragraph 1 shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate." 2.4. Article 12 (1) and (2) are replaced by the following: "1. The quantitative limits established under this Agreement on imports into the Community of textile products of Macao origin will not be broken down by the Community into regional shares. 2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 3. Macao shall monitor its exports of products under restraint into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community. 4. Macao shall endeavour to ensure that exports of textile products subject to quantitative limits into the Community are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors." 2.5. Article 14 and all references to this Article in the Agreement are deleted. 2.6. The following is added at the beginning of "1. Save where it is otherwise provided for in this Agreement, . . ." 2.7. The second sentence of Article 18 (1) is replaced by the following: "It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations." 2.8. The first sentence of Article 7 (1) of Protocol A is replaced by the following: "1. The export licence shall conform to the model annexed to this Protocol and it shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 8 in accordance with the provisions of the Agreed Minute No 1, or to the Agreed Minute No 2, the textile products covered by the export licences can only be put into free circulation in the region(s) of the Community indicated in those licences." 2.9. The second indent of Article 12 (1) of Protocol A to the Agreement is replaced by the following: "The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 8 in accordance with the provisions of the Agreed Minute No 1, or to Agreed Minute No 2, the products covered by the import licences can only be put into free circulation in the region(s) of the Community indicated in those licences." 2.10. The second and fifth indents of Article 14 (2) of Protocol A are replaced by the following: "- two letters identifying the intended Member State of customs clearance as follows: BL = Benelux, DE = Germany, DK = Denmark, EL = Greece, ES = Spain, FR = France, GB = United Kingdom, IE = Ireland, IT = Italy, PT = Portugal", "- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance." 2.11. Paragraph 3 (b) of Protocol E to the Agreement is deleted. 2.12. Agreed Minute No 1 set out in Appendix 4 to this letter shall form an integral part of the Agreement. 2.13. Agreed Minute No 2 set out in Appendix 5 to this letter shall form an integral part of the Agreement. 2.14. Agreed Minute No 3 set out in Appendix 6 to this letter shall form an integral part of the Agreement. 2.15. Agreed Minute No 4 set out in Appendix 7 to this letter shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1987, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration.' I have the honour to confirm that my Government is in agreement with the contents of your letter. Please accept, Sir, the assurance of my highest consideration. For the Government of Macao Appendix 1 (The contents of Appendix 1 are identical to those of Appendix 1 to the Agreement with Singapore; see pages 16 to 42) Appendix 2 ANNEX II (The full product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS "" ID="1">4 > ID="2">1 000 pieces > ID="3">11 983 > ID="4">12 103 > ID="5">12 224 "> ID="1">5 > ID="2">1 000 pieces > ID="3">10 964 > ID="4">11 073 > ID="5">11 184 "> ID="1">6 > ID="2">1 000 pieces > ID="3">11 449 > ID="4">11 564 > ID="5">11 680 "> ID="1">7 > ID="2">1 000 pieces > ID="3">4 474 > ID="4">4 519 > ID="5">4 564 "> ID="1">8 > ID="2">1 000 pieces > ID="3">6 705 > ID="4">6 772 > ID="5">6 840 "> ID="1">13 > ID="2">1 000 pieces > ID="3">6 798 > ID="4">6 934 > ID="5">7 073 "> ID="1">15 > ID="2">1 000 pieces > ID="3">386 > ID="4">398 > ID="5">410 "> ID="1">16 > ID="2">1 000 pieces > ID="3">384 > ID="4">389 > ID="5">395 "> ID="1">18 > ID="2">tonnes > ID="3">3 709 > ID="4">3 783 > ID="5">3 859 "> ID="1">19 > ID="2">tonnes > ID="3">612 > ID="4">630 > ID="5">649 "> ID="1">20 > ID="2">tonnes > ID="3">154 > ID="4">158 > ID="5">163 "> ID="1">21 > ID="2">1 000 pieces > ID="3">552 > ID="4">563 > ID="5">574 "> ID="1">24 > ID="2">1 000 pieces > ID="3">1 731 > ID="4">1 766 > ID="5">1 801 "> ID="1">26 > ID="2">1 000 pieces > ID="3">1 019 > ID="4">1 034 > ID="5">1 050 "> ID="1">27 > ID="2">1 000 pieces > ID="3">2 252 > ID="4">2 286 > ID="5">2 320 "> ID="1">31 > ID="2">1 000 pieces > ID="3">6 626 > ID="4">6 825 > ID="5">7 030 "> ID="1">39 > ID="2">tonnes > ID="3">194 > ID="4">199 > ID="5">205 "> ID="1">73 > ID="2">1 000 pieces > ID="3">1 111 > ID="4">1 133 > ID="5">1 156 "> ID="1">78 > ID="2">tonnes > ID="3">1 381 > ID="4">1 409 > ID="5">1 437 "> ID="1">83 > ID="2">tonnes > ID="3">315 > ID="4">325 > ID="5">334 "> Appendix 3 ANNEX TO PROTOCOL E (The product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) OPT QUOTAS Year: 1992 COMMUNITY QUANTITATIVE LIMITS "" ID="1">6 > ID="2">1 000 pieces > ID="3">224 > ID="4">229 > ID="5">233 "> ID="1">16 > ID="2">1 000 pieces > ID="3">580 > ID="4">594 > ID="5">609 "> Appendix 4 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and Macao on trade in textile and clothing products, initialled on 27 November 1992, the Parties agreed that Article 8 of the Agreement does not preclude the Community, if the conditions are fulfilled, from applying the safeguard measures for one or more of its regions in conformity with the principles of the internal market. In such an event, Macao shall be informed in advance of the relevant provisions of Protocol A to the Agreement to be applied, as appropriate. For the Government of Macao For the Council of the European Communities Appendix 5 Agreed Minute No 2 Notwithstanding Article 12 (1) of this Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of this Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 12 (3), Macao undertakes, if so requested by the Community, to respect temporary export limits for one or more regions of the Community. In such a case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from Macao on the basis of export licences obtained before the date of formal notification to Macao by the Community about the introduction of the above limits. The Community shall inform Macao of the technical and administrative measures such as defined in the attached note verbale that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Government of Macao For the Council of the European Communities Note verbale The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Minister of Commercial Affairs of Macao to the European Communities and has the honour to refer to the Agreement on textile products negotiated between Macao and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 30 July 1991 and as further extended by the exchange of letters of 27 November 1992. The Directorate-General wishes to inform the Minister that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 27 November 1992. Consequently, the corresponding provisions of Articles 7 and 12 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Minister of Commercial Affairs of Macao to the European Communities the assurance of its highest consideration. Appendix 6 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and Macao on trade in textile and clothing products, initialled in Brussels on 27 November 1992, the Parties agreed that Macao shall endeavour not to deprive certain regions of the Community which have traditionally had relatively small shares of Community quotas of imports of products serving as inputs for their processing industry. The Community and Macao further agreed to hold consultations, should the need arise, in order to avert any problems which might occur in this respect. The Parties agreed that this Agreed Minute replaces the corresponding Agreed Minute of the Agreement on this subject. For the Government of Macao For the Council of the European Communities Appendix 7 Agreed Minute No 4 In the context of the Agreement between the European Economic Community and Macao on trade in textile and clothing products, applied since 1 January 1987, as extended by the exchange of letters initialled on 30 July 1991 and further extended by the exchange of letters initialled on 27 November 1992, Macao agreed that, from the date of request for and pending the consultations referred to in Article 12 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Government of Macao For the Council of the European Communities Exchange of notes The Minister for Commercial Affairs of Macao to the European Communities presents its compliments to the Directorate-General for External Relations of the Commission of the European Communities and has the honour to refer to the Director-General's note of . . . 1992 regarding the Agreement on textile products between Macao and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 30 July 1991 and as further extended by the exchange of letters initialled on 27 November 1992. The Minister of Commercial Affairs of Macao wishes to confirm to the Directorate-General that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, Macao is prepared to allow the provisions of the extended Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 day's notice is given. The Minister of Commercial Affairs of Macao to the European Communities avails itself of this opportunity to renew to the Directorate-General for External Relations the assurance of its highest consideration. AGREEMENT in the form of an exchange of letters amending the Agreement between the European Economic Community and the Republic of Indonesia on trade in textile products Letter No 1 Sir, 1. I have the honour to refer to the consultations held on 25 to 27 November 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and the Republic of Indonesia applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992 (hereinafter 'the Agreement'). 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. Annex I, Annex II and the Annex to Protocol E which set out the products concerned by the Agreement, the quantitative restrictions for exports and the OPT operations respectively, from the Republic of Indonesia to the European Economic Community, are replaced for the period 1 January 1993 to 31 December 1994 by Appendix 1, Appendix 2 and Appendix 3 to this letter, respectively. 2.2. Article 8 (6) and Protocol C to the Agreement are deleted. 2.3. Article 9 (2) is replaced by the following: 'The information referred to in paragraph 1 shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate.' 2.4. Article 12 is replaced by the following: '1. The quantitative limits established under this Agreement on imports into the Community of textile products of Indonesian origin will not be broken down by the Community into regional shares. 2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 3. Indonesia shall monitor its exports of products under restraint or surveillance into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community. 4. Indonesia shall endeavour to ensure that exports of textile products subject to quantitative limits into the Communtiy are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors.' 2.5. Article 14 and all references to this Article in the Agreement are deleted. 2.6. The following is added at the beginning of Article 16 (1): '1. Save where it is otherwise provided for in this Agreement, . . .' 2.7. The second sentence of Article 18 (1) is replaced by the following: 'It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations.' 2.8. The first sentence of Article 7 (1) of Protocol A is replaced by the following: '1. The export licence shall conform to the model annexed to this Protocol and it shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the textile products covered by the export licences can only be put into free circulation in the region(s) of the Community indicated in those licences.' 2.9. The second indent of Article 12 (1) of Protocol A to the Agreement is replaced by the following: 'The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the products covered by the import licences can only be put into free circulation in the region(s) of the Community indicated in those licences.' 2.10. The second and fifth indents of Article 14 (2) of Protocol A are replaced by the following: '- two letters identifying the intended Member State of customs clearance as follows: BL = Benelux, DE = Germany, DK = Denmark, EL = Greece, ES = Spain, FR = France, GB = United Kingdom, IE = Ireland, IT = Italy, PT = Portugal', '- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance.' 2.11. Paragraph 3 (b) of Protocol E to the Agreement is deleted. 2.12. Agreed Minute No 1 set out in Appendix 4 to this letter shall form an integral part of the Agreement. 2.13. Agreed Minute No 2 set out in Appendix 5 to this letter shall form an integral part of the Agreement. 2.14. Agreed Minute No 3 set out in Appendix 6 to this letter shall form an integral part of the Agreement. 2.15. Agreed Minute No 4 set out in Appendix 7 to this letter shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1987, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration. For the Council of the European Communities Appendix 1 (The contents of Appendix 1 are identical to those of Appendix 1 to the Agreement with Singapore; see pages 16 to 42) Appendix 2 ANNEX II (The full product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS "" ID="1">1 > ID="2">tonnes > ID="3">13 800 > ID="4">14 214 > ID="5">14 640 "> ID="1">2 > ID="2">tonnes > ID="3">18 110 > ID="4">18 834 > ID="5">19 588 "> ID="1">2 (a) > ID="2">tonnes > ID="3">6 740 > ID="4">7 010 > ID="5">7 290 "> ID="1">3 > ID="2">tonnes > ID="3">14 006 > ID="4">14 706 > ID="5">15 442 "> ID="1">3 (a) > ID="2">tonnes > ID="3">7 461 > ID="4">7 834 > ID="5">8 226 "> ID="1">4 > ID="2">1 000 pieces > ID="3">30 450 > ID="4">31 668 > ID="5">32 935 "> ID="1">5 > ID="2">1 000 pieces > ID="3">22 331 > ID="4">23 671 > ID="5">25 091 "> ID="1">6 > ID="2">1 000 pieces > ID="3">7 866 > ID="4">8 338 > ID="5">8 838 "> ID="1">7 > ID="2">1 000 pieces > ID="3">6 016 > ID="4">6 377 > ID="5">6 760 "> ID="1">8 > ID="2">1 000 pieces > ID="3">9 648 > ID="4">10 227 > ID="5">10 840 "> Appendix 3 ANNEX TO PROTOCOL E (The product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) OPT QUOTAS Year: 1992 COMMUNITY QUANTITATIVE LIMITS "" ID="1">6 > ID="2">1 000 pieces > ID="3">504 > ID="4">549 > ID="5">598 "> ID="1">7 > ID="2">1 000 pieces > ID="3">335 > ID="4">365 > ID="5">398 "> ID="1">8 > ID="2">1 000 pieces > ID="3">420 > ID="4">457 > ID="5">499 "> Appendix 4 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and the Republic of Indonesia on trade in textile and clothing products, initialled on 27 November 1992, the Parties agreed that Article 8 of the Agreement does not preclude the Community, if the conditions are fulfilled, from applying the safeguard measures for one or more of its regions in conformity with the principles of the internal market. In such an event, Indonesia shall be informed in advance of the relevant provisions of Protocol A to the Agreement to be applied, as appropriate. For the Government of the Republic of Indonesia For the Council of the European Communities Appendix 5 Agreed Minute No 2 Notwithstanding Article 12 (1) of this Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of this Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 12 (3), the Community may also introduce temporary limits for one or more of its regions. In such a case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from Indonesia on the basis of export licences obtained before the date of formal notification to Indonesia by the Community about the introduction of the above limits. The Community shall inform Indonesia of the technical and administrative measures, such as defined in the attached note verbale, that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Government of the Republic of Indonesia For the Council of the European Communities Note verbale The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Republic of Indonesia to the European Communities and has the honour to refer to the Agreement on textile products negotiated between the Republic of Indonesia and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 6 November 1991 and as further extended by the exchange of letters of 27 November 1992. The Directorate-General wishes to inform the Mission of the Republic of Indonesia that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 27 November 1992. Consequently, the corresponding provisions of Articles 7 and 12 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Republic of Indonesia to the European Communities the assurance of its highest consideration. Appendix 6 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and the Republic of Indonesia on trade in textile and clothing products, initialled in Brussels on 27 November 1992, the Parties agreed that Indonesia shall endeavour not to deprive certain regions of the Community which have traditionally had relatively small shares of Community quotas of imports of products serving as inputs for their processing industry. The Community and Indonesia further agreed to hold consultations, should the need arise, in order to avert any problems which might occur in this respect. The Parties agreed that this Agreed Minute replaces the corresponding Agreed Minute of the Agreement on this subject. For the Government of the Republic of Indonesia For the Council of the European Communities Appendix 7 Agreed Minute No 4 In the context of the Agreement between the European Economic Community and the Republic of Indonesia on trade in textile and clothing products, applied since 1 January 1987, as extended by the exchange of letters initialled on 6 November 1991 and further extended by the exchange of letters initialled on 27 November 1992, Indonesia agreed that, from the date of request for and pending the consultations referred to in Article 12 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Government of the Republic of Indonesia For the Council of the European Communities Exchange of notes The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Republic of Indonesia to the European Communities and has the honour to refer to the Agreement on textile products between the Republic of Indonesia and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 6 November 1991 and as further extended by the exchange of letters initialled on 27 November 1992. The Directorate-General wishes to inform the Mission of the Republic of Indonesia that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Community is prepared to allow the provisions of the Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Directorate-General for External Relations would be grateful if the Mission would confirm its Agreement to the foregoing. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Republic of Indonesia to the European Communities the assurance of its highest consideration. Letter No 2 Sir, I have the honour to acknowledge receipt of your letter of 27 November 1992, which reads as follows: 'Sir, 1. I have the honour to refer to the consultations held on 25 to 27 November 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and the Republic of Indonesia, applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992 (hereinafter "the Agreement"). 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. Annex I, Annex II and the Annex to Protocol E which set out the products concerned by the Agreement, the quantitative restrictions for exports and the OPT operations, respectively from the Republic of Indonesia to the European Economic Community, are replaced for the period 1 January 1993 to 31 December 1994 by Appendix 1, Appendix 2 and Appendix 3 of this letter, respectively. 2.2. Article 8 (6) and Protocol C to the Agreement are deleted. 2.3. Article 9 (2) is replaced by the following: "The information referred to in paragraph 1 shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate." 2.4. Article 12 is replaced by the following: "1. The quantitative limits established under this Agreement on imports into the Community of textile products of Indonesian origin will not be broken down by the Community into regional shares. 2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 3. Indonesia shall monitor its exports of products under restraint or surveillance into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community. 4. Indonesia shall endeavour to ensure that exports of textile products subject to quantitative limits into the Community are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors." 2.5. Article 14 and all references to this Article in the Agreement are deleted. 2.6. The following is added at the beginning of: "1. Save where it is otherwise provided for in this Agreement, . . ." 2.7. The second sentence of Article 18 (1) is replaced by the following: "It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations." 2.8. The first sentence of Article 7 (1) of Protocol A is replaced by the following: "1. The export licence shall conform to the model annexed to this Protocol and it shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 8 in accordance with the provisions of the Agreed Minute No 1, or to the Agreed Minute No 2, the textile products covered by the export licences can only be put into free circulation in the region(s) of the Community indicated in those licences." 2.9. The second indent of Article 12 (1) of Protocol A to the Agreement is replaced by the following: "The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 8 in accordance with the provisions of the Agreed Minute No 1, or to Agreed Minute No 2, the products covered by the import licences can only be put into free circulation in the region(s) of the Community indicated in those licences." 2.10. The second and fifth indents of Article 14 (2) of Protocol A are replaced by the following: "- two letters identifying the intended Member State of customs clearance as follows: BL = Benelux, DE = Germany, DK = Denmark, EL = Greece, ES = Spain, FR = France, GB = United Kingdom, IE = Ireland, IT = Italy, PT = Portugal", "- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance." 2.11. Paragraph 3 (b) of Protocol E to the Agreement is deleted. 2.12. Agreed Minute No 1 set out in Appendix 4 to this letter shall form an integral part of the Agreement. 2.13. Agreed Minute No 2 set out in Appendix 5 to this letter shall form an integral part of the Agreement. 2.14. Agreed Minute No 3 set out in Appendix 6 to this letter shall form an integral part of the Agreement. 2.15. Agreed Minute No 4 set out in Appendix 7 to this letter shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1987, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration.' I have the honour to confirm that my Government is in agreement with the contents of your letter. Please accept, Sir, the assurance of my highest consideration. For the Government of the Republic of Indonesia Appendix 1 (The contents of Appendix 1 are identical to those of Appendix 1 to the Agreement with Singapore; see pages 16 to 42) Appendix 2 ANNEX II (The full product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS "" ID="1">1 > ID="2">tonnes > ID="3">13 800 > ID="4">14 214 > ID="5">14 640 "> ID="1">2 > ID="2">tonnes > ID="3">18 110 > ID="4">18 834 > ID="5">19 588 "> ID="1">2 (a) > ID="2">tonnes > ID="3">6 740 > ID="4">7 010 > ID="5">7 290 "> ID="1">3 > ID="2">tonnes > ID="3">14 006 > ID="4">14 706 > ID="5">15 442 "> ID="1">3 (a) > ID="2">tonnes > ID="3">7 461 > ID="4">7 834 > ID="5">8 226 "> ID="1">4 > ID="2">1 000 pieces > ID="3">30 450 > ID="4">31 668 > ID="5">32 935 "> ID="1">5 > ID="2">1 000 pieces > ID="3">22 331 > ID="4">23 671 > ID="5">25 091 "> ID="1">6 > ID="2">1 000 pieces > ID="3">7 866 > ID="4">8 338 > ID="5">8 838 "> ID="1">7 > ID="2">1 000 pieces > ID="3">6 016 > ID="4">6 377 > ID="5">6 760 "> ID="1">8 > ID="2">1 000 pieces > ID="3">9 648 > ID="4">10 227 > ID="5">10 840 "> Appendix 3 ANNEX TO PROTOCOL E (The product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) OPT QUOTAS Year: 1992 COMMUNITY QUANTITATIVE LIMITS "" ID="1">6 > ID="2">1 000 pieces > ID="3">504 > ID="4">549 > ID="5">598 "> ID="1">7 > ID="2">1 000 pieces > ID="3">335 > ID="4">365 > ID="5">398 "> ID="1">8 > ID="2">1 000 pieces > ID="3">420 > ID="4">457 > ID="5">499 "> Appendix 4 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and the Republic of Indonesia on trade in textile and clothing products, initialled on 27 November 1992, the Parties agreed that Article 8 of the Agreement does not preclude the Community, if the conditions are fulfilled, from applying the safeguard measures for one or more of its regions in conformity with the principles of the internal market. In such an event, Indonesia shall be informed in advance of the relevant provisions of Protocol A to the Agreement to be applied, as appropriate. For the Government of the Republic of Indonesia For the Council of the European Communities Appendix 5 Agreed Minute No 2 Notwithstanding Article 12 (1) of this Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of this Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 12 (3), the Community may also introduce temporary limits for one or more of its regions. In such a case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from Indonesia on the basis of export licences obtained before the date of formal notification to Indonesia by the Community about the introduction of the above limits. The Community shall inform Indonesia of the technical and administrative measures such as defined in the attached note verbale that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Government of the Republic of Indonesia For the Council of the European Communities Note verbale The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Republic of Indonesia to the European Communities and has the honour to refer to the Agreement on textile products negotiated between the Republic of Indonesia and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 6 November 1991 and as further extended by the exchange of letters of 27 November 1992. The Directorate-General wishes to inform the Mission of the Republic of Indonesia that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 27 November 1992. Consequently, the corresponding provisions of Articles 7 and 12 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Republic of Indonesia to the European Communities the assurance of its highest consideration. Appendix 6 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and the Republic of Indonesia on trade in textile and clothing products, initialled in Brussels on 27 November 1992, the Parties agreed that Indonesia shall endeavour not to deprive certain regions of the Community which have traditionally had relatively small shares of Community quotas of imports of products serving as inputs for their processing industry. The Community and Indonesia further agreed to hold consultations, should the need arise, in order to avert any problems which might occur in this respect. The Parties agreed that this Agreed Minute replaces the corresponding Agreed Minute of the Agreement on this subject. For the Government of the Republic of Indonesia For the Council of the European Communities Appendix 7 Agreed Minute No 4 In the context of the Agreement between the European Economic Community and the Republic of Indonesia on trade in textile and clothing products, applied since 1 January 1987, as extended by the exchange of letters initialled on 6 November 1991 and further extended by the exchange of letters initialled on 27 November 1992, Indonesia agreed that, from the date of request for and pending the consultations referred to in Article 12 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Government of the Republic of Indonesia For the Council of the European Communities Exchange of notes The Mission of the Republic of Indonesia to the European Communities presents its compliments to the Directorate-General for External Relations of the Commission of the European Communities and has the honour to refer to the Director-General's note of 27 November 1992 regarding the Agreement on textile products between the Republic of Indonesia and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 6 November 1991 and as further extended by the exchange of letters initialled on 27 November 1992. The Mission of the Republic of Indonesia wishes to confirm to the Directorate-General that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Government of the Republic of Indonesia is prepared to allow the provisions of the extended Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Mission of the Republic of Indonesia to the European Communities avails itself of this opportunity to renew to the Directorate-General for External Relations the assurance of its highest consideration. AGREEMENT in the form of an exchange of letters amending the Agreement between the European Economic Community and the Republic of the Philippines on trade in textile products Letter No 1 Sir, 1. I have the honour to refer to the consultations held on 26 to 27 November 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and the Republic of the Philippines applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992 (hereinafter 'the Agreement'). 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. Annex I, Annex II and the Annex to Protocol E which set out the products concerned by the Agreement, the quantitative restrictions for exports and the OPT operations respectively, from the Republic of the Philippines to the European Economic Community, are replaced for the period 1 January 1993 to 31 December 1994 by Appendix 1, Appendix 2 and Appendix 3 to this letter, respectively. 2.2. Article 8 (6) and Protocol C to the Agreement are deleted. 2.3. Article 9 (2) is replaced by the following: 'The information referred to in paragraph 1 shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate.' 2.4. Article 12 (1) is replaced by the following: '1. The quantitative limits established under this Agreement on imports into the Community of textile products of Philippine origin will not be broken down by the Community into regional shares. 2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 3. The Philippines shall monitor its exports of products under restraint or surveillance into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community. 4. The Philippines shall endeavour to ensure that exports of textile products subject to quantitative limits into the Communtiy are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors.' 2.5. Article 14 and all references to this Article in the Agreement are deleted. 2.6. The following is added at the beginning of Article 16 (1): '1. Save where it is otherwise provided for in this Agreement, . . .' 2.7. The second sentence of Article 18 (1) is replaced by the following: 'It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations.' 2.8. The first sentence of Article 7 (1) of Protocol A is replaced by the following: '1. The export licence shall conform to the model annexed to this Protocol and it shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the textile products covered by the export licences can only be put into free circulation in the region(s) of the Community indicated in those licences.' 2.9. The second indent of Article 12 (1) of Protocol A to the Agreement is replaced by the following: 'The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the products covered by the import licences can only be put into free circulation in the region(s) of the Community indicated in those licences.' 2.10. The second and fifth indents of Article 14 (2) of Protocol A are replaced by the following: '- two letters identifying the intended Member State of customs clearance as follows: BL = Benelux, DE = Germany, DK = Denmark, EL = Greece, ES = Spain, FR = France, GB = United Kingdom, IE = Ireland, IT = Italy, PT = Portugal', '- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance.' 2.11. Paragraph 3 (b) of Protocol E to the Agreement is deleted. 2.12. Agreed Minute No 1 set out in Appendix 4 to this letter shall form an integral part of the Agreement. 2.13. Agreed Minute No 2 set out in Appendix 5 to this letter shall form an integral part of the Agreement. 2.14. Agreed Minute No 3 set out in Appendix 6 to this letter shall form an integral part of the Agreement. 2.15. Agreed Minute No 4 set out in Appendix 7 to this letter shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1987, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration. For the Council of the European Communities Appendix 1 (The contents of Appendix 1 are identical to those of Appendix 1 to the Agreement with Singapore; see pages 16 to 42) Appendix 2 ANNEX II (The full product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS "" ID="1">4 (1) > ID="2">1 000 pieces > ID="3">15 895 > ID="4">16 611 > ID="5">17 358 "> ID="1">5 > ID="2">1 000 pieces > ID="3">7 489 > ID="4">7 863 > ID="5">8 257 "> ID="1">6 (2) > ID="2">1 000 pieces > ID="3">6 403 > ID="4">6 755 > ID="5">7 127 "> ID="1">7 > ID="2">1 000 pieces > ID="3">4 256 > ID="4">4 426 > ID="5">4 603 "> ID="1">8 > ID="2">1 000 pieces > ID="3">5 170 > ID="4">5 351 > ID="5">5 538 "> ID="1">10 > ID="2">1 000 pairs > ID="3">12 834 > ID="4">13 604 > ID="5">14 421 "> ID="1">13 > ID="2">1 000 pieces > ID="3">14 674 > ID="4">15 554 > ID="5">16 487 "> ID="1">15 > ID="2">1 000 pieces > ID="3">1 923 > ID="4">2 038 > ID="5">2 161 "> ID="1">21 (3) > ID="2">1 000 pieces > ID="3">5 540 > ID="4">5 872 > ID="5">6 225 "> ID="1">26 > ID="2">1 000 pieces > ID="3">2 485 > ID="4">2 634 > ID="5">2 792 "> ID="1">31 > ID="2">1 000 pieces > ID="3">10 063 > ID="4">10 667 > ID="5">11 307 "> ID="1">73 (4) > ID="2">1 000 pieces > ID="3">10 310 > ID="4">10 826 > ID="5">11 367 ""Note: The numbers in brackets are references to the footnotes in Annex II to the Agreement for the appropriate category respectively. > Appendix 3 ANNEX TO PROTOCOL E (The product descriptions of the categories figuring in this Annex are to be found in Annex I to the Agreement) "" ID="1">6 > ID="2">1 000 pieces > ID="3">401 > ID="4">423 > ID="5">446 "> ID="1">8 > ID="2">1 000 pieces > ID="3">111 > ID="4">115 > ID="5">119 "> ID="1">21 > ID="2">1 000 pieces > ID="3">170 > ID="4">180 > ID="5">191 "> Appendix 4 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and the Republic of the Philippines on trade in textile and clothing products, initialled on 27 November 1992, the Parties agreed that Article 8 of the Agreement does not preclude the Community, if the conditions are fulfilled, from applying the safeguard measures for one or more of its regions in conformity with the principles of the internal market. In such an event, the Philippines shall be informed in advance of the relevant provisions of Protocol A to the Agreement to be applied, as appropriate. For the Government of the Republic of the Philippines For the Council of the European Communities Appendix 5 Agreed Minute No 2 Notwithstanding Article 12 (1) of this Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of this Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 12 (3), the Philippines undertake, if so requested by the Community, to respect temporary export limits for one or more regions of the Community. In such a case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from the Philippines on the basis of export licences obtained before the date of formal notification to the Philippines by the Community about the introduction of the above limits. The Community shall inform the Philippines of the technical and administrative measures, such as defined in the attached note verbale, that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Government of the Republic of the Philippines For the Council of the European Communities Note verbale The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Republic of the Philippines to the European Communities and has the honour to refer to the Agreement on textile products negotiated between the Republic of the Philippines and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 15 November 1991 and as further extended by the exchange of letters of 27 November 1992. The Directorate-General wishes to inform the Mission of the Republic of the Philippines that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 27 November 1992. Consequently, the corresponding provisions of Articles 7 and 12 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Republic of the Philippines to the European Communities the assurance of its highest consideration. Appendix 6 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and the Republic of the Philippines on trade in textile and clothing products, initialled in Brussels on 27 November 1992, the Parties agreed that the Philippines shall endeavour not to deprive certain regions of the Community which have traditionally had relatively small shares of Community quotas of imports of products serving as inputs for their processing industry. The Community and the Philippines further agreed to hold consultations, should the need arise, in order to avert any problems which might occur in this respect. The Parties agreed that this Agreed Minute replaces the corresponding Agreed Minute of the Agreement on this subject. For the Government of the Republic of the Philippines For the Council of the European Communities Appendix 7 Agreed Minute No 4 In the context of the Agreement between the European Economic Community and the Republic of the Philippines on trade in textile and clothing products, applied since 1 January 1987, as extended by the exchange of letters initialled on 15 November 1991 and further extended by the exchange of letters initialled on 27 November 1992, the Philippines agreed that, from the date of request for and pending the consultations referred to in Article 12 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Government of the Republic of the Philippines For the Council of the European Communities Exchange of notes The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Republic of the Philippines to the European Communities and has the honour to refer to the Agreement on textile products between the Republic of the Philippines and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 15 November 1991 and as further extended by the exchange of letters initialled on 27 November 1992. The Directorate-General wishes to inform the Mission of the Republic of the Philippines that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Community is prepared to allow the provisions of the Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Directorate-General for External Relations would be grateful if the Mission would confirm its Agreement to the foregoing. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Republic of the Philippines to the European Communities the assurance of its highest consideration. Letter No 2 Sir, I have the honour to acknowledge receipt of your letter of 27 November 1992, which reads as follows: 'Sir, 1. I have the honour to refer to the consultations held on 26 and 27 November 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and the Republic of the Philippines, applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992 (hereinafter "the Agreement"). 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. Annex I, Annex II and the Annex to Protocol E which set out the products concerned by the Agreement, the quantitative restrictions for exports and the OPT operations, respectively from the Republic of the Philippines to the European Economic Community, are replaced for the period 1 January 1993 to 31 December 1994 by Appendix 1, Appendix 2 and Appendix 3 of this letter, respectively. 2.2. Article 8 (6) and Protocol C to the Agreement are deleted. 2.3. Article 9 (2) is replaced by the following: "The information referred to in paragraph 1 shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate." 2.4. Article 12 (1) is replaced by the following: "1. The quantitative limits established under this Agreement on imports into the Community of textile products of Philippine origin will not be broken down by the Community into regional shares. 2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 3. The Philippines shall monitor its exports of products under restraint or surveillance into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community. 4. The Philippines shall endeavour to ensure that exports of textile products subject to quantitative limits into the Community are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors." 2.5. Article 14 and all references to this Article in the Agreement are deleted. 2.6. The following is added at the beginning of "1. Save where it is otherwise provided for in this Agreement, . . ." 2.7. The second sentence of Article 18 (1) is replaced by the following: "It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations." 2.8. The first sentence of Article 7 (1) of Protocol A is replaced by the following: "1. The export licence shall conform to the model annexed to this Protocol and it shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 8 in accordance with the provisions of the Agreed Minute No 1, or to the Agreed Minute No 2, the textile products covered by the export licences can only be put into free circulation in the region(s) of the Community indicated in those licences." 2.9. The second indent of Article 12 (1) of Protocol A to the Agreement is replaced by the following: "The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 8 in accordance with the provisions of the Agreed Minute No 1, or to Agreed Minute No 2, the products covered by the import licences can only be put into free circulation in the region(s) of the Community indicated in those licences." 2.10. The second and fifth indents of Article 14 (2) of Protocol A are replaced by the following: "- two letters identifying the intended Member State of customs clearance as follows: BL = Benelux, DE = Germany, DK = Denmark, EL = Greece, ES = Spain, FR = France, GB = United Kingdom, IE = Ireland, IT = Italy, PT = Portugal", "- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance." 2.11. Paragraph 3 (b) of Protocol E to the Agreement is deleted. 2.12. Agreed Minute No 1 set out in Appendix 4 to this letter shall form an integral part of the Agreement. 2.13. Agreed Minute No 2 set out in Appendix 5 to this letter shall form an integral part of the Agreement. 2.14. Agreed Minute No 3 set out in Appendix 6 to this letter shall form an integral part of the Agreement. 2.15. Agreed Minute No 4 set out in Appendix 7 to this letter shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1987, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration.' I have the honour to confirm that my Government is in agreement with the contents of your letter. Please accept, Sir, the assurance of my highest consideration. For the Government of the Republic of the Philippines Appendix 1 (The contents of Appendix 1 are identical to those of Appendix 1 to the Agreement with Singapore; see pages 16 to 42) Appendix 2 ANNEX II (The full product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS "" ID="1">4 (5) > ID="2">1 000 pieces > ID="3">15 895 > ID="4">16 611 > ID="5">17 358 "> ID="1">5 > ID="2">1 000 pieces > ID="3">7 489 > ID="4">7 863 > ID="5">8 257 "> ID="1">6 (6) > ID="2">1 000 pieces > ID="3">6 403 > ID="4">6 755 > ID="5">7 127 "> ID="1">7 > ID="2">1 000 pieces > ID="3">4 256 > ID="4">4 426 > ID="5">4 603 "> ID="1">8 > ID="2">1 000 pieces > ID="3">5 170 > ID="4">5 351 > ID="5">5 538 "> ID="1">10 > ID="2">1 000 pairs > ID="3">12 834 > ID="4">13 604 > ID="5">14 421 "> ID="1">13 > ID="2">1 000 pieces > ID="3">14 674 > ID="4">15 554 > ID="5">16 487 "> ID="1">15 > ID="2">1 000 pieces > ID="3">1 923 > ID="4">2 038 > ID="5">2 161 "> ID="1">21 (7) > ID="2">1 000 pieces > ID="3">5 540 > ID="4">5 872 > ID="5">6 225 "> ID="1">26 > ID="2">1 000 pieces > ID="3">2 485 > ID="4">2 634 > ID="5">2 792 "> ID="1">31 > ID="2">1 000 pieces > ID="3">10 063 > ID="4">10 667 > ID="5">11 307 "> ID="1">73 (8) > ID="2">1 000 pieces > ID="3">10 310 > ID="4">10 826 > ID="5">11 367 ""Note: The numbers in brackets are references to the footnotes in Annex II to the Agreement for the appropriate category respectively. > Appendix 3 ANNEX TO PROTOCOL E (The product descriptions of the categories figuring in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS "" ID="1">6 > ID="2">1 000 pieces > ID="3">401 > ID="4">423 > ID="5">446 "> ID="1">8 > ID="2">1 000 pieces > ID="3">111 > ID="4">115 > ID="5">119 "> ID="1">21 > ID="2">1 000 pieces > ID="3">170 > ID="4">180 > ID="5">191 "> Appendix 4 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and the Republic of the Philippines on trade in textile and clothing products, initialled on 27 November 1992, the Parties agreed that Article 8 of the Agreement does not preclude the Community, if the conditions are fulfilled, from applying the safeguard measures for one or more of its regions in conformity with the principles of the internal market. In such an event, the Philippines shall be informed in advance of the relevant provisions of Protocol A to the Agreement to be applied, as appropriate. For the Government of the Republic of the Philippines For the Council of the European Communities Appendix 5 Agreed Minute No 2 Notwithstanding Article 12 (1) of this Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of this Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 12 (3), the Philippines undertake, if so requested by the Community, to respect temporary export limits for one or more regions of the Community. In such a case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from the Philippines on the basis of export licences obtained before the date of formal notification to the Philippines by the Community about the introduction of the above limits. The Community shall inform the Philippines of the technical and administrative measures such as defined in the attached note verbale that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Government of the Republic of the Philippines For the Council of the European Communities Note verbale The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Republic of the Philippines to the European Communities and has the honour to refer to the Agreement on textile products negotiated between the Republic of the Philippines and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 15 November 1991 and as further extended by the exchange of letters of 27 November 1992. The Directorate-General wishes to inform the Mission of the Republic of the Philippines that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 27 November 1992. Consequently, the corresponding provisions of Articles 7 and 12 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Republic of the Philippines to the European Communities the assurance of its highest consideration. Appendix 6 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and the Republic of the Philippines on trade in textile and clothing products, initialled in Brussels on 27 November 1992, the Parties agreed that the Philippines shall endeavour not to deprive certain regions of the Community which have traditionally had relatively small shares of Community quotas of imports of products serving as inputs for their processing industry. The Community and the Philippines further agreed to hold consultations, should the need arise, in order to avert any problems which might occur in this respect. The Parties agreed that this Agreed Minute replaces the corresponding Agreed Minute of the Agreement on this subject. For the Government of the Republic of the Philippines For the Council of the European Communities Appendix 7 Agreed Minute No 4 In the context of the Agreement between the European Economic Community and the Republic of the Philippines on trade in textile and clothing products, applied since 1 January 1987, as extended by the exchange of letters initialled on 15 November 1991 and further extended by the exchange of letters initialled on 27 November 1992, the Philippines agreed that, from the date of request for and pending the consultations referred to in Article 12 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Government of the Republic of the Philippines For the Council of the European Communities Exchange of notes The Mission of the Republic of the Philippines to the European Communities presents its compliments to the Directorate-General for External Relations of the Commission of the European Communities and has the honour to refer to the Director-General's note of 27 November 1992 regarding the Agreement on textile products between the Republic of the Philippines and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 15 December 1991 and as further extended by the exchange of letters initialled on 27 November 1992. The Mission of the Republic of the Philippines wishes to confirm to the Directorate-General that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Government of the Republic of the Philippines is prepared to allow the provisions of the extended Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Mission of the Republic of the Philippines to the European Communities avails itself of this opportunity to renew to the Directorate-General for External Relations the assurance of its highest consideration. AGREEMENT in the form of an exchange of letters amending the Agreement in the form of an exchange of letters between the European Economic Community and the Republic of Colombia on trade in textile products Letter No 1 Sir, 1. I have the honour to refer to the consultations held on 2 December 1992 between our respective delegations for the purpose of amending the Agreement in the form of an exchange of letters on trade in textile products between the European Economic Community and the Republic of Colombia, applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992. 2. As a result of these consultations, both Parties agreed to amend point '8. Duration' of the above Agreement. Point 8 will now read: 'It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year until 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations.' 3. Both Parties agreed that this extension of the Agreement shall enter into force on 1 January 1993 and shall be applied provisionally from that date. 4. I should be obliged if you would kindly confirm the acceptance of your Government to the foregoing. 5. Please accept, Sir, the assurance of my highest consideration. For the Council of the European Communities Letter No 2 Sir, I have the honour to acknowledge receipt of your letter of 2 December 1992 which reads as follows: 'Sir, 1. I have the honour to refer to the consultations held on 2 December 1992 between our respective delegations for the purpose of amending the Agreement in the form of an exchange of letters on trade in textile products between the European Economic Community and the Republic of Colombia, applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992. 2. As a result of these consultations, both Parties agreed to amend point "8. Duration" of the above Agreement. Point 8 will now read: "It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year until 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations." 3. Both Parties agreed that this extension of the Agreement shall enter into force on 1 January 1993 and be applied provisionally from that date. 4. I should be obliged if you would kindly confirm the acceptance of your Government to the foregoing. 5. Please accept, Sir, the assurance of my highest consideration.' I have the honour to confirm that my Government is in agreement with the contents of your letter. For the Government of the Republic of Colombia Exchange of notes The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Republic of Colombia to the European Communities and has the honour to refer to the Agreement on textile products between the Republic of Colombia and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 27 September 1991 and as further extended by the exchange of letters initialled on 2 December 1992. The Directorate-General wishes to inform the Mission of the Republic of Colombia that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Community is prepared to allow the provisions of the Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Directorate-General for External Relations would be grateful if the Mission would confirm its agreement to the foregoing. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Republic of Colombia to the European Communities the assurance of its highest consideration. Exchange of notes The Mission of the Republic of Colombia to the European Communites presents its compliments to the Directorate-General for External Relations of the Commission of the European Communities and has the honour to refer to the Director-General's note of . . . regarding the Agreement on textile products between the Republic of Colombia and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 27 September 1991 and as further extended by the exchange of letters initialled on 2 December 1992. The Mission of the Republic of Colombia wishes to confirm to the Directorate-General that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Government of the Republic of Colombia is prepared to allow the provisions of the extended Agreement to apply de facto from 1 January 1993. This is on the understanding that either party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Mission of the Republic of Colombia to the European Communities avails itself of this opportunity to renew to the Directorate-General for External Relations the assurance of its highest consideration. AGREEMENT in the form of an exchange of letters amending the Agreement between the European Economic Community and the Republic of Peru on trade in textile products Letter No 1 Sir, 1. I have the honour to refer to the consultations held on 7 and 8 December 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and the Republic of Peru applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992 (hereinafter 'the Agreement'). 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. Annex I and Annex II which set out the quantitative restrictions for exports from the Republic of Peru to the European Economic Community, are replaced for the period 1 January 1993 to 31 December 1994 by Appendix 1 and Appendix 2 to this letter, respectively. 2.2. Article 8 (6) and Protocol C to the Agreement are deleted. 2.3. Article 9 (2) is replaced by the following: 'The information referred to in paragraph 1 shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate.' 2.4. Article 12 (1) and (2) are replaced by the following: '1. The quantitative limits established under this Agreement on imports into the Community of textile products of Peruvian origin will not be broken down by the Community into regional shares. 2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 3. Peru shall monitor its exports of products under restraint or surveillance into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community. 4. Peru shall endeavour to ensure that exports of textile products subject to quantitative limits into the Communtiy are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors.' 2.5. Article 14 and all references to this Article in the Agreement are deleted. 2.6. The following is added at the beginning of Article 16 (1): '1. Save where it is otherwise provided for in this Agreement, . . .' 2.7. The second sentence of Article 18 (1) is replaced by the following: 'It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations.' 2.8. The first sentence of Article 7 (1) of Protocol A is replaced by the following: '1. The export licence shall conform to the model annexed to this Protocol and it shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the textile products covered by the export licences can only be put into free circulation in the region(s) of the Community indicated in those licences.' 2.9. The second indent of Article 12 (1) of Protocol A to the Agreement is replaced by the following: 'The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the products covered by the import licences can only be put into free circulation in the region(s) of the Community indicated in those licences.' 2.10. The second and fifth indents of Article 14 (2) of Protocol A are replaced by the following: '- two letters identifying the intended Member State of customs clearance as follows: BL = Benelux, DE = Germany, DK = Denmark, EL = Greece, ES = Spain, FR = France, GB = United Kingdom, IE = Ireland, IT = Italy, PT = Portugal', '- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance.' 2.11. Agreed Minute No 1 set out in Appendix 3 to this letter shall form an integral part of the Agreement. 2.12. Agreed Minute No 2 set out in Appendix 4 to this letter shall form an integral part of the Agreement. 2.13. Agreed Minute No 3 set out in Appendix 5 to this letter shall form an integral part of the Agreement. 2.14. Agreed Minute No 4 set out in Appendix 6 to this letter shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1987, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration. For the Council of the European Communities Appendix 1 (The contents of Appendix 1 are identical to those of Appendix 1 to the Agreement with Singapore; see pages 16 to 42) Appendix 2 ANNEX II (The full product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS "" ID="1">1 (1) > ID="2">tonnes > ID="3">9 489 > ID="4">9 963 > ID="5">10 461 "> ID="1">2 > ID="2">tonnes > ID="3">5 165 > ID="4">5 527 > ID="5">5 913 ""> Appendix 3 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and the Republic of Peru on trade in textile and clothing products, initialled on 8 December 1992, the Parties agreed that Article 8 of the Agreement does not preclude the Community, if the conditions are fulfilled, from applying the safeguard measures for one or more of its regions in conformity with the principles of the internal market. In such an event, Peru shall be informed in advance of the relevant provisions of Protocol A to the Agreement to be applied, as appropriate. For the Government of the Republic of Peru For the Council of the European Communities Appendix 4 Agreed Minute No 2 Notwithstanding Article 12 (1) of this Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of this Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 12 (3), Peru undertakes, if so requested by the Community, to respect temporary export limits for one or more regions of the Community. In such a case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from Peru on the basis of export licences obtained before the date of formal notification to Peru by the Community about the introduction of the above limits. The Community shall inform Peru of the technical and administrative measures, such as defined in the attached note verbale, that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Government of the Republic of Peru For the Council of the European Communities Note verbale The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Republic of Peru to the European Communities and has the honour to refer to the Agreement on textile products negotiated between the Republic of Peru and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 15 November 1991 and as further extended by the exchange of letters of 8 December 1992. The Directorate-General wishes to inform the Mission of the Republic of Peru that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 8 December 1992. Consequently, the corresponding provisions of Articles 7 and 12 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Republic of Peru to the European Communities the assurance of its highest consideration. Appendix 5 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and the Republic of Peru on trade in textile and clothing products, initialled in Brussels on 8 December 1992, the Parties agreed that Peru shall endeavour not to deprive certain regions of the Community which have traditionally had relatively small shares of Community quotas of imports of products serving as inputs for their processing industry. The Community and Peru further agreed to hold consultations, should the need arise, in order to avert any problems which might occur in this respect. The Parties agreed that this Agreed Minute replaces the corresponding Agreed Minute of the Agreement on this subject. For the Government of the Republic of Peru For the Council of the European Communities Appendix 6 Agreed Minute No 4 In the context of the Agreement between the European Economic Community and the Republic of Peru on trade in textile and clothing products, applied since 1 January 1987, as extended by the exchange of letters initialled on 15 November 1991 and further extended by the exchange of letters initialled on 8 December 1992, Peru agreed that, from the date of request for and pending the consultations referred to in Article 12 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Government of the Republic of Peru For the Council of the European Communities Exchange of notes The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Republic of Peru to the European Communities and has the honour to refer to the Agreement on textile products between the Republic of Peru and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 15 November 1991 and as further extended by the exchange of letters initialled on 8 December 1992. The Directorate-General wishes to inform the Mission of the Republic of Peru that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Community is prepared to allow the provisions of the Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Directorate-General for External Relations would be grateful if the Mission would confirm its Agreement to the foregoing. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Republic of Peru to the European Communities the assurance of its highest consideration. Letter No 2 Sir, I have the honour to acknowledge receipt of your letter of 8 December 1992, which reads as follows: 'Sir, 1. I have the honour to refer to the consultations held on 7 and 8 December 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and the Republic of Peru, applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992 (hereinafter "the Agreement". 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. Annex I and Annex II which set out the quantitative restrictions for exports from the Republic of Peru to the European Economic Community are replaced for the period 1 January 1993 to 31 December 1994 by Appendix 1 and Appendix 2 of this letter, respectively. 2.2. Article 8 (6) and Protocol C to the Agreement are deleted. 2.3. Article 9 (2) is replaced by the following: "The information referred to in paragraph 1 shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate." 2.4. Article 12 (1) and (2) are replaced by the following: "1. The quantitative limits established under this Agreement on imports into the Community of textile products of Peruvian origin will not be broken down by the Community into regional shares. 2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 3. Peru shall monitor its exports of products under restraint or surveillance into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community. 4. Peru shall endeavour to ensure that exports of textile products subject to quantitative limits into the Community are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors." 2.5. Article 14 and all references to this Article in the Agreement are deleted. 2.6. The following is added at the beginning of: "1. Save where it is otherwise provided for in this Agreement, . . ." 2.7. The second sentence of Article 18 (1) is replaced by the following: "It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations." 2.8. The first sentence of Article 7 (1) of Protocol A is replaced by the following: "1. The export licence shall conform to the model annexed to this Protocol and it shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 8 in accordance with the provisions of the Agreed Minute No 1, or to the Agreed Minute No 2, the textile products covered by the export licences can only be put into free circulation in the region(s) of the Community indicated in those licences." 2.9. The second indent of Article 12 (1) of Protocol A to the Agreement is replaced by the following: "The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 8 in accordance with the provisions of the Agreed Minute No 1, or to Agreed Minute No 2, the products covered by the import licences can only be put into free circulation in the region(s) of the Community indicated in those licences." 2.10. The second and fifth indents of Article 14 (2) of Protocol A are replaced by the following: "- two letters identifying the intended Member State of customs clearance as follows: BL = Benelux, DE = Germany, DK = Denmark, EL = Greece, ES = Spain, FR = France, GB = United Kingdom, IE = Ireland, IT = Italy, PT = Portugal", "- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance." 2.11. Agreed Minute No 1 set out in Appendix 3 to this letter shall form an integral part of the Agreement. 2.12. Agreed Minute No 2 set out in Appendix 4 to this letter shall form an integral part of the Agreement. 2.13. Agreed Minute No 3 set out in Appendix 5 to this letter shall form an integral part of the Agreement. 2.14. Agreed Minute No 4 set out in Appendix 6 to this letter shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1987, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration.' I have the honour to confirm that my Government is in agreement with the contents of your letter. Please accept, Sir, the assurance of my highest consideration. For the Government of the Republic of Peru Appendix 1 (The contents of Appendix 1 are identical to those of Appendix 1 to Letter No 1; see pages 16 to 42) Appendix 2 ANNEX II (The full product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS "" ID="1">1 (2) > ID="2">tonnes > ID="3">9 489 > ID="4">9 963 > ID="5">10 461 "> ID="1">2 > ID="2">tonnes > ID="3">5 165 > ID="4">5 527 > ID="5">5 913 ""> Appendix 3 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and the Republic of Peru on trade in textile and clothing products, initialled on 8 December 1992, the Parties agreed that Article 8 of the Agreement does not preclude the Community, if the conditions are fulfilled, from applying the safeguard measures for one or more of its regions in conformity with the principles of the internal market. In such an event, Peru shall be informed in advance of the relevant provisions of Protocol A to the Agreement to be applied, as appropriate. For the Government of the Republic of Peru For the Council of the European Communities Appendix 4 Agreed Minute No 2 Notwithstanding Article 12 (1) of this Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of this Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 12 (3), Peru undertakes, if so requested by the Community, to respect temporary export limits for one or more regions of the Community. In such a case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from Peru on the basis of export licences obtained before the date of formal notification to Peru by the Community about the introduction of the above limits. The Community shall inform Peru of the technical and administrative measures such as defined in the attached note verbal that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Government of the Republic of Peru For the Council of the European Communities Note verbale The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Republic of Peru to the European Communities and has the honour to refer to the Agreement on textile products negotiated between the Republic of Peru and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 15 November 1991 and as further extended by the exchange of letters of 8 December 1992. The Directorate-General wishes to inform the Mission of the Republic of Peru that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 8 December 1992. Consequently, the corresponding provisions of Articles 7 and 12 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Republic of Peru to the European Communities the assurance of its highest consideration. Appendix 5 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and the Republic of Peru on trade in textile and clothing products, initialled in Brussels on 8 December 1992, the Parties agreed that Peru shall endeavour not to deprive certain regions of the Community which have traditionally had relatively small shares of Community quotas of imports of products serving as inputs for their processing industry. The Community and Peru further agreed to hold consultations, should the need arise, in order to avert any problems which might occur in this respect. The Parties agreed that this Agreed Minute replaces the corresponding Agreed Minute of the Agreement on this subject. For the Government of the Republic of Peru For the Council of the European Communities Appendix 6 Agreed Minute No 4 In the context of the Agreement between the European Economic Community and the Republic of Peru on trade in textile and clothing products, applied since 1 January 1987, as extended by the exchange of letters initialled on 15 November 1991 and further extended by the exchange of letters initialled on 8 December 1992, Peru agreed that, from the date of request for and pending the consultations referred to in Article 12 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Government of the Republic of Peru For the Council of the European Communities Exchange of notes The Mission of the Republic of Peru to the European Communities presents its compliments to the Directorate-General for External Relations of the Commission of the European Communities and has the honour to refer to the Director-General's note of 8 December 1992 regarding the Agreement on textile products between the Republic of Peru and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 15 November 1991 and as further extended by the exchange of letters initialled on 8 December 1992. The Mission of the Republic of Peru wishes to confirm to the Directorate-General that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Government of the Republic of Peru is prepared to allow the provisions of the extended Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Mission of the Republic of Peru to the European Communities avails itself of this opportunity to renew to the Directorate-General for External Relations the assurance of its highest consideration. (1) An additional annual quantity of 900 tonnes of products falling within category 1 is reserved for imports into the Community for processing by Community industry.(2) An additional annual quantity of 900 tonnes of products falling within category 1 is reserved for imports into the Community for processing by Community industry. AGREEMENT in the form of an exchange of letters amending the Agreement between the European Economic Community and the People's Republic of China on trade in textile products Letter No 1 Sir, 1. I have the honour to refer to the consultations held from 2 to 5 December 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and the People's Republic of China applied since 1 January 1989 (hereinafter 'the Agreement'). 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. Annex I, Annex III and the Annex to Protocol E which set out the products concerned by the Agreement, the quantitative restrictions for exports and the OPT operations respectively, from the People's Republic of China to the European Economic Community, are replaced for the period 1 January 1993 to 31 December 1994 by Appendix 1, Appendix 2 and Appendix 3 to this letter, respectively. 2.2. In Article 5 (1), the figure of 5 % is replaced by 2 %, with a possibility of reaching 5 % after consultations in conformity with Article 16 (2). In Article 5 (2), the figure of 7 % is replaced by 5 %, with a possibility of reaching 7 % after consultations in conformity with Article 16 (2). 2.3. Article 6 (6) and Protocol C of the Agreement are deleted. 2.4. Article 8 (1) and (2) are replaced by the following: '1. The quantitative limits established under this Agreement on imports into the Community of textile products of Chinese origin will not be broken down by the Community into regional shares. 2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 3. China shall monitor its exports of products under restraint or surveillance into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community. 4. China shall endeavour to ensure that exports of textile products subject to quantitative limits into the Communtiy are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors.' 2.5. Article 10 and all references to this Article in the Agreement are deleted. 2.6. Article 15 (3) is replaced by the following: 'The information referred to in paragraphs 1 and 2 above shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate.' 2.7. The following is added at the beginning of Article 16 (2): '1. Save where it is otherwise provided for in this Agreement, . . .' 2.8. The second sentence of Article 20 (1) is replaced by the following: 'It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations.' 2.9. The first sentence of Article 7 (1) of Protocol A is replaced by the following: '1. The export licence shall conform to the model annexed to this Protocol and it shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the textile products covered by the export licences can only be put into free circulation in the region(s) of the Community indicated in those licences.'2.10. The second indent of Article 12 (1) of Protocol A to the Agreement is replaced by the following: 'The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the products covered by the import licences can only be put into free circulation in the region(s) of the Community indicated in those licences.' 2.11. The second and fifth indents of Article 14 (2) of Protocol A are replaced by the following: '- two letters identifying the intended Member State of customs clearance as follows: BL = Benelux, DE = Germany, DK = Denmark, EL = Greece, ES = Spain, FR = France, GB = United Kingdom, IE = Ireland, IT = Italy, PT = Portugal', '- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance.' 2.12. Paragraph 3 (b) of Protocol E to the Agreement is deleted. 2.13. The Agreed Minute to the Agreement of 1989 concerning special flexibilities provisions for the Berlin Fair for Germany is deleted and replaced by the joint declaration set out in Appendix 8 to this letter. 2.14. The Agreed Minute to the Agreement of 1989 concerning Article 10 (2) of the Agreement is replaced by Agreed Minute No 3 set out in Appendix 6 to this letter. 2.15. All the Agreed Minutes and joint declarations annexed to this exchange of letters shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1989, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration. For the Council of the European Communities Appendix 1 (The contents of Appendix 1 are identical to those of Appendix 1 to the Agreement with Singapore; see pages 16 to 42) Appendix 2 ANNEX III (The full product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS "" ID="1">1 > ID="2">tonnes > ID="3">3 399 > ID="4">3 467 > ID="5">3 536 "> ID="1">2 (1)() > ID="2">tonnes (2) > ID="3">25 720 (3) > ID="4">26 234 (4) > ID="5">26 759 "> ID="1">of which 2 (a) > ID="2">tonnes > ID="3">3 335 > ID="4">3 402 > ID="5">3 470 "> ID="1">3 > ID="2">tonnes > ID="3">5 189 > ID="4">5 345 > ID="5">5 505 "> ID="1">of which 3 (a) > ID="2">tonnes > ID="3">631 > ID="4">650 > ID="5">669 "> ID="1">4 (5) > ID="2">1 000 pieces > ID="3">43 223 > ID="4">45 384 > ID="5">47 653 "> ID="1">5 (6) > ID="2">1 000 pieces (7) > ID="3">11 470 (8) > ID="4">11 929 (9) > ID="5">12 406 "> ID="1">6 > ID="2">1 000 pieces (10) > ID="3">16 122 (11) > ID="4">16 767 (12) > ID="5">17 438 "> ID="1">7 > ID="2">1 000 pieces (13) > ID="3">7 966 (14) > ID="4">8 285 (15) > ID="5">8 616 "> ID="1">8 > ID="2">1 000 pieces (16) > ID="3">10 654 (17) > ID="4">10 974 (18) > ID="5">11 303 "> ID="1">9 > ID="2">tonnes > ID="3">4 600 > ID="4">4 876 > ID="5">5 169 "> ID="1">10 > ID="2">1 000 pairs > ID="3">52 695 > ID="4">54 803 > ID="5">56 995 "> ID="1">12 > ID="2">1 000 pairs > ID="3">17 604 > ID="4">18 484 > ID="5">19 408 "> ID="1">13 > ID="2">1 000 pieces > ID="3">414 892 > ID="4">419 041 > ID="5">423 232 "> ID="1">15 > ID="2">1 000 pieces (19) > ID="3">11 500 (20) > ID="4">11 960 (21) > ID="5">12 438 "> ID="1">16 > ID="2">1 000 pieces > ID="3">13 000 > ID="4">13 488 > ID="5">13 993 "> ID="1">18 > ID="2">tonnes > ID="3">4 298 > ID="4">4 513 > ID="5">4 739 "> ID="1">19 > ID="2">1 000 pieces > ID="3">83 530 > ID="4">86 871 > ID="5">90 346 "> ID="1">20/39 > ID="2">tonnes > ID="3">7 180 > ID="4">7 539 > ID="5">7 916 "> ID="1">21 (22) > ID="2">1 000 pieces (23) > ID="3">11 111 (24) > ID="4">11 667 (25) > ID="5">12 250 "> ID="1">22 > ID="2">tonnes > ID="3">13 111 > ID="4">13 898 > ID="5">14 732 "> ID="1">23 > ID="2">tonnes > ID="3">9 195 > ID="4">9 655 > ID="5">10 137 "> ID="1">24 (26) > ID="2">1 000 pieces > ID="3">29 362 > ID="4">30 390 > ID="5">31 453 "> ID="1">26 > ID="2">1 000 pieces (27) > ID="3">4 099 (28) > ID="4">4 304 (29) > ID="5">4 519 "> ID="1">31 > ID="2">1 000 pieces > ID="3">51 000 > ID="4">52 530 > ID="5">54 106 "> ID="1">32 > ID="2">tonnes > ID="3">3 407 > ID="4">3 543 > ID="5">3 685 "> ID="1">33 (30)() > ID="2">tonnes > ID="3">17 500 > ID="4">18 288 > ID="5">19 110 "> ID="1">37 > ID="2">tonnes > ID="3">10 519 > ID="4">11 150 > ID="5">11 819 "> ID="1">of which 37 (a) > ID="2">tonnes > ID="3">3 111 > ID="4">3 298 > ID="5">3 496 "> ID="1">73 (31) > ID="2">1 000 pieces > ID="3">3 295 > ID="4">3 460 > ID="5">3 633 "> ID="1">76 > ID="2">tonnes (32) > ID="3">4 501 (33) > ID="4">4 726 (34) > ID="5">4 962 "> ID="1">78 > ID="2">tonnes > ID="3">21 000 > ID="4">21 630 > ID="5">22 279 "> ID="1">83 > ID="2">tonnes > ID="3">6 300 > ID="4">6 489 > ID="5">6 684 ""> Appendix 3 ANNEX TO PROTOCOL E (The product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) OPT QUOTAS COMMUNITY QUANTITATIVE LIMITS "" ID="1">4 > ID="2">1 000 pieces > ID="3">200 > ID="4">215 > ID="5">231 "> ID="1">5 > ID="2">1 000 pieces > ID="3">500 > ID="4">530 > ID="5">562 "> ID="1">6 > ID="2">1 000 pieces > ID="3">1 800 > ID="4">1 908 > ID="5">2 022 "> ID="1">7 > ID="2">1 000 pieces > ID="3">500 > ID="4">530 > ID="5">562 "> ID="1">8 > ID="2">1 000 pieces > ID="3">1 200 > ID="4">1 254 > ID="5">1 310 "> ID="1">15 > ID="2">1 000 pieces > ID="3">400 > ID="4">424 > ID="5">449 "> ID="1">16 > ID="2">1 000 pieces > ID="3">800 > ID="4">845 > ID="5">893 "> ID="1">18 > ID="2">tonnes > ID="3">100 > ID="4">108 > ID="5">116 "> ID="1">21 > ID="2">1 000 pieces > ID="3">1 500 > ID="4">1 613 > ID="5">1 733 "> ID="1">24 > ID="2">1 000 pieces > ID="3">100 > ID="4">105 > ID="5">111 "> ID="1">26 > ID="2">1 000 pieces > ID="3">900 > ID="4">968 > ID="5">1 040 "> ID="1">31 > ID="2">1 000 pieces > ID="3">5 000 > ID="4">5 225 > ID="5">5 460 "> ID="1">73 > ID="2">1 000 pieces > ID="3">200 > ID="4">215 > ID="5">231 "> ID="1">76 > ID="2">tonnes > ID="3">800 > ID="4">860 > ID="5">925 "> ID="1">78 > ID="2">tonnes > ID="3">50 > ID="4">52 > ID="5">55 "> ID="1">83 > ID="2">tonnes > ID="3">50 > ID="4">52 > ID="5">55 "> Appendix 4 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and the People's Republic of China on trade in textile and clothing products, initialled on 8 December 1992, the Parties agreed that Article 6 of the Agreement does not preclude the Community, if the conditions are fulfilled, from applying the safeguard measures for one or more of its regions in conformity with the principles of the internal market. In such an event, China shall be informed in advance of the relevant provisions of Protocol A to the Agreement to be applied, as appropriate. For the Government of the People's Republic of China For the Council of the European Communities Appendix 5 Agreed Minute No 2 Notwithstanding Article 8 (1) of this Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of this Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 8 (3), China undertakes, if so requested by the Community, to respect temporary export limits for one or more regions of the Community. In such a case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from China on the basis of export licences obtained before the date of formal notification to China by the Community about the introduction of the above limits. The Community shall inform China of the technical and administrative measures, such as defined in the attached note verbale, that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Government of the People's Republic of China For the Council of the European Communities Note verbale The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the People's Republic of China to the European Communities and has the honour to refer to the Agreement on textile products negotiated between the People's Republic of China and the Community applied since 1 January 1989, as extended by the exchange of letters of 7 December 1992. The Directorate-General wishes to inform the Mission of the People's Republic of China that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 8 December 1992. Consequently, the corresponding provisions of Articles 7 and 12 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the People's Republic of China to the European Communities the assurance of its highest consideration. Appendix 6 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and the People's Republic of China on trade in textile and clothing products, initialled in Brussels on 8 December 1992, the Parties agreed that China shall endeavour not to deprive certain regions of the Community which have traditionally had relatively small shares of Community quotas of imports of products serving as inputs for their processing industry. The Community and China further agreed to hold consultations, should the need arise, in order to avert any problems which might occur in this respect. The Parties agreed that this Agreed Minute replaces the corresponding Agreed Minute of the Agreement on this subject. For the Government of the People's Republic of China For the Council of the European Communities Appendix 7 Agreed Minute No 4 In the context of the Agreement between the European Economic Community and the People's Republic of China on trade in textile and clothing products, applied since 1 January 1989, as extended by the exchange of letters initialled on 8 December 1992, China agreed that, from the date of request for and pending the consultations referred to in Article 8 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Government of the People's Republic of China For the Council of the European Communities Exchange of notes The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the People's Republic of China to the European Communities and has the honour to refer to the Agreement on textile products between the People's Republic of China and the Community applied since 1 January 1989, as extended by the exchange of letters initialled on 8 December 1992. The Directorate-General wishes to inform the Mission of the People's Republic of China that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Community is prepared to allow the provisions of the Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Directorate-General for External Relations would be grateful if the Mission would confirm its Agreement to the foregoing. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the People's Republic of China to the European Communities the assurance of its highest consideration. Appendix 8 Joint declaration on the Berlin Fair In the context of the Agreement between the European Economic Community and the People's Republic of China on trade in textile and clothing products, applied since 1 January 1989, and further extended by the exchange of letters initialled on 8 December 1992, the two Parties agreed that the following Berlin Fair quantities, that were included in the German regional quotas for 1992: Category: 1 317 tonnes 2 1 338 tonnes 2 (a) 159 tonnes 3 196 tonnes 3 (a) 27 tonnes 4 2 061 1 000 pieces 5 705 1 000 pieces 6 1 689 1 000 pieces 7 302 1 000 pieces 8 992 1 000 pieces 9 294 tonnes 10 2 215 1 000 pairs 12 843 1 000 pairs 13 3 192 1 000 pieces 19 5 431 1 000 pieces 20/39 372 tonnes 21 964 1 000 pieces 22 332 tonnes 24 1 138 1 000 pieces 32 184 tonnes 37 567 tonnes 37 (a) 158 tonnes are made available for the years 1993, 1994, 1995 on the understanding that such quantities may be used exclusively at European fairs and that they take definitively care of China's interests regarding any future allocation of quantities for fairs that could be decided by the Community. Flexibilities provided for in Article 5 of the Agreement will apply to the above categories. For the Government of the People's Republic of China For the Council of the European Communities Appendix 9 Agreed Minute No 5 In the context of the settlement of the overshipment, which occurred in 1992 concerning the sublimit for cashmere pullovers in category 5, China undertakes to ensure improved regular supplies of cashmere raw materials in terms of qualities and prices to European producers of cashmere made-up products. The actual implementation of this undertaking as well as active action by China to combat fraud and transhipments of cashmere products will be taken into account by the European Community in defining the calendar and modalities for the resorption of quantities overshipped in 1992. As a first step in the resorption of the 1992 overshipments, whose magnitude will be determined on the basis of Community import statistics for 1992, an annual deduction of 45 000 pieces has been agreed for the years 1993, 1994 and 1995. Consultations will be held at the request of either party to review trade developments on this subject. For the Government of the People's Republic of China For the Council of the European Communities Appendix 10 Agreed Minute No 6 In the context of the Agreement between the European Economic Community and the People's Republic of China on trade in textile and clothing products, applied since 1 January 1989, as extended by the exchange of letters initialled on 8 December 1992, the Parties agreed that by derogation to the provisions of Article 4 (1) of the Agreement, the quantitative limits provided for in Annex III in respect of products of category 33 cover all imports including products declared to be for re-export outside the Community. Exports of these products will consequently be subject to the normal double-checking system. For the Government of the People's Republic of China For the Council of the European Communities Appendix 11 Agreed Minute No 7 In the context of the Agreement between the European Economic Community and the People's Republic of China on trade in textile and clothing products, applied since 1 January 1989, as extended by the exchange of letters initialled on 8 December 1992, China undertakes to limit its exports to the European Community of surgical dressing (CN code 3005 90 31) to the following quantities: 1993 3 200 tonnes 1994 3 360 tonnes 1995 3 528 tonnes. Exports of these products will be made subject to normal double-checking system provisions of the Agreement. For the Government of the People's Republic of China For the Council of the European Communities Letter No 2 Sir, I have the honour to acknowledge receipt of your letter of . . ., which reads as follows: 'Sir, 1. I have the honour to refer to the consultations held from 2 to 5 December 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and the People's Republic of China applied since 1 January 1989 (hereinafter "the Agreement"). 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. Annex I, Annex III and the Annex to Protocol E which set out the products concerned by the Agreement, the quantitative restrictions for exports and the OPT operations, respectively from the People's Republic of China to the European Economic Community, are replaced for the period 1 January 1993 to 31 December 1994 by Appendix 1, Appendix 2 and Appendix 3 of this letter, respectively. 2.2. In Article 5 (1), the figure of 5 % is replaced by 2 %, with a possiblity of reaching 5 % after consultations in conformity with Article 16 (2). In Article 5 (2), the figure of 7 % is replaced by 5 %, with a possiblity of reaching 7 % after consultations in conformity with Article 16 (2). 2.3. Article 6 (6) and Protocol C of the Agreement are deleted. 2.4. Article 8 (1) and (2) are replaced by the following: "1. The quantitative limits established under this Agreement on imports into the Community of textile products of Chinese origin will not be broken down by the Community into regional shares. 2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 3. China shall monitor its exports of products under restraint or surveillance into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community. 4. China shall endeavour to ensure that exports of textile products subject to quantitative limits into the Community are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors." 2.5. Article 10 and all references to this Article in the Agreement are deleted. 2.6. Article 15 (3) is replaced by the following: "The information referred to in paragraphs 1 and 2 above shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate." 2.7. The following is added at the beginning of Article 16 (2): "1. Save where it is otherwise provided for in this Agreement, . . ." 2.8. The second sentence of Article 20 (1), is replaced by the following: "It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations." 2.9. The first sentence of Article 7 (1) of Protocol A is replaced by the following: "1. The export licence shall conform to the model annexed to this Protocol and it shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 8 in accordance with the provisions of the Agreed Minute No 1, or to the Agreed Minute No 2, the textile products covered by the export licences can only be put into free circulation in the region(s) of the Community indicated in those licences." 2.10. The second indent of Article 12 (1) of Protocol A to the Agreement is replaced by the following: "The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 8 in accordance with the provisions of the Agreed Minute No 1, or to Agreed Minute No 2, the products covered by the import licences can only be put into free circulation in the region(s) of the Community indicated in those licences." 2.11. The second and fifth indents of Article 14 (2) of Protocol A are replaced by the following: "- two letters identifying the intended Member State of customs clearance as follows: BL = Benelux, DE = Germany, DK = Denmark, EL = Greece, ES = Spain, FR = France, GB = United Kingdom, IE = Ireland, IT = Italy, PT = Portugal", "- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance." 2.12. Paragraph 3 (b) of Protocol E to the Agreement is deleted. 2.13. The Agreed Minute to the Agreement of 1989 concerning special flexibilities provisions for the Berlin Fair for Germany is deleted and replaced by the joint declaration set out in Appendix 8 to this letter. 2.14. The Agreed Minute to the Agreement of 1989 concerning Article 10 (2) of the Agreement is replaced by Agreed Minute No 3 set out in Appendix 6 to this letter. 2.15. All the Agreed Minutes and joint declaractions annexed to this exchange of letters shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1989, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration.' I have the honour to confirm that my Government is in agreement with the contents of your letter. Please accept, Sir, the assurance of my highest consideration. For the Government of the People's Republic of China Appendix 1 (The contents of Appendix 1 are identical to those of Appendix 1 to the Agreement with Singapore; see pages 16 to 42) Appendix 2 ANNEX III (The full product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS "" ID="1">1 > ID="2">tonnes > ID="3">3 399 > ID="4">3 467 > ID="5">3 536 "> ID="1">2 (35)() > ID="2">tonnes (36) > ID="3">25 720 (37) > ID="4">26 234 (38) > ID="5">26 759 "> ID="1">of which 2 (a) > ID="2">tonnes > ID="3">3 335 > ID="4">3 402 > ID="5">3 470 "> ID="1">3 > ID="2">tonnes > ID="3">5 189 > ID="4">5 345 > ID="5">5 505 "> ID="1">of which 3 (a) > ID="2">tonnes > ID="3">631 > ID="4">650 > ID="5">669 "> ID="1">4 (39) > ID="2">1 000 pieces > ID="3">43 223 > ID="4">45 384 > ID="5">47 653 "> ID="1">5 (40) > ID="2">1 000 pieces (41) > ID="3">11 470 (42) > ID="4">11 929 (43) > ID="5">12 406 "> ID="1">6 > ID="2">1 000 pieces (44) > ID="3">16 122 (45) > ID="4">16 767 (46) > ID="5">17 438 "> ID="1">7 > ID="2">1 000 pieces (47) > ID="3">7 966 (48) > ID="4">8 285 (49) > ID="5">8 616 "> ID="1">8 > ID="2">1 000 pieces (50) > ID="3">10 654 (51) > ID="4">10 974 (52) > ID="5">11 303 "> ID="1">9 > ID="2">tonnes > ID="3">4 600 > ID="4">4 876 > ID="5">5 169 "> ID="1">10 > ID="2">1 000 pairs > ID="3">52 695 > ID="4">54 803 > ID="5">56 995 "> ID="1">12 > ID="2">1 000 pairs > ID="3">17 604 > ID="4">18 484 > ID="5">19 408 "> ID="1">13 > ID="2">1 000 pieces > ID="3">414 892 > ID="4">419 041 > ID="5">423 232 "> ID="1">15 > ID="2">1 000 pieces (53) > ID="3">11 500 (54) > ID="4">11 960 (55) > ID="5">12 438 "> ID="1">16 > ID="2">1 000 pieces > ID="3">13 000 > ID="4">13 488 > ID="5">13 993 "> ID="1">18 > ID="2">tonnes > ID="3">4 298 > ID="4">4 513 > ID="5">4 739 "> ID="1">19 > ID="2">1 000 pieces > ID="3">83 530 > ID="4">86 871 > ID="5">90 346 "> ID="1">20/39 > ID="2">tonnes > ID="3">7 180 > ID="4">7 539 > ID="5">7 916 "> ID="1">21 (56) > ID="2">1 000 pieces (57) > ID="3">11 111 (58) > ID="4">11 667 (59) > ID="5">12 250 "> ID="1">22 > ID="2">tonnes > ID="3">13 111 > ID="4">13 898 > ID="5">14 732 "> ID="1">23 > ID="2">tonnes > ID="3">9 195 > ID="4">9 655 > ID="5">10 137 "> ID="1">24 (60) > ID="2">1 000 pieces > ID="3">29 362 > ID="4">30 390 > ID="5">31 453 "> ID="1">26 > ID="2">1 000 pieces (61) > ID="3">4 099 (62) > ID="4">4 304 (63) > ID="5">4 519 "> ID="1">31 > ID="2">1 000 pieces > ID="3">51 000 > ID="4">52 530 > ID="5">54 106 "> ID="1">32 > ID="2">tonnes > ID="3">3 407 > ID="4">3 543 > ID="5">3 685 "> ID="1">33 (64)() > ID="2">tonnes > ID="3">17 500 > ID="4">18 288 > ID="5">19 110 "> ID="1">37 > ID="2">tonnes > ID="3">10 519 > ID="4">11 150 > ID="5">11 819 "> ID="1">of which 37 (a) > ID="2">tonnes > ID="3">3 111 > ID="4">3 298 > ID="5">3 496 "> ID="1">73 (65) > ID="2">1 000 pieces > ID="3">3 295 > ID="4">3 460 > ID="5">3 633 "> ID="1">76 > ID="2">tonnes (66) > ID="3">4 501 (67) > ID="4">4 726 (68) > ID="5">4 962 "> ID="1">78 > ID="2">tonnes > ID="3">21 000 > ID="4">21 630 > ID="5">22 279 "> ID="1">83 > ID="2">tonnes > ID="3">6 300 > ID="4">6 489 > ID="5">6 684 ""> Appendix 3 ANNEX TO PROTOCOL E (The product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) OPT QUOTAS COMMUNITY QUANTITATIVE LIMITS "" ID="1">4 > ID="2">1 000 pieces > ID="3">200 > ID="4">215 > ID="5">231 "> ID="1">5 > ID="2">1 000 pieces > ID="3">500 > ID="4">530 > ID="5">562 "> ID="1">6 > ID="2">1 000 pieces > ID="3">1 800 > ID="4">1 908 > ID="5">2 022 "> ID="1">7 > ID="2">1 000 pieces > ID="3">500 > ID="4">530 > ID="5">562 "> ID="1">8 > ID="2">1 000 pieces > ID="3">1 200 > ID="4">1 254 > ID="5">1 310 "> ID="1">15 > ID="2">1 000 pieces > ID="3">400 > ID="4">424 > ID="5">449 "> ID="1">16 > ID="2">1 000 pieces > ID="3">800 > ID="4">845 > ID="5">893 "> ID="1">18 > ID="2">tonnes > ID="3">100 > ID="4">108 > ID="5">116 "> ID="1">21 > ID="2">1 000 pieces > ID="3">1 500 > ID="4">1 613 > ID="5">1 733 "> ID="1">24 > ID="2">1 000 pieces > ID="3">100 > ID="4">105 > ID="5">111 "> ID="1">26 > ID="2">1 000 pieces > ID="3">900 > ID="4">968 > ID="5">1 040 "> ID="1">31 > ID="2">1 000 pieces > ID="3">5 000 > ID="4">5 225 > ID="5">5 460 "> ID="1">73 > ID="2">1 000 pieces > ID="3">200 > ID="4">215 > ID="5">231 "> ID="1">76 > ID="2">tonnes > ID="3">800 > ID="4">860 > ID="5">925 "> ID="1">78 > ID="2">tonnes > ID="3">50 > ID="4">52 > ID="5">55 "> ID="1">83 > ID="2">tonnes > ID="3">50 > ID="4">52 > ID="5">55 "> Appendix 4 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and the People's Republic of China on trade in textile and clothing products, initialled on 8 December 1992, the Parties agreed that Article 6 of the Agreement does not preclude the Community, if the conditions are fulfilled, from applying the safeguard measures for one or more of its regions in conformity with the principles of the internal market. In such an event, China shall be informed in advance of the relevant provisions of Protocol A to the Agreement to be applied, as appropriate. For the Government of the People's Republic of China For the Council of the European Communities Appendix 5 Agreed Minute No 2 Notwithstanding Article 8 (1) of this Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of this Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 8 (3), China undertakes, if so requested by the Community, to respect temporary export limits for one or more regions of the Community. In such a case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from China on the basis of export licences obtained before the date of formal notification to China by the Community about the introduction of the above limits. The Community shall inform China of the technical and administrative measures, such as defined in the attached note verbale, that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Government of the People's Republic of China For the Council of the European Communities Note verbale The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the People's Republic of China to the European Communities and has the honour to refer to the Agreement on textile products negotiated between the People's Republic of China and the Community applied since 1 January 1989, as extended by the exchange of letters of 7 December 1992. The Directorate-General wishes to inform the Mission of the People's Republic of China that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 8 December 1992. Consequently, the corresponding provisions of Articles 7 and 12 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the People's Republic of China to the European Communities the assurance of its highest consideration. Appendix 6 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and the People's Republic of China on trade in textile and clothing products, initialled in Brussels on 8 December 1992, the Parties agreed that China shall endeavour not to deprive certain regions of the Community which have traditionally had relatively small shares of Community quotas of imports of products serving as inputs for their processing industry. The Community and China further agreed to hold consultations, should the need arise, in order to avert any problems which might occur in this respect. The Parties agreed that this Agreed Minute replaces the corresponding Agreed Minute of the Agreement on this subject. For the Government of the People's Republic of China For the Council of the European Communities Appendix 7 Agreed Minute No 4 In the context of the Agreement between the European Economic Community and the People's Republic of China on trade in textile and clothing products, applied since 1 January 1989, as extended by the exchange of letters initialled on 8 December 1992, China agreed that, from the date of request for and pending the consultations referred to in Article 8 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Government of the People's Republic of China For the Council of the European Communities Exchange of notes The Mission of the People's Republic of China to the European Communities presents its compliments to the Directorate-General for External Relations of the Commission of the European Communities and has the honour to refer to the Agreement on textile products between the People's Republic of China and the Community applied since 1 January 1989, as extended by the exchange of letters initialled on 8 December 1992. The Mission of the People's Republic of China wishes to confirm to the Directorate-General that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, China is prepared to allow the provisions of the Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Directorate-General for External Relations would be grateful if the Mission would confirm its Agreement to the foregoing. The Mission of the People's Republic of China to the European Communities avails itself of this opportunity to renew to the Directorate-General for External Relations the assurance of its highest consideration. Appendix 8 Joint declaration on the Berlin Fair In the context of the Agreement between the European Economic Community and the People's Republic of China on trade in textile and clothing products, applied since 1 January 1989, and further extended by the exchange of letters initialled on 8 December 1992, the two Parties agreed that the following Berlin Fair quantities, that were included in the German regional quotas for 1992: Category: 1 317 tonnes 2 1 338 tonnes 2 (a) 159 tonnes 3 196 tonnes 3 (a) 27 tonnes 4 2 061 1 000 pieces 5 705 1 000 pieces 6 1 689 1 000 pieces 7 302 1 000 pieces 8 992 1 000 pieces 9 294 tonnes 10 2 215 1 000 pairs 12 843 1 000 pairs 13 3 192 1 000 pieces 19 5 431 1 000 pieces 20/39 372 tonnes 21 964 1 000 pieces 22 332 tonnes 24 1 138 1 000 pieces 32 184 tonnes 37 567 tonnes 37 (a) 158 tonnes are made available for the years 1993, 1994, 1995 on the understanding that such quantities may be used exclusively at European fairs and that they take definitively care of China's interests regarding any future allocation of quantities for fairs that could be decided by the Community. Flexibilities provided for in Article 5 of the Agreement will apply to the above categories. For the Government of the People's Republic of China For the Council of the European Communities Appendix 9 Agreed Minute No 5 In the context of the settlement of the overshipment, which occurred in 1992 concerning the sublimit for cashmere pullovers in category 5, China undertakes to ensure improved regular supplies of cashmere raw materials in terms of qualities and prices to European producers of cashmere made-up products. The actual implementation of this undertaking as well as active action by China to combat fraud and transhipments of cashmere products will be taken into account by the European Community in defining the calendar and modalities for the resorption of quantities overshipped in 1992. As a first step in the resorption of the 1992 overshipments, whose magnitude will be determined on the basis of Community import statistics for 1992, an annual deduction of 45 000 pieces has been agreed for the years 1993, 1994 and 1995. Consultations will be held at the request of either Party to review trade developments on this subject. For the Government of the People's Republic of China For the Council of the European Communities Appendix 10 Agreed Minute No 6 In the context of the Agreement between the European Economic Community and the People's Republic of China on trade in textile and clothing products, applied since 1 January 1989, as extended by the exchange of letters initialled on 8 December 1992, the Parties agreed that by derogation to the provisions of Article 4 (1) of the Agreement, the quantitative limits provided for in Annex III in respect of products of category 33 cover all imports including products declared to be for re-export outside the Community. Exports of these products will consequently be subject to the normal double-checking system. For the Government of the People's Republic of China For the Council of the European Communities Appendix 11 Agreed Minute No 7 In the context of the Agreement between the European Economic Community and the People's Republic of China on trade in textile and clothing products, applied since 1 January 1989, as extended by the exchange of letters initialled on 8 December 1992, China undertakes to limit its exports to the European Community of surgical dressing (CN code 3005 90 31) to the following quantities: 1993 3 200 tonnes 1994 3 360 tonnes 1995 3 528 tonnes. Exports of these products will be made subject to normal double-checking system provisions of the Agreement. For the Government of the People's Republic of China For the Council of the European Communities (1)() Possibility of transfer to and from category 3 of up to 40 % of the category to which the transfer is made.(2)() Quantitative limits apply also to products declared for re-export outside the Community.(3) The following additional quantities may be exported to the Community by China: Fabrics of category 2 below 115 cm in width tonnes 1993 1994 1995 1 331 1 358 1 385 Fabrics of category 2 for medical gauze (CN codes 5208 11 10 and 5208 21 10) tonnes 1993 1994 1995 1 840 1 877 1 914 (4) For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments (other than babies' garments) of a maximum commercial size of 130 cm, for three garments whose commercial size exceeds 130 cm may be applied for up to 5 % of the quantitative limits.(5) These figures include the following quantities reserved for European industry for a period of 180 days each year: 1993: 562 000 pieces 1994: 584 000 pieces 1995: 608 000 pieces. (6) For products of category 5 (other than anoraks, windcheaters, waister jackets and the like) of fine animal hair, the following sublimits apply whithin the quantitative limits established for category 5: 1993: 140 000 pieces 1994: 144 000 pieces 1995: 148 000 pieces. (7) These figures include the following quantities reserved for European industry for a period of 180 days each year: 1993: 1 000 000 pieces 1994: 1 040 000 pieces 1995: 1 082 000 pieces. The following additional quantities of shorts (CN codes 6203 41 90, 6203 42 90, 6203 43 90 and 6203 49 50) may be exported to the Community by China: 1993: 994 000 pieces 1994: 1 034 000 pieces 1995: 1 075 000 pieces. (8) These figures include the following quantities reserved for the European industry for a period of 180 days each year: 1993: 607 000 pieces 1994: 631 000 pieces 1995: 657 000 pieces. (9) These figures include the following quantities reserved for European industry for a period of 180 days each year: 1993: 1 000 000 pieces 1994: 1 030 000 pieces 1995: 1 061 000 pieces. (10) These figures include the following quantities reserved for European industry for a period of 180 days each year: 1993: 260 000 pieces 1994: 270 000 pieces 1995: 281 000 pieces. (11) These figures include the following quantities reserved for European industry for a period of 180 days each year: 1993: 839 000 pieces 1994: 881 000 pieces 1995: 925 000 pieces. (12) For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments (other than babies' garments) of a maximum commercial size of 130 cm, for three garments whose commercial size exceeds 130 cm may be applied for up to 5 % of the quantitative limits.(13) For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments (other than babies' garments) of a maximum commercial size of 130 cm, for three garments whose commercial size exceeds 130 cm may be applied for up to 5 % of the quantitative limits.(14) These figures include the following quantities reserved for European industry for a period of 180 days each year: 1993: 292 000 pieces 1994: 307 000 pieces 1995: 322 000 pieces. (15) For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments (other than babies' garments) of a maximum commercial size of 130 cm, for three garments whose commercial size exceeds 130 cm may be applied for up to 5 % of the quantitative limits.(16) These figures include the following quantities reserved for European industry for a period of 180 days each year: 1993: 150 tonnes 1994: 158 tonnes 1995: 165 tonnes.(17)() Possibility of transfer to and from category 3 of up to 40 % of the category to which the transfer is made.(18)() Quantitative limits apply also to products declared for re-export outside the Community.(19) The following additional quantities may be exported to the Community by China: Fabrics of category 2 below 115 cm in width tonnes 1993 1994 1995 1 331 1 358 1 385 Fabrics of category 2 for medical gauze (CN codes 5208 11 10 and 5208 21 10) tonnes 1993 1994 1995 1 840 1 877 1 914 (20) For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments (other than babies' garments) of a maximum commercial size of 130 cm, for three garments whose commercial size exceeds 130 cm may be applied for up to 5 % of the quantitative limits.(21) These figures include the following quantities reserved for European industry for a period of 180 days each year: 1993: 562 000 pieces 1994: 584 000 pieces 1995: 608 000 pieces. (22) For products of category 5 (other than anoraks, windcheaters, waister jackets and the like) of fine animal hair, the following sublimits apply whithin the quantitative limits established for category 5: 1993: 140 000 pieces 1994: 144 000 pieces 1995: 148 000 pieces. (23) These figures include the following quantities reserved for European industry for a period of 180 days each year: 1993: 1 000 000 pieces 1994: 1 040 000 pieces 1995: 1 082 000 pieces. The following additional quantities of shorts (CN codes 6203 41 90, 6203 42 90, 6203 43 90 and 6203 49 50) may be exported to the Community by China: 1993: 994 000 pieces 1994: 1 034 000 pieces 1995: 1 075 000 pieces. (24) These figures include the following quantities reserved for the European industry for a period of 180 days each year: 1993: 607 000 pieces 1994: 631 000 pieces 1995: 657 000 pieces. (25) These figures include the following quantities reserved for European industry for a period of 180 days each year: 1993: 1 000 000 pieces 1994: 1 030 000 pieces 1995: 1 061 000 pieces. (26) These figures include the following quantities reserved for European industry for a period of 180 days each year: 1993: 260 000 pieces 1994: 270 000 pieces 1995: 281 000 pieces. (27) These figures include the following quantities reserved for European industry for a period of 180 days each year: 1993: 839 000 pieces 1994: 881 000 pieces 1995: 925 000 pieces. (28) For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments (other than babies' garments) of a maximum commercial size of 130 cm, for three garments whose commercial size exceeds 130 cm may be applied for up to 5 % of the quantitative limits.(29) For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments (other than babies' garments) of a maximum commercial size of 130 cm, for three garments whose commercial size exceeds 130 cm may be applied for up to 5 % of the quantitative limits.(30) These figures include the following quantities reserved for European industry for a period of 180 days each year: 1993: 292 000 pieces 1994: 307 000 pieces 1995: 322 000 pieces. (31) For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments (other than babies' garments) of a maximum commercial size of 130 cm, for three garments whose commercial size exceeds 130 cm may be applied for up to 5 % of the quantitative limits.(32) These figures include the following quantities reserved for European industry for a period of 180 days each year: 1993: 150 tonnes 1994: 158 tonnes 1995: 165 tonnes. AGREEMENT in the form of an exchange of letters amending the Agreement between the European Economic Community and the Republic of Argentina on trade in textile products Letter No 1 Sir, 1. I have the honour to refer to the consultations held on 18 December 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and the Republic of Argentina applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992 (hereinafter 'the Agreement'). 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. Annex I and Annex II which set out the products concerned by the Agreement and the quantitative restrictions for exports from the Republic of Argentina to the European Economic Community, are replaced for the period 1 January 1993 to 31 December 1994 by Appendix 1 and Appendix 2 to this letter, respectively. 2.2. Article 8 (6) and Protocol C to the Agreement are deleted. 2.3. Article 9 (2) is replaced by the following: 'The information referred to in paragraph 1 shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate.' 2.4. Article 12 is replaced by the following: '1. The quantitative limits established under this Agreement on imports into the Community of textile products of Argentine origin will not be broken down by the Community into regional shares. 2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 3. Argentina shall monitor its exports of products under restraint or surveillance into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community. 4. Argentina shall endeavour to ensure that exports of textile products subject to quantitative limits into the Communtiy are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors.' 2.5. Article 14 and all references to this Article in the Agreement are deleted. 2.6. The following is added at the beginning of Article 16 (1): '1. Save where it is otherwise provided for in this Agreement, . . .' 2.7. The second sentence of Article 18 (1) is replaced by the following: 'It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations.' 2.8. The first sentence of Article 7 (1) of Protocol A is replaced by the following: '1. The export licence shall conform to the model annexed to this Protocol and it shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the textile products covered by the export licences can only be put into free circulation in the region(s) of the Community indicated in those licences.' 2.9. The second indent of Article 12 (1) of Protocol A to the Agreement is replaced by the following: 'The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the products covered by the import licences can only be put into free circulation in the region(s) of the Community indicated in those licences.' 2.10. The second and fifth indents of Article 14 (2) of Protocol A are replaced by the following: '- two letters identifying the intended Member State of customs clearance as follows: BL = Benelux, DE = Germany, DK = Denmark, EL = Greece, ES = Spain, FR = France, GB = United Kingdom, IE = Ireland, IT = Italy, PT = Portugal', '- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance.' 2.11. Agreed Minute No 1 set out in Appendix 3 to this letter shall form an integral part of the Agreement. 2.12. Agreed Minute No 2 set out in Appendix 4 to this letter shall form an integral part of the Agreement. 2.13. Agreed Minute No 3 set out in Appendix 5 to this letter shall form an integral part of the Agreement. 2.14. Agreed Minute No 4 set out in Appendix 6 to this letter shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1987, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration. For the Council of the European Communities Appendix 1 (The contents of Appendix 1 are identical to those of Appendix 1 to the Agreement with Singapore; see pages 16 to 42) Appendix 2 ANNEX II (The full product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS "" ID="1">1 > ID="2">tonnes > ID="3">4 246 > ID="4">4 331 > ID="5">4 418 "> ID="1">2 > ID="2">tonnes > ID="3">6 294 > ID="4">6 401 > ID="5">6 510 "> ID="1">of which 2 (a) > ID="2">tonnes > ID="3">5 728 > ID="4">5 825 > ID="5">5 924 "> ID="1">46 > ID="2">tonnes > ID="3">19 579 > ID="4">20 754 > ID="5">21 999 "> Appendix 3 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and the Republic of Argentina on trade in textile and clothing products, initialled on 18 December 1992, the Parties agreed that Article 8 of the Agreement does not preclude the Community, if the conditions are fulfilled, from applying the safeguard measures for one or more of its regions in conformity with the principles of the internal market. In such an event, Argentina shall be informed in advance of the relevant provisions of Protocol A to the Agreement to be applied, as appropriate. For the Government of the Republic of Argentina For the Council of the European Communities Appendix 4 Agreed Minute No 2 Notwithstanding Article 12 (1) of this Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of this Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 12 (3), Argentina undertakes, if so requested by the Community, to respect temporary export limits for one or more regions of the Community. In such a case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from Argentina on the basis of export licences obtained before the date of formal notification to Argentina by the Community about the introduction of the above limits. The Community shall inform Argentina of the technical and administrative measures, such as defined in the attached note verbale, that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Government of the Republic of Argentina For the Council of the European Communities Note verbale The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Republic of Argentina to the European Communities and has the honour to refer to the Agreement on textile products negotiated between the Republic of Argentina and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 24 September 1991 and as further extended by the exchange of letters of 18 December 1992. The Directorate-General wishes to inform the Mission of the Republic of Argentina that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 18 December 1992. Consequently, the corresponding provisions of Articles 7 and 12 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Republic of Argentina to the European Communities the assurance of its highest consideration. Appendix 5 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and the Republic of Argentina on trade in textile and clothing products, initialled in Brussels on 18 December 1992, the Parties agreed that Argentina shall endeavour not to deprive certain regions of the Community which have traditionally had relatively small shares of Community quotas of imports of products serving as inputs for their processing industry. The Community and Argentina further agreed to hold consultations, should the need arise, in order to avert any problems which might occur in this respect. The Parties agreed that this Agreed Minute replaces the corresponding Agreed Minute of the Agreement on this subject. For the Government of the Republic of Argentina For the Council of the European Communities Appendix 6 Agreed Minute No 4 In the context of the Agreement between the European Economic Community and the Republic of Argentina on trade in textile and clothing products, applied since 1 January 1987, as extended by the exchange of letters initialled on 24 September 1991 and further extended by the exchange of letters initialled on 18 December 1992, Argentina agreed that, from the date of request for and pending the consultations referred to in Article 12 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Government of the Republic of Argentina For the Council of the European Communities Exchange of notes The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Republic of Argentina to the European Communities and has the honour to refer to the Agreement on textile products between the Republic of Argentina and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 24 September 1991 and as further extended by the exchange of letters initialled on 18 December 1992. The Directorate-General wishes to inform the Mission of the Republic of Argentina that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Community is prepared to allow the provisions of the Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Directorate-General for External Relations would be grateful if the Mission would confirm its Agreement to the foregoing. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Republic of Argentina to the European Communities the assurance of its highest consideration. Letter No 2 Sir, I have the honour to acknowledge receipt of your letter of . . . 1992, which reads as follows: 'Sir, 1. I have the honour to refer to the consultations held on 18 December 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and the Republic of Argentina, applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992 (hereinafter "the Agreement"). 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. Annex I and Annex II which set out the products concerned by the Agreement and the quantitative restrictions for exports from the Republic of Argentina to the European Economic Community, are replaced for the period 1 January 1993 to 31 December 1994 by Appendix 1 and Appendix 2 to this letter, respectively. 2.2. Article 8 (6) and Protocol C to the Agreement are deleted. 2.3. Article 9 (2) is replaced by the following: "The information referred to in paragraph 1 shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate." 2.4. Article 12 is replaced by the following: "1. The quantitative limits established under this Agreement on imports into the Community of textile products of Argentine origin will not be broken down by the Community into regional shares. 2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 3. Argentina shall monitor its exports of products under restraint or surveillance into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community. 4. Argentina shall endeavour to ensure that exports of textile products subject to quantitative limits into the Community are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors." 2.5. Article 14 and all references to this Article in the Agreement are deleted. 2.6. The following is added at the beginning of: "1. Save where it is otherwise provided for in this Agreement, . . ." 2.7. The second sentence of Article 18 (1) is replaced by the following: "It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations." 2.8. The first sentence of Article 7 (1) of Protocol A is replaced by the following: "1. The export licence shall conform to the model annexed to this Protocol and it shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 8 in accordance with the provisions of the Agreed Minute No 1, or to the Agreed Minute No 2, the textile products covered by the export licences can only be put into free circulation in the region(s) of the Community indicated in those licences." 2.9. The second indent of Article 12 (1) of Protocol A to the Agreement is replaced by the following: "The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the products covered by the import licences can only be put into free circulation in the region(s) of the Community indicated in those licences." 2.10. The second and fifth indents of Article 14 (2) of Protocol A are replaced by the following: "- two letters identifying the intended Member State of customs clearance as follows: BL = Benelux, DE = Germany, DK = Denmark, EL = Greece, ES = Spain, FR = France, GB = United Kingdom, IE = Ireland, IT = Italy, PT = Portugal", "- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance." 2.11. Agreed Minute No 1 set out in Appendix 3 to this letter shall form an integral part of the Agreement. 2.12. Agreed Minute No 2 set out in Appendix 4 to this letter shall form an integral part of the Agreement. 2.13. Agreed Minute No 3 set out in Appendix 5 to this letter shall form an integral part of the Agreement. 2.14. Agreed Minute No 4 set out in Appendix 6 to this letter shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1987, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration.' I have the honour to confirm that my Government is in agreement with the contents of your letter. Please accept, Sir, the assurance of my highest consideration. For the Government of the Republic of Argentina Appendix 1 (The contents of Appendix 1 are identical to those of Appendix 1 to the Agreement with Singapore; see pages 16 to 42) Appendix 2 ANNEX II (The full product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS "" ID="1">1 > ID="2">tonnes > ID="3">4 246 > ID="4">4 331 > ID="5">4 418 "> ID="1">2 > ID="2">tonnes > ID="3">6 294 > ID="4">6 401 > ID="5">6 510 "> ID="1">of which 2 (a) > ID="2">tonnes > ID="3">5 728 > ID="4">5 825 > ID="5">5 924 "> ID="1">46 > ID="2">tonnes > ID="3">19 579 > ID="4">20 754 > ID="5">21 999 "> Appendix 3 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and the Republic of Argentina on trade in textile and clothing products, initialled on 18 December 1992, the Parties agreed that Article 8 of the Agreement does not preclude the Community, if the conditions are fulfilled, from applying the safeguard measures for one or more of its regions in conformity with the principles of the internal market. In such an event, Argentina shall be informed in advance of the relevant provisions of Protocol A to the Agreement to be applied, as appropriate. For the Government of the Republic of Argentina For the Council of the European Communities Appendix 4 Agreed Minute No 2 Notwithstanding Article 12 (1) of this Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of this Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 12 (3), Argentina undertakes, if so requested by the Community, to respect temporary export limits for one or more regions of the Community. In such a case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from Argentina on the basis of export licences obtained before the date of formal notification to Argentina by the Community about the introduction of the above limits. The Community shall inform Argentina of the technical and administrative measures, such as defined in the attached note verbale, that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Government of the Republic of Argentina For the Council of the European Communities Note verbale The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Republic of Argentina to the European Communities and has the honour to refer to the Agreement on textile products negotiated between the Republic of Argentina and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 24 September 1991 and as further extended by the exchange of letters of 18 December 1992. The Directorate-General wishes to inform the Mission of the Republic of Argentina that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 18 December 1992. Consequently, the corresponding provisions of Articles 7 and 12 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Republic of Argentina to the European Communities the assurance of its highest consideration. Appendix 5 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and the Republic of Argentina on trade in textile and clothing products, initialled in Brussels on 18 December 1992, the Parties agreed that Argentina shall endeavour not to deprive certain regions of the Community which have traditionally had relatively small shares of Community quotas of imports of products serving as inputs for their processing industry. The Community and Argentina further agreed to hold consultations, should the need arise, in order to avert any problems which might occur in this respect. The Parties agreed that this Agreed Minute replaces the corresponding Agreed Minute of the Agreement on this subject. For the Government of the Republic of Argentina For the Council of the European Communities Appendix 6 Agreed Minute No 4 In the context of the Agreement between the European Economic Community and the Republic of Argentina on trade in textile and clothing products, applied since 1 January 1987, as extended by the exchange of letters initialled on 24 September 1991 and further extended by the exchange of letters initialled on 18 December 1992, Argentina agreed that, from the date of request for and pending the consultations referred to in Article 12 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Government of the Republic of Argentina For the Council of the European Communities Exchange of notes The Mission of the Republic of Argentina to the European Communities presents its compliments to the Directorate-General for External Relations of the Commission of the European Communities and has the honour to refer to the Director-General's note of . . . 1992 regarding the Agreement on textile products between the Republic of Argentina and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 24 September 1991 and as further extended by the exchange of letters initialled on 18 December 1992. The Mission of the Republic of Argentina wishes to confirm to the Directorate-General that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Government of the Republic of Argentina is prepared to allow the provisions of the extended Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Mission of the Republic of Argentina to the European Communities avails itself of this opportunity to renew to the Directorate-General for External Relations the assurance of its highest consideration. AGREEMENT in the form of an exchange of letters amending the Agreement between the European Economic Community and the People's Republic of Bangladesh on trade in textile products Letter No 1 Sir, 1. I have the honour to refer to the consultations held on 17 December 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and the People's Republic of Bangladesh applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992 and as further amended by the exchange of letters initialled on 9 October 1992 (hereinafter 'the Agreement'). 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. The Annex to the Agreement which set out the products concerned by the Agreement is replaced for the period 1 January 1993 to 31 December 1994 by Appendix 1. 2.2. Article 8 (6) and Protocol C to the Agreement are deleted. 2.3. The first indent of Article 9 (1) is replaced by the following: 'Bangladesh undertakes to supply the Community with precise statistical information on all export licences issued by the Bangladeshi authorities for all categories of textile products subject to quantitative limits established under Article 8 or to a double-checking system of surveillance without quantitative limits as well as on all certificates issued by the Bangladeshi authorities for all products referred to in Article 5 and subject to the provisions of Protocol B.' 2.4. Article 9 (2) is replaced by the following: 'The information referred to in paragraph 1 shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate.' 2.5. Article 12 (1) and (2) are replaced by the following: '1. The quantitative limits established under this Agreement on imports into the Community of textile products of Bangladeshi origin will not be broken down by the Community into regional shares. 2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 3. Bangladesh shall monitor its exports of products under restraint or surveillance into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community. 4. Bangladesh shall endeavour to ensure that exports of textile products subject to quantitative limits into the Communtiy are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors.' 2.6. Article 14 and all references to this Article in the Agreement are deleted. 2.7. The following is added at the beginning of Article 16 (1): '1. Save where it is otherwise provided for in this Agreement, . . .' 2.8. The second sentence of Article 18 (1) is replaced by the following: 'It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations.' 2.9. The first sentence of Article 7 (1) of Protocol A is replaced by the following: '1. The export licences for categories of products made subject to quantitative limits under Article 8 as well as for categories subject to a double-checking system of surveillance without quantitative limits shall conform to the models annexed to this Protocol and they shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the textile products covered by the export licences can only be put into free circulation in the region(s) of the Community indicated in those licences.' 2.10. The second indent of Article 12 (1) of Protocol A to the Agreement is replaced by the following: 'The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the products covered by the import licences can only be put into free circulation in the region(s) of the Community indicated in those licences.' 2.11. The second and fifth indents of Article 14 (2) of Protocol A are replaced by the following: '- two letters identifying the intended Member State of customs clearance as follows: BL = Benelux, DE = Germany, DK = Denmark, EL = Greece, ES = Spain, FR = France, GB = United Kingdom, IE = Ireland, IT = Italy, PT = Portugal', '- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance.' 2.12. The export licence form for categories subject to a double-checking system of surveillance bearing the indication 'non-restrained textile category' set out in Appendix 2 to this letter shall be added to Protocol A of the Agreement. 2.13. Agreed Minute No 1 set out in Appendix 3 to this letter shall form an integral part of the Agreement. 2.14. Agreed Minute No 2 set out in Appendix 4 to this letter shall form an integral part of the Agreement. 2.15. Agreed Minute No 3 set out in Appendix 5 to this letter shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1987, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration. For the Council of the European Communities Appendix 1 (The contents of Appendix 1 are identical to those of Appendix 1 to the Agreement with Singapore; see pages 16 to 42) Appendix 2 ANNEX TO PROTOCOL A Appendix 3 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and the People's Republic of Bangladesh on trade in textile and clothing products, initialled on 17 December 1992, the Parties agreed that Article 8 of the Agreement does not preclude the Community, if the conditions are fulfilled, from applying the safeguard measures for one or more of its regions in conformity with the principles of the internal market. In such an event, Bangladesh shall be informed in advance of the relevant provisions of Protocol A to the Agreement to be applied, as appropriate. For the Government of the People's Republic of Bangladesh For the Council of the European Communities Appendix 4 Agreed Minute No 2 Notwithstanding Article 12 (1) of this Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of this Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 12 (3), Bangladesh undertakes, if so requested by the Community, to respect temporary export limits for one or more regions of the Community. In such a case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from Bangladesh on the basis of export licences obtained before the date of formal notification to Bangladesh by the Community about the introduction of the above limits. The Community shall inform Bangladesh of the technical and administrative measures, such as defined in the attached note verbale, that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Government of the People's Republic of Bangladesh For the Council of the European Communities Note verbale The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the People's Republic of Bangladesh to the European Communities and has the honour to refer to the Agreement on textile products negotiated between the People's Republic of Bangladesh and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 12 December 1991 and as further extended by the exchange of letters of 17 December 1992. The Directorate-General wishes to inform the Mission of the People's Republic of Bangladesh that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 17 December 1992. Consequently, the corresponding provisions of Articles 7 and 12 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the People's Republic of Bangladesh to the European Communities the assurance of its highest consideration. Appendix 5 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and the People's Republic of Bangladesh on trade in textile and clothing products, applied since 1 January 1987, as extended by the exchange of letters initialled on 15 December 1991 and further extended by the exchange of letters initialled on 17 December 1992, Bangladesh agreed that, form the date of request for and pending the consultations referred to in Article 12 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Government of the People's Republic of Bangladesh For the Council of the European Communities Exchange of notes The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the People's Republic of Bangladesh to the European Communities and has the honour to refer to the Agreement on textile products between the People's Republic of Bangladesh and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 12 December 1991 and as further extended by the exchange of letters initialled on 17 December 1992. The Directorate-General wishes to inform the Mission of the People's Republic of Bangladesh that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Community is prepared to allow the provisions of the Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Directorate-General for External Relations would be grateful if the Mission would confirm its Agreement to the foregoing. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the People's Republic of Bangladesh to the European Communities the assurance of its highest consideration. Letter No 2 Sir, I have the honour to acknowledge receipt of your letter of 17 December 1992, which reads as follows: 'Sir, 1. I have the honour to refer to the consultations held on 17 December 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and the People's Republic of Bangladesh, applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992 and as further amended by the exchange initialled on 9 October 1992 (hereinafter "the Agreement"). 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. The Annex to the Agreement which set out the products concerned by the Agreement is replaced for the period 1 January 1993 to 31 December 1994 by Appendix 1. 2.2. Article 8 (6) and Protocol C to the Agreement are deleted. 2.3. The first indent of Article 9 (1) is replaced by the following: "Bangladesh undertakes to supply the Community with precise statistical information on all export licences issued by the Bangladeshi authorities for all categories of textile products subject to quantitative limits established under Article 8 or to a double-checking system of surveillance without quantitative limits as well as on all certificates issued by the Bangladesh authorities for all products referred to in Article 5 and subject to the provisions of Protocol B." 2.4. Article 9 (2) is replaced by the following: "The information referred to in paragraph 1 shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate." 2.5. Article 12 (1) and (2) are replaced by the following: "1. The quantitative limits established under this Agreement on imports into the Community of textile products of Bangladeshi origin will not be broken down by the Community into regional shares. 2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 3. Bangladesh shall monitor its exports of products under restraint or surveillance into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community. 4. Bangladesh shall endeavour to ensure that exports of textile products subject to quantitative limits into the Community are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors." 2.6. Article 14 and all references to this Article in the Agreement are deleted. 2.7. The following is added at the beginning of "1. Save where it is otherwise provided for in this Agreement, . . ." 2.8. The second sentence of Article 18 (1) is replaced by the following: "It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations." 2.9. The first sentence of Article 7 (1) of Protocol A is replaced by the following: '1. The export licences for categories of products made subject to quantitative limits under Article 8 as well as for categories subject to a double-checking system of surveillance without quantitative limits shall conform to the models annexed to this Protocol and they shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 8 in accordance with the provisions of the Agreed Minute No 1, or the Agreed Minute No 2, the textile products covered by the export licences can only be put into free circulation in the region(s) of the Community indicated in those licences.' 2.10. The second indent of Article 12 (1) of Protocol A to the Agreement is replaced by the following: "The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 8 in accordance with the provisions of the Agreed Minute No 1, or to Agreed Minute No 2, the products covered by the import licences can only be put into free circulation in the region(s) of the Community indicated in those licences."2.11. The second and fifth indents of Article 14 (2) of Protocol A are replaced by the following: "- two letters identifying the intended Member State of customs clearance as follows: BL = Benelux, DE = Germany, DK = Denmark, EL = Greece, ES = Spain, FR = France, GB = United Kingdom, IE = Ireland, IT = Italy, PT = Portugal", "- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance." 2.12. The export licence form for categories subject to a double-checking system of surveillance bearing the indication "non-restrained textile category" set out in Appendix 2 to this letter shall be added to Protocol A of the Agreement. 2.13. Agreed Minute No 1 set out in Appendix 3 to this letter shall form an integral part of the Agreement. 2.14. Agreed Minute No 2 set out in Appendix 4 to this letter shall form an integral part of the Agreement. 2.15. Agreed Minute No 3 set out in Appendix 5 to this letter shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1987, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration.' I have the honour to confirm that my Government is in agreement with the contents of your letter. Please accept, Sir, the assurance of my highest consideration. For the Government of the People's Republic of Bangladesh Appendix 1 (The contents of Appendix 1 are identical to those of Appendix 1 to the Agreement with Singapore; see pages 16 to 42) Appendix 2 ANNEX TO PROTOCOL A Appendix 3 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and the People's Republic of Bangladesh on trade in textile and clothing products, initialled on 17 December 1992, the Parties agreed that Article 8 of the Agreement does not preclude the Community, if the conditions are fulfilled, from applying the safeguard measures for one or more of its regions in conformity with the principles of the internal market. In such an event, Bangladesh shall be informed in advance of the relevant provisions of Protocol A to the Agreement to be applied, as appropriate. For the Government of the People's Republic of Bangladesh For the Council of the European Communities Appendix 4 Agreed Minute No 2 Notwithstanding Article 12 (1) of this Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of this Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 12 (3), Bangladesh undertakes, if so requested by the Community, to respect temporary export limits for one or more regions of the Community. In such a case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from Bangladesh on the basis of export licences obtained before the date of formal notification to Bangladesh by the Community about the introduction of the above limits. The Community shall inform Bangladesh of the technical and administrative measures, such as defined in the attached note verbale, that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Government of the People's Republic of Bangladesh For the Council of the European Communities Note verbale The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the People's Republic of Bangladesh to the European Communities and has the honour to refer to the Agreement on textile products negotiated between the People's Republic of Bangladesh and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 12 December 1991 and as further extended by the exchange of letters of 17 December 1992. The Directorate-General wishes to inform the Mission of the People's Republic of Bangladesh that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 17 December 1992. Consequently, the corresponding provisions of Articles 7 and 12 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the People's Republic of Bangladesh to the European Communities the assurance of its highest consideration. Appendix 5 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and the People's Republic of Bangladesh on trade in textile and clothing products, applied since 1 January 1987, as extended by the exchange of letters initialled on 15 December 1991 and further extended by the exchange of letters initialled on 17 December 1992, Bangladesh agreed that, from the date of request for and pending the consultations referred to in Article 12 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Government of the People's Republic of Bangladesh For the Council of the European Communities Exchange of notes The Mission of the People's Republic of Bangladesh to the European Communities presents its compliments to the Directorate-General for External Relations of the Commission of the European Communities and has the honour to refer to the Director-General's note of 17 December 1992 regarding the Agreement on textile products between the People's Republic of Bangladesh and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 12 December 1991 and as further extended by the exchange of letters initialled on 17 December 1992. The Mission of the People's Republic of Bangladesh wishes to confirm to the Directorate-General that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Government of the People's Republic of Bangladesh is prepared to allow the provisions of the extended Agreement to apply de facto from 1 January 1993. This is on the understanding that either party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Mission of the People's Repulic of Bangladesh to the European Communities avails itself of this opportunity to renew to the Directorate-General for External Relations the assurance of its highest consideration. AGREEMENT in the form of an exchange of letters amending the Agreement between the European Economic Community and the Federative Republic of Brazil on trade in textile products Letter No 1 Sir, 1. I have the honour to refer to the consultations held on 11 December 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and the Federative Republic of Brazil applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992 (hereinafter 'the Agreement'). 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. Annex I and Annex II which set out the quantitative restrictions for exports from the Federative Republic of Brazil to the European Economic Community are replaced for the period 1 January 1993 to 31 December 1994 by Appendix 1 and Appendix 2 to this letter, respectively. 2.2. Article 7 (6) of the Agreement and Protocol B are deleted. 2.3. Article 8 (2) is replaced by the following: 'The information referred to in paragraph 1 shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate.' 2.4. Article 11 is replaced by the following: '1. The quantitative limits established under this Agreement on imports into the Community of textile products of Brazilian origin will not be broken down by the Community into regional shares. 2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 3. Brazil shall monitor its exports of products under restraint or surveillance into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community, and in accordance with Article 15 (1). 4. Brazil shall endeavour to ensure that exports of textile products subject to quantitative limits into the Communtiy are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors.' 2.5. Article 13 and all references to this Article in the Agreement are deleted. 2.6. The following is added at the beginning of Article 15 (1): '1. Save where it is otherwise provided for in this Agreement, . . .' 2.7. The second sentence of Article 17 (1) is replaced by the following: 'It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations.' 2.8. The first sentence of Article 6 (1) of Protocol A is replaced by the following: '1. The export licence shall conform to the model annexed to this Protocol and it shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 7 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the textile products covered by the export licences can only be put into free circulation in the region(s) of the Community indicated in those licences.' 2.9. The second indent of Article 11 (1) of Protocol A to the Agreement is replaced by the following: 'The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 7 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the products covered by the import licences can only be put into free circulation in the region(s) of the Community indicated in those licences.' 2.10. The second and fifth indents of Article 13 (2) of Protocol A are replaced by the following: '- two letters identifying the intended Member State of customs clearance as follows: BL = Benelux, DE = Germany, DK = Denmark, EL = Greece, ES = Spain, FR = France, GB = United Kingdom, IE = Ireland, IT = Italy, PT = Portugal', '- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance.' 2.11. The first sentence in the first indent of Protocol C is replaced by the following: 'For products in categories falling within Groups I, II and III the growth rate shall be fixed by Agreement between the Parties in accordance with the consultation procedure established in Article 15 of the Agreement.' 2.12. Agreed Minute No 1 set out in Appendix 3 to this letter shall form an integral part of the Agreement. 2.13. Agreed Minute No 2 set out in Appendix 4 to this letter shall form an integral part of the Agreement. 2.14. Agreed Minute No 3 set out in Appendix 5 to this letter shall form an integral part of the Agreement. 2.15. Agreed Minute No 4 set out in Appendix 6 to this letter shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1987, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration. For the Council of the European Communities Appendix 1 (The contents of Appendix 1 are identical to those of Appendix 1 to the Agreement with Singapore; see pages 16 to 42) Appendix 2 ANNEX II (The full product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS >(1) "> ID="1">1 > ID="2">tonnes > ID="3">35 837 > ID="4">36 446 > ID="5">37 066 "> ID="1">2 > ID="2">tonnes > ID="3">22 231 > ID="4">22 453 > ID="5">22 678 "> ID="1">2 (a) > ID="2">tonnes > ID="3">4 709 > ID="4">4 789 > ID="5">4 870 "> ID="1">3 > ID="2">tonnes > ID="3">2 200 > ID="4">2 288 > ID="5">2 380 "> ID="1">4 > ID="2">1 000 pieces > ID="3">29 800 > ID="4">30 992 > ID="5">32 232 "> ID="1">6 (2) > ID="2">1 000 pieces > ID="3">3 113 > ID="4">3 238 > ID="5">3 367 "> ID="1">9 > ID="2">tonnes > ID="3">6 502 > ID="4">6 762 > ID="5">7 033 "> ID="1">20 > ID="2">tonnes > ID="3">3 995 > ID="4">4 155 > ID="5">4 321 "> ID="1">22 > ID="2">tonnes > ID="3">11 851 > ID="4">12 562 > ID="5">13 316 "> ID="1">39 > ID="2">tonnes > ID="3">3 167 > ID="4">3 357 > ID="5">3 558 "> ID="1">46 > ID="2">tonnes > ID="3">18 352 > ID="4">19 453 > ID="5">20 620 ""> Appendix 3 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and the Federative Republic of Brazil on trade in textile and clothing products, initialled on 14 December 1992, the Parties agreed that Article 7 of the Agreement does not preclude the Community, if the conditions are fulfilled, from applying, in conformity with the principles of the internal market, the safeguard measures referred to in Article 7 for one or more of its regions. In such an event, Brazil shall be informed in advance of the relevant provisions of Protocol A to the Agreement to be applied, as appropriate. For the Government of the Federative Republic of Brazil For the Council of the European Communities Appendix 4 Agreed Minute No 2 Notwithstanding Article 11 (1) of this Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of this Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 11 (3), Brazil undertakes, if so requested by the Community, to respect temporary export limits for one or more regions of the Community. In such case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from Brazil on the basis of export licences obtained before the date of formal notification to Brazil by the Community about the introduction of the above limits. The Community shall inform Brazil of the technical and administrative measures, such as defined in the attached note verbale, that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Government of the Federative Republic of Brazil For the Council of the European Communities Note verbale The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Federative Republic of Brazil to the European Communities and has the honour to refer to the Agreement on textile products negotiated between the Federative Republic of Brazil and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 27 February 1992 and as further extended by the exchange of letters of 14 December 1992. The Directorate-General wishes to inform the Mission of the Federative Republic of Brazil that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 14 December 1992. Consequently, the corresponding provisions of Articles 6 and 11 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Federative Republic of Brazil to the European Communities the assurance of its highest consideration. Appendix 5 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and the Federative Republic of Brazil on trade in textile and clothing products, initialled in Brussels on 14 December 1992, the Parties agreed that Brazil shall endeavour not to deprive certain regions of the Community which have traditionally had relatively small shares of Community quotas of imports of products serving as inputs for their processing industry. The Community and Brazil further agreed to hold consultations, should the need arise, in order to avert any problems which might occur in this respect. The Parties agreed that this Agreed Minute replaces the corresponding Agreed Minute of the Agreement on this subject. For the Government of the Federative Republic of Brazil For the Council of the European Communities Appendix 6 Agreed Minute No 4 In the context of the Agreement between the European Economic Community and the Federative Republic of Brazil on trade in textile and clothing products, applied since 1 January 1987, as extended by the exchange of letters initialled on 27 February 1992 and further extended by the exchange of letters initialled on 14 December 1992, Brazil agreed that, from the date of request for and pending the consultations referred to in Article 11 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Government of the Federative Republic of Brazil For the Council of the European Communities Exchange of notes The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Federative Republic of Brazil to the European Communities and has the honour to refer to the Agreement on textile products between the Federative Republic of Brazil and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 27 February 1992 and as further extended by the exchange of letters initialled on 14 December 1992. The Directorate-General wishes to inform the Mission of the Federative Republic of Brazil that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Community is prepared to allow the provisions of the Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Directorate-General for External Relations would be grateful if the Mission would confirm its Agreement to the foregoing. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Federative Republic of Brazil to the European Communities the assurance of its highest consideration. Letter No 2 Sir, I have the honour to acknowledge receipt of your letter of . . ., which reads as follows: 'Sir, 1. I have the honour to refer to the consultations held on 11 December 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and the Federative Republic of Brazil, applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992 (hereinafter "the Agreement"). 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. Annex I and Annex II which set out the quantitative restrictions for exports from the Federative Republic of Brazil to the European Economic Community are replaced for the period 1 January 1993 to 31 December 1994 by Appendix 1 and Appendix 2 to this letter, respectively. 2.2. Article 7 (6) of the Agreement and Protocol C are deleted. 2.3. Article 8 (2) is replaced by the following: "The information referred to in paragraph 1 shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate." 2.4. Article 12 is replaced by the following: "1. The quantitative limits established under this Agreement on imports into the Community of textile products of Brazilian origin will not be broken down by the Community into regional shares. 2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 3. Brazil shall monitor its exports of products under restraint or surveillance into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community, and in accordance with Article 15 (1). 4. Brazil shall endeavour to ensure that exports of textile products subject to quantitative limits into the Community are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors." 2.5. Article 13 and all references to this Article in the Agreement are deleted. 2.6. The following is added at the beginning of Article 15 (1): "1. Save where it is otherwise provided for in this Agreement, . . ." 2.7. The second sentence of Article 17 (1) is replaced by the following: "It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations." 2.8. The first sentence of Article 6 (1) of Protocol A is replaced by the following: "1. The export licence shall conform to the model annexed to this Protocol and it shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 7 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the textile products covered by the export licences can only be put into free circulation in the region(s) of the Community indicated in those licences." 2.9. The second indent of Article 11 (1) of Protocol A to the Agreement is replaced by the following: "The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 7 in accordance with the provisions of the Agreed Minute No 1, or to Agreed Minute No 2, the products covered by the import licences can only be put into free circulation in the region(s) of the Community indicated in those licences." 2.10. The second and fifth indents of Article 13 (2) of Protocol A are replaced by the following: "- two letters identifying the intended Member State of customs clearance as follows: BL = Benelux, DE = Germany, DK = Denmark, EL = Greece, ES = Spain, FR = France, GB = United Kingdom, IE = Ireland, IT = Italy, PT = Portugal", "- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance." 2.11. The first sentence in the first indent of Protocol C is replaced by the following: "For products in categories falling within Groups I, II and III the growth rate shall be fixed by Agreement between the Parties in accordance with the consultation procedure established in Article 15 of the Agreement." 2.12. Agreed Minute No 1 set out in Appendix 3 to this letter shall form an integral part of the Agreement. 2.13. Agreed Minute No 2 set out in Appendix 4 to this letter shall form an integral part of the Agreement. 2.14. Agreed Minute No 3 set out in Appendix 5 to this letter shall form an integral part of the Agreement. 2.15. Agreed Minute No 4 set out in Appendix 6 to this letter shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1987, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration.' I have the honour to confirm that my Government is in agreement with the contents of your letter. Please accept, Sir, the assurance of my highest consideration. For the Government of the Federative Republic of Brazil Appendix 1 (The contents of Appendix 1 are identical to those of Appendix 1 to the Agreement with Singapore; see pages 16 to 42) Appendix 2 ANNEX II (The full product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS >(3) "> ID="1">1 > ID="2">tonnes > ID="3">35 837 > ID="4">36 446 > ID="5">37 066 "> ID="1">2 > ID="2">tonnes > ID="3">22 231 > ID="4">22 453 > ID="5">22 678 "> ID="1">2 (a) > ID="2">tonnes > ID="3">4 709 > ID="4">4 789 > ID="5">4 870 "> ID="1">3 > ID="2">tonnes > ID="3">2 200 > ID="4">2 288 > ID="5">2 380 "> ID="1">4 > ID="2">1 000 pieces > ID="3">29 800 > ID="4">30 992 > ID="5">32 232 "> ID="1">6 (4) > ID="2">1 000 pieces > ID="3">3 113 > ID="4">3 238 > ID="5">3 367 "> ID="1">9 > ID="2">tonnes > ID="3">6 502 > ID="4">6 762 > ID="5">7 033 "> ID="1">20 > ID="2">tonnes > ID="3">3 995 > ID="4">4 155 > ID="5">4 321 "> ID="1">22 > ID="2">tonnes > ID="3">11 851 > ID="4">12 562 > ID="5">13 316 "> ID="1">39 > ID="2">tonnes > ID="3">3 167 > ID="4">3 357 > ID="5">3 558 "> ID="1">46 > ID="2">tonnes > ID="3">18 352 > ID="4">19 453 > ID="5">20 620 ""> Appendix 3 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and the Federative Republic of Brazil on trade in textile and clothing products, initialled on 14 December 1992, the Parties agreed that Article 7 of the Agreement does not preclude the Community, if the conditions are fulfilled, from applying, in conformity with the principles of the internal market, the safeguard measures referred to in Article 7 for one or more of its regions. In such an event, Brazil shall be informed in advance of the relevant provisions of Protocol A to the Agreement to be applied, as appropriate. For the Government of the Federative Republic of Brazil For the Council of the European Communities Appendix 4 Agreed Minute No 2 Notwithstanding Article 11 (1) of this Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of this Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 11 (3), Brazil undertakes, if so requested by the Community, to respect temporary export limits for one or more regions of the Community. In such case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from Brazil on the basis of export licences obtained before the date of formal notification to Brazil by the Community about the introduction of the above limits. The Community shall inform Brazil of the technical and administrative measures, such as defined in the attached note verbale, that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Government of the Federative Republic of Brazil For the Council of the European Communities Note verbale The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Federative Republic of Brazil to the European Communities and has the honour to refer to the Agreement on textile products negotiated between the Federative Republic of Brazil and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 27 February 1992 and as further extended by the exchange of letters of 14 December 1992. The Directorate-General wishes to inform the Mission of the Federative Republic of Brazil that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 14 December 1992. Consequently, the corresponding provisions of Articles 6 and 11 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Federative Republic of Brazil to the European Communities the assurance of its highest consideration. Appendix 5 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and the Federative Republic of Brazil on trade in textile and clothing products, initialled in Brussels on 14 December 1992, the Parties agreed that Brazil shall endeavour not to deprive certain regions of the Community which have traditionally had relatively small shares of Community quotas of imports of products serving as inputs for their processing industry. The Community and Brazil further agreed to hold consultations, should the need arise, in order to avert any problems which might occur in this respect. The Parties agreed that this Agreed Minute replaces the corresponding Agreed Minute of the Agreement on this subject. For the Government of the Federative Republic of Brazil For the Council of the European Communities Appendix 6 Agreed Minute No 4In the context of the Agreement between the European Economic Community and the Federative Republic of Brazil on trade in textile and clothing products, applied since 1 January 1987, as extended by the exchange of letters initialled on 27 February 1992 and further extended by the exchange of letters initialled on 14 December 1992, Brazil agreed that, from the date of request for and pending the consultations referred to in Article 11 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Government of the Federative Republic of Brazil For the Council of the European Communities Exchange of notes The Mission of the Republic of Brazil to the European Communities presents its compliments to the Directorate-General for External Relations of the Commission of the European Communities and has the honour to refer to the Director-General's note of . . . regarding the Agreement on textile products between the Federative Republic of Brazil and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 27 February 1992 and as further extended by the exchange of letters initialled on 14 December 1992. The Mission of the Federative Republic of Brazil wishes to confirm to the Directorate-General that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Government of the Federative Republic of Brazil is prepared to allow the provisions of the extended Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Mission of the Federative Republic of Brazil to the European Communities avails itself of this opportunity to renew to the Directorate-General for External Relations the assurance of its highest consideration. (1) For the purpose of setting off exports against the agreed limits a conversion rate of five garments (other than babies' garments) of a maximum commercial size of 130 cm, for three garments whose commercial size exceeds 130 cm may be applied for up to 5 % of the quantitative limits.(2) To be applied in case of automatic extension according to Article 17 (1).(3) For the purpose of setting off exports against the agreed limits a conversion rate of five garments (other than babies' garments) of a maximum commercial size of 130 cm, for three garments whose commercial size exceeds 130 cm may be applied for up to 5 % of the quantitative limits.(4) To be applied in case of automatic extension according to Article 17 (1). AGREEMENT in the form of an exchange of letters amending the Agreement between the European Economic Community and the Republic of Korea on trade in textile products Letter No 1 Sir, 1. I have the honour to refer to the consultations held on 14 and 15 December 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and the Republic of Korea applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992 (hereinafter 'the Agreement'). 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. Annex I and Annex II which set out the products concerned by the Agreement and the quantitative restrictions for exports from the Republic of Korea to the European Economic Community, are replaced for the period 1 January 1993 to 31 December 1994 by Appendix 1 and Appendix 2 to this letter, respectively. 2.2. Article 8 (6) and Protocol C to the Agreement are deleted. 2.3. Article 9 (2) is replaced by the following: 'The information referred to in paragraph 1 shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate.' 2.4. Article 12 is replaced by the following: '1. The quantitative limits established under this Agreement on imports into the Community of textile products of Korean origin will not be broken down by the Community into regional shares. 2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 3. Korea shall monitor its exports of products under restraint or surveillance into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community. 4. Korea shall endeavour to ensure that exports of textile products subject to quantitative limits into the Communtiy are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors.' 2.5. Article 14 and all references to this Article in the Agreement are deleted. 2.6. The following is added at the beginning of Article 16 (1): '1. Save where it is otherwise provided for in this Agreement, . . .' 2.7. The second sentence of Article 18 (1) is replaced by the following: 'It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations.' 2.8. The first sentence of Article 7 (1) of Protocol A is replaced by the following: '1. The export licence shall conform to the model annexed to this Protocol and it shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the textile products covered by the corresponding export licences can only be put into free circulation in the region(s) of the Community indicated in those licences.' 2.9. The second indent of Article 12 (1) of Protocol A to the Agreement is replaced by the following: 'The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the products covered by the import licences can only be put into free circulation in the region(s) of the Community indicated in those licences.' 2.10. The second and fifth indents of Article 14 (2) of Protocol A are replaced by the following: '- two letters identifying the intended Member State of customs clearance as follows: BL = Benelux, DE = Germany, DK = Denmark, EL = Greece, ES = Spain, FR = France, GB = United Kingdom, IE = Ireland, IT = Italy, PT = Portugal', '- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance.' 2.11. Agreed Minute No 1 set out in Appendix 3 to this letter shall form an integral part of the Agreement. 2.12. Agreed Minute No 2 set out in Appendix 4 to this letter shall form an integral part of the Agreement. 2.13. Agreed Minute No 3 set out in Appendix 5 to this letter shall form an integral part of the Agreement. 2.14. Agreed Minute No 4 set out in Appendix 6 to this letter shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1987, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration. For the Council of the European Communities Appendix 1 (The contents of Appendix 1 are identical to those of Appendix 1 to the Agreement with Singapore; see pages 16 to 42) Appendix 2 ANNEX II (The full product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS "" ID="1">1 > ID="2">tonnes > ID="3">880 > ID="4">881 > ID="5">882 "> ID="1">2 > ID="2">tonnes > ID="3">5 591 > ID="4">5 596 > ID="5">5 602 "> ID="1">2 (a) > ID="2">tonnes > ID="3">706 > ID="4">707 > ID="5">708 "> ID="1">3 > ID="2">tonnes > ID="3">4 480 > ID="4">4 503 > ID="5">4 525 "> ID="1">3 (a) > ID="2">tonnes > ID="3">669 > ID="4">675 > ID="5">682 "> ID="1">4 > ID="2">1 000 pieces (1) > ID="3">12 521 > ID="4">12 659 > ID="5">12 798 "> ID="1">5 > ID="2">1 000 pieces > ID="3">28 110 > ID="4">28 278 > ID="5">28 448 "> ID="1">6 > ID="2">1 000 pieces (2) > ID="3">5 172 > ID="4">5 236 > ID="5">5 302 "> ID="1">7 > ID="2">1 000 pieces > ID="3">8 649 > ID="4">8 714 > ID="5">8 780 "> ID="1">8 > ID="2">1 000 pieces > ID="3">29 494 > ID="4">29 715 > ID="5">29 938 "> ID="1">9 > ID="2">tonnes > ID="3">1 167 > ID="4">1 197 > ID="5">1 227 "> ID="1">10 > ID="2">1 000 pieces > ID="3">22 210 > ID="4">23 099 > ID="5">24 023 "> ID="1">12 > ID="2">1 000 pieces > ID="3">133 136 > ID="4">136 465 > ID="5">139 876 "> ID="1">13 > ID="2">1 000 pieces > ID="3">8 915 > ID="4">9 048 > ID="5">9 184 "> ID="1">14 > ID="2">1 000 pieces > ID="3">5 999 > ID="4">6 149 > ID="5">6 303 "> ID="1">15 > ID="2">1 000 pieces > ID="3">7 767 > ID="4">8 000 > ID="5">8 240 "> ID="1">16 > ID="2">1 000 pieces > ID="3">905 > ID="4">923 > ID="5">941 "> ID="1">17 > ID="2">1 000 pieces (3) > ID="3">2 738 > ID="4">2 780 > ID="5">2 821 "> ID="1">18 > ID="2">tonnes > ID="3">1 377 > ID="4">1 418 > ID="5">1 461 "> ID="1">21 > ID="2">1 000 pieces (4) (5) > ID="3">12 281 > ID="4">12 526 > ID="5">12 777 "> ID="1">22 > ID="2">tonnes > ID="3">13 288 > ID="4">13 753 > ID="5">14 235 "> ID="1">24 > ID="2">1 000 pieces > ID="3">4 130 > ID="4">4 266 > ID="5">4 407 "> ID="1">26 > ID="2">1 000 pieces > ID="3">2 752 > ID="4">2 780 > ID="5">2 808 "> ID="1">27 > ID="2">1 000 pieces > ID="3">1 615 > ID="4">1 647 > ID="5">1 680 "> ID="1">28 > ID="2">1 000 pieces > ID="3">627 > ID="4">646 > ID="5">665 "> ID="1">29 > ID="2">1 000 pieces (6) (7)() > ID="3">477 > ID="4">491 > ID="5">506 "> ID="1">31 > ID="2">1 000 pieces > ID="3">5 560 > ID="4">5 699 > ID="5">5 841 "> ID="1">32 > ID="2">tonnes > ID="3">2 087 > ID="4">2 149 > ID="5">2 214 "> ID="1">33 > ID="2">tonnes > ID="3">5 559 > ID="4">5 810 > ID="5">6 071 "> ID="1">35 > ID="2">tonnes > ID="3">5 024 > ID="4">5 275 > ID="5">5 539 "> ID="1">36 > ID="2">tonnes > ID="3">4 044 > ID="4">4 287 > ID="5">4 544 "> ID="1"> 37 > ID="2">tonnes > ID="3">5 840 > ID="4">6 132 > ID="5">6 439 "> ID="1">50 > ID="2">tonnes > ID="3">669 > ID="4">701 > ID="5">734 "> ID="1">67 > ID="2">tonnes > ID="3">1 221 > ID="4">1 270 > ID="5">1 321 "> ID="1">68 > ID="2">tonnes > ID="3">1 088 > ID="4">1 142 > ID="5">1 199 "> ID="1">70 > ID="2">1 000 pieces > ID="3">7 010 > ID="4">7 430 > ID="5">7 876 "> ID="1">73 > ID="2">1 000 pieces > ID="3">796 > ID="4">812 > ID="5">828 "> ID="1">77 > ID="2">tonnes > ID="3">1 793 > ID="4">1 838 > ID="5">1 883 "> ID="1">78 > ID="2">tonnes > ID="3">5 356 > ID="4">5 544 > ID="5">5 738 "> ID="1">83 > ID="2">tonnes > ID="3">313 > ID="4">320 > ID="5">328 "> ID="1">86 > ID="2">1 000 pieces > ID="3">5 993 > ID="4">6 353 > ID="5">6 734 "> ID="1">91 > ID="2">1 000 pieces > ID="3">672 > ID="4">706 > ID="5">741 "> ID="1">97 > ID="2">tonnes > ID="3">1 118 > ID="4">1 185 > ID="5">1 257 "> ID="1">97 (a) > ID="2">tonnes > ID="3">358 > ID="4">380 > ID="5">403 "> ID="1">100 > ID="2">tonnes > ID="3">4 950 > ID="4">5 247 > ID="5">5 562 "> ID="1">111 > ID="2">tonnes > ID="3">91 > ID="4">96 > ID="5">103 ""Note: The numbers in brackets are references to the footnotes in Annex II to the Agreement for the appropriate category respectively. > Appendix 3 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and the Republic of Korea on trade in textile and clothing products, initialled on 18 December 1992, the Parties agreed that Article 8 of the Agreement does not preclude the Community, if the conditions are fulfilled, from applying the safeguard measures for one or more of its regions in conformity with the principles of the internal market. In such an event, Korea shall be informed in advance of the relevant provisions of Protocol A to the Agreement to be applied, as appropriate. For the Government of the Republic of Korea For the Council of the European Communities Appendix 4 Agreed Minute No 2 Notwithstanding Article 12 (1) of this Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of this Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 12 (3), Korea undertakes, if so requested by the Community, to respect temporary export limits for one or more regions of the Community. In such a case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from Korea on the basis of export licences obtained before the date of formal notification to Korea by the Community about the introduction of the above limits. The Community shall inform Korea of the technical and administrative measures, such as defined in the attached note verbale, that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Government of the Republic of Korea For the Council of the European Communities Note verbale The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Republic of Korea to the European Communities and has the honour to refer to the Agreement on textile products negotiated between the Republic of Korea and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 16 October 1991 and as further extended by the exchange of letters of 18 December 1992. The Directorate-General wishes to inform the Mission of the Republic of Korea that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 18 December 1992. Consequently, the corresponding provisions of Articles 7 and 12 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Republic of Korea the European Communities the assurance of its highest consideration. Appendix 5 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and the Republic of Korea on trade in textile and clothing products, initialled in Brussels on 18 December 1992, the Parties agreed that Korea shall endeavour not to deprive certain regions of the Community which have traditionally had relatively small shares of Community quotas of imports of products serving as inputs for their processing industry. The Community and Korea further agreed to hold consultations, should the need arise, in order to avert any problems which might occur in this respect. The Parties agreed that this Agreed Minute replaces the corresponding Agreed Minute of the Agreement on this subject. For the Government of the Republic of Korea For the Council of the European Communities Appendix 6 Agreed Minute No 4 In the context of the Agreement between the European Economic Community and the Republic of Korea on trade in textile and clothing products, applied since 1 January 1987, as extended by the exchange of letters initialled on 16 October 1991 and further extended by the exchange of letters initialled on 18 December 1992, Korea agreed that, from the date of request for and pending the consultations referred to in Article 12 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Government of the Republic of Korea For the Council of the European Communities Exchange of notes The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Republic of Korea to the European Communities and has the honour to refer to the Agreement on textile products between the Republic of Korea and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 16 October 1991 and as further extended by the exchange of letters initialled on 18 December 1992. The Directorate-General wishes to inform the Mission of the Republic of Korea that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Community is prepared to allow the provisions of the Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Directorate-General for External Relations would be grateful if the Mission would confirm its Agreement to the foregoing. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Republic of Korea to the European Communities the assurance of its highest consideration. Letter No 2 Sir, I have the honour to acknowledge receipt of your letter of 18 December 1992, which reads as follows: 'Sir, 1. I have the honour to refer to the consultations held on 14 and 15 December 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and the Republic of Korea, applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992 (hereinafter "the Agreement"). 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. Annex I and Annex II which set out the products concerned by the Agreement and the quantitative restrictions for exports from the Republic of Korea to the European Economic Community, are replaced for the period 1 January 1993 to 31 December 1994 by Appendix 1 and Appendix 2 to this letter, respectively. 2.2. Article 8 (6) and Protocol C to the Agreement are deleted. 2.3. Article 9 (2) is replaced by the following: "The information referred to in paragraph 1 shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate." 2.4. Article 12 is replaced by the following: "1. The quantitative limits established under this Agreement on imports into the Community of textile products of Korean origin will not be broken down by the Community into regional shares. 2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 3. Korea shall monitor its exports of products under restraint or surveillance into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community. 4. Korea shall endeavour to ensure that exports of textile products subject to quantitative limits into the Community are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors." 2.5. Article 14 and all references to this Article in the Agreement are deleted. 2.6. The following is added at the beginning of: "1. Save where it is otherwise provided for in this Agreement, . . ." 2.7. The second sentence of Article 18 (1) is replaced by the following: "It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations." 2.8. The first sentence of Article 7 (1) of Protocol A is replaced by the following: "1. The export licence shall conform to the model annexed to this Protocol and it shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the textile products covered by the corresponding export licences can only be put into free circulation in the region(s) of the Community indicated in those licences." 2.9. The second indent of Article 12 (1) of Protocol A to the Agreement is replaced by the following: "The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the products covered by the import licences can only be put into free circulation in the region(s) of the Community indicated in those licences." 2.10. The second and fifth indents of Article 14 (2) of Protocol A are replaced by the following: "- two letters identifying the intended Member State of customs clearance as follows: BL = Benelux, DE = Germany, DK = Denmark, EL = Greece, ES = Spain, FR = France, GB = United Kingdom, IE = Ireland, IT = Italy, PT = Portugal", "- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance." 2.11. Agreed Minute No 1 set out in Appendix 3 to this letter shall form an integral part of the Agreement. 2.12. Agreed Minute No 2 set out in Appendix 4 to this letter shall form an integral part of the Agreement. 2.13. Agreed Minute No 3 set out in Appendix 5 to this letter shall form an integral part of the Agreement. 2.14. Agreed Minute No 4 set out in Appendix 6 to this letter shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1987, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration.' I have the honour to confirm that my Government is in agreement with the contents of your letter. Please accept, Sir, the assurance of my highest consideration. For the Government of the Republic of Korea Appendix 1 (The contents of Appendix 1 are identical to those of Appendix 1 to the Agreement with Singapore; see pages 16 to 42) Appendix 2 ANNEX II (The full product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS "" ID="1">1 > ID="2">tonnes > ID="3">880 > ID="4">881 > ID="5">882 "> ID="1">2 > ID="2">tonnes > ID="3">5 591 > ID="4">5 596 > ID="5">5 602 "> ID="1">2 (a) > ID="2">tonnes > ID="3">706 > ID="4">707 > ID="5">708 "> ID="1">3 > ID="2">tonnes > ID="3">4 480 > ID="4">4 503 > ID="5">4 525 "> ID="1">3 (a) > ID="2">tonnes > ID="3">669 > ID="4">675 > ID="5">682 "> ID="1">4 > ID="2">1 000 pieces (8) > ID="3">12 521 > ID="4">12 659 > ID="5">12 798 "> ID="1">5 > ID="2">1 000 pieces > ID="3">28 110 > ID="4">28 278 > ID="5">28 448 "> ID="1">6 > ID="2">1 000 pieces (9) > ID="3">5 172 > ID="4">5 236 > ID="5">5 302 "> ID="1">7 > ID="2">1 000 pieces > ID="3">8 649 > ID="4">8 714 > ID="5">8 780 "> ID="1">8 > ID="2">1 000 pieces > ID="3">29 494 > ID="4">29 715 > ID="5">29 938 "> ID="1">9 > ID="2">tonnes > ID="3">1 167 > ID="4">1 197 > ID="5">1 227 "> ID="1">10 > ID="2">1 000 pieces > ID="3">22 210 > ID="4">23 099 > ID="5">24 023 "> ID="1">12 > ID="2">1 000 pieces > ID="3">133 136 > ID="4">136 465 > ID="5">139 876 "> ID="1">13 > ID="2">1 000 pieces > ID="3">8 915 > ID="4">9 048 > ID="5">9 184 "> ID="1">14 > ID="2">1 000 pieces > ID="3">5 999 > ID="4">6 149 > ID="5">6 303 "> ID="1">15 > ID="2">1 000 pieces > ID="3">7 767 > ID="4">8 000 > ID="5">8 240 "> ID="1">16 > ID="2">1 000 pieces > ID="3">905 > ID="4">923 > ID="5">941 "> ID="1">17 > ID="2">1 000 pieces (10) > ID="3">2 738 > ID="4">2 780 > ID="5">2 821 "> ID="1">18 > ID="2">tonnes > ID="3">1 377 > ID="4">1 418 > ID="5">1 461 "> ID="1">21 > ID="2">1 000 pieces (11) (12) > ID="3">12 281 > ID="4">12 526 > ID="5">12 777 "> ID="1">22 > ID="2">tonnes > ID="3">13 288 > ID="4">13 753 > ID="5">14 235 "> ID="1">24 > ID="2">1 000 pieces > ID="3">4 130 > ID="4">4 266 > ID="5">4 407 "> ID="1">26 > ID="2">1 000 pieces > ID="3">2 752 > ID="4">2 780 > ID="5">2 808 "> ID="1">27 > ID="2">1 000 pieces > ID="3">1 615 > ID="4">1 647 > ID="5">1 680 "> ID="1">28 > ID="2">1 000 pieces > ID="3">627 > ID="4">646 > ID="5">665 "> ID="1">29 > ID="2">1 000 pieces (13) (14)() > ID="3">477 > ID="4">491 > ID="5">506 "> ID="1">31 > ID="2">1 000 pieces > ID="3">5 560 > ID="4">5 699 > ID="5">5 841 "> ID="1">32 > ID="2">tonnes > ID="3">2 087 > ID="4">2 149 > ID="5">2 214 "> ID="1">33 > ID="2">tonnes > ID="3">5 559 > ID="4">5 810 > ID="5">6 071 "> ID="1">35 > ID="2">tonnes > ID="3">5 024 > ID="4">5 275 > ID="5">5 539 "> ID="1">36 > ID="2">tonnes > ID="3">4 044 > ID="4">4 287 > ID="5">4 544 "> ID="1"> 37 > ID="2">tonnes > ID="3">5 840 > ID="4">6 132 > ID="5">6 439 "> ID="1">50 > ID="2">tonnes > ID="3">669 > ID="4">701 > ID="5">734 "> ID="1">67 > ID="2">tonnes > ID="3">1 221 > ID="4">1 270 > ID="5">1 321 "> ID="1">68 > ID="2">tonnes > ID="3">1 088 > ID="4">1 142 > ID="5">1 199 "> ID="1">70 > ID="2">1 000 pieces > ID="3">7 010 > ID="4">7 430 > ID="5">7 876 "> ID="1">73 > ID="2">1 000 pieces > ID="3">796 > ID="4">812 > ID="5">828 "> ID="1">77 > ID="2">tonnes > ID="3">1 793 > ID="4">1 838 > ID="5">1 883 "> ID="1">78 > ID="2">tonnes > ID="3">5 356 > ID="4">5 544 > ID="5">5 738 "> ID="1">83 > ID="2">tonnes > ID="3">313 > ID="4">320 > ID="5">328 "> ID="1">86 > ID="2">1 000 pieces > ID="3">5 993 > ID="4">6 353 > ID="5">6 734 "> ID="1">91 > ID="2">1 000 pieces > ID="3">672 > ID="4">706 > ID="5">741 "> ID="1">97 > ID="2">tonnes > ID="3">1 118 > ID="4">1 185 > ID="5">1 257 "> ID="1">97 (a) > ID="2">tonnes > ID="3">358 > ID="4">380 > ID="5">403 "> ID="1">100 > ID="2">tonnes > ID="3">4 950 > ID="4">5 247 > ID="5">5 562 "> ID="1">111 > ID="2">tonnes > ID="3">91 > ID="4">96 > ID="5">103 ""Note: The numbers in brackets are references to the footnotes in Annex II to the Agreement for the appropriate category respectively. > Appendix 3 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and the Republic of Korea on trade in textile and clothing products, initialled on 18 December 1992, the Parties agreed that Article 8 of the Agreement does not preclude the Community, if the conditions are fulfilled, from applying the safeguard measures for one or more of its regions in conformity with the principles of the internal market. In such an event, Korea shall be informed in advance of the relevant provisions of Protocol A to the Agreement to be applied, as appropriate. For the Government of the Republic of Korea For the Council of the European Communities Appendix 4 Agreed Minute No 2 Notwithstanding Article 12 (1) of this Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of this Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 12 (3), Korea undertakes, if so requested by the Community, to respect temporary export limits for one or more regions of the Community. In such a case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from Korea on the basis of export licences obtained before the date of formal notification to Korea by the Community about the introduction of the above limits. The Community shall inform Korea of the technical and administrative measures, such as defined in the attached note verbale, that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Government of the Republic of Korea For the Council of the European Communities Note verbale The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Republic of Korea to the European Communities and has the honour to refer to the Agreement on textile products negotiated between the Republic of Korea and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 16 October 1991 and as further extended by the exchange of letters of 18 December 1992. The Directorate-General wishes to inform the Mission of the Republic of Korea that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 18 December 1992. Consequently, the corresponding provisions of Articles 7 and 12 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Republic of Korea the European Communities the assurance of its highest consideration. Appendix 5 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and the Republic of Korea on trade in textile and clothing products, initialled in Brussels on 18 December 1992, the Parties agreed that Korea shall endeavour not to deprive certain regions of the Community which have traditionally had relatively small shares of Community quotas of imports of products serving as inputs for their processing industry. The Community and Korea further agreed to hold consultations, should the need arise, in order to avert any problems which might occur in this respect. The Parties agreed that this Agreed Minute replaces the corresponding Agreed Minute of the Agreement on this subject. For the Government of the Republic of Korea For the Council of the European Communities Appendix 6 Agreed Minute No 4 In the context of the Agreement between the European Economic Community and the Republic of Korea on trade in textile and clothing products, applied since 1 January 1987, as extended by the exchange of letters initialled on 16 October 1991 and further extended by the exchange of letters initialled on 18 December 1992, Korea agreed that, from the date of request for and pending the consultations referred to in Article 12 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Government of the Republic of Korea For the Council of the European Communities Exchange of notes The Mission of the Republic of Korea to the European Communities presents its compliments to the Directorate-General for External Relations of the Commission of the European Communities and has the honour to refer to the Director-General's note of 18 December 1992 regarding the Agreement on textile products between the Republic of Korea and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 16 October 1991 and as further extended by the exchange of letters initialled on 18 December 1992. The Mission of the Republic of Korea wishes to confirm to the Directorate-General that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Government of the Republic of Korea is prepared to allow the provisions of the extended Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Mission of the Republic of Korea to the European Communities avails itself of this opportunity to renew to the Directorate-General for External Relations the assurance of its highest consideration. (1)() Additional quantities Unit 1993 1994 1995 1 000 pieces 266 275 285 (2)() Additional quantities Unit 1993 1994 1995 1 000 pieces 266 275 285 AGREEMENT in the form of exchange of letters amending the Agreement in the form of an exchange of letters between the European Economic Community and the Republic of Guatemala on trade in textile products Letter No 1 Sir, 1. I have the honour to refer to the consultations held on 14 December 1992 between our respective delegations for the purpose of amending the Agreement in the form of an exchange of letters on trade in textile products between the European Economic Community and the Republic of Guatemala, applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992. 2. As a result of these consultations, both Parties agreed to amend point '8 Duration' of the above Agreement. Point 8 will now read: 'It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year until 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations.' 3. Both Parties agreed that this extension of the Agreement shall enter into force on 1 January 1993 and shall be applied provisionally from that date. 4. I should be obliged if you would kindly confirm the acceptance of your Government to the foregoing. 5. Please accept, Sir, the assurance of my highest consideration. For the Council of the European Communities Letter No 2 Sir, I have the honour to acknowledge receipt of your letter of . . . , which reads as follows: 'Sir, 1. I have the honour to refer to the consultations held on 14 December 1992 between our respective delegations for the purpose of amending the Agreement in the form of an exchange of letters on trade in textile products between the European Economic Community and the Republic of Guatemala, applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992. 2. As a result of these consultations, both Parties agreed to amend point "8 Duration" of the above Agreement. Point 8 will now read: "It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year until 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations." 3. Both Parties agreed that this extension of the Agreement shall enter into force on 1 January 1993 and be applied provisionally from that date. 4. I should be obliged if you would kindly confirm the acceptance of your Government to the foregoing. 5. Please accept, Sir, the assurance of my highest consideration.' I have the honour to confirm that my Government is in Agreement with the contents of your letter. For the Government of the Republic of Guatemala Exchange of notes The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Republic of Guatemala to the European Communities and has the honour to refer to the Agreement on textile products between the Republic of Guatemala and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 24 October 1991 and as further extended by the exchange of letters initialled on 14 December 1992. The Directorate-General wishes to inform the Mission of the Republic of Guatemala that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Community is prepared to allow the provisions of the Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Directorate-General for External Relations would be grateful if the Mission would confirm its Agreement to the foregoing. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Republic of Guatemala to the European Communities the assurance of its highest consideration. Exchange of notes The Mission of the Republic of Guatemala of the European Communities presents its compliments to the Directorate-General for External Relations of the Commission of the European Communities and has the honour to refer to the Director-General's note of . . . regarding the Agreement on textile products between the Republic of Guatemala and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 24 October 1991 and as further extended by the exchange of letters initialled on 14 December 1992. The Mission of the Republic of Guatemala wishes to confirm to the Directorate-General that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Government of the Republic of Guatemala is prepared to allow the provisions of the extended Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Mission of the Republic of Guatemala to the European Communities avails itself of this opportunity to renew to the Directorate-General for External Relations the assurance of its highest consideration. AGREEMENT in the form of an exchange of letters amending the Agreement between the European Economic Community and the Republic of India on trade in textile products Letter No 1 Sir, 1. I have the honour to refer to the consultations held on 15 to 17 December 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and the Republic of India applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992 (hereinafter 'the Agreement'). 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. Annex I and Annex II which set out the products concerned by the Agreement and the quantitative restrictions for exports respectively, from the Republic of India to the European Economic Community, are replaced for the period 1 January 1993 to 31 December 1994 by Appendix 1 and Appendix 2 to this letter, respectively. 2.2. Article 8 (6) and Protocol C to the Agreement are deleted. 2.3. Article 9 (2) is replaced by the following: 'The information referred to in paragraph 1 shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate.' 2.4. Article 12 is replaced by the following: '1. The quantitative limits established under this Agreement on imports into the Community of textile products of Indian origin will not be broken down by the Community into regional shares. 2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 3. India shall monitor its exports of products under restraint or surveillance into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community. 4. India shall endeavour to ensure that exports of textile products subject to quantitative limits into the Communtiy are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors.' 2.5. Article 14 and all references to this Article in the Agreement are deleted. 2.6. The following is added at the beginning of Article 16 (1): '1. Save where it is otherwise provided for in this Agreement, . . .' 2.7. The second sentence of Article 18 (1) is replaced by the following: 'It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations.' 2.8. The first sentence of Article 6 (1) of Protocol A is replaced by the following: '1. The export certificate shall conform to the model annexed to this Protocol and it shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the textile products covered by the export certificates can only be put into free circulation in the region(s) of the Community indicated in those certificates.' 2.9. The second indent of Article 11 (1) of Protocol A to the Agreement is replaced by the following: 'The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the products covered by the import licences can only be put into free circulation in the region(s) of the Community indicated in those licences.' 2.10. The second and fifth indents of Article 13 (2) of Protocol A are replaced by the following: '- two letters identifying the intended Member State of customs clearance as follows: BL = Benelux, DE = Germany, DK = Denmark, EL = Greece, ES = Spain, FR = France, GB = United Kingdom, IE = Ireland, IT = Italy, PT = Portugal', '- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance.' 2.11. Agreed Minute No 1 set out in Appendix 3 to this letter shall form an integral part of the Agreement. 2.12. Agreed Minute No 2 set out in Appendix 4 to this letter shall form an integral part of the Agreement. 2.13. Agreed Minute No 3 set out in Appendix 5 to this letter shall form an integral part of the Agreement. 2.14. Agreed Minute No 4 set out in Appendix 6 to this letter shall form an integral part of the Agreement. 2.15. Agreed Minute No 5 set out in Appendix 7 to this letter shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1987, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration. For the Council of the European Communities Appendix 1 (The contents of Appendix 1 are identical to those of Appendix 1 to the Agreement with Singapore; see pages 16 to 42) Appendix 2 ANNEX II (The full product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS "" ID="1">1 > ID="2">tonnes > ID="3">33 599 > ID="4">34 271 > ID="5">34 956 "> ID="1">2 > ID="2">tonnes > ID="3">48 150 > ID="4">48 992 > ID="5">49 850 "> ID="1">2 (a) > ID="2">tonnes > ID="3">10 981 > ID="4">11 639 > ID="5">12 338 "> ID="1">3 > ID="2">tonnes > ID="3">20 725 > ID="4">21 554 > ID="5">22 416 "> ID="1">3 (a) > ID="2">tonnes > ID="3">4 145 > ID="4">4 310 > ID="5">4 483 "> ID="1">4 > ID="2">1 000 pieces > ID="3">36 505 > ID="4">38 148 > ID="5">39 865 "> ID="1">5 > ID="2">1 000 pieces > ID="3">23 134 > ID="4">24 291 > ID="5">25 505 "> ID="1">6 > ID="2">1 000 pieces > ID="3">5 269 > ID="4">5 532 > ID="5">5 809 "> ID="1">7 > ID="2">1 000 pieces > ID="3">48 779 > ID="4">49 999 > ID="5">51 249 "> ID="1">8 > ID="2">1 000 pieces > ID="3">34 044 > ID="4">34 980 > ID="5">35 942 "> ID="1">9 > ID="2">tonnes > ID="3">6 950 > ID="4">7 298 > ID="5">7 662 "> ID="1">15 > ID="2">1 000 pieces > ID="3">3 939 > ID="4">4 176 > ID="5">4 426 "> ID="1">20 > ID="2">tonnes > ID="3">11 664 > ID="4">12 247 > ID="5">12 859 "> ID="1">26 > ID="2">1 000 pieces > ID="3">11 584 > ID="4">12 047 > ID="5">12 529 "> ID="1">27 > ID="2">1 000 pieces > ID="3">10 553 > ID="4">10 975 > ID="5">11 415 "> ID="1">29 > ID="2">1 000 pieces > ID="3">6 436 > ID="4">6 758 > ID="5">7 096 "> ID="1">39 > ID="2">1 000 pieces > ID="3">3 062 > ID="4">3 246 > ID="5">3 440 "> Appendix 3 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and the Republic of India on trade in textile and clothing products, initialled on 18 December 1992, the Parties agreed that Article 8 of the Agreement does not preclude the Community, if the conditions are fulefilled, from applying the safeguard measures for one or more of its regions in conformity with the principles of the internal market. In such an event, India shall be informed in advance of the relevant provisions of Protocol A to the Agreement to be applied, as appropriate. For the Government of the Republic of India For the Council of the European Communities Appendix 4 Agreed Minute No 2 Notwithstanding Article 12 (1) of this Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of this Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 12 (3), India undertakes, if so requested by the Community, to respect temporary export limits for one or more regions of the Community. In such a case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from India on the basis of export certificates obtained before the date of formal notification to India by the Community about the introduction of the above limits. The Community shall inform India of the technical and administrative measures, such as defined in the attached note verbale, that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Government of the Republic of India For the Council of the European Communities Note verbale The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Republic of India to the European Communities and has the honour to refer to the Agreement on textile products negotiated between the Republic of India and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 16 December 1991 and as further extended by the exchange of letters of 18 December 1992. The Directorate-General wishes to inform the Mission of the Republic of India that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 18 December 1992. Consequently, the corresponding provisions of Articles 6 and 11 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Republic of India to the European Communities the assurance of its highest consideration. Appendix 5 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and the Republic of India on trade in textile and clothing products, initialled in Brussels on 18 December 1992, the Parties agreed that India shall endeavour not to deprive certain regions of the Community which have traditionally had relatively small shares of Community quotas of imports of products serving as inputs for their processing industry. The Community and India further agreed to hold consultations, should the need arise, in order to avert any problems which might occur in this respect. The Parties agreed that this Agreed Minute replaces the corresponding Agreed Minute of the Agreement on this subject. For the Government of the Republic of India For the Council of the European Communities Appendix 6 Agreed Minute No 4 In the context of the Agreement between the European Economic Community and the Republic of India on trade in textile and clothing products, applied since 1 January 1987, as extended by the exchange of letters initialled on 15 December 1991 and further extended by the exchange of letters initialled on 18 December 1992, India agreed that, from the date of request for and pending the consultations referred to in Article 12 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Government of the Republic of India For the Council of the European Communities Appendix 7 Agreed Minute No 5 In the context of the Agreement between the Community and the Republic of India on trade in textile products initialled on 18 December 1992, the following was agreed: 1. Exports of hand-made garments made in the cottage industry of India from fabrics referred to in paragraph 1 (a) of Protocol B (i. e. those categories of products falling within Groups I B, II B and III B in Annex I to the initialled Agreement) will be included in the quantitative limits established under the Agreement. These products will be covered by export certificates. 2. In addition, for such products belonging to categories 6, 8, 15 and 27, the following global quantities: 19934 311 pieces 19944 484 pieces 19954 665 pieces may be exported to the Community, provided they are accompanied by the certificate referred to in paragraph 2 of Protocol B bearing the following reference in box 7: 'Hand-made garments'. The category of the product in question, as well as the quota year, must also be indicated in the same box. For each of the categories in question the total quantity exported to the Community shall not exceed the following levels: 1 000 pieces 1993 1994 1995 Category 6 646 678 712 Category 18 1 645 1 690 1 737 Category 15 730 774 821 Category 27 1 290 1 342 1 395 3. The provisions of Article 7 of the Agreement shall apply to the above quantities, except that there shall be no inter-category transfers between the quantitative limits referred to above and those set out in Annex II to the Agreement. 4. The provisions of Title III, IV and V of Protocol A shall apply mutatis mutandis to the above products. For the Government of the Republic of India For the Council of the European Communities Exchange of notes The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Republic of India to the European Communities and has the honour to refer to the Agreement on textile products between the Republic of India and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 16 December 1991 and as further extended by the exchange of letters initialled on 18 December 1992. The Directorate-General wishes to inform the Mission of the Republic of India that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Community is prepared to allow the provisions of the Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Directorate-General for External Relations would be grateful if the Mission would confirm its Agreement to the foregoing. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Republic of India to the European Communities the assurance of its highest consideration. Letter No 2 Sir, I have the honour to acknowledge receipt of your letter of 18 December 1992, which reads as follows: 'Sir, 1. I have the honour to refer to the consultations held on 15 to 17 December 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and the Republic of India, applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992 (hereinafter "the Agreement"). 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. Annex I and Annex II which set out the products concerned by the Agreement and the quantitative restrictions for exports, respectively from the Republic of India to the European Economic Community, are replaced for the period 1 January 1993 to 31 December 1994 by Appendix 1 and Appendix 2 to this letter, respectively. 2.2. Article 8 (6) and Protocol C to the Agreement are deleted. 2.3. Article 9 (2) is replaced by the following: "The information referred to in paragraph 1 shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate."2.4. Article 12 is replaced by the following: "1. The quantitative limits established under this Agreement on imports into the Community of textile products of Indian origin will not be broken down by the Community into regional shares. 2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 3. India shall monitor its exports of products under restraint or surveillance into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community. 4. India shall endeavour to ensure that exports of textile products subject to quantitative limits into the Community are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors." 2.5. Article 14 and all references to this Article in the Agreement are deleted. 2.6. The following is added at the beginning of "1. Save where it is otherwise provided for in this Agreement, . . ." 2.7. The second sentence of Article 18 (1) is replaced by the following: "It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations." 2.8. The first sentence of Article 6 (1) of Protocol A is replaced by the following: "1. The export certificate shall conform to the model annexed to this Protocol and it shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the textile products covered by the export licences or export certificates can only be put into free circulation in the region(s) of the Community indicated in those certificates." 2.9. The second indent of Article 11 (1) of Protocol A to the Agreement is replaced by the following: "The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 8 in accordance with the provisions of the Agreed Minute No 1, or to Agreed Minute No 2, the products covered by the import licences can only be put into free circulation in the region(s) of the Community indicated in those licences." 2.10. The second and fifth indents of Article 13 (2) of Protocol A are replaced by the following: "- two letters identifying the intended Member State of customs clearance as follows: BL = Benelux, DE = Germany, DK = Denmark, EL = Greece, ES = Spain, FR = France, GB = United Kingdom, IE = Ireland, IT = Italy, PT = Portugal", "- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance." 2.11. Agreed Minute No 1 set out in Appendix 3 to this letter shall form an integral part of the Agreement. 2.12. Agreed Minute No 2 set out in Appendix 4 to this letter shall form an integral part of the Agreement. 2.13. Agreed Minute No 3 set out in Appendix 5 to this letter shall form an integral part of the Agreement. 2.14. Agreed Minute No 4 set out in Appendix 6 to this letter shall form an integral part of the Agreement. 2.15. Agreed Minute No 5 set out in Appendix 7 to this letter shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1987, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration.' I have the honour to confirm that my Government is in agreement with the contents of your letter. Please accept, Sir, the assurance of my highest consideration. For the Government of the Republic of India Appendix 1 (The contents of Appendix 1 are identical to those of Appendix 1 to the Agreement with Singapore; see pages 16 to 42) Appendix 2 ANNEX II (The full product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS "" ID="1">1 > ID="2">tonnes > ID="3">33 599 > ID="4">34 271 > ID="5">34 956 "> ID="1">2 > ID="2">tonnes > ID="3">48 150 > ID="4">48 992 > ID="5">49 850 "> ID="1">2 (a) > ID="2">tonnes > ID="3">10 981 > ID="4">11 639 > ID="5">12 338 "> ID="1">3 > ID="2">tonnes > ID="3">20 725 > ID="4">21 554 > ID="5">22 416 "> ID="1">3 (a) > ID="2">tonnes > ID="3">4 145 > ID="4">4 310 > ID="5">4 483 "> ID="1">4 > ID="2">1 000 pieces > ID="3">36 505 > ID="4">38 148 > ID="5">39 865 "> ID="1">5 > ID="2">1 000 pieces > ID="3">23 134 > ID="4">24 291 > ID="5">25 505 "> ID="1">6 > ID="2">1 000 pieces > ID="3">5 269 > ID="4">5 532 > ID="5">5 809 "> ID="1">7 > ID="2">1 000 pieces > ID="3">48 779 > ID="4">49 999 > ID="5">51 249 "> ID="1">8 > ID="2">1 000 pieces > ID="3">34 044 > ID="4">34 980 > ID="5">35 942 "> ID="1">9 > ID="2">tonnes > ID="3">6 950 > ID="4">7 298 > ID="5">7 662 "> ID="1">15 > ID="2">1 000 pieces > ID="3">3 939 > ID="4">4 176 > ID="5">4 426 "> ID="1">20 > ID="2">tonnes > ID="3">11 664 > ID="4">12 247 > ID="5">12 859 "> ID="1">26 > ID="2">1 000 pieces > ID="3">11 584 > ID="4">12 047 > ID="5">12 529 "> ID="1">27 > ID="2">1 000 pieces > ID="3">10 553 > ID="4">10 975 > ID="5">11 415 "> ID="1">29 > ID="2">1 000 pieces > ID="3">6 436 > ID="4">6 758 > ID="5">7 096 "> ID="1">39 > ID="2">1 000 pieces > ID="3">3 062 > ID="4">3 246 > ID="5">3 440 "> Appendix 3 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and the Republic of India on trade in textile and clothing products, initialled on 18 December 1992, the Parties agreed that Article 8 of the Agreement does not preclude the Community, if the conditions are fulfilled, from applying the safeguard measures for one or more of its regions in conformity with the principles of the internal market. In such an event, India shall be informed in advance of the relevant provisions of Protocol A to the Agreement to be applied, as appropriate. For the Government of the Republic of India For the Council of the European Communities Appendix 4 Agreed Minute No 2 Notwithstanding Article 12 (1) of this Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of this Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 12 (3), India undertakes, if so requested by the Community, to respect temporary export limits for one or more regions of the Community. In such a case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from India on the basis of export certificates obtained before the date of formal notification to India by the Community about the introduction of the above limits. The Community shall inform India of the technical and administrative measures, such as defined in the attached note verbale, that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Government of the Republic of India For the Council of the European Communities Note verbale The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Republic of India to the European Communities and has the honour to refer to the Agreement on textile products negotiated between the Republic of India and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 16 December 1991 and as further extended by the exchange of letters of 18 December 1992. The Directorate-General wishes to inform the Mission of the Republic of India that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 18 December 1992. Consequently, the corresponding provisions of Articles 6 and 11 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Republic of India to the European Communities the assurance of its highest consideration. Appendix 5 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and the Republic of India on trade in textile and clothing products, initialled in Brussels on 18 December 1992, the Parties agreed that India shall endeavour not to deprive certain regions of the Community which have traditionally had relatively small shares of Community quotas of imports of products serving as inputs for their processing industry. The Community and India further agreed to hold consultations, should the need arise, in order to avert any problems which might occur in this respect. The Parties agreed that this Agreed Minute replaces the corresponding Agreed Minute of the Agreement on this subject. For the Government of the Republic of India For the Council of the European Communities Appendix 6 Agreed Minute No 4 In the context of the Agreement between the European Economic Community and the Republic of India on trade in textile and clothing products, applied since 1 January 1987, as extended by the exchange of letters initialled on 15 December 1991 and further extended by the exchange of letters initialled on 18 December 1992, India agreed that, from the date of request for and pending the consultations referred to in Article 12 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Government of the Republic of India For the Council of the European Communities Appendix 7 Agreed Minute No 5 In the context of the Agreement between the Community and the Republic of India on trade in textile products initialled on 18 December 1992, the following was agreed: 1. Exports of hand-made garments made in the cottage industry of India from fabrics referred to in paragraph 1 (a) of Protocol B (i. e. those categories of products falling within Groups I B, II B and III B in Annex I to the initialled Agreement) will be included in the quantitative limits established under the Agreement. These products will be covered by export certificates. 2. In addition, for such products belonging to categories 6, 8, 15 and 27, the following global quantities: 19934 311 pieces 19944 484 pieces 19954 665 pieces may be exported to the Community, provided they are accompanied by the certificate referred to in paragraph 2 of Protocol B bearing the following reference in box 7: 'Hand-made garments'. The category of the product in question, as well as the quota year, must also be indicated in the same box. For each of the categories in question the total quantity exported to the Community shall not exceed the following levels: 1 000 pieces 1993 1994 1995 Category 6 646 678 712 Category 18 1 645 1 690 1 737 Category 15 730 774 821 Category 27 1 290 1 342 1 395 3. The provisions of Article 7 of the Agreement shall apply to the above quantities, except that there shall be no inter-category transfers between the quantitative referred to above and those set out in Annex II to the Agreement. 4. The provisions of Title III, IV and V of Protocol A shall apply mutatis mutandis to the above products. For the Government of the Republic of India For the Council of the European Communities Exchange of notes The Mission of the Republic of India to the European Communities presents its compliments to the Directorate-General for External Relations of the Commission of the European Communities and has the honour to refer to the Agreement on textile products between the Republic of India and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 16 December 1991 and as further extended by the exchange of letters initialled on 18 December 1992. The Mission of the Republic of India wishes to confirm to the Directorate-General that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Community is prepared to allow the provisions of the extended Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Directorate-General for External Relations would be grateful if the Mission would confirm its Agreement to the foregoing. The Mission of the Republic of India to the European Communities avails itself of this opportunity to renew to the Directorate-General for External Relations the assurance of its highest consideration. AGREEMENT in the form of an exchange of letters amending the Agreement between the European Economic Community and Malaysia on trade in textile products Letter No 1 Sir, 1. I have the honour to refer to the consultations held on 1 and 2 December 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and Malaysia applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992 (hereinafter 'the Agreement'). 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. Annex I, Annex II and the Annex to Protocol E which set out the products concerned by the Agreement, the quantitative restrictions for exports and the OPT operations respectively, from Malaysia to the European Economic Community, are replaced for the period 1 January 1993 to 31 December 1994 by Appendix 1, Appendix 2 and Appendix 3 to this letter, respectively. 2.2. Article 8 (6) and Protocol C to the Agreement are deleted. 2.3. Article 9 (2) is replaced by the following: 'The information referred to in paragraph 1 shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate.' 2.4. Article 12 (1) and (2) are replaced by the following: '1. The quantitative limits established under this Agreement on imports into the Community of textile products of Malaysian origin will not be broken down by the Community into regional shares. 2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 3. Malaysia shall monitor its exports of products under restraint or surveillance into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community. 4. Malaysia shall endeavour to ensure that exports of textile products subject to quantitative limits into the Communtiy are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors.' 2.5. Article 14 and all references to this Article in the Agreement are deleted. 2.6. The following is added at the beginning of Article 16 (1): '1. Save where it is otherwise provided for in this Agreement, . . .' 2.7. The second sentence of Article 18 (1) is replaced by the following: 'It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations.' 2.8. The first sentence of Article 6 (1) of Protocol A is replaced by the following: '1. The export licence shall conform to the model annexed to this Protocol and it shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the textile products covered by the export licences can only be put into free circulation in the region(s) of the Community indicated in those licences.' 2.9. The second indent of Article 11 (1) of Protocol A to the Agreement is replaced by the following: 'The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the products covered by the import licences can only be put into free circulation in the region(s) of the Community indicated in those licences.' 2.10. The second and fifth indents of Article 13 (2) of Protocol A are replaced by the following: '- two letters identifying the intended Member State of customs clearance as follows: BL = Benelux, DE = Germany, DK = Denmark, EL = Greece, ES = Spain, FR = France, GB = United Kingdom, IE = Ireland, IT = Italy, PT = Portugal', '- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance.' 2.11. Paragraph 3 (b) of Protocol E to the Agreement is deleted. 2.12. Agreed Minute No 1 set out in Appendix 4 to this letter shall form an integral part of the Agreement. 2.13. Agreed Minute No 2 set out in Appendix 5 to this letter shall form an integral part of the Agreement. 2.14. Agreed Minute No 3 set out in Appendix 6 to this letter shall form an integral part of the Agreement. 2.15. Agreed Minute No 4 set out in Appendix 7 to this letter shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1987, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration. For the Council of the European Communities Appendix 1 (The contents of Appendix 1 are identical to those of Appendix 1 to the Agreement with Singapore; see pages 16 to 42) Appendix 2 ANNEX II (The full product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS "" ID="1">2 > ID="2">tonnes > ID="3">5 094 > ID="4">5 247 > ID="5">5 404 "> ID="1">of which 2 (a) > ID="2">tonnes > ID="3">2 050 > ID="4">2 112 > ID="5">2 175 "> ID="1">3 > ID="2">tonnes > ID="3">10 734 > ID="4">11 056 > ID="5">11 388 "> ID="1">of which 3 (a) > ID="2">tonnes > ID="3">4 330 > ID="4">4 460 > ID="5">4 594 "> ID="1">4 > ID="2">1 000 pieces > ID="3">8 740 > ID="4">9 177 > ID="5">9 636 "> ID="1">5 > ID="2">1 000 pieces > ID="3">4 270 > ID="4">4 484 > ID="5">4 708 "> ID="1">6 > ID="2">1 000 pieces > ID="3">5 715 > ID="4">6 001 > ID="5">6 301 "> ID="1">7 > ID="2">1 000 pieces > ID="3">27 200 > ID="4">28 016 > ID="5">28 856 "> ID="1">8 > ID="2">1 000 pieces > ID="3">5 550 > ID="4">5 717 > ID="5">5 888 "> ID="1">22 > ID="2">tonnes > ID="3">7 136 > ID="4">7 564 > ID="5">8 018 "> Appendix 3 ANNEX TO PROTOCOL E (The product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) OPT QUOTAS Year: 1992 COMMUNITY QUANTITATIVE LIMITS "" ID="1">4 > ID="2">1 000 pieces > ID="3">155 > ID="4">166 > ID="5">179 "> ID="1">5 > ID="2">1 000 pieces > ID="3">155 > ID="4">166 > ID="5">179 "> ID="1">6 > ID="2">1 000 pieces > ID="3">155 > ID="4">166 > ID="5">179 "> ID="1">7 > ID="2">1 000 pieces > ID="3">155 > ID="4">166 > ID="5">179 "> ID="1">8 > ID="2">1 000 pieces > ID="3">131 > ID="4">137 > ID="5">143 "> Appendix 4 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and Malaysia on trade in textile and clothing products, initialled on 3 December 1992, the Parties agreed that Article 8 of the Agreement does not preclude the Community, if the conditions are fulfilled, from applying the safeguard measures for one or more of its regions in conformity with the principles of the internal market. In such an event, Malaysia shall be informed in advance of the relevant provisions of Protocol A to the Agreement to be applied, as appropriate. For the Government of Malaysia For the Council of the European Communities Appendix 5 Agreed Minute No 2 Notwithstanding Article 12 (1) of this Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of this Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 12 (3), the Community may also introduce temporary limits for one or more of its regions. In such a case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from Malaysia on the basis of export licences obtained before the date of formal notification to Malaysia by the Community about the introduction of the above limits. The Community shall inform Malaysia of the technical and administrative measures, such as defined in the attached note verbale, that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Government of Malaysia For the Council of the European Communities Note verbale The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of Malaysia to the European Communities and has the honour to refer to the Agreement on textile products negotiated between Malaysia and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 8 November 1991 and as further extended by the exchange of letters of 3 December 1992. The Directorate-General wishes to inform the Mission of Malaysia that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 3 December 1992. Consequently, the corresponding provisions of Articles 6 and 11 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of Malaysia to the European Communities the assurance of its highest consideration. Appendix 6 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and Malaysia on trade in textile and clothing products, initialled in Brussels on 3 December 1992, the Parties agreed that Malaysia shall endeavour not to deprive certain regions of the Community which have traditionally had relatively small shares of Community quotas of imports of products serving as inputs for their processing industry. The Community and Malaysia further agreed to hold consultations, should the need arise, in order to avert any problems which might occur in this respect. The Parties agreed that this Agreed Minute replaces the corresponding Agreed Minute of the Agreement on this subject. For the Government of Malaysia For the Council of the European Communities Appendix 7 Agreed Minute No 4 In the context of the Agreement between the European Economic Community and Malaysia on trade in textile and clothing products, applied since 1 January 1987, as extended by the exchange of letters initialled on 8 November 1991 and further extended by the exchange of letters initialled on 3 December 1992, Malaysia agreed that, from the date of request for and pending the consultations referred to in Article 12 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Government of Malaysia For the Council of the European Communities Exchange of notes The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of Malaysia to the European Communities and has the honour to refer to the Agreement on textile products between Malaysia and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 8 November 1991 and as further extended by the exchange of letters initialled on 3 December 1992. The Directorate-General wishes to inform the Mission of Malaysia that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Community is prepared to allow the provisions of the Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Directorate-General for External Relations would be grateful if the Mission would confirm its Agreement to the foregoing. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of Malaysia to the European Communities the assurance of its highest consideration. Letter No 2 Sir, I have the honour to acknowledge receipt of your letter of 3 December 1992, which reads as follows: 'Sir, 1. I have the honour to refer to the consultations held on 1 and 2 December 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and Malaysia, applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992 (hereinafter "the Agreement"). 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. Annex I, Annex II and the Annex to Protocol E which set out the products concerned by the Agreement, the quantitative restrictions for exports and the OPT operations, respectively from Malaysia to the European Economic Community, are replaced for the period 1 January 1993 to 31 December 1994 by Appendix 1, Appendix 2 and Appendix 3 of this letter, respectively. 2.2. Article 8 (6) and Protocol C to the Agreement are deleted. 2.3. Article 9 (2) is replaced by the following: "The information referred to in paragraph 1 shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate." 2.4. Article 12 (1) and (2) are replaced by the following: "1. The quantitative limits established under this Agreement on imports into the Community of textile products of Malaysian origin will not be broken down by the Community into regional shares. 2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 3. Malaysia shall monitor its exports of products under restraint or surveillance into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community. 4. Malaysia shall endeavour to ensure that exports of textile products subject to quantitative limits into the Community are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors." 2.5. Article 14 and all references to this Article in the Agreement are deleted. 2.6. The following is added at the beginning of: "1. Save where it is otherwise provided for in this Agreement, . . ." 2.7. The second sentence of Article 18 (1) is replaced by the following: "It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations." 2.8. The first sentence of Article 6 (1) of Protocol A is replaced by the following: "1. The export licence shall conform to the model annexed to this Protocol and it shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the textile products covered by the export licences can only be put into free circulation in the region(s) of the Community indicated in those licences." 2.9. The second indent of Article 11 (1) of Protocol A to the Agreement is replaced by the following: "The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the products covered by the import licences can only be put into free circulation in the region(s) of the Community indicated in those licences." 2.10. The second and fifth indents of Article 13 (2) of Protocol A are replaced by the following: "- two letters identifying the intended Member State of customs clearance as follows: BL = Benelux, DE = Germany, DK = Denmark, EL = Greece, ES = Spain, FR = France, GB = United Kingdom, IE = Ireland, IT = Italy, PT = Portugal", "- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance." 2.11. Paragraph 3 (b) of Protocol E to the Agreement is deleted. 2.12. Agreed Minute No 1 set out in Appendix 4 to this letter shall form an integral part of the Agreement. 2.13. Agreed Minute No 2 set out in Appendix 5 to this letter shall form an integral part of the Agreement. 2.14. Agreed Minute No 3 set out in Appendix 6 to this letter shall form an integral part of the Agreement. 2.15. Agreed Minute No 4 set out in Appendix 7 to this letter shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1987, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration.' I have the honour to confirm that my Government is in agreement with the contents of your letter. Please accept, Sir, the assurance of my highest consideration. For the Government of Malaysia Appendix 1 (The contents of Appendix 1 are identical to those of Appendix 1 to the Agreement with Singapore; see pages 16 to 42) Appendix 2 ANNEX II (The full product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS "" ID="1">2 > ID="2">tonnes > ID="3">5 094 > ID="4">5 247 > ID="5">5 404 "> ID="1">of which 2 (a) > ID="2">tonnes > ID="3">2 050 > ID="4">2 112 > ID="5">2 175 "> ID="1">3 > ID="2">tonnes > ID="3">10 734 > ID="4">11 056 > ID="5">11 388 "> ID="1">of which 3 (a) > ID="2">tonnes > ID="3">4 330 > ID="4">4 460 > ID="5">4 594 "> ID="1">4 > ID="2">1 000 pieces > ID="3">8 740 > ID="4">9 177 > ID="5">9 636 "> ID="1">5 > ID="2">1 000 pieces > ID="3">4 270 > ID="4">4 484 > ID="5">4 708 "> ID="1">6 > ID="2">1 000 pieces > ID="3">5 715 > ID="4">6 001 > ID="5">6 301 "> ID="1">7 > ID="2">1 000 pieces > ID="3">27 200 > ID="4">28 016 > ID="5">28 856 "> ID="1">8 > ID="2">1 000 pieces > ID="3">5 550 > ID="4">5 717 > ID="5">5 888 "> ID="1">22 > ID="2">tonnes > ID="3">7 136 > ID="4">7 564 > ID="5">8 018 "> Appendix 3 ANNEX TO PROTOCOL E (The product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) OPT QUOTAS Year: 1992 COMMUNITY QUANTITATIVE LIMITS "" ID="1">4 > ID="2">1 000 pieces > ID="3">155 > ID="4">166 > ID="5">179 "> ID="1">5 > ID="2">1 000 pieces > ID="3">155 > ID="4">166 > ID="5">179 "> ID="1">6 > ID="2">1 000 pieces > ID="3">155 > ID="4">166 > ID="5">179 "> ID="1">7 > ID="2">1 000 pieces > ID="3">155 > ID="4">166 > ID="5">179 "> ID="1">8 > ID="2">1 000 pieces > ID="3">131 > ID="4">137 > ID="5">143 "> Appendix 4 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and Malaysia on trade in textile and clothing products, initialled on 3 December 1992, the Parties agreed that Article 8 of the Agreement does not preclude the Community, if the conditions are fulfilled, from applying the safeguard measures for one or more of its regions in conformity with the principles of the internal market. In such an event, Malaysia shall be informed in advance of the relevant provisions of Protocol A to the Agreement to be applied, as appropriate. For the Government of Malaysia For the Council of the European Communities Appendix 5 Agreed Minute No 2 Notwithstanding Article 12 (1) of this Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of this Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 12 (3), the Community may also introduce temporary limits for one or more of its regions. In such a case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from Malaysia on the basis of export licences obtained before the date of formal notification to Malaysia by the Community about the introduction of the above limits. The Community shall inform Malaysia of the technical and administrative measures such as defined in the attached note verbal that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Government of Malaysia For the Council of the European Communities Note verbale The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of Malaysia to the European Communities and has the honour to refer to the Agreement on textile products negotiated between Malaysia and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 8 November 1991 and as further extended by the exchange of letters of 3 December 1992. The Directorate-General wishes to inform the Mission of Malaysia that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 3 December 1992. Consequently, the corresponding provisions of Articles 6 and 11 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Republic of Malaysia to the European Communities the assurance of its highest consideration. Appendix 6 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and Malaysia on trade in textile and clothing products, initialled in Brussels on 3 December 1992, the Parties agreed that Malaysia shall endeavour not to deprive certain regions of the Community which have traditionally had relatively small shares of Community quotas of imports of products serving as inputs for their processing industry. The Community and Malaysia further agreed to hold consultations, should the need arise, in order to avert any problems which might occur in this respect. The Parties agreed that this Agreed Minute replaces the corresponding Agreed Minute of the Agreement on this subject. For the Government of Malaysia For the Council of the European Communities Appendix 7 Agreed Minute No 4 In the context of the Agreement between the European Economic Community and Malaysia on trade in textile and clothing products, applied since 1 January 1987, as extended by the exchange of letters initialled on 8 November 1991 and further extended by the exchange of letters initialled on 3 December 1992, Malaysia agreed that, from the date of request for and pending the consultations referred to in Article 12 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Government of Malaysia For the Council of the European Communities Exchange of notes The Mission of Malaysia to the European Communities presents its compliments to the Directorate-General for External Relations of the Commission of the European Communities and has the honour to refer to the Director General's Note of 3 December 1992 regarding the Agreement on textile products between Malaysia and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 8 November 1991 and as further extended by the exchange of letters initialled on 3 December 1992. The Mission of Malaysia wishes to confirm to the Directorate-General that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Government of Malaysia is prepared to allow the provisions of the extended Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Mission of Malaysia to the European Communities avails itself of this opportunity to renew to the Directorate-General for External Relations the assurance of its highest consideration. AGREEMENT in the form of exchange of letters amending the Agreement in the form of an exchange of letters between the European Economic Community and the United Mexican States on trade in textile products Letter No 1 Sir, 1. I have the honour to refer to the consultations held on 16 December 1992 between our respective delegations for the purpose of amending the Agreement in the form of an exchange of letters on trade in textile products between the European Economic Community and the United Mexican States, applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992. 2. As a result of these consultations, both Parties agreed to amend point '8. Duration' of the above Agreement. Point 8 will now read: 'it shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year until 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations.' 3. Both Parties agreed that this extension of the Agreement shall enter into force on 1 January 1993 and be applied provisionally from that date. 4. I should be obliged if you would kindly confirm the acceptance of your Government to the foregoing. 5. Please accept, Sir, the assurance of my highest consideration. For the Council of the European Communities Letter No 2 Sir, I have the honour to acknowledge receipt of your letter of 18 December 1992 which reads as follows: 'Sir, 1. I have the honour to refer to the consultations held on 16 December 1992 between our respective delegations for the purpose of amending the Agreement in the form of an exchange of letters on trade in textile products between the European Economic Community and the United Mexican States, applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992. 2. As as result of these consultations, both parties agreed to amend point "8. Duration " of the above Agreement. Point 8 will now read: "it shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year until 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations. " 3. Both Parties agreed that this extension of the Agreement shall enter into force on 1 January 1993 and be applied provisionally from that date. 4. I should be obliged if you would kindly confirm the acceptance of your Government to the foregoing.' I have the honour to confirm that my Government is in agreement with the contents of your letter. Please accept, Sir, the assurance of my highest consideration. For the Government of the United Mexican States Exchange of notes The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the United Mexican States to the European Communities and has the honour to refer to the Agreement on textile products between the United Mexican States and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 4 September 1991 and as further extended by the exchange of letters initialled on 18 December 1992. The Directorate-General wishes to inform the Mission of the United Mexican States that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Community is prepared to allow the provisions of the Agreement to apply de facto from 1 January 1993. This is on the understanding that either party may at any time terminate this de facto application of the extended Agreement provided that one hundred and twenty days' notice is given. The Directorate-General for External Relations would be grateful if the Mission would confirm its Agreement to the foregoing. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the United Mexican States to the European Communities the assurance of its highest consideration. Exchange of notes The Mission of the United Mexican States to the European Communities presents its compliments to the Directorate-General for External Relations of the Commission of the European Communities and has the honour to refer to the Directorate-General's note of 18 December 1992 regarding the Agreement on textile products between the United Mexican States and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 4 September 1991 and as further extended by the exchange of letters initialled on 18 December 1992. The Mission of the United Mexican States wishes to confirm to the Directorate-General that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Government of the United Mexican States is prepared to allow the provisions of the extended Agreement to apply de facto from 1 January 1993. This is on the understanding that either party may at any time terminate this de facto application of the extended Agreement provided that one hundred and twenty days' notice is given. The Mission of the United Mexican States to the European Communities avails itself of this opportunity to renew to the Directorate-General for External Relations the assurance of its highest consideration. AGREEMENT in the form of an exchange of letters amending the Agreement between the European Economic Community and the Islamic Republic of Pakistan on trade in textile products Letter No 1 Sir, 1. I have the honour to refer to the consultations held on 10 to 12 December 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and the Islamic Republic of Pakistan applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992 (hereinafter 'the Agreement'). 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. Annex I, Annex II and the Annex to Protocol E which set out the products concerned by the Agreement, the quantitative restrictions for exports and the OPT operations respectively, from the Islamic Republic of Pakistan to the European Economic Community, are replaced for the period 1 January 1993 to 31 December 1994 by Appendix 1, Appendix 2 and Appendix 3 to this letter, respectively. 2.2. Article 8 (6) and Protocol C to the Agreement are deleted. 2.3. Article 9 (2) is replaced by the following: 'The information referred to in paragraph 1 shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate.' 2.4. Article 12 (1) and (2) are replaced by the following: '1. The quantitative limits established under this Agreement on imports into the Community of textile products of Pakistani origin will not be broken down by the Community into regional shares. 2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 3. Pakistan shall monitor its exports of products under restraint or surveillance into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community. 4. Pakistan shall endeavour to ensure that exports of textile products subject to quantitative limits into the Communtiy are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors.' 2.5. Article 14 and all references to this Article in the Agreement are deleted. 2.6. The following is added at the beginning of Article 16 (1): '1. Save where it is otherwise provided for in this Agreement, . . .' 2.7. The second sentence of Article 18 (1) is replaced by the following: 'It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations.' 2.8. The first sentence of Article 7 (1) of Protocol A is replaced by the following: '1. The export licence shall conform to the model annexed to this Protocol and it shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the textile products covered by the export licences can only be put into free circulation in the region(s) of the Community indicated in those licences.' 2.9. The second indent of Article 12 (1) of Protocol A to the Agreement is replaced by the following: 'The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the products covered by the import licences can only be put into free circulation in the region(s) of the Community indicated in those licences.' 2.10. The second and fifth indents of Article 14 (2) of Protocol A are replaced by the following: '- two letters identifying the intended Member State of customs clearance as follows: BL = Benelux, DE = Germany, DK = Denmark, EL = Greece, ES = Spain, FR = France, GB = United Kingdom, IE = Ireland, IT = Italy, PT = Portugal', '- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance.' 2.11. Paragraph 3 (b) of Protocol E to the Agreement is deleted. 2.12. Agreed Minute No 1 set out in Appendix 4 to this letter shall form an integral part of the Agreement. 2.13. Agreed Minute No 2 set out in Appendix 5 to this letter shall form an integral part of the Agreement. 2.14. Agreed Minute No 3 set out in Appendix 6 to this letter shall form an integral part of the Agreement. 2.15. Agreed Minute No 4 set out in Appendix 7 to this letter shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1987, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration. For the Council of the European Communities Appendix 1 (The contents of Appendix 1 are identical to those of Appendix 1 to the Agreement with Singapore; see pages 16 to 42) Appendix 2 ANNEX II (The full product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS "" ID="1">1 (1) > ID="2">tonnes > ID="3">9 053 > ID="4">9 280 > ID="5">9 512 "> ID="1">2 > ID="2">tonnes > ID="3">26 219 > ID="4">26 874 > ID="5">27 546 "> ID="1">of which 2 (a) > ID="2">tonnes > ID="3">4 000 > ID="4">4 240 > ID="5">4 495 "> ID="1">3 > ID="2">tonnes > ID="3">38 033 > ID="4">39 554 > ID="5">41 136 "> ID="1">4 (2) > ID="2">1 000 pieces > ID="3">18 165 > ID="4">19 074 > ID="5">20 027 "> ID="1">5 > ID="2">1 000 pieces > ID="3">4 637 > ID="4">4 915 > ID="5">5 210 "> ID="1">6 > ID="2">1 000 pieces > ID="3">21 300 > ID="4">22 365 > ID="5">23 483 "> ID="1">7 > ID="2">1 000 pieces > ID="3">12 500 > ID="4">13 250 > ID="5">14 045 "> ID="1">8 > ID="2">1 000 pieces > ID="3">4 245 > ID="4">4 372 > ID="5">4 503 "> ID="1">9 > ID="2">tonnes > ID="3">3 788 > ID="4">4 015 > ID="5">4 256 "> ID="1">18 > ID="2">tonnes > ID="3">12 000 > ID="4">12 720 > ID="5">13 483 "> ID="1">20 > ID="2">tonnes > ID="3">16 658 > ID="4">17 741 > ID="5">18 894 "> ID="1">26 > ID="2">1 000 pieces > ID="3">12 099 > ID="4">12 825 > ID="5">13 594 "> ID="1">39 > ID="2">tonnes > ID="3">8 000 > ID="4">8 400 > ID="5">8 820 ""> Appendix 3 ANNEX TO PROTOCOL E (The product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) OPT QUOTAS COMMUNITY QUANTITATIVE LIMITS "" ID="1">4 > ID="2">1 000 pieces > ID="3">2 150 > ID="4">2 311 > ID="5">2 485 "> ID="1">5 > ID="2">1 000 pieces > ID="3">850 > ID="4">927 > ID="5">1 010 "> ID="1">6 > ID="2">1 000 pieces > ID="3">2 000 > ID="4">2 140 > ID="5">2 290 "> ID="1">7 > ID="2">1 000 pieces > ID="3">950 > ID="4">1 017 > ID="5">1 088 "> ID="1">8 > ID="2">1 000 pieces > ID="3">1 325 > ID="4">1 418 > ID="5">1 517 "> ID="1">26 > ID="2">1 000 pieces > ID="3">1 250 > ID="4">1 338 > ID="5">1 431 "> Appendix 4 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and the Islamic Republic of Pakistan on trade in textile and clothing products, initialled on 12 December 1992, the Parties agreed that Article 8 of the Agreement does not preclude the Community, if the conditions are fulfilled, from applying the safeguard measures for one or more of its regions in conformity with the principles of the internal market. In such an event, Pakistan shall be informed in advance of the relevant provisions of Protocol A to the Agreement to be applied, as appropriate. For the Government of the Islamic Republic of Pakistan For the Council of the European Communities Appendix 5 Agreed Minute No 2 Notwithstanding Article 12 (1) of this Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of this Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 12 (3), the Community may also introduce temporary limits for one or more of its regions. In such a case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from Pakistan on the basis of export licences obtained before the date of formal notification to Pakistan by the Community about the introduction of the above limits. The Community shall inform Pakistan of the technical and administrative measures, such as defined in the attached note verbale, that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Government of the Islamic Republic of Pakistan For the Council of the European Communities Note verbale The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Islamic Republic of Pakistan to the European Communities and has the honour to refer to the Agreement on textile products negotiated between the Islamic Republic of Pakistan and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 15 December 1991 and as further extended by the exchange of letters of 12 December 1992. The Directorate-General wishes to inform the Mission of the Islamic Republic of Pakistan that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 12 December 1992. Consequently, the corresponding provisions of Articles 7 and 12 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Islamic Republic of Pakistan to the European Communities the assurance of its highest consideration. Appendix 6 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and the Islamic Republic of Pakistan on trade in textile and clothing products, initialled in Brussels on 12 December 1992, the Parties agreed that Pakistan shall endeavour not to deprive certain regions of the Community which have traditionally had relatively small shares of Community quotas of imports of products serving as inputs for their processing industry. The Community and Pakistan further agreed to hold consultations, should the need arise, in order to avert any problems which might occur in this respect. The Parties agreed that this Agreed Minute replaces the corresponding Agreed Minute of the Agreement on this subject. For the Government of the Islamic Republic of Pakistan For the Council of the European Communities Appendix 7 Agreed Minute No 4 In the context of the Agreement between the European Economic Community and the Islamic Republic of Pakistan on trade in textile and clothing products, applied since 1 January 1987, as extended by the exchange of letters initialled on 15 December 1991 and further extended by the exchange of letters initialled on 12 December 1992, Pakistan agreed that, from the date of request for and pending the consultations referred to in Article 12 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Government of the Islamic Republic of PakistanFor the Council of the European Communities Exchange of notes The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Islamic Republic of Pakistan to the European Communities and has the honour to refer to the Agreement on textile products between the Islamic Republic of Pakistan and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 15 December 1991 and as further extended by the exchange of letters initialled on 12 December 1992. The Directorate-General wishes to inform the Mission of the Islamic Republic of Pakistan that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Community is prepared to allow the provisions of the Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Directorate-General for External Relations would be grateful if the Mission would confirm its Agreement to the foregoing. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Islamic Republic of Pakistan to the European Communities the assurance of its highest consideration. Letter No 2 Sir, I have the honour to acknowledge receipt of your letter of 12 December 1992, which reads as follows: 'Sir, 1. I have the honour to refer to the consultations held on 10 to 12 December 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and the Islamic Republic of Pakistan, applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992 (hereinafter "the Agreement"). 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. Annex I, Annex II and the Annex to Protocol E which set out the products concerned by the Agreement, the quantitative restrictions for exports and the OPT operations, respectively from the Islamic Republic of Pakistan to the European Economic Community, are replaced for the period 1 January 1993 to 31 December 1994 by Appendix 1, Appendix 2 and Appendix 3 of this letter, respectively. 2.2. Article 8 (6) and Protocol C to the Agreement are deleted. 2.3. Article 9 (2) is replaced by the following: "The information referred to in paragraph 1 shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate." 2.4. Article 12 (1) and (2) are replaced by the following: "1. The quantitative limits established under this Agreement on imports into the Community of textile products of Pakistani origin will not be broken down by the Community into regional shares. 2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 3. Pakistan shall monitor its exports of products under restraint or surveillance into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community. 4. Pakistan shall endeavour to ensure that exports of textile products subject to quantitative limits into the Community are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors." 2.5. Article 14 and all references to this Article in the Agreement are deleted. 2.6. The following is added at the beginning of "1. Save where it is otherwise provided for in this Agreement, . . ." 2.7. The second sentence of Article 18 (1) is replaced by the following: "It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations." 2.8. The first sentence of Article 7 (1) of Protocol A is replaced by the following: "1. The export licence shall conform to the model annexed to this Protocol and it shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the textile products covered by the export licences can only be put into free circulation in the region(s) of the Community indicated in those licences." 2.9. The second indent of Article 12 (1) of Protocol A to the Agreement is replaced by the following: "The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the products covered by the import licences can only be put into free circulation in the region(s) of the Community indicated in those licences." 2.10. The second and fifth indents of Article 14 (2) of Protocol A are replaced by the following: "- two letters identifying the intended Member State of customs clearance as follows: BL = Benelux, DE = Germany, DK = Denmark, EL = Greece, ES = Spain, FR = France, GB = United Kingdom, IE = Ireland, IT = Italy, PT = Portugal", "- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance." 2.11. Paragraph 3 (b) of Protocol E to the Agreement is deleted. 2.12. Agreed Minute No 1 set out in Appendix 4 to this letter shall form an integral part of the Agreement. 2.13. Agreed Minute No 2 set out in Appendix 5 to this letter shall form an integral part of the Agreement. 2.14. Agreed Minute No 3 set out in Appendix 6 to this letter shall form an integral part of the Agreement. 2.15. Agreed Minute No 4 set out in Appendix 7 to this letter shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1987, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration.' I have the honour to confirm that my Government is in agreement with the contents of your letter. Please accept, Sir, the assurance of my highest consideration. For the Government of the Islamic Republic of Pakistan Appendix 1 (The contents of Appendix 1 are identical to those of Appendix 1 to the Agreement with Singapore; see pages 16 to 42) Appendix 2 ANNEX II (The full product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS "" ID="1">1 (3) > ID="2">tonnes > ID="3">9 053 > ID="4">9 280 > ID="5">9 512 "> ID="1">2 > ID="2">tonnes > ID="3">26 219 > ID="4">26 874 > ID="5">27 546 "> ID="1">of which 2 (a) > ID="2">tonnes > ID="3">4 000 > ID="4">4 240 > ID="5">4 495 "> ID="1">3 > ID="2">tonnes > ID="3">38 033 > ID="4">39 554 > ID="5">41 136 "> ID="1">4 (4) > ID="2">1 000 pieces > ID="3">18 165 > ID="4">19 074 > ID="5">20 027 "> ID="1">5 > ID="2">1 000 pieces > ID="3">4 637 > ID="4">4 915 > ID="5">5 210 "> ID="1">6 > ID="2">1 000 pieces > ID="3">21 300 > ID="4">22 365 > ID="5">23 483 "> ID="1">7 > ID="2">1 000 pieces > ID="3">12 500 > ID="4">13 250 > ID="5">14 045 "> ID="1">8 > ID="2">1 000 pieces > ID="3">4 245 > ID="4">4 372 > ID="5">4 503 "> ID="1">9 > ID="2">tonnes > ID="3">3 788 > ID="4">4 015 > ID="5">4 256 "> ID="1">18 > ID="2">tonnes > ID="3">12 000 > ID="4">12 720 > ID="5">13 483 "> ID="1">20 > ID="2">tonnes > ID="3">16 658 > ID="4">17 741 > ID="5">18 894 "> ID="1">26 > ID="2">1 000 pieces > ID="3">12 099 > ID="4">12 825 > ID="5">13 594 "> ID="1">39 > ID="2">tonnes > ID="3">8 000 > ID="4">8 400 > ID="5">8 820 ""> Appendix 3 ANNEX TO PROTOCOL E (The product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) OPT QUOTAS COMMUNITY QUANTITATIVE LIMITS "" ID="1">4 > ID="2">1 000 pieces > ID="3">2 150 > ID="4">2 311 > ID="5">2 485 "> ID="1">5 > ID="2">1 000 pieces > ID="3">850 > ID="4">927 > ID="5">1 010 "> ID="1">6 > ID="2">1 000 pieces > ID="3">2 000 > ID="4">2 140 > ID="5">2 290 "> ID="1">7 > ID="2">1 000 pieces > ID="3">950 > ID="4">1 017 > ID="5">1 088 "> ID="1">8 > ID="2">1 000 pieces > ID="3">1 325 > ID="4">1 418 > ID="5">1 517 "> ID="1">26 > ID="2">1 000 pieces > ID="3">1 250 > ID="4">1 338 > ID="5">1 431 "> Appendix 4 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and the Islamic Republic of Pakistan on trade in textile and clothing products, initialled on 12 December 1992, the Parties agreed that Article 8 of the Agreement does not preclude the Community, if the conditions are fulfilled, from applying the safeguard measures for one or more of its regions in conformity with the principles of the internal market. In such an event, Pakistan shall be informed in advance of the relevant provisions of Protocol A to the Agreement to be applied, as appropriate. For the Government of the Islamic Republic of Pakistan For the Council of the European Communities Appendix 5 Agreed Minute No 2 Notwithstanding Article 12 (1) of this Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of this Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 12 (3), the Community may also introduce temporary limits for one or more of its regions. In such a case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from Pakistan on the basis of export licences obtained before the date of formal notification to Pakistan by the Community about the introduction of the above limits. The Community shall inform Pakistan of the technical and administrative measures such as defined in the attached note verbale that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Government of the Islamic Republic of Pakistan For the Council of the European Communities Note verbale The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Islamic Republic of Pakistan to the European Communities and has the honour to refer to the Agreement on textile products negotiated between the Islamic Republic of Pakistan and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 15 December 1991 and as further extended by the exchange of letters of 12 December 1992. The Directorate-General wishes to inform the Mission of the Islamic Republic of Pakistan that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 12 December 1992. Consequently, the corresponding provisions of Articles 7 and 12 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Islamic Republic of Pakistan to the European Communities the assurance of its highest consideration. Appendix 6 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and the Islamic Republic of Pakistan on trade in textile and clothing products, initialled in Brussels on 12 December 1992, the Parties agreed that Pakistan shall endeavour not to deprive certain regions of the Community which have traditionally had relatively small shares of Community quotas of imports of products serving as inputs for their processing industry. The Community and Pakistan further agreed to hold consultations, should the need arise, in order to avert any problems which might occur in this respect. The Parties agreed that this Agreed Minute replaces the corresponding Agreed Minute of the Agreement on this subject. For the Government of the Islamic Republic of Pakistan For the Council of the European Communities Appendix 7 Agreed Minute No 4 In the context of the Agreement between the European Economic Community and the Islamic Republic of Pakistan on trade in textile and clothing products, applied since 1 January 1987, as extended by the exchange of letters initialled on 15 December 1991 and further extended by the exchange of letters initialled on 12 December 1992, Pakistan agreed that, from the date of request for and pending the consultations referred to in Article 12 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Government of the Islamic Republic of Pakistan For the Council of the European Communities Exchange of notes The Mission of the Islamic Republic of Pakistan to the European Communities presents its compliments to the Directorate-General for External Relations of the Commission of the European Communities and has the honour to refer to the Director-General's note of 12 December 1992 regarding the Agreement on textile products between the Islamic Republic of Pakistan and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 15 December 1991 and as further extended by the exchange of letters initialled on 12 December 1992. The Mission of the Islamic Republic of Pakistan wishes to confirm to the Directorate-General that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Government of the Islamic Republic of Pakistan is prepared to allow the provisions of the extended Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Mission of the Islamic Republic of Pakistan to the European Communities avails itself of this opportunity to renew to the Directorate-General for External Relations the assurance of its highest consideration. (1) The following additional quantities may be added to the relevant annual quantitative limit: 1993 347 tonnes 1994 355 tonnes 1995 363 tonnes These quantities may, subject to notification, be transferred to the relevant quantitative limits for category 2. Part of the quantity so transferred may be used on a pro rata basis for category 2 (a).(2) For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments (other than babies' garments) of a maximum commercial size of 130 cm, for three garments whose commercial size exceeds 130 cm, may be applied for up to 5 % of the quantitative limits.(3) The following additional quantities may be added to the relevant annual quantitative limit: 1993 347 tonnes 1994 355 tonnes 1995 363 tonnes These quantities may, subject to notification, be transferred to the relevant quantitative limits for category 2. Part of the quantity so transferred may be used on a pro rata basis for category 2 (a).(4) For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments (other than babies' garments) of a maximum commercial size of 130 cm, for three garments whose commercial size exceeds 130 cm, may be applied for up to 5 % of the quantitative limits. AGREEMENT in the form of an exchange of letters amending the Agreement between the European Economic Community and the Democratic Socialist Republic of Sri Lanka on trade in textile products Letter No 1 Sir, 1. I have the honour to refer to the consultations held on 7 and 17 December 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and the Democratic Socialist Republic of Sri Lanka applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992 (hereinafter 'the Agreement'). 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. Annex I, Annex II and the Annex to Protocol E which set out the products concerned by the Agreement, the quantitative restrictions for exports and the OPT operations respectively, from the Democratic Socialist Republic of Sri Lanka to the European Economic Community, are replaced for the period 1 January 1993 to 31 December 1994 by Appendix 1, Appendix 2 and Appendix 3 to this letter, respectively. 2.2. Article 8 (6) and Protocol C to the Agreement are deleted. 2.3. Article 9 (2) is replaced by the following: 'The information referred to in paragraph 1 shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate.' 2.4. Article 12 (1) and (2) are replaced by the following: '1. The quantitative limits established under this Agreement on imports into the Community of textile products of Sri Lankan origin will not be broken down by the Community into regional shares. 2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 3. Sri Lanka shall monitor its exports of products under restraint or surveillance into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community. 4. Sri Lanka shall endeavour to ensure that exports of textile products subject to quantitative limits into the Communtiy are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors.' 2.5. Article 14 and all references to this Article in the Agreement are deleted. 2.6. The following is added at the beginning of Article 16 (1): '1. Save where it is otherwise provided for in this Agreement, . . .' 2.7. The second sentence of Article 18 (1) is replaced by the following: 'It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations.' 2.8. The first sentence of Article 7 (1) of Protocol A is replaced by the following: '1. The export licence shall conform to the model annexed to this Protocol and it shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the textile products covered by the export licences can only be put into free circulation in the region(s) of the Community indicated in those licences.' 2.9. The second indent of Article 12 (1) of Protocol A to the Agreement is replaced by the following: 'The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the products covered by the import licences can only be put into free circulation in the region(s) of the Community indicated in those licences.' 2.10. The second and fifth indents of Article 14 (2) of Protocol A are replaced by the following: '- two letters identifying the intended Member State of customs clearance as follows: BL = Benelux, DE = Germany, DK = Denmark, EL = Greece, ES = Spain, FR = France, GB = United Kingdom, IE = Ireland, IT = Italy, PT = Portugal', '- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance.' 2.11. Paragraph 3 (b) of Protocol E to the Agreement is deleted. 2.12. Agreed Minute No 1 set out in Appendix 4 to this letter shall form an integral part of the Agreement. 2.13. Agreed Minute No 2 set out in Appendix 5 to this letter shall form an integral part of the Agreement. 2.14. Agreed Minute No 3 set out in Appendix 6 to this letter shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1987, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration. For the Council of the European Communities Appendix 1 (The contents of Appendix 1 are identical to those of Appendix 1 to the Agreement with Singapore; see pages 16 to 42) Appendix 2 ANNEX II (The full product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS "" ID="1">6 (1) > ID="2">1 000 pieces > ID="3">5 361 > ID="4">5 736 > ID="5">6 138 "> ID="1">7 > ID="2">1 000 pieces > ID="3">8 581 > ID="4">9 182 > ID="5">9 825 "> ID="1">8 > ID="2">1 000 pieces > ID="3">6 877 > ID="4">7 358 > ID="5">7 873 "> ID="1">21 (2) > ID="2">1 000 pieces > ID="3">5 768 > ID="4">6 229 > ID="5">6 727 ""Note: The numbers in brackets are references to the footnotes in Annex II to the Agreement for the appropriate category respectively. > Appendix 3 ANNEX TO PROTOCOL E (The product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS "" ID="1">6 > ID="2">1 000 pieces > ID="3">1 640 > ID="4">1 716 > ID="5">1 836 "> ID="1">7 > ID="2">1 000 pieces > ID="3">1 210 > ID="4">1 295 > ID="5">1 386 "> ID="1">8 > ID="2">1 000 pieces > ID="3">1 115 > ID="4">1 193 > ID="5">1 277 "> ID="1">21 > ID="2">1 000 pieces > ID="3">1 205 > ID="4">1 301 > ID="5">1 405 "> Appendix 4 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and the Democratic Socialist Republic of Sri Lanka on trade in textile and clothing products, initialled on 17 December 1992, the Parties agreed that Article 8 of the Agreement does not preclude the Community, if the conditions are fulfilled, from applying the safeguard measures for one or more of its regions in conformity with the principles of the internal market. In such an event, Sri Lanka shall be informed in advance of the relevant provisions of Protocol A to the Agreement to be applied, as appropriate. For the Government of the Democratic Socialist Republic of Sri Lanka For the Council of the European Communities Appendix 5 Agreed Minute No 2 Notwithstanding Article 12 (1) of this Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of this Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 12 (3), Sri Lanka undertakes, if so requested by the Community, to respect temporary export limits for one or more regions of the Community. In such a case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from Sri Lanka on the basis of export licences obtained before the date of formal notification to Sri Lanka by the Community about the introduction of the above limits. The Community shall inform Sri Lanka of the technical and administrative measures, such as defined in the attached note verbale, that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Government of the Democratic Socialist Republic of Sri Lanka For the Council of the European Communities Note verbale The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Democratic Socialist Republic of Sri Lanka to the European Communities and has the honour to refer to the Agreement on textile products negotiated between Sri Lanka and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 25 October 1991 and as further extended by the exchange of letters of 17 December 1992. The Directorate-General wishes to inform the Mission of the Democratic Socialist Republic of Sri Lanka that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 26 November 1992. Consequently, the corresponding provisions of Articles 7 and 12 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Democratic Socialist Republic of Sri Lanka to the European Communities the assurance of its highest consideration. Appendix 6 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and the Democratic Socialist Republic of Sri Lanka on trade in textile and clothing products, applied since 1 January 1987, as extended by the exchange of letters initialled on 25 October 1991 and further extended by the exchange of letters initialled on 17 December 1992, Sri Lanka agreed that, from the date of request for and pending the consultations referred to in Article 12 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Government of the Democratic Socialist Republic of Sri Lanka For the Council of the European Communities Exchange of notes The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Democratic Socialist Republic of Sri Lanka to the European Communities and has the honour to refer to the Agreement on textile products between the Democratic Socialist Republic of Sri Lanka and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 25 October 1991 and as further extended by the exchange of letters initialled on 17 December 1992. The Directorate-General wishes to inform the Mission of the Democratic Socialist Republic of Sri Lanka that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Community is prepared to allow the provisions of the Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Directorate-General for External Relations would be grateful if the Mission would confirm its Agreement to the foregoing. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Democratic Socialist Republic of Sri Lanka to the European Communities the assurance of its highest consideration. Letter No 2 Sir, I have the honour to acknowledge receipt of your letter of 17 December 1992, which reads as follows: 'Sir, 1. I have the honour to refer to the consultations held on 7 and 17 December 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and the Democratic Socialist Republic of Sri Lanka, applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992 (hereinafter "the Agreement"). 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. Annex I, Annex II and the Annex to Protocol E which set out the products concerned by the Agreement, the quantitative restrictions for exports and the OPT operations, respectively from the Democratic Socialist Republic of Sri Lanka to the European Economic Community, are replaced for the period 1 January 1993 to 31 December 1994 by Appendix 1, Appendix 2 and Appendix 3 of this letter, respectively. 2.2. Article 8 (6) and Protocol C to the Agreement are deleted. 2.3. Article 9 (2) is replaced by the following: "The information referred to in paragraph 1 shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate." 2.4. Article 12 (1) and (2) are replaced by the following: "1. The quantitative limits established under this Agreement on imports into the Community of textile products of Sri Lankan origin will not be broken down by the Community into regional shares. 2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 3. Sri Lanka shall monitor its exports of products under restraint or surveillance into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community. 4. Sri Lanka shall endeavour to ensure that exports of textile products subject to quantitative limits into the Community are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors." 2.5. Article 14 and all references to this Article in the Agreement are deleted. 2.6. The following is added at the beginning of "1. Save where it is otherwise provided for in this Agreement, . . ." 2.7. The second sentence of Article 18 (1) is replaced by the following: "It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations." 2.8. The first sentence of Article 7 (1) of Protocol A is replaced by the following: "1. The export licence shall conform to the model annexed to this Protocol and it shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the textile products covered by the export licences can only be put into free circulation in the region(s) of the Community indicated in those licences." 2.9. The second indent of Article 12 (1) of Protocol A to the Agreement is replaced by the following: "The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 8 in accordance with the provisions of the Agreed Minute No 1, or to Agreed Minute No 2, the products covered by the import licences can only be put into free circulation in the region(s) of the Community indicated in those licences." 2.10. The second and fifth indents of Article 14 (2) of Protocol A are replaced by the following: "- two letters identifying the intended Member State of customs clearance as follows: BL = Benelux, DE = Germany, DK = Denmark, EL = Greece, ES = Spain, FR = France, GB = United Kingdom, IE = Ireland, IT = Italy, PT = Portugal", "- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance." 2.11. Paragraph 3 (b) of Protocol E to the Agreement is deleted. 2.12. Agreed Minute No 1 set out in Appendix 4 to this letter shall form an integral part of the Agreement. 2.13. Agreed Minute No 2 set out in Appendix 5 to this letter shall form an integral part of the Agreement. 2.14. Agreed Minute No 3 set out in Appendix 6 to this letter shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1987, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration.' I have the honour to confirm that my Government is in agreement with the contents of your letter. Please accept, Sir, the assurance of my highest consideration. For the Government of the Democratic Socialist Republic of Sri Lanka Appendix 1 (The contents of Appendix 1 are identical to those of Appendix 1 to the Agreement with Singapore; see pages 16 to 42) Appendix 2 ANNEX II (The full product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS "" ID="1">6 (3) > ID="2">1 000 pieces > ID="3">5 361 > ID="4">5 736 > ID="5">6 138 "> ID="1">7 > ID="2">1 000 pieces > ID="3">8 581 > ID="4">9 182 > ID="5">9 825 "> ID="1">8 > ID="2">1 000 pieces > ID="3">6 877 > ID="4">7 358 > ID="5">7 873 "> ID="1">21 (4) > ID="2">1 000 pieces > ID="3">5 768 > ID="4">6 229 > ID="5">6 727 ""Note: The numbers in brackets are references to the footnotes in Annex II to the Agreement for the appropriate category respectively. > Appendix 3 ANNEX TO PROTOCOL E (The product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS "" ID="1">6 > ID="2">1 000 pieces > ID="3">1 640 > ID="4">1 716 > ID="5">1 836 "> ID="1">7 > ID="2">1 000 pieces > ID="3">1 210 > ID="4">1 295 > ID="5">1 386 "> ID="1">8 > ID="2">1 000 pieces > ID="3">1 115 > ID="4">1 193 > ID="5">1 277 "> ID="1">21 > ID="2">1 000 pieces > ID="3">1 205 > ID="4">1 301 > ID="5">1 405 "> Appendix 4 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and the Democratic Socialist Republic of Sri Lanka on trade in textile and clothing products, initialled on 17 December 1992, the Parties agreed that Article 8 of the Agreement does not preclude the Community, if the conditions are fulfilled, from applying the safeguard measures for one or more of its regions in conformity with the principles of the internal market. In such an event, Sri Lanka shall be informed in advance of the relevant provisions of Protocol A to the Agreement to be applied, as appropriate. For the Government of the Democratic Socialist Republic of Sri Lanka For the Council of the European Communities Appendix 5 Agreed Minute No 2 Notwithstanding Article 12 (1) of this Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of this Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 12 (3), Sri Lanka undertakes, if so requested by the Community, to respect temporary export limits for one or more regions of the Community. In such a case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from Sri Lanka on the basis of export licences obtained before the date of formal notification to Sri Lanka by the Community about the introduction of the above limits. The Community shall inform Sri Lanka of the technical and administrative measures, such as defined in the attached note verbale, that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Government of the Democratic Socialist Republic of Sri Lanka For the Council of the European Communities Note verbale The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Democratic Socialist Republic of Sri Lanka to the European Communities and has the honour to refer to the Agreement on textile products negotiated between Sri Lanka and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 25 October 1991 and as further extended by the exchange of letters of 17 December 1992. The Directorate-General wishes to inform the Mission of the Democratic Socialist Republic of Sri Lanka that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 26 November 1992. Consequently, the corresponding provisions of Articles 7 and 12 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Democratic Socialist Republic of Sri Lanka to the European Communities the assurance of its highest consideration. Appendix 6 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and the Democratic Socialist Republic of Sri Lanka on trade in textile and clothing products, applied since 1 January 1987, as extended by the exchange of letters initialled on 25 October 1991 and further extended by the exchange of letters initialled on 17 December 1992, Sri Lanka agreed that, from the date of request for and pending the consultations referred to in Article 12 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Government of the Democratic Socialist Republic of Sri Lanka For the Council of the European Communities Exchange of notes The Mission of the Democratic Socialist Republic of Sri Lanka to the European Communities presents its compliments to the Directorate-General for External Relations of the Commission of the European Communities and has the honour to refer to the Director-General's note of 17 November 1992 regarding the Agreement on textile products between the Democratic Socialist Republic of Sri Lanka and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 25 October 1991 and as further extended by the exchange of letters initialled on 17 November 1992. The Mission of the Republic of Sri Lanka wishes to confirm to the Directorate-General that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Government of the Democratic Socialist Republic of Sri Lanka is prepared to allow the provisions of the extended Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Mission of the Democratic Socialist Republic of Sri Lanka to the European Communities avails itself of this opportunity to renew to the Directorate-General for External Relations the assurance of its highest consideration. AGREEMENT in the form of an exchange of letters amending the Agreement between the European Economic Community and the Kingdom of Thailand on trade in textile products Letter No 1 Sir, 1. I have the honour to refer to the consultations held on 15 to 17 December 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and the Kingdom of Thailand applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992 (hereinafter 'the Agreement'). 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. Annex I, Annex II and the Annex to Protocol E which set out the products concerned by the Agreement, the quantitative restrictions for exports and the OPT operations respectively, from the Kingdom of Thailand to the European Economic Community, are replaced for the period 1 January 1993 to 31 December 1994 by Appendix 1, Appendix 2 and Appendix 3 to this letter, respectively. 2.2. Article 8 (6) and Protocol C to the Agreement are deleted. 2.3. Article 9 (2) is replaced by the following: 'The information referred to in paragraph 1 shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate.' 2.4. Article 12 (1) and (2) are replaced by the following: '1. The quantitative limits established under this Agreement on imports into the Community of textile products of Thai origin will not be broken down by the Community into regional shares. 2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 3. Thailand shall monitor its exports of products under restraint or surveillance into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community. 4. Thailand shall endeavour to ensure that exports of textile products subject to quantitative limits into the Communtiy are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors.' 2.5. Article 14 and all references to this Article in the Agreement are deleted. 2.6. The following is added at the beginning of Article 16 (1): '1. Save where it is otherwise provided for in this Agreement, . . .' 2.7. The second sentence of Article 18 (1) is replaced by the following: 'It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations.' 2.8. The first sentence of Article 7 (1) of Protocol A is replaced by the following: '1. The export licence shall conform to the model annexed to this Protocol and it shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the textile products covered by the export licences can only be put into free circulation in the region(s) of the Community indicated in those licences.' 2.9. The second indent of Article 12 (1) of Protocol A to the Agreement is replaced by the following: 'The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the products covered by the import licences can only be put into free circulation in the region(s) of the Community indicated in those licences.' 2.10. The second and fifth indents of Article 14 (2) of Protocol A are replaced by the following: '- two letters identifying the intended Member State of customs clearance as follows: BL = Benelux, DE = Germany, DK = Denmark, EL = Greece, ES = Spain, FR = France, GB = United Kingdom, IE = Ireland, IT = Italy, PT = Portugal', '- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance.' 2.11. Paragraph 3 (b) of Protocol E to the Agreement is deleted. 2.12. Agreed Minute No 1 set out in Appendix 4 to this letter shall form an integral part of the Agreement. 2.13. Agreed Minute No 2 set out in Appendix 5 to this letter shall form an integral part of the Agreement. 2.14. Agreed Minute No 3 set out in Appendix 6 to this letter shall form an integral part of the Agreement. 2.15. Agreed Minute No 4 set out in Appendix 7 to this letter shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1987, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration. For the Council of the European Communities Appendix 1 ANNEX I 1. When the constitutive material of the products of categories 1 to 114 is not specifically mentioned, these products are to be taken to be made exclusively of wool or of fine hair, of cotton or of man-made fibres. 2. Garments which are not recognizable as being garments for men or boys or as being garments for women or girls are classified with the latter. 3. Where the expression 'babies' garments' is used, this is meant to cover garments up to and including commercial size 86. GROUP I A "" ID="1">1 > ID="2">5204 11 00 5204 19 00 5205 11 00 5205 12 00 5205 13 00 5205 14 00 5205 15 10 5205 15 90 5205 21 00 5205 22 00 5205 23 00 5205 24 00 5205 25 10 5205 25 30 5205 25 90 5205 31 00 5205 32 00 5205 33 00 5205 34 00 5205 35 10 5205 35 90 5205 41 00 5205 42 00 5205 43 00 5205 44 00 5205 45 10 5205 45 30 5205 45 90 5206 11 00 5206 12 00 5206 13 00 5206 14 00 5206 15 10 5206 15 90 5206 21 00 5206 22 00 5206 23 00 5206 24 00 5206 25 10 5206 25 90 5206 31 00 5206 32 00 5206 33 00 > ID="3">Cotton yarn, not put up for retail sale "> ID="1">1 (cont'd) > ID="2">5206 34 00 5206 35 10 5206 35 90 5206 41 00 5206 42 00 5206 43 00 5206 44 00 5206 45 10 5206 45 90 ex 5604 90 00 "> ID="1">2 > ID="2">5208 11 10 5208 11 90 5208 12 11 5208 12 13 5208 12 15 5208 12 19 5208 12 91 5208 12 93 5208 12 95 5208 12 99 5208 13 00 5208 19 00 5208 21 10 5208 21 90 5208 22 11 5208 22 13 5208 22 15 5208 22 19 5208 22 91 5208 22 93 5208 22 95 5208 22 99 5208 23 00 5208 29 00 5208 31 00 5208 32 11 5208 32 13 5208 32 15 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 5209 11 00 5209 12 00 5209 19 00 5209 21 00 5209 22 00 5209 29 00 5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 > ID="3">Woven fabrics of cotton, other than gauze, terry fabrics, narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics: "> ID="1">2 (cont'd) > ID="2">5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 5210 11 10 5210 11 90 5210 12 00 5210 19 00 5210 21 10 5210 21 90 5210 22 00 5210 29 00 5210 31 10 5210 31 90 5210 32 00 5210 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 5211 11 00 5211 12 00 5211 19 00 5211 21 00 5211 22 00 5211 29 00 5211 31 00 5211 32 00 5211 39 00 5211 41 00 5211 42 00 5211 43 00 5211 49 11 5211 49 19 5211 49 90 5211 51 00 5211 52 00 5211 59 00 5212 11 10 5212 11 90 5212 12 10 5212 12 90 5212 13 10 5212 13 90 5212 14 10 5212 14 90 5212 15 10 5212 15 90 5212 21 10 5212 21 90 5212 22 10 5212 22 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 ex 5811 00 00 ex 6308 00 00 "> ID="1">2 (a) > ID="2">5208 31 00 5208 32 11 5208 32 13 5208 32 15 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 > ID="3">(a) Of which: other than unbleached or bleached "> ID="2">5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 "> ID="2">5210 31 10 5210 31 90 5210 32 00 5210 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 "> ID="2">5211 31 00 5211 32 00 5211 39 00 5211 41 00 5211 42 00 5211 43 00 5211 49 11 5211 49 19 5211 49 90 5211 51 00 5211 52 00 5211 59 00 "> ID="2">5212 13 10 5212 13 90 5212 14 10 5212 14 90 5212 15 10 5212 15 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 "> ID="2">ex 5811 00 00 "> ID="2">ex 6308 00 00 "> ID="1">3 > ID="2">5512 11 00 5512 19 10 5512 19 90 5512 21 00 5512 29 10 5512 29 90 5512 91 00 5512 99 10 5512 99 90 > ID="3">Woven fabrics of synthetic fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics "> ID="2">5513 11 10 5513 11 30 5513 11 90 5513 12 00 5513 13 00 5513 19 00 5513 21 10 5513 21 30 5513 21 90 5513 22 00 5513 23 00 5513 29 00 5513 31 00 5513 32 00 5513 33 00 5513 39 00 5513 41 00 5513 42 00 5513 43 00 5513 49 00 "> ID="2">5514 11 00 5514 12 00 5514 13 00 5514 19 00 5514 21 00 5514 22 00 5514 23 00 5514 29 00 5514 31 00 5514 32 00 5514 33 00 5514 39 00 5514 41 00 5514 42 00 5514 43 00 5514 49 00 "> ID="2">5515 11 10 5515 11 30 5515 11 90 5515 12 10 5515 12 30 5515 12 90 5515 13 11 5515 13 19 5515 13 91 5515 13 99 5515 19 10 5515 19 30 5515 19 90 5515 21 10 5515 21 30 5515 21 90 5515 22 11 5515 22 19 5515 22 91 5515 22 99 5515 29 10 5515 29 30 "> ID="1">3 (cont'd) > ID="2">5515 29 90 5515 91 10 5515 91 30 5515 91 90 5515 92 11 5515 92 19 5515 92 91 5515 92 99 5515 99 10 5515 99 30 5515 99 90 "> ID="2">5803 90 30 "> ID="2">ex 5905 00 70 "> ID="2">ex 6308 00 00 "> ID="1">3 (a) > ID="2">5512 19 10 5512 19 90 5512 29 10 5512 29 90 5512 99 10 5512 99 90 > ID="3">(a) Of which: other than unbleached or bleached "> ID="2">5513 21 10 5513 21 30 5513 21 90 5513 22 00 5513 23 00 5513 29 00 5513 31 00 5513 32 00 5513 33 00 5513 39 00 5513 41 00 5513 42 00 5513 43 00 5513 49 00 "> ID="2">5514 21 00 5514 22 00 5514 23 00 5514 29 00 5514 31 00 5514 32 00 5514 33 00 5514 39 00 5514 41 00 5514 42 00 5514 43 00 5514 49 00 "> ID="2">5515 11 30 5515 11 90 5515 12 30 5515 12 90 5515 13 19 5515 13 99 5515 19 30 5515 19 90 5515 21 30 5515 21 90 5515 22 19 5515 22 99 5515 29 30 5515 29 90 5515 91 30 5515 91 90 "> ID="1">3 (a) (cont'd) > ID="2">5515 92 19 5515 92 99 5515 99 30 5515 99 90 ex 5803 90 30 ex 5905 00 70 ex 6308 00 00 "> GROUP I B "" ID="1">4 > ID="2">6105 10 00 6105 20 10 6105 20 90 6105 90 10 6109 10 00 6109 90 10 6109 90 30 6110 20 10 6110 30 10 > ID="3">Shirts, T-shirts, lightweight fine knit roll, polo or turtle-necked jumpers and pullovers (other than of wool or fine animal hair), undervests and the like, knitted or crocheted > ID="4">6,48 > ID="5">154 "> ID="1">5 > ID="2">6101 10 90 6101 20 90 6101 30 90 6102 10 90 6102 20 90 6102 30 90 6110 10 10 6110 10 31 6110 10 35 6110 10 38 6110 10 91 6110 10 95 6110 10 98 6110 20 91 6110 20 99 6110 30 91 6110 30 99 > ID="3">Jerseys, pullovers, slip-overs, waistcoats, twinsets, cardigans, bed-jackets and jumpers (other than jackets and blazers), anoraks, windcheaters, waister jackets and the like, knitted or crocheted > ID="4">4,53 > ID="5">221 "> ID="1">6 > ID="2">6203 41 10 6203 41 90 6203 42 31 6203 42 33 6203 42 35 6203 42 90 6203 43 19 6203 43 90 6203 49 19 6203 49 50 6204 61 10 6204 62 31 6204 62 33 6204 62 39 6204 63 18 6204 69 18 6211 32 42 6211 33 42 6211 42 42 6211 43 42 > ID="3">Men's or boys' woven breeches, shorts other than swimwear and trousers (including slacks); women's or girls woven trousers and slacks, of wool, of cotton or of man-made fibres; lower parts of tracksuits with lining, other than category 16 or 29, of cotton or of man-made fibres > ID="4">1,76 > ID="5">568 "> ID="1">7 > ID="2">6106 10 00 6106 20 00 6106 90 10 6206 20 00 6206 30 00 6206 40 00 > ID="3">Women's or girls' blouses, shirts and shirt-blouses, whether or not knitted or crocheted, of wool, cotton or man-made fibres > ID="4">5,55 > ID="5">180 "> ID="1">8 > ID="2">6205 10 00 6205 20 00 6205 30 00 > ID="3">Men's or boys' shirts, other than knitted or crocheted, of wool, cotton or man-made fibres > ID="4">4,60 > ID="5">217 "> GROUP II A "" ID="1">9 > ID="2">5802 11 00 5802 19 00 ex 6302 60 00 > ID="3">Terry towelling and similar woven terry fabrics of cotton; toilet linen and kitchen linen, other than knitted or crocheted, of terry towelling and woven terry fabrics, of cotton "> ID="1">20 > ID="2">6302 21 00 6302 22 90 6302 29 90 6302 31 10 6302 31 90 6302 32 90 6302 39 90 > ID="3">Bed linen, other than knitted or crocheted "> ID="1">22 > ID="2">5508 10 11 5508 10 19 5509 11 00 5509 12 00 5509 21 10 5509 21 90 5509 22 10 5509 22 90 5509 31 10 5509 31 90 5509 32 10 5509 32 90 5509 41 10 5509 41 90 5509 42 10 5509 42 90 5509 51 00 5509 52 10 5509 52 90 5509 53 00 5509 59 00 5509 61 10 5509 61 90 5509 62 00 5509 69 00 5509 91 10 5509 91 90 5509 92 00 5509 99 00 > ID="3">Yarn of staple or waste synthetic fibres, not put up for retail sale "> ID="1">22 (a) > ID="2">5508 10 19 5509 31 10 5509 31 90 5509 32 10 5509 32 90 5509 61 10 5509 61 90 5509 62 00 5509 69 00 > ID="3">(a) Of which acrylic "> ID="1">23 > ID="2">5508 20 10 5510 11 00 5510 12 00 5510 20 00 5510 30 00 5510 90 00 > ID="3">Yarn of staple or waste artificial fibres, not put up for retail sale "> ID="1">32 > ID="2">5801 10 00 5801 21 00 5801 22 00 5801 23 00 5801 24 00 5801 25 00 5801 26 00 5801 31 00 5801 32 00 5801 33 00 5801 34 00 5801 35 00 5801 36 00 5802 20 00 5802 30 00 > ID="3">Woven pile fabrics and chenille fabrics (other than terry towelling or terry fabrics of cotton and narrow woven fabrics) and tufted textile surfaces, of wool, of cotton or of man-made textile fibres "> ID="1">32 (a) > ID="2">5801 22 00 > ID="3">(a) Of which: cotton corduroy "> ID="1">39 > ID="2">6302 51 10 6302 51 90 6302 53 90 ex 6302 59 00 6302 91 10 6302 91 90 6302 93 90 ex 6302 99 00 > ID="3">Table linen, toilet and kitchen linen, other than knitted or crocheted, other than of terry towelling or similar terry fabrics of cotton "> GROUP II B "" ID="1">12 > ID="2">6115 12 00 6115 19 10 6115 19 90 6115 20 11 6115 20 90 6115 91 00 6115 92 00 6115 93 10 6115 93 30 6115 93 99 6115 99 00 > ID="3">Panty-hose and tights, stockings, understockings, socks, ankle-socks, sockettes and the like, knitted or crocheted, other than for babies, including stockings for varicose veins, other than products of category 70 > ID="4">24,3 pairs > ID="5">41 "> ID="1">13 > ID="2">6107 11 00 6107 12 00 6107 19 00 6108 21 00 6108 22 00 6108 29 00 > ID="3">Men's or boys' underpants and briefs, women's or girls' knickers and briefs, knitted or crocheted, of wool, cotton or man-made fibres > ID="4">17 > ID="5">59 "> ID="1">14 > ID="2">6201 11 00 ex 6201 12 10 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 6210 20 00 > ID="3">Men's or boys' woven overcoats, raincoats and other coats, cloaks and capes, of wool, of cotton or of man-made textile fibres (other than parkas) (of category 21) > ID="4">0,72 > ID="5">1 389 "> ID="1">15 > ID="2">6202 11 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 6202 13 90 6204 31 00 6204 32 90 6204 33 90 6204 39 19 6210 30 00 > ID="3">Women's or girls' woven overcoats, raincoats and other coats, cloaks and capes; jackets and blazers, of wool, of cotton or of man-made textile fibres (other than parkas) (of category 21) > ID="4">0,84 > ID="5">1 190 "> ID="1">16 > ID="2">6203 11 00 6203 12 00 6203 19 10 6203 19 30 6203 21 00 6203 22 80 6203 23 80 6203 29 18 6211 32 31 6211 33 31 > ID="3">Men's or boys' suits and ensembles, other than knitted or crocheted, of wool, of cotton or of man-made fibres, excluding ski suits; men's or boy's tracksuits with lining, with an outer shell of a single identical fabric, of cotton or of man-made fibres > ID="4">0,80 > ID="5">1 250 "> ID="1">17 > ID="2">6203 31 00 6203 32 90 6203 33 90 6203 39 19 > ID="3">Men's or boys' jackets and blazers, other than knitted or crocheted, of wool, of cotton or of man-made fibres > ID="4">1,43 > ID="5">700 "> ID="1">18 > ID="2">6207 11 00 6207 19 00 6207 21 00 6207 22 00 6207 29 00 6207 91 00 > ID="3">Men's or boys' singlets and other vests, underpants, briefs, nightshirts, pyjamas, bathrobes, dressing gowns and similar articles, other than knitted or crocheted "> ID="1">18 (cont'd) > ID="2">6207 92 00 6207 99 00 > ID="3""" ID="2">6208 11 00 6208 19 10 6208 19 90 6208 21 00 6208 22 00 6208 29 00 6208 91 10 6208 91 90 6208 92 10 6208 92 90 6208 99 00 > ID="3">Women's or girls' singlets and other vests, slips, petticoats, briefs, panties, nightdresses, pyjamas, nÃ ©gligÃ ©s, bathrobes, dressing gowns and similar articles, other than knitted or crocheted "> ID="1">19 > ID="2">6213 20 00 6213 90 00 > ID="3">Handkerchiefs, other than knitted or crocheted > ID="4">59 > ID="5">17 "> ID="1">21 > ID="2">ex 6201 12 10 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 6201 91 00 6201 92 00 6201 93 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6202 91 00 6202 92 00 6202 93 00 6211 32 41 6211 33 41 6211 42 41 6211 43 41 > ID="3">Parkas; anoraks, windcheaters, waister jackets and the like, other than knitted or crocheted, of wool, of cotton or man-made fibres; upper parts of tracksuits with lining, other than category 16 or 29, of cotton or of man-made fibres > ID="4">2,3 > ID="5">435 "> ID="1">24 > ID="2">6107 21 00 6107 22 00 6107 29 00 6107 91 00 6107 92 00 ex 6107 99 00 > ID="3">Men's or boys' nightshirts, pyjamas, bathrobes, dressing gowns and similar articles, knitted or crocheted > ID="4">3,9 > ID="5">257 "> ID="2">6108 31 10 6108 31 90 6108 32 11 6108 32 19 6108 32 90 6108 39 00 6108 91 00 6108 92 00 6108 99 10 > ID="3">Women's or girls' nightdresses, pyjamas, nÃ ©gligÃ ©s, bathrobes, dressing gowns and similar articles, knitted or crocheted "> ID="1">26 > ID="2">6104 41 00 6104 42 00 6104 43 00 6104 44 00 6204 41 00 6204 42 00 6204 43 00 6204 44 00 > ID="3">Women's or girls' dresses, of wool, of cotton or man-made fibres > ID="4">3,1 > ID="5">323 "> ID="1">27 > ID="2">6104 51 00 6104 52 00 6104 53 00 6104 59 00 > ID="3">Women's or girls' skirts, including divided skirts > ID="4">2,6 > ID="5">385 "> ID="1">27 (cont'd) > ID="2">6204 51 00 6204 52 00 6204 53 00 6204 59 10 "> ID="1">28 > ID="2">6103 41 10 6103 41 90 6103 42 10 6103 42 90 6103 43 10 6103 43 90 6103 49 10 6103 49 91 6104 61 10 6104 61 90 6104 62 10 6104 62 90 6104 63 10 6104 63 90 6104 69 10 6104 69 91 > ID="3">Trousers, bib and brace overalls, breeches and shorts (other than swimwear), knitted or crocheted, of wool, of cotton or man-made fibres > ID="4">1,61 > ID="5">620 "> ID="1">29 > ID="2">6204 11 00 6204 12 00 6204 13 00 6204 19 10 6204 21 00 6204 22 90 6204 23 90 6204 29 19 6211 42 31 6211 43 31 > ID="3">Women's or girls' suits and ensembles, other than knitted or crocheted, of wool, of cotton or man-made fibres, excluding ski suits; women's or girls' tracksuits with lining, with an outer shell of an identical fabric, of cotton or of man-made fibres > ID="4">1,37 > ID="5">730 "> ID="1">31 > ID="2">6212 10 00 > ID="3">BrassiÃ ¨res, woven, knitted or crocheted > ID="4">18,2 > ID="5">55 "> ID="1">68 > ID="2">6111 10 90 6111 20 90 6111 30 90 ex 6111 90 00 ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 > ID="3">Babies' garments and clothing accessories, excluding babies' gloves, mittens and mitts of categories 10 and 87, and babies' stockings, socks and sockettes, other than knitted or crocheted, of category 88 "> ID="1">73 > ID="2">6112 11 00 6112 12 00 6112 19 00 > ID="3">Track suits of knitted or crocheted fabric, of wool, of cotton or of man-made textile fibres > ID="4">1,67 > ID="5">600 "> ID="1">76 > ID="2">6203 22 10 6203 23 10 6203 29 11 6203 32 10 6203 33 10 6203 39 11 6203 42 11 6203 42 51 6203 43 11 6203 43 31 6203 49 11 6203 49 31 > ID="3">Men's or boys' industrial or occupational clothing, other than knitted or crocheted; Women's or girls' aprons, smock-overalls and other industrial or occupational clothing, other than knitted or crocheted "> ID="1">76 (cont'd) > ID="2">6204 22 10 6204 23 10 6204 29 11 6204 32 10 6204 33 10 6204 39 11 6204 62 11 6204 62 51 6204 63 11 6204 63 31 6204 69 11 6204 69 31 6211 32 10 6211 33 10 6211 42 10 6211 43 10 "> ID="1">77 > ID="2">ex 6211 20 00 > ID="3">Ski suits, other than knitted or crocheted "> ID="1">78 > ID="2">6203 41 30 6203 42 59 6203 43 39 6203 49 39 6204 61 80 6204 61 90 6204 62 59 6204 62 90 6204 63 39 6204 63 90 6204 69 39 6204 69 50 6210 40 00 6210 50 00 6211 31 00 6211 32 90 6211 33 90 6211 41 00 6211 42 90 6211 43 90 > ID="3">Garments, other than knitted or crocheted, excluding garments of categories 6, 7, 8, 14, 15, 16, 17, 18, 21, 26, 27, 29, 68, 72, 76 and 77 "> ID="1">83 > ID="2">6101 10 10 6101 20 10 6101 30 10 6102 10 10 6102 20 10 6102 30 10 6103 31 00 6103 32 00 6103 33 00 ex 6103 39 00 6104 31 00 6104 32 00 6104 33 00 ex 6104 39 00 ex 6112 20 00 6113 00 90 6114 10 00 6114 20 00 6114 30 00 > ID="3">Overcoats, jackets, blazers and other garments, including ski suits, knitted or crocheted, excluding garments of categories 4, 5, 7, 13, 24, 26, 27, 28, 68, 69, 72, 73, 74, 75 "> GROUP III A "" ID="1">33 > ID="2">5407 20 11 6305 31 91 6305 31 99 > ID="3">Woven fabrics of synthetic filament yarn obtained from strip or the like of polyethylene or polypropylene, less than 3 m wide Sacks and bags, of a kind used for the packing of goods, not knitted or crocheted, obtained from strip or the like "> ID="1">34 > ID="2">5407 20 19 > ID="3">Woven fabrics of synthetic filament yarn, obtained from strip or the like of polyethylene or polypropylene, 3 m or more wide "> ID="1">35 > ID="2">5407 10 00 5407 20 90 5407 30 00 5407 41 00 5407 42 10 5407 42 90 5407 43 00 5407 44 10 5407 44 90 5407 51 00 5407 52 00 5407 53 10 5407 53 90 5407 54 00 5407 60 10 5407 60 30 5407 60 51 5407 60 59 5407 60 90 5407 71 00 5407 72 00 5407 73 10 5407 73 91 5407 73 99 5407 74 00 5407 81 00 5407 82 00 5407 83 10 5407 83 90 5407 84 00 5407 91 00 5407 92 00 5407 93 10 5407 93 90 5407 94 00 ex 5811 00 00 ex 5905 00 70 > ID="3">Woven fabrics of synthetic fibres (continuous), other than those for tyres of category 114 "> ID="1">35 (a) > ID="2">5407 42 10 5407 42 90 5407 43 00 5407 44 10 5407 44 90 5407 52 00 5407 53 10 5407 53 90 5407 54 00 5407 60 30 5407 60 51 5407 60 59 5407 60 90 > ID="3">(a) Of which: other than unbleached or bleached "> ID="1">35 (a) (cont'd) > ID="2">5407 72 00 5407 73 10 5407 73 91 5407 73 99 5407 74 00 5407 82 00 5407 83 10 5407 83 90 5407 84 00 5407 92 00 5407 93 10 5407 93 90 5407 94 00 ex 5811 00 00 ex 5905 00 70 "> ID="1">36 > ID="2">5408 10 00 5408 21 00 5408 22 10 5408 22 90 5408 23 10 5408 23 90 5408 24 00 5408 31 00 5408 32 00 5408 33 00 5408 34 00 ex 5811 00 00 ex 5905 00 70 > ID="3">Woven fabrics of continuous artificial fibres, other than those for tyres of category 114 "> ID="1">36 (a) > ID="2">5408 10 00 5408 22 10 5408 22 90 5408 23 10 5408 23 90 5408 24 00 5408 32 00 5408 33 00 5408 34 00 ex 5811 00 00 ex 5905 00 70 > ID="3">(a) Of which: other than unbleached or bleached "> ID="1">37 > ID="2">5516 11 00 5516 12 00 5516 13 00 5516 14 00 5516 21 00 5516 22 00 5516 23 10 5516 23 90 5516 24 00 5516 31 00 5516 32 00 5516 33 00 5516 34 00 5516 41 00 5516 42 00 5516 43 00 5516 44 00 5516 91 00 > ID="3">Woven fabrics of artificial staple fibres "> ID="1">37 (cont'd) > ID="2">5516 92 00 5516 93 00 5516 94 00 5803 90 50 ex 5905 00 70 > ID="3""" ID="1">37 (a) > ID="2">5516 12 00 5516 13 00 5516 14 00 5516 22 00 5516 23 10 5516 23 90 5516 24 00 5516 32 00 5516 33 00 5516 34 00 5516 42 00 5516 43 00 5516 44 00 5516 92 00 5516 93 00 5516 94 00 5803 90 50 ex 5905 00 70 > ID="3">(a) Of which: other than unbleached or bleached "> ID="1">38 A > ID="2">6002 43 11 6002 93 10 > ID="3">Knitted or crocheted synthetic curtain fabric including net curtain fabric "> ID="1">38 B > ID="2">ex 6303 91 00 ex 6303 92 90 ex 6303 99 90 > ID="3">Net curtains, other than knitted or crocheted "> ID="1">40 > ID="2">ex 6303 91 00 ex 6303 92 90 ex 6303 99 90 6304 19 10 ex 6304 19 90 6304 92 00 ex 6304 93 00 ex 6304 99 00 > ID="3">Woven curtains (including drapes), interior blinds, curtain and bed valances and other furnishing articles, other than knitted or crocheted, of wool, of cotton or of man-made fibres "> ID="1">41 > ID="2">5401 10 11 5401 10 19 5402 10 10 5402 10 90 5402 20 00 5402 31 10 5402 31 30 5402 31 90 5402 32 00 5402 33 10 5402 33 90 5402 39 10 5402 39 90 5402 49 10 5402 49 91 5402 49 99 5402 51 10 5402 51 30 > ID="3">Yarn of synthetic filament (continuous), not put up for retail sale, other than non-textured single yarn untwisted or with a twist of not more than 50 turns per metre "> ID="1">41 (cont'd) > ID="2">5402 51 90 5402 52 10 5402 52 90 5402 59 10 5402 59 90 5402 61 10 5402 61 30 5402 61 90 5402 62 10 5402 62 90 5402 69 10 5402 69 90 ex 5604 20 00 ex 5604 90 00 > ID="3""" ID="1">42 > ID="2">5401 20 10 5403 10 00 5403 20 10 5403 20 90 ex 5403 32 00 5403 33 90 5403 39 00 5403 41 00 5403 42 00 5403 49 00 ex 5604 20 00 > ID="3">Yarn of continuous man-made fibres, not put up for retail sale: Yarn of artificial fibres; yarn of artificial filaments, not put up for retail sale, other than single yarn of viscose rayon untwisted or with a twist of not more than 250 turns per metre and single non-textured yarn of cellulose acetate "> ID="1">43 > ID="2">5204 20 00 5207 10 00 5207 90 00 5401 10 90 5401 20 90 5406 10 00 5406 20 00 5508 20 90 5511 30 00 > ID="3">Yarn of man-made filament, yarn of staple artificial fibres, cotton yarn, put up for retail sale "> ID="1">46 > ID="2">5105 10 00 5105 21 00 5105 29 00 5105 30 10 5105 30 90 > ID="3">Carded or combed sheep's or lambs' wool or other fine animal hair "> ID="1">47 > ID="2">5106 10 10 5106 10 90 5106 20 11 5106 20 19 5106 20 91 5106 20 99 5108 10 10 5108 10 90 > ID="3">Yarn of carded sheep's or lambs' wool (woollen yarn) or of carded fine animal hair, not put up for retail sale "> ID="1">48 > ID="2">5107 10 10 5107 10 90 5107 20 10 5107 20 30 > ID="3">Yarn of combed sheep's or lambs' wool (worsted yarn) or of combed fine animal hair, not put up for retail sale "> ID="1">48 (cont'd) > ID="2">5107 20 51 5107 20 59 5107 20 91 5107 20 99 5108 20 10 5108 20 90 "> ID="1">49 > ID="2">5109 10 10 5109 10 90 5109 90 10 5109 90 90 > ID="3">Yarn of sheep's or lambs' wool or of fine animal hair, put up for retail sale "> ID="1">50 > ID="2">5111 11 00 5111 19 10 5111 19 90 5111 20 00 5111 30 10 5111 30 30 5111 30 90 5111 90 10 5111 90 91 5111 90 93 5111 90 99 5112 11 00 5112 19 10 5112 19 90 5112 20 00 5112 30 10 5112 30 30 5112 30 90 5112 90 10 5112 90 91 5112 90 93 5112 90 99 > ID="3">Woven fabrics of sheep's or lambs' wool or of fine animal hair "> ID="1">51 > ID="2">5203 00 00 > ID="3">Cotton, carded or combed "> ID="1">53 > ID="2">5803 10 00 > ID="3">Cotton gauze "> ID="1">54 > ID="2">5507 00 00 > ID="3">Staple artificial fibres, including waste, carded, combed or otherwise processed for spinning "> ID="1">55 > ID="2">5506 10 00 5506 20 00 5506 30 00 5506 90 10 5506 90 91 5506 90 99 > ID="3">Synthetic staple fibres, including waste, carded or combed or otherwise processed for spinning "> ID="1">56 > ID="2">5508 10 90 5511 10 00 5511 20 00 > ID="3">Yarn of staple synthetic fibres (including waste), put up for retail sale "> ID="1">58 > ID="2">5701 10 10 5701 10 91 5701 10 93 5701 10 99 5701 90 10 5701 90 90 > ID="3">Carpets, carpetines and rugs, knotted (made up or not) "> ID="1">59 > ID="2">5702 10 00 5702 31 10 5702 31 30 5702 31 90 5702 32 10 5702 32 90 5702 39 10 5702 41 10 5702 41 90 5702 42 10 5702 42 90 5702 49 10 5702 51 00 5702 52 00 ex 5702 59 00 5702 91 00 5702 92 00 ex 5702 99 00 5703 10 10 5703 10 90 5703 20 11 5703 20 19 5703 20 91 5703 20 99 5703 30 11 5703 30 19 5703 30 51 5703 30 59 5703 30 91 5703 30 99 5703 90 10 5703 90 90 5704 10 00 5704 90 00 5705 00 10 5705 00 31 5705 00 39 ex 5705 00 90 > ID="3">Carpets and other textile floor coverings, other than the carpets of category 58 "> ID="1">60 > ID="2">5805 00 00 > ID="3">Tapestries, hand-made, of the type Gobelins, Flanders, Aubusson, Beauvais and the like, and needleworked tapestries (for example, petit point and cross stitch) made in panels and the like by hand "> ID="1">61 > ID="2">ex 5806 10 00 5806 20 00 5806 31 10 5806 31 90 5806 32 10 5806 32 90 5806 39 00 5806 40 00 > ID="3">Narrow woven fabrics, and narrow fabrics (bolduc) consisting of warp without weft assembled by means of an adhesive, other than labels and similar articles of category 62 Elastic fabrics and trimmings (not knitted or crocheted), made from textile materials assembled from rubber thread "> ID="1">62 > ID="2">5606 00 91 5606 00 99 > ID="3">Chenille yarn (including flock chenille yarn), gimped yarn (other than metallized yarn and gimped horsehair yarn): "> ID="2">5804 10 11 5804 10 19 5804 10 90 5804 21 10 5804 21 90 5804 29 10 5804 29 90 5804 30 00 > ID="3">Tulle and other net fabrics but not including woven, knitted or crocheted fabrics, hand or mechanically-made lace, in the piece, in strips or in motifs "> ID="1">62 (cont'd) > ID="2">5807 10 10 5807 10 90 > ID="3">Labels, badges and the like of textile materials, not embroidered, in the piece, in strips or cut to shape or size, woven "> ID="2">5808 10 00 5808 90 00 > ID="3">Braids and ornamental trimmings in the piece; tassels pompoms and the like "> ID="2">5810 10 10 5810 10 90 5810 91 10 5810 91 90 5810 92 10 5810 92 90 5810 99 10 5810 99 90 > ID="3">Embroidery, in the piece, in strips or in motifs "> ID="1">63 > ID="2">5906 91 00 ex 6002 10 10 6002 10 90 ex 6002 30 10 6002 30 90 ex 6001 10 00 6002 20 31 6002 43 19 > ID="3">Knitted or crocheted fabric of synthetic fibres containing by weight 5 % or more of elastomeric yarn and knitted or crocheted fabric containing by weight 5 % or more of rubber thread Raschel lace and long-pile fabric of synthetic fibres "> ID="1">65 > ID="2">5606 00 10 ex 6001 10 00 6001 21 00 6001 22 00 6001 29 10 6001 91 10 6001 91 30 6001 91 50 6001 91 90 6001 92 10 6001 92 30 6001 92 50 6001 92 90 6001 99 10 ex 6002 10 10 6002 20 10 6002 20 39 6002 20 50 6002 20 70 ex 6002 30 10 6002 41 00 6002 42 10 6002 42 30 6002 42 50 6002 42 90 6002 43 31 6002 43 33 6002 43 35 6002 43 39 6002 43 50 6002 43 91 6002 43 93 6002 43 95 6002 43 99 6002 91 00 6002 92 10 6002 92 30 6002 92 50 > ID="3">Knitted or crocheted fabric other than those of categories 38 A and 63, of wool, of cotton or of man-made fibres "> ID="1">65 (cont'd) > ID="2">6002 92 90 6002 93 31 6002 93 33 6002 93 35 6002 93 39 6002 93 91 6002 93 99 > ID="3""" ID="1">66 > ID="2">6301 10 00 6301 20 91 6301 20 99 6301 30 90 ex 6301 40 90 ex 6301 90 90 > ID="3">Travelling rugs and blankets, other than knitted or crocheted, of wool, of cotton or of man-made fibres "> GROUP III B "" ID="1">10 > ID="2">6111 10 10 6111 20 10 6111 30 10 ex 6111 90 00 6116 10 10 6116 10 90 6116 91 00 6116 92 00 6116 93 00 6116 99 00 > ID="3">Gloves, mittens and mitts, knitted or crocheted > ID="4">17 pairs > ID="5">59 "> ID="1">67 > ID="2">5807 90 90 6113 00 10 6117 10 00 6117 20 00 6117 80 10 6117 80 90 6117 90 00 6301 20 10 6301 30 10 6301 40 10 6301 90 10 6302 10 10 6302 10 90 6302 40 00 ex 6302 60 00 6303 11 00 6303 12 00 6303 19 00 6304 11 00 6304 91 00 ex 6305 20 00 ex 6305 39 00 ex 6305 90 00 6305 31 10 6307 10 10 6307 90 10 > ID="3">Knitted or crocheted clothing accessories other than for babies; household linen of all kinds, knitted or crocheted; curtains (including drapes) and interior blinds, curtain or bed valances and other furnishing articles knitted or crocheted; knitted or crocheted blankets and travelling-rugs, other knitted or crocheted articles including parts of garments or of clothing accessories "> ID="1">67 (a) > ID="2">6305 31 10 > ID="3">(a) Of which: sacks and bags of a kind used for the packing of goods, made from polyethylene or polypropylene strip "> ID="1">69 > ID="2">6108 11 10 6108 11 90 6108 19 10 6108 19 90 > ID="3">Women's or girls' slips and petticoats, knitted or crocheted > ID="4">7,8 > ID="5">128 "> ID="1">70 > ID="2">6115 11 00 6115 20 19 6115 93 91 > ID="3">Panty-hose and tights of synthetic fibres, measuring per single yarn less than 67 decitex (6,7 tex) Women's full-length hosiery of synthetic fibres > ID="4">30,4 pairs > ID="5">33 "> ID="1">72 > ID="2">6112 31 10 6112 31 90 6112 39 10 6112 39 90 6112 41 10 6112 41 90 6112 49 10 6112 49 90 6211 11 00 6211 12 00 > ID="3">Swimwear, of wool, of cotton or of man-made fibres > ID="4">9,7 > ID="5">103 "> ID="1">74 > ID="2">6104 11 00 6104 12 00 6104 13 00 ex 6104 19 00 6104 21 00 6104 22 00 6104 23 00 ex 6104 29 00 > ID="3">Women's or girls' knitted or crocheted suits and ensembles, of wool, of cotton or man-made fibres, excluding ski suits > ID="4">1,54 > ID="5">650 "> ID="1">75 > ID="2">6103 11 00 6103 12 00 6103 19 00 6103 21 00 6103 22 00 6103 23 00 6103 29 00 > ID="3">Men's or boys' knitted or crocheted suits and ensembles, of wool, of cotton or of man-made fibres, excluding ski suits > ID="4">0,80 > ID="5">1 250 "> ID="1">84 > ID="2">6214 20 00 6214 30 00 6214 40 00 6214 90 10 > ID="3">Shawls, scarves, mufflers, mantillas, veils and the like other than knitted or crocheted, of wool, of cotton or man-made fibres "> ID="1">85 > ID="2">6215 20 00 6215 90 00 > ID="3">Ties, bow ties and cravats not knitted or crocheted, of wool, of cotton or man-made fibres > ID="4">17,9 > ID="5">56 "> ID="1">86 > ID="2">6212 20 00 6212 30 00 6212 90 00 > ID="3">Corsets, corset-belts, suspender belts, braces, suspenders, garters and the like, and parts thereof, whether or not knitted or crocheted > ID="4">8,8 > ID="5">114 "> ID="1">87 > ID="2">ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 6216 00 00 > ID="3">Gloves, mittens and mitts, not knitted or crocheted "> ID="1">88 > ID="2">ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 6217 10 00 6217 90 00 > ID="3">Stockings, socks and sockettes, not knitted or crocheted; other clothing accessories, parts of garments or of clothing accessories, other than for babies, other than knitted or crocheted "> ID="1">90 > ID="2">5607 41 00 5607 49 11 5607 49 19 5607 49 90 5607 50 11 5607 50 19 5607 50 30 5607 50 90 > ID="3">Twine, cordage, ropes and cables of synthetic fibres, plaited or not "> ID="1">91 > ID="2">6306 21 00 6306 22 00 6306 29 00 > ID="3">Tents "> ID="1">93 > ID="2">ex 6305 20 00 ex 6305 39 00 > ID="3">Sacks and bags, of a kind used for the packing of goods of woven fabrics, other than made from polyethylene or polypropylene strip "> ID="1">94 > ID="2">5601 10 10 5601 10 90 5601 21 10 5601 21 90 5601 22 10 5601 22 91 5601 22 99 5601 29 00 5601 30 00 > ID="3">Wadding of textile materials and articles thereof; textile fibres, not exceeding 5 mm in length (flock), textile dust and mill neps "> ID="1">95 > ID="2">5602 10 19 5602 10 31 5602 10 39 5602 10 90 5602 21 00 5602 29 90 5602 90 00 ex 5807 90 10 ex 5905 00 70 6210 10 10 6307 90 91 > ID="3">Felt and articles thereof, whether or not impregnated or coated, other than floor coverings "> ID="1">96 > ID="2">5603 00 10 5603 00 91 5603 00 93 5603 00 95 5603 00 99 ex 5807 90 10 ex 5905 00 70 6210 10 91 6210 10 99 ex 6301 40 90 ex 6301 90 90 6302 22 10 6302 32 10 6302 53 10 6302 93 10 6303 92 10 6303 99 10 > ID="3">Non-woven fabrics and articles of such fabrics, whether or not impregnated, coated, covered or laminated "> ID="1">96 (cont'd) > ID="2">ex 6304 19 90 ex 6304 93 00 ex 6304 99 00 ex 6305 39 00 6307 10 30 ex 6307 90 99 "> ID="1">97 > ID="2">5608 11 11 5608 11 19 5608 11 91 5608 11 99 5608 19 11 5608 19 19 5608 19 31 5608 19 39 5608 19 91 5608 19 99 5608 90 00 > ID="3">Nets and netting made of twine, cordage or rope and made up fishing nets of yarn, twine, cordage or rope "> ID="1">97a > ID="2">5608 11 19 5608 11 99 > ID="3">(a) Of which: fine nets "> ID="1">98 > ID="2">5609 00 00 5905 00 10 > ID="3">Other articles made from yarn, twine, cordage, rope or cables, other than textile fabrics, articles made from such fabrics and articles of category 97 "> ID="1">99 > ID="2">5901 10 00 5901 90 00 > ID="3">Textile fabrics coated with gum or amylaceous substances, of a kind used for the outer covers of books and the like; tracing cloth; prepared painting canvas; buckram and similar stiffened textile fabrics of a kind used for hat foundations "> ID="2">5904 10 00 5904 91 10 5904 91 90 5904 92 00 > ID="3">Linoleum, whether or not cut to shape; floor coverings consisting of a coating or covering applied on a textile backing, whether or not cut to shape; "> ID="2">5906 10 10 5906 10 90 5906 99 10 5906 99 90 > ID="3">Rubberized textile fabrics, not knitted or crocheted, excluding those for tyres "> ID="2">5907 00 00 > ID="3">Textile fabrics otherwise impregnated or coated; painted canvas being theatrical scenery, studio back-cloths or the like, other than of category 100 "> ID="1">100 > ID="2">5903 10 10 5903 10 90 5903 20 10 5903 20 90 5903 90 10 5903 90 91 5903 90 99 > ID="3">Textile fabrics impregnated, coated, covered or laminated with preparations of cellulose derivatives or of other artificial plastic materials "> ID="1">101 > ID="2">ex 5607 90 00 > ID="3">Twine, cordage, ropes and cables, plaited or not, other than of synthetic fibres "> ID="1">109 > ID="2">6306 11 00 6306 12 00 6306 19 00 6306 31 00 6306 39 00 > ID="3">Tarpaulins, sails, awnings, and sunblinds "> ID="1">110 > ID="2">6306 41 00 6306 49 00 > ID="3">Woven pneumatic mattresses "> ID="1">111 > ID="2">6306 91 00 6306 99 00 > ID="3">Camping goods, woven, other than pneumatic mattresses and tents "> ID="1">112 > ID="2">6307 20 00 ex 6307 90 99 > ID="3">Other made up textile articles, woven, excluding those of categories 113 and 114 "> ID="1">113 > ID="2">6307 10 90 > ID="3">Floor cloths, dish cloths and dusters, other than knitted or crocheted "> ID="1">114 > ID="2">5902 10 10 5902 10 90 5902 20 10 5902 20 90 5902 90 10 5902 90 90 5908 00 00 5909 00 10 5909 00 90 5910 00 00 5911 10 00 ex 5911 20 00 5911 31 11 5911 31 19 5911 31 90 5911 32 10 5911 32 90 5911 40 00 5911 90 10 5911 90 90 > ID="3">Woven fabrics and articles for technical uses "> Appendix 2 ANNEX II (The full product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS "" ID="1">1 > ID="2">tonnes > ID="3">15 654 > ID="4">16 124 > ID="5">16 607 "> ID="1">2 > ID="2">tonnes (1) > ID="3">11 428 > ID="4">11 771 > ID="5">12 124 "> ID="1">of which 2 (a) > ID="2">tonnes > ID="3">2 975 > ID="4">3 064 > ID="5">3 156 "> ID="1">3 > ID="2">tonnes (2) > ID="3">20 640 > ID="4">21 259 > ID="5">21 897 "> ID="1">of which 3 (a) > ID="2">tonnes > ID="3">5 424 > ID="4">5 586 > ID="5">5 754 "> ID="1">4 > ID="2">1 000 pieces > ID="3">23 298 > ID="4">24 463 > ID="5">25 687 "> ID="1">5 > ID="2">1 000 pieces > ID="3">16 499 > ID="4">17 324 > ID="5">18 190 "> ID="1">6 > ID="2">1 000 pieces > ID="3">4 647 > ID="4">4 880 > ID="5">5 124 "> ID="1">7 > ID="2">1 000 pieces > ID="3">5 545 > ID="4">5 822 > ID="5">6 113 "> ID="1">8 > ID="2">1 000 pieces > ID="3">2 944 > ID="4">3 047 > ID="5">3 154 "> ID="1">10 > ID="2">1 000 pieces (3) > ID="3">14 541 > ID="4">15 559 > ID="5">16 648 "> ID="1">12 > ID="2">1 000 pieces > ID="3">17 337 > ID="4">18 377 > ID="5">19 480 "> ID="1">21 > ID="2">1 000 pieces > ID="3">7 388 > ID="4">7 831 > ID="5">8 301 "> ID="1">22 > ID="2">tonnes > ID="3">2 647 > ID="4">2 806 > ID="5">2 974 "> ID="1">24 > ID="2">1 000 pieces (4) > ID="3">3 884 > ID="4">4 117 > ID="5">4 364 "> ID="1">26 > ID="2">1 000 pieces > ID="3">4 265 > ID="4">4 521 > ID="5">4 792 "> ID="1">73 > ID="2">1 000 pieces > ID="3">2 486 > ID="4">2 635 > ID="5">2 793 "> ID="1">97 > ID="2">tonnes > ID="3">1 318 > ID="4">1 397 > ID="5">1 480 "> ID="1">of which 97 (a) > ID="2">tonnes > ID="3">1 150 > ID="4">1 219 > ID="5">1 292 ""Note: The number in brackets is a reference to the footnotes in Annex II to the Agreement for the appropriate category respectively. > Appendix 3 ANNEX TO PROTOCOL E (The product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) OPT QUOTAS Year: 1992 COMMUNITY QUANTITATIVE LIMITS "" ID="1">5 > ID="2">1 000 pieces > ID="3">100 > ID="4">108 > ID="5">117 "> ID="1">6 > ID="2">1 000 pieces > ID="3">100 > ID="4">108 > ID="5">117 "> ID="1">7 > ID="2">1 000 pieces > ID="3">184 > ID="4">197 > ID="5">211 "> ID="1">8 > ID="2">1 000 pieces > ID="3">100 > ID="4">108 > ID="5">117 "> ID="1">21 > ID="2">1 000 pieces > ID="3">337 > ID="4">387 > ID="5">446 "> ID="1">26 > ID="2">1 000 pieces > ID="3">152 > ID="4">164 > ID="5">178 "> Appendix 4 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and the Kingdom of Thailand on trade in textile and clothing products, initialled on 17 December 1992, the Parties agreed that Article 8 of the Agreement does not preclude the Community, if the conditions are fulfilled, from applying the safeguard measures for one or more of its regions in conformity with the principles of the internal market. In such an event, Thailand shall be informed in advance of the relevant provisions of Protocol A to the Agreement to be applied, as appropriate. For the Government of the Kingdom of Thailand For the Council of the European Communities Appendix 5 Agreed Minute No 2 Notwithstanding Article 12 (1) of this Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of this Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 12 (3), the Community may also introduce temporary limits for one or more of its regions. In such a case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from Thailand on the basis of export licences obtained before the date of formal notification to Thailand by the Community about the introduction of the above limits. The Community shall inform Thailand of the technical and administrative measures, such as defined in the attached note verbale, that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Government of the Kingdom of Thailand For the Council of the European Communities Note verbale The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Kingdom of Thailand to the European Communities and has the honour to refer to the Agreement on textile products negotiated between the Kingdom of Thailand and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 9 October 1991 and as further extended by the exchange of letters of 17 December 1992. The Directorate-General wishes to inform the Mission of the Kingdom of Thailand that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 17 December 1992. Consequently, the corresponding provisions of Articles 7 and 12 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Kingdom of Thailand to the European Communities the assurance of its highest consideration. Appendix 6 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and the Kingdom of Thailand on trade in textile and clothing products, initialled in Brussels on 17 December 1992, the Parties agreed that Thailand shall endeavour not to deprive certain regions of the Community which have traditionally had relatively small shares of Community quotas of imports of products serving as inputs for their processing industry. The Community and Thailand further agreed to hold consultations, should the need arise, in order to avert any problems which might occur in this respect. The Parties agreed that this Agreed Minute replaces the corresponding Agreed Minute of the Agreement on this subject. For the Government of the Kingdom of Thailand For the Council of the European Communities Appendix 7 Agreed Minute No 4 In the context of the Agreement between the European Economic Community and the Kingdom of Thailand on trade in textile and clothing products, applied since 1 January 1987, as extended by the exchange of letters initialled on 9 October 1991 and further extended by the exchange of letters initialled on 17 December 1992, Thailand agreed that, from the date of request for and pending the consultations referred to in Article 12 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Government of the Kingdom of Thailand For the Council of the European Communities Exchange of notes The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Kingdom of Thailand to the European Communities and has the honour to refer to the Agreement on textile products between the Kingdom of Thailand and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 9 October 1991 and as further extended by the exchange of letters initialled on 17 December 1992. The Directorate-General wishes to inform the Mission of the Kingdom of Thailand that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Community is prepared to allow the provisions of the Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Directorate-General for External Relations would be grateful if the Mission would confirm its Agreement to the foregoing. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Kingdom of Thailand to the European Communities the assurance of its highest consideration. Letter No 2 Sir, I have the honour to acknowledge receipt of your letter of 17 December 1992, which reads as follows: 'Sir, 1. I have the honour to refer to the consultations held on 15 to 17 December 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and the Kingdom of Thailand, applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992 (hereinafter "the Agreement"). 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. Annex I, Annex II and the Annex to Protocol E which set out the products concerned by the Agreement, the quantitative restrictions for exports and the OPT operations, respectively from the Kingdom of Thailand to the European Economic Community, are replaced for the period 1 January 1993 to 31 December 1994 by Appendix 1, Appendix 2 and Appendix 3 to this letter, respectively. 2.2. Article 8 (6) and Protocol C to the Agreement are deleted. 2.3. Article 9 (2) is replaced by the following: "The information referred to in paragraph 1 shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate." 2.4. Article 12 (1) and (2) are replaced by the following: "1. The quantitative limits established under this Agreement on imports into the Community of textile products of Thai origin will not be broken down by the Community into regional shares. 2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 3. Thailand shall monitor its exports of products under restraint or surveillance into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community. 4. Thailand shall endeavour to ensure that exports of textile products subject to quantitative limits into the Community are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors." 2.5. Article 14 and all references to this Article in the Agreement are deleted. 2.6. The following is added at the beginning of "1. Save where it is otherwise provided for in this Agreement, . . ." 2.7. The second sentence of Article 18 (1) is replaced by the following: "It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations." 2.8. The first sentence of Article 7 (1) of Protocol A is replaced by the following: "1. The export licence shall conform to the model annexed to this Protocol and it shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 8 in accordance with the provisions of the Agreed Minute No 1, or to the Agreed Minute No 2, the textile products covered by the export licences can only be put into free circulation in the region(s) of the Community indicated in those licences." 2.9. The second indent of Article 12 (1) of Protocol A to the Agreement is replaced by the following: "The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 8 in accordance with the provisions of the Agreed Minute No 1, or to Agreed Minute No 2, the products covered by the import licences can only be put into free circulation in the region(s) of the Community indicated in those licences." 2.10. The second and fifth indents of Article 14 (2) of Protocol A are replaced by the following: "- two letters identifying the intended Member State of customs clearance as follows: BL = Benelux, DE = Germany, DK = Denmark, EL = Greece, ES = Spain, FR = France, GB = United Kingdom, IE = Ireland, IT = Italy, PT = Portugal", "- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance." 2.11. Paragraph 3 (b) of Protocol E to the Agreement is deleted. 2.12. Agreed Minute No 1 set out in Appendix 4 to this letter shall form an integral part of the Agreement. 2.13. Agreed Minute No 2 set out in Appendix 5 to this letter shall form an integral part of the Agreement. 2.14. Agreed Minute No 3 set out in Appendix 6 to this letter shall form an integral part of the Agreement. 2.15. Agreed Minute No 4 set out in Appendix 7 to this letter shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1987, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration.' I have the honour to confirm that my Government is in agreement with the contents of your letter. Please accept, Sir, the assurance of my highest consideration. For the Government of the Kingdom of Thailand Appendix 1 (The contents of Appendix 1 are identical to those of Appendix 1 to Letter No 1; see pages 238 to 264) Appendix 2 ANNEX II (The full product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) COMMUNITY QUANTITATIVE LIMITS "" ID="1">1 > ID="2">tonnes > ID="3">15 654 > ID="4">16 124 > ID="5">16 607 "> ID="1">2 > ID="2">tonnes (5) > ID="3">11 428 > ID="4">11 771 > ID="5">12 124 "> ID="1">of which 2 (a) > ID="2">tonnes > ID="3">2 975 > ID="4">3 064 > ID="5">3 156 "> ID="1">3 > ID="2">tonnes (6) > ID="3">20 640 > ID="4">21 259 > ID="5">21 897 "> ID="1">of which 3 (a) > ID="2">tonnes > ID="3">5 424 > ID="4">5 586 > ID="5">5 754 "> ID="1">4 > ID="2">1 000 pieces > ID="3">23 298 > ID="4">24 463 > ID="5">25 687 "> ID="1">5 > ID="2">1 000 pieces > ID="3">16 499 > ID="4">17 324 > ID="5">18 190 "> ID="1">6 > ID="2">1 000 pieces > ID="3">4 647 > ID="4">4 880 > ID="5">5 124 "> ID="1">7 > ID="2">1 000 pieces > ID="3">5 545 > ID="4">5 822 > ID="5">6 113 "> ID="1">8 > ID="2">1 000 pieces > ID="3">2 944 > ID="4">3 047 > ID="5">3 154 "> ID="1">10 > ID="2">1 000 pieces (7) > ID="3">14 541 > ID="4">15 559 > ID="5">16 648 "> ID="1">12 > ID="2">1 000 pieces > ID="3">17 337 > ID="4">18 377 > ID="5">19 480 "> ID="1">21 > ID="2">1 000 pieces > ID="3">7 388 > ID="4">7 831 > ID="5">8 301 "> ID="1">22 > ID="2">tonnes > ID="3">2 647 > ID="4">2 806 > ID="5">2 974 "> ID="1">24 > ID="2">1 000 pieces (8) > ID="3">3 884 > ID="4">4 117 > ID="5">4 364 "> ID="1">26 > ID="2">1 000 pieces > ID="3">4 265 > ID="4">4 521 > ID="5">4 792 "> ID="1">73 > ID="2">1 000 pieces > ID="3">2 486 > ID="4">2 635 > ID="5">2 793 "> ID="1">97 > ID="2">tonnes > ID="3">1 318 > ID="4">1 397 > ID="5">1 480 "> ID="1">of which 97 (a) > ID="2">tonnes > ID="3">1 150 > ID="4">1 219 > ID="5">1 292 ""Note: The number in brackets is a reference to the footnotes in Annex II to the Agreement for the appropriate category respectively. > Appendix 3 ANNEX TO PROTOCOL E (The product descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) OPT QUOTAS Year: 1992 COMMUNITY QUANTITATIVE LIMITS "" ID="1">5 > ID="2">1 000 pieces > ID="3">100 > ID="4">108 > ID="5">117 "> ID="1">6 > ID="2">1 000 pieces > ID="3">100 > ID="4">108 > ID="5">117 "> ID="1">7 > ID="2">1 000 pieces > ID="3">184 > ID="4">197 > ID="5">211 "> ID="1">8 > ID="2">1 000 pieces > ID="3">100 > ID="4">108 > ID="5">117 "> ID="1">21 > ID="2">1 000 pieces > ID="3">337 > ID="4">387 > ID="5">446 "> ID="1">26 > ID="2">1 000 pieces > ID="3">152 > ID="4">164 > ID="5">178 "> Appendix 4 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and the Kingdom of Thailand on trade in textile and clothing products, initialled on 17 December 1992, the Parties agreed that Article 8 of the Agreement does not preclude the Community, if the conditions are fulfilled, from applying the safeguard measures for one or more of its regions in conformity with the principles of the internal market. In such an event, Thailand shall be informed in advance of the relevant provisions of Protocol A to the Agreement to be applied, as appropriate. For the Government of the Kingdom of Thailand For the Council of the European Communities Appendix 5 Agreed Minute No 2 Notwithstanding Article 12 (1) of this Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of this Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 12 (3), the Community may also introduce temporary limits for one or more of its regions. In such a case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from Thailand on the basis of export licences obtained before the date of formal notification to Thailand by the Community about the introduction of the above limits. The Community shall inform Thailand of the technical and administrative measures such as defined in the attached note verbal that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Government of the Kingdom of Thailand For the Council of the European Communities Note verbale The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Kingdom of Thailand to the European Communities and has the honour to refer to the Agreement on textile products negotiated between the Kingdom of Thailand and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 9 October 1991 and as further extended by the exchange of letters of 17 December 1992. The Directorate-General wishes to inform the Mission of the Kingdom of Thailand that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 26 November 1992. Consequently, the corresponding provisions of Articles 7 and 12 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Kingdom of Thailand to the European Communities the assurance of its highest consideration. Appendix 6 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and the Kingdom of Thailand on trade in textile and clothing products, initialled in Brussels on 17 December 1992, the Parties agreed that Thailand shall endeavour not to deprive certain regions of the Community which have traditionally had relatively small shares of Community quotas of imports of products serving as inputs for their processing industry. The Community and Thailand further agreed to hold consultations, should the need arise, in order to avert any problems which might occur in this respect. The Parties agreed that this Agreed Minute replaces the corresponding Agreed Minute of the Agreement on this subject. For the Government of the Kingdom of Thailand For the Council of the European Communities Appendix 7 Agreed Minute No 4 In the context of the Agreement between the European Economic Community and the Kingdom of Thailand on trade in textile and clothing products, applied since 1 January 1987, as extended by the exchange of letters initialled on 9 October 1991 and further extended by the exchange of letters initialled on 17 December 1992, Thailand agreed that, from the date of request for and pending the consultations referred to in Article 12 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Government of the Kingdom of Thailand For the Council of the European Communities Exchange of notes The Mission of the Kingdom of Thailand to the European Communities presents its compliments to the Directorate-General for External Relations of the Commission of the European Communities and has the honour to refer to the Director-General's note of 17 December 1992 regarding the Agreement on textile products between the Kingdom of Thailand and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 9 October 1991 and as further extended by the exchange of letters initialled on 17 December 1992. The Mission of the Kingdom of Thailand wishes to confirm to the Directorate-General that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Government of the Kingdom of Thailand is prepared to allow the provisions of the extended Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Mission of the Kingdom of Thailand to the European Communities avails itself of this opportunity to renew to the Directorate-General for External Relations the assurance of its highest consideration. AGREEMENT in the form of an exchange of letters amending the Agreement between the European Economic Community and the Eastern Republic of Uruguay on trade in textile products Letter No 1 Sir, 1. I have the honour to refer to the consultations held on 17 December 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and the Eastern Republic of Uruguay applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992 (hereinafter 'the Agreement'). 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. Annex I which sets out the list of products to which the Agreement applies is replaced by Appendix 1. 2.2. Article 8 (6) and Protocol C to the Agreement are deleted. 2.3. Article 9 (2) is replaced by the following: 'The information referred to in paragraph 1 shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate.' 2.4. Article 12 is replaced by the following: '1. The quantitative limits established under this Agreement on imports into the Community of textile products of Uruguayan origin will not be broken down by the Community into regional shares. 2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 3. Uruguay shall monitor its exports of products under restraint or surveillance into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community. 4. Uruguay shall endeavour to ensure that exports of textile products subject to quantitative limits into the Communtiy are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors.' 2.5. Article 14 and all references to this Article in the Agreement are deleted. 2.6. The following is added at the beginning of Article 16 (1): '1. Save where it is otherwise provided for in this Agreement, . . .' 2.7. The second sentence of Article 18 (1) is replaced by the following: 'It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations.' 2.8. The first sentence of Article 7 (1) of Protocol A is replaced by the following: '1. The export licence shall conform to the model annexed to this Protocol and it shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the textile products covered by the export licences can only be put into free circulation in the region(s) of the Community indicated in those licences.' 2.9. The second indent of Article 12 (1) of Protocol A to the Agreement is replaced by the following: 'The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the products covered by the import licences can only be put into free circulation in the regions(s) of the Community indicated in those licences.' 2.10. The second and fifth indents of Article 14 (2) of Protocol A are replaced by the following: '- two letters identifying the intended Member State of customs clearance as follows: BL = Benelux, DE = Germany, DK = Denmark, EL = Greece, ES = Spain, FR = France, GB = United Kingdom, IE = Ireland, IT = Italy, PT = Portugal', '- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance.' 2.11. Agreed Minute No 1 set out in Appendix 2 to this letter shall form an integral part of the Agreement. 2.12. Agreed Minute No 2 set out in Appendix 3 to this letter shall form an integral part of the Agreement. 2.13. Agreed Minute No 3 set out in Appendix 4 to this letter shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1987, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration. For the Council of the European Communities Appendix 1 (The contents of Appendix 1 are identical to those of Appendix 1 to the Agreement with Singapore; see pages 16 to 42) Appendix 2 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and the Eastern Republic of Uruguay on trade in textile and clothing products, initialled on 17 December 1992, the Parties agreed that Article 8 of the Agreement does not preclude the Community, if the conditions are fulfilled, from applying the safeguard measures for one or more of its regions in conformity with the principles of the internal market. In such an event, Uruguay shall be informed in advance of the relevant provisions of Protocol A to the Agreement to be applied, as appropriate. For the Government of the Eastern Republic of Uruguay For the Council of the European Communities Appendix 3 Agreed Minute No 2 Notwithstanding Article 12 (1) of this Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of this Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 12 (3), Uruguay undertakes, if so requested by the Community, to respect temporary export limits for one or more regions of the Community. In such case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from Uruguay on the basis of export licences obtained before the date of formal notification to Uruguay by the Community about the introduction of the above limits. The Community shall inform Uruguay of the technical and administrative measures, such as defined in the attached note verbale, that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Government of the Eastern Republic of Uruguay For the Council of the European Communities Note verbale The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Eastern Republic of Uruguay to the European Communities and has the honour to refer to the Agreement on textile products negotiated between the Eastern Republic of Uruguay and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 10 November 1991 and as further extended by the exchange of letters of 17 December 1992. The Directorate-General wishes to inform the Mission of the Eastern Republic of Uruguay that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 17 December 1992. Consequently, the corresponding provisions of Articles 7 and 12 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Eastern Republic of Uruguay to the European Communities the assurance of its highest consideration. Appendix 4 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and the Eastern Republic of Uruguay on trade in textile and clothing products, applied since 1 January 1987, as extended by the exchange of letters initialled on 8 November 1991 and further extended by the exchange of letters initialled on 17 December 1992, Uruguay agreed that, from the date of request for and pending the consultations referred to in Article 12 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Government of the Eastern Republic of Uruguay For the Council of the European Communities Exchange of notes The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Eastern Republic of Uruguay to the European Communities and has the honour to refer to the Agreement on textile products between the Eastern Republic of Uruguay and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 10 November 1991 and as further extended by the exchange of letters initialled on 17 December 1992. The Directorate-General wishes to inform the Mission of the Eastern Republic of Uruguay that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Community is prepared to allow the provisions of the Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Directorate-General for External Relations would be grateful if the Mission would confirm its Agreement to the foregoing. The Directorate-General for External Relations avails itself of this opportunity to renew to the Mission of the Eastern Republic of Uruguay to the European Communities the assurance of its highest consideration. Letter No 2 Sir, I have the honour to acknowledge receipt of your letter of . . ., which reads as follows: 'Sir, 1. I have the honour to refer to the consultations held on 17 December 1992 between our respective delegations for the purpose of amending the Agreement on trade in textile products between the European Economic Community and the Eastern Republic of Uruguay, applied since 1 January 1987, as extended by the exchange of letters applied since 1 January 1992 (hereinafter "the Agreement"). 2. As a result of these consultations, both Parties agreed to amend the following provisions of the Agreement: 2.1. Annex I which sets out the list of products to which the Agreement applies is replaced by Appendix 1. 2.2. Article 8 (6) and Protocol C to the Agreement are deleted. 2.3. Article 9 (2) is replaced by the following: "The information referred to in paragraph 1 shall, for all categories of products, be forwarded before the end of the month following the month to which the statistics relate."2.4. Article 12 is replaced by the following: "1. The quantitative limits established under this Agreement on imports into the Community of textile products of Uruguayan origin will not be broken down by the Community into regional shares. 2. The Parties shall cooperate in order to prevent sudden and prejudicial changes in traditional trade flows resulting in regional concentration of direct imports into the Community. 3. Uruguay shall monitor its exports of products under restraint or surveillance into the Community. Should a sudden and prejudicial change in traditional trade flows arise, the Community will be entitled to request consultations in order to find a satisfactory solution to those problems. Such consultations must be held within 15 working days of their being requested by the Community. 4. Uruguay shall endeavour to ensure that exports of textile products subject to quantitative limits into the Community are spaced out as evenly as possible over the year due account being taken in particular of seasonal factors." 2.5. Article 14 and all references to this Article in the Agreement are deleted. 2.6. The following is added at the beginning of "1. Save where it is otherwise provided for in this Agreement, . . ." 2.7. The second sentence of Article 18 (1) is replaced by the following: "It shall be applicable until 31 December 1994. Thereafter, the application of all the provisions of this Agreement shall be extended automatically for a period of one more year up to 31 December 1995, unless either Party notifies the other at least six months before 31 December 1994 that it does not agree with this extension. However, if the Agreement on trade in textiles and clothing products resulting from the Uruguay Round GATT trade negotiations is concluded and enters into force at an earlier date, this Agreement shall be automatically terminated as of the date agreed for the implementation of the results of the Uruguay Round GATT trade negotiations." 2.8. The first sentence of Article 7 (1) of Protocol A is replaced by the following: "1. The export licence shall conform to the model annexed to this Protocol and it shall be valid for exports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has made recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the textile products covered by the export licences can only be put into free circulation in the region(s) of the Community indicated in those licences." 2.9. The second indent of Article 12 (1) of Protocol A to the Agreement is replaced by the following: "The import authorizations shall be valid for six months from the date of their issue for imports throughout the customs territory to which the Treaty establishing the European Economic Community is applied. However, where the Community has recourse to the provisions of Article 8 in accordance with the provisions of Agreed Minute No 1, or to Agreed Minute No 2, the products covered by the import licences can only be put into free circulation in the region(s) of the Community indicated in those licences." 2.10. The second and fifth indents of Article 14 (2) of Protocol A are replaced by the following: "- two letters identifying the intended Member State of customs clearance as follows: BL = Benelux, DE = Germany, DK = Denmark, EL = Greece, ES = Spain, FR = France, GB = United Kingdom, IE = Ireland, IT = Italy, PT = Portugal", "- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance." 2.11. Agreed Minute No 1 set out in Appendix 2 to this letter shall form an integral part of the Agreement. 2.12. Agreed Minute No 2 set out in Appendix 3 to this letter shall form an integral part of the Agreement. 2.13. Agreed Minute No 3 set out in Appendix 4 to this letter shall form an integral part of the Agreement. 3. The Parties agreed that this Agreement in the form of an exchange of letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. The Parties also agreed that this Agreement in the form of an exchange of letters and the amendments hereby to the Agreement of 1987, as extended, shall be applied provisionally from 1 January 1993. 4. I should be obliged if you kindly confirm the acceptance of your Government of the foregoing. Please accept, Sir, the assurance of my highest consideration.' I have the honour to confirm that my Government is in agreement with the contents of your letter. Please accept, Sir, the assurance of my highest consideration. For the Government of the Eastern Republic of Uruguay Appendix 1 (The contents of Appendix 1 are identical to those of Appendix 1 to the Agreement with Singapore; see pages 16 to 42) Appendix 2 Agreed Minute No 1 In the context of the Agreement between the European Economic Community and the Eastern Republic of Uruguay on trade in textile and clothing products, initialled on 17 December 1992, the Parties agreed that Article 8 of the Agreement does not preclude the Community, if the conditions are fulfilled, from applying the safeguard measures for one or more of its regions in conformity with the principles of the internal market. In such an event, Uruguay shall be informed in advance of the relevant provisions of Protocol A to the Agreement to be applied, as appropriate. For the Government of the Eastern Republic of Uruguay For the Council of the European Communities Appendix 3 Agreed Minute No 2 Notwithstanding Article 12 (1) of this Agreement, for imperative technical or administrative reasons or to find a solution to economic problems resulting from regional concentration of imports, or in order to combat circumvention and fraud of the provisions of this Agreement, the Community will establish for a limited period of time a specific management system in conformity with the principles of the internal market. However, if the Parties are unable to reach a satisfactory solution during the consultations provided for in Article 12 (3), Uruguay undertakes, if so requested by the Community, to respect temporary export limits for one or more regions of the Community. In such case, these limits shall not preclude the importation into the region(s) concerned of products which were shipped from Uruguay on the basis of export licences obtained before the date of formal notification to Uruguay by the Community about the introduction of the above limits. The Community shall inform Uruguay of the technical and administrative measures, such as defined in the attached note verbale, that need to be introduced by both Parties in order to implement the above paragraphs in conformity with the principles of the internal market. For the Government of the Eastern Republic of Uruguay For the Council of the European Communities Note verbale The Directorate-General for External Relations of the Commission of the European Communities presents its compliments to the Mission of the Eastern Republic of Uruguay to the European Communities and has the honour to refer to the Agreement on textile products negotiated between the Eastern Republic of Uruguay and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 10 November 1991 and as further extended by the exchange of letters of 17 December 1992. The Directorate-General wishes to inform the Mission of the Eastern Republic of Uruguay that the Community has decided to apply, starting from 1 January 1993, the provisions of paragraph 1 of Agreed Minute No 2 to the exchange of letters initialled on 17 December 1992. Consequently, the corresponding provisions of Articles 7 and 12 of Protocol A to the Agreement shall also be applied as of the above date. The Directorate-General for External Relations avails itself of this opportunty to renew to the Mission of the Eastern Republic of Uruguay to the European Communities the assurance of its highest consideration. Appendix 4 Agreed Minute No 3 In the context of the Agreement between the European Economic Community and the Eastern Republic of Uruguay on trade in textile and clothing products, applied since 1 January 1987, as extended by the exchange of letters initialled on 8 November 1991 and further extended by the exchange of letters initialled on 17 December 1992, Uruguay agreed that, from the date of request for and pending the consultations referred to in Article 12 (3), it shall cooperate by not issuing export licences that would further aggravate the problems resulting from the regional concentration of direct imports into the Community. For the Government of the Eastern Republic of Uruguay For the Council of the European Communities Exchange of notes The Mission of the Eastern Republic of Uruguay to the European Communities presents its compliments to the Directorate-General for External Relations of the Commission of the European Communities and has the honour to refer to the Director-General's note of . . . regarding the Agreement on textile products between the Eastern Republic of Uruguay and the Community applied since 1 January 1987, as extended by the exchange of letters initialled on 10 November 1991 and as further extended by the exchange of letters initialled on 17 December 1992. The Mission of the Eastern Republic of Uruguay wishes to confirm to the Directorate-General that whilst awaiting the completion of the necessary procedures for the conclusion and the coming into force of the extended Agreement, the Government of the Eastern Republic of Uruguay is prepared to allow the provisions of the extended Agreement to apply de facto from 1 January 1993. This is on the understanding that either Party may at any time terminate this de facto application of the extended Agreement provided that 120 days' notice is given. The Mission of the Eastern Republic of Uruguay to the European Communities avails itself of this opportunity to renew to the Directorate-General for External Relations the assurance of its highest consideration.